

Exhibit 10.1
Execution Copy
AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 2, 2015 (this
“Amendment Agreement”) to the Amended and Restated Five-Year Credit Agreement
dated as of March 2, 2012 (as amended prior to the date hereof, the “Existing
Credit Agreement”), among HARSCO CORPORATION, a Delaware corporation (the
“Company”), CITIBANK, N.A., as Administrative Agent, and the several lenders
from time to time party thereto. Unless otherwise defined herein, terms defined
in the Existing Credit Agreement (as defined below) and used herein shall have
the meanings given to them in the Existing Credit Agreement.
WHEREAS, the Company has requested an amendment to the Existing Credit Agreement
pursuant to which (a) certain of the existing holders (the “Existing Consenting
RC Lenders”) of Commitments agree to (i) convert (the “Conversion”) a portion of
the outstanding revolving loans under the Existing Credit Agreement (the
“Existing Revolving Credit Loans”) held by such Existing Consenting RC Lender on
a dollar-for-dollar basis into term loans (such converted loans, the “Converted
Term Loan A Loans”), which conversion shall be accompanied by a corresponding
reduction in the Commitments of such Existing Consenting RC Lender and (ii)
after giving effect to the Conversion and such reduction in Commitments, extend
the maturity date of the remaining Commitments of such Existing Consenting RC
Lender; (b) certain additional financial institutions that are not existing
holders of Commitments (the “Additional Consenting RC Lenders” and, together
with the Existing Consenting RC Lenders, the “Consenting RC Lenders”) will agree
to provide revolving credit commitments under the Amended Credit Agreement (as
defined below); (c) certain new term lenders (the “New Term Loan A Lenders”),
which may include certain Consenting RC Lenders, will agree to make term loans
in an aggregate principal amount not exceeding $100,000,000 to the Company (such
new term loans, the “New Term Loan A Loans” and together with the Converted Term
Loan A Loans, the “Initial Term Loans”); and (d) the Existing Credit Agreement
will be amended and restated (the “Amendment and Restatement”) to reflect other
terms requested by the Company; and
WHEREAS, on the terms and conditions set forth herein, (i) each New Term Loan A
Lender has agreed to provide a New Term Loan A Loan in the amount reflected for
such lender on Schedule I under the heading “New Term Loan A Commitment”, (ii)
each Existing Consenting RC Lender has agreed to convert such portion of such
Existing Consenting RC Lender’s Existing Revolving Credit Loans into a Converted
Term Loan A Loan in the amount reflected for such Existing Consenting RC Lender
on Schedule II under the heading “Converted Term Loan A Commitment”, (iii) each
Existing Consenting RC Lender has agreed to extend the maturity date of its
remaining Commitments in the amounts set forth on Schedule II hereto opposite
such Consenting Lender’s name under the heading “Revolving Credit Commitment”
and to consent to the Amendment and Restatement and (iv) each Additional
Consenting RC Lender has agreed to provide Revolving Credit Commitments in the
amount set forth on Schedule II hereto opposite such Additional Consenting RC
Lender’s name under the heading “Revolving Credit Commitment” (the “Additional
RC Commitments”); and
WHEREAS, in order to effect the foregoing, the Company and the other parties
hereto desire to amend and restate, as of the Amendment Effective Date, the
Existing Credit Agreement, subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


--------------------------------------------------------------------------------


Section 1. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Amendment Effective Date:


(a)The Existing Credit Agreement is hereby amended and restated in its entirety
in the form of the Amended and Restated Credit Agreement set forth as Exhibit A
hereto (the Existing Credit Agreement, as so amended and restated, the “Amended
Credit Agreement”).


(b)All schedules and exhibits to the Existing Credit Agreement, in the forms
thereof in effect immediately prior to the Amendment Effective Date, will be
replaced in their entirety by the schedules and exhibits attached to the Amended
Credit Agreement.


Section 2. Concerning the Initial Term Loans and Revolving Credit Commitments.
(a) On the Amendment Effective Date, each New Term Loan A Lender shall make,
severally but not jointly, a New Term Loan A Loan in Dollars in a principal
amount equal to such New Term Loan A Lender’s New Term Loan A Commitment set
forth on Schedule 1 attached hereto under the caption “New Term Loan A
Commitments”.


(b)    On the Amendment Effective Date, a portion of the Existing Revolving
Credit Loans of each Existing Consenting RC Lender will be converted into a
Converted Term Loan A Loan in Dollars in a principal amount equal to such
Existing Consenting RC Lender’s Converted Term Loan A Commitment set forth on
Schedule II attached hereto under the caption “Converted Term Loan A
Commitments” and in connection therewith, such Existing Consenting RC Lender’s
Commitments shall be correspondingly reduced in a principal amount equal to such
Existing Consenting RC Lender’s Converted Term Loan A Commitment. Such
conversion shall constitute a repayment of principal in the amounts set forth on
such Schedule II, and each Existing Consenting RC Lender agrees to accept such
repayment in such form notwithstanding anything to the contrary in the Existing
Credit Agreement.
(c)    On the Amendment Effective Date, after giving effect to the conversions
and reductions in clause (b) above, the maturity of the remainder of the
Commitments of each Existing Consenting RC Lender shall be extended to the
Revolving Credit Termination Date (as defined in the Amended Credit Agreement)
in such principal amount equal to such Existing Consenting RC Lender’s remaining
Commitments set forth on Schedule II attached hereto under the caption
“Revolving Credit Commitments (such extended commitments, together with the
revolving commitments of each Additional Consenting RC Lender, the “Revolving
Credit Commitments”).
(d)    Immediately following the effectiveness of the transactions described in
Section 1 above, this Section 2 and Section 6 below, the Initial Revolving
Credit Commitments of each Revolving Credit Lender (each as defined in the
Amended Credit Agreement) shall be as set forth on Annex A to the Amended Credit
Agreement.
(e)     Each New Term Loan A Lender and each Revolving Credit Lender with a
Converted Term Loan A Loan shall, from and after the Amendment Effective Date,
have all of the rights and obligations of a “Term Loan Lender” under the Amended
Credit Agreement and the other Loan Documents. All Initial Term Loans shall be
“Initial Term Loans” and “Term Loans”, in each case for all purposes of the
Amended Credit Agreement and the other Loan Documents.
(f)    The terms of the Initial Term Loans will be as set forth in the Amended
Credit Agreement.




--------------------------------------------------------------------------------


Section 3.     Existing Revolving Credit Loans and Prepayments.        
(a) Immediately upon receipt of the proceeds of the New Term A Loans
contemplated in Section 2 above, the Borrower shall prepay the Existing
Revolving Credit Loans, together with accrued and unpaid interest thereon to the
date of such prepayment, any other amounts then due and owing with respect
thereto under the Existing Credit Agreement, in an amount equal to the aggregate
net proceeds of the New Term Loan A Loans, by directing the Administrative Agent
to apply the net proceeds of the New Term Loan A Loans to such payments; and (b)
simultaneously with the prepayments, described in clause (a), each Existing
Consenting RC Lender agrees to accept, in lieu of cash for its portion of the
outstanding Existing Revolving Credit Loans so prepaid (in a portion equal to
its Converted Term Loan A Commitment), delivery from the Company on the
Amendment Effective Date of an equal principal amount of Converted Term Loan A
Loans.
Section 4.    Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent, each Revolving Credit Lender and each New
Term Loan A Lender that each of the representations and warranties in each of
the Loan Documents (as defined in the Amended Credit Agreement) is true and
correct in all material respects on and as of the Amendment Effective Date after
giving effect hereto and to any extension of credit requested to be made on the
Amendment Effective Date under the Amended Credit Agreement (except to the
extent such representations and warranties are specifically made as of an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such date).
Section 5.     Effectiveness of this Amendment Agreement. This Amendment
Agreement shall become effective as of the date hereof, subject to the
satisfaction of the following conditions precedent on such date (the date on
which all of such conditions shall first be satisfied, the “Amendment Effective
Date”):


(a)    the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of the Loan Parties, the
Administrative Agent, each Revolving Credit Lender, each New Term Loan A Lender
and each Departing Lender (as defined below);


(b)    all accrued interest, fees and other amounts owing (whether or not then
due) in respect of the Existing Revolving Credit Loans shall have been paid in
full by the Company;
(c)    the Administrative Agent shall have received for the benefit of each
Consenting RC Lender a fee equal to (x) in the case of each Existing Consenting
RC Lender, 0.75% of the Commitments of such Existing Consenting RC Lender under
the Existing Credit Agreement (prior to giving effect to the Amendment Agreement
and (y) in the case of each Additional Consenting RC Lender, 0.75% of the
Additional RC Commitments of such Additional Consenting RC Lender;
(d)    the Administrative Agent shall have received for the benefit of each New
Term Loan A Lender the fees set forth in Section 2.09(b) of the Amended Credit
Agreement; and
(e)    the conditions precedent set forth in Section 5.01 of the Amended Credit
Agreement shall have been satisfied.
Section 6.     Departing Lenders; Assignment.


(a)     On the Amendment Effective Date, the Company shall pay to the
Administrative Agent for the account of each Lender under the Existing Credit
Agreement which has no Revolving Credit Commitment under the Amended Credit
Agreement (such Lenders, the “Departing Lenders” and together with the Revolving
Credit Lenders and the New Term Loan A Lenders, the “Lenders”), an amount equal
to all accrued


--------------------------------------------------------------------------------


interest, fees and other amounts payable for the account of the Departing
Lenders under the Existing Credit Agreement, including all amounts which would
be payable pursuant to Section 2.12 thereof in the event of a prepayment in full
of the outstanding Existing Revolving Credit Loans assigned pursuant to Section
6(b)(ii) below on such date (other than as set forth in Section 7(e) below).
(b)    On the Amendment Effective Date, (i) the Commitment (as defined in the
Existing Credit Agreement) of each Departing Lender shall be hereby assigned by
the Departing Lenders to the Revolving Credit Lenders in such proportions as may
be necessary such that after giving effect thereto, the Revolving Credit
Commitments of the Revolving Credit Lenders shall be as set forth in Schedule II
to this Amendment, (ii) the Existing Revolving Credit Loans of the Departing
Lenders shall be hereby assigned by the Departing Lenders to the Revolving
Credit Lenders in such proportions as may be necessary such that after giving
effect thereto and to clause (i), the Revolving Credit Loans (as defined in the
Amended Credit Agreement) are held by the Revolving Credit Lenders ratably in
proportion to their Revolving Credit Commitments under the Amended Credit
Agreement; (iii) each Revolving Credit Lender receiving an assignment pursuant
to clause (ii) above shall pay to the Administrative Agent, for the respective
accounts of the assigning Departing Lenders, an amount equal to the aggregate
principal amount of Existing Revolving Credit Loans so assigned to it, and the
Administrative Agent shall remit the funds so received ratably to such assigning
Departing Lenders, (iv) the assignments pursuant to clauses (i) and (ii) above
shall be effective notwithstanding any failure to comply with the procedures
specified in Section 10.04 and/or 2.12 of the Existing Credit Agreement, (vii)
each Departing Lender shall cease to be a Lender for purposes of the Agreement,
except that the provisions of Sections 2.13, 2.19 and 10.05 of the Existing
Credit Agreement shall continue to inure to its benefit, and (v) the Lenders
specified as “Revolving Credit Lenders” on Schedule II that have delivered a
signature page hereto shall be the only Revolving Credit Lenders under the
Amended Credit Agreement, holding all outstanding Revolving Credit Commitments.
(c)     Each of the Departing Lenders, Consenting RC Lenders and New Term Loan A
Lenders agree that the flow of funds shall be as set forth on the flow of funds
memo on file with the Administrative Agent.
Section 7.    Effect of Amendment; No Novation. (a) Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Existing Credit Agreement or any other Loan Document and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
provision of the Existing Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.


(b)     Nothing herein shall be deemed to entitle the Company to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.


(c)On and after the Amendment Effective Date, each reference in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words
of like import, and each reference to the “Credit Agreement”, in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment Agreement shall constitute a “Loan Document” for all purposes of the
Amended Credit Agreement and the other Loan Documents.


(d)The definition of “Applicable Margin” in Section 1.01 of the Amended Credit
Agreement shall apply and be effective on and after the Amendment Effective
Date. The definition of “Applicable


--------------------------------------------------------------------------------


Margin” in Section 1.01 of the Existing Credit Agreement shall apply and be
effective for the period ending on, but not including, the Amendment Effective
Date.


(e)In connection with (i) the conversion of the Existing Revolving Credit Loans
of each Existing Consenting RC Lender into Converted Term Loan A Loans, (ii) the
payments referred to in Section 5(b) above and (iii) the assignments of the
Existing Revolving Credit Commitments and Existing Revolving Credit Loans set
forth in Section 6 above, each existing holder of Commitments hereby agrees to
waive such amounts (if any) to which it is entitled to be compensated by the
Borrower pursuant to Section 2.15 of the Existing Credit Agreement in connection
with such conversion, payment and assignment, as applicable.


(f)Nothing contained in this Amendment Agreement, the Amended Credit Agreement
or any other Loan Document shall constitute or be construed as a novation of any
of the obligations with respect to the Existing Revolving Credit Loans.


Section 8. Governing Law. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


Section 9. Costs and Expenses. In accordance with, and subject to the
limitations of, Section 10.05 of the Existing Credit Agreement, the Company
agrees to reimburse the Administrative Agent for its reasonable documented
out-of-pocket expenses in connection with this Amendment Agreement, including
the reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent.


Section 10. Counterparts. This Amendment Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of any executed counterpart of a signature page of this Amendment
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.


Section 11. Headings. The headings of this Amendment Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.


[Remainder of page intentionally blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective duly authorized officers or
representatives as of the day and year first above written.


HARSCO CORPORATION, as Borrower
By:
/s/ Michael Kolinsky
Name:Michael Kolinsky
Title:Vice President - Treasurer, Tax and Risk Management





HARSCO DEFENSE HOLDING LLC
HARSCO MINNESOTA FINANCE, INC.
PROTRAN TECHNOLOGY LIMITED LIABILITY COMPANY
HARSCO MINERALS TECHNOLOGIES LLC
HARSCO FINANCIAL HOLDINGS, INC.
By:
/s/ Michael Kolinsky
Name:Michael Kolinsky
Title:President



HARSCO MINNESOTA LLC
HARSCO TECHNOLOGIES LLC
By:
/s/ Daniel King
Name:Daniel King
Title:President



CITIBANK, N.A., as Administrative Agent and Collateral Agent
By:
/s/ Matthew S. Burke
Name: Matthew S. Burke
Title:     Vice President







--------------------------------------------------------------------------------


CITIBANK, N.A., as Lender


By:     /s/ Matthew S. Burke        
Name: Matthew S. Burke
Title:     Vice President
BANK OF AMERICA, N.A., as Lender


By:     /s/ Kenneth G. Wood        
Name: Kenneth G. Wood
Title:     Senior Vice President
By:    /s/ Christopher Betz        
Name: Christopher Betz
Title:     Assistant Vice President


GOLDMAN SACHS BANK USA, as Lender


By:     /s/ Ryan Durkin        
Name: Ryan Durkin
Title: Authorized Signatory
JPMORGAN CHASE BANK, N.A., as Lender


By:     /s/ Devin Roccisano        
Name: Devin Roccisano
Title: Vice President
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender


By:     /s/ Robert Hetu        
Name: Robert Hetu
Title: Authorized Signatory
By:    /s/ Warren Van Heyst        
Name: Warren Van Heyst
Title: Authorized Signatory
HSBC BANK USA, N.A., as Lender


By:     /s/ Nick Lotz            
Name: Nick Lotz
Title: Senior Vice President








--------------------------------------------------------------------------------


ING BANK N.V., DUBLIN BRANCH, as Lender


By:     /s/ Sean Hassett        
Name: Sean Hassett
Title: Director
By:    /s/ Padraig Matthews        
Name: Padraig Matthews
Title: Vice President


ROYAL BANK OF CANADA, as Lender


By:    /s/ James F. Disher        
Name: James F. Disher
Title: Authorized Signatory


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender


By:     /s/ George Stoecklein        
Name: George Stoecklein
Title: Director
U.S. BANK, NATIONAL ASSOCIATION, as Lender


By:     /s/ Mark Irey        
Name: Mark Irey
Title: Vice President
PNC BANK, NATIONAL ASSOSCIATION, as Lender


By:     /s/ Domenic D’Ginto        
Name: Domenic D’Ginto, CFA
Title: Senior Vice President
FIFTH THIRD BANK, as Lender


By:     /s/ Susan A. Waters        
Name: Susan A. Waters
Title: Vice President
KEYBANK NATIONAL ASSOCIATION, as a New Term Loan A Lender


By:     /s/ Marcel Fournier        
Name: Marcel Fournier
Title: Vice President


--------------------------------------------------------------------------------


SCHEDULE I


New Term Loan A Commitments




Initial Term Loan Lender
Citibank, N.A.
$7,096,938.77
Goldman Sachs Bank USA
$23,596,938.78
Credit Suisse AG
$4,265,306.12
JPMorgan Chase Bank, N.A.
$4,265,306.12
HSBC Bank USA, N.A.
$5,816,326.53
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$3,489,795.92
U.S. Bank National Association
$3,489,795.92
Bank of America, N.A
$6,489,795.92
ING Bank N.V., Dublin Branch
$18,000,000.00
Fifth Third Bank
$3,489,795.92
KeyBank National Association
$20,000,000.00
Total:
$100,000,000.00







--------------------------------------------------------------------------------


SCHEDULE II


Revolving Credit Lenders
Converted Term Loan A Commitment
Revolving Credit Commitments
Citibank, N.A.
$16,500,000.00
$38,903,061.23
Goldman Sachs Bank USA
0.00
$38,903,061.22
Credit Suisse AG
$16,500,000.00
$34,234,693.88
JPMorgan Chase Bank, N.A.
$16,500,000.00
$34,234,693.88
HSBC Bank USA, N.A.
$16,500,000.00
$32,683,673.47
Royal Bank of Canada
$0.00
$45,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$13,500,000.00
$28,010,204.08
U.S. Bank National Association
$13,500,000.00
$28,010,204.08
Bank of America, N.A.
$10,500,000.00
$28,010,204.08
ING Bank N.V., Dublin Branch
$27,000,000.00
$0.00
PNC Bank, N.A.
$12,000,000.00
$28,000,000.00
Fifth Third Bank.
$7,500,000.00
$14,010,204.08
Total:
$150,000,000.00
$350,000,000.00







--------------------------------------------------------------------------------


EXHIBIT A




Form of Amended Credit Agreement


[Following page.]






--------------------------------------------------------------------------------


Execution Copy
 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
HARSCO CORPORATION and
THE APPROVED BORROWERS
REFERRED TO HEREIN
as Borrowers,
The Several Lenders
from Time to Time Parties Hereto,
CITIBANK, N.A. and
ROYAL BANK OF CANADA,
as Issuing Lenders,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
HSBC BANK USA, N.A.,
CREDIT SUISSE SECURITIES (USA) LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION, and
ROYAL BANK OF CANADA,
as Joint Bookrunners and Joint Lead Arrangers,


ING BANK N.V., DUBLIN BRANCH
as Lead Manager


PNC CAPITAL MARKETS LLC and
FIFTH THIRD BANK
as Co-Managers


GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,
HSBC BANK USA, N.A.,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agents


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA, and
NG BANK N.V., DUBLIN BRANCH
as Documentation Agents,
and
CITIBANK, N.A.
as Administrative Agent and as Collateral Agent,
Dated as of December 2, 2015,
 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article 1
Definitions
 
 
 
Section 1.01.
Defined Terms
2


Section 1.02.
Other Definitional Provisions
40


Section 1.03.
Accounting Changes
40


Section 1.04.
Redenomination Of Certain Alternative Currencies
41


Section 1.05.
Limited Condition Acquisitions
41


Section 1.06.
Letter of Credit Amounts
42


Section 1.07.
Certain Limitations pursuant to 2008 Indenture
42


 
 
 
Article 2
Amount and Terms of Commitments
 
 
 
Section 2.01.
Term Loan Commitments
43


Section 2.02.
Procedure for Term Loan Borrowing
44


Section 2.03.
Repayment of Term Loans
44


Section 2.04.
Revolving Credit Commitments
44


Section 2.05.
Revolving Credit Loans
45


Section 2.06.
Competitive Bid Procedure
46


Section 2.07.
Standby Borrowing Procedure
48


Section 2.08.
Repayment of Loans; Evidence of Debt
49


Section 2.09.
Fees
50


Section 2.10.
Termination or Reduction of Commitments
50


Section 2.11.
Optional Prepayments
52


Section 2.12.
Mandatory Prepayments
52


Section 2.13.
Conversion and Continuation Options
55


Section 2.14.
Minimum Amounts and Maximum Number of Eurocurrency Tranches
56


Section 2.15.
Interest Rates and Payment Dates
56


Section 2.16.
Default Interest
57


Section 2.17.
Inability To Determine Interest Rate
58


Section 2.18.
Pro Rata Treatment and Payments
59


Section 2.19.
Requirements of Law
61


Section 2.20.
Taxes
62


Section 2.21.
Indemnity
65


Section 2.22.
Illegality
65


Section 2.23.
Change of Lending Office
66


Section 2.24.
Incremental Credit Extensions
67


Section 2.25.
Approved Borrowers
69


Section 2.26.
Cash Collateral
70


Section 2.27.
Defaulting Lenders
71


Section 2.28.
Additional Costs
73


Section 2.29.
Extension of Loans
74


Section 2.30.
Refinancing Amendments
75




13

--------------------------------------------------------------------------------




 
 
 
Article 3
Letters of Credit
 
 
 
Section 3.01.
L/C Commitment
78


Section 3.02.
Procedure for Issuance of Letter of Credit
78


Section 3.03.
Fees and Other Charges
78


Section 3.04.
L/C Participations
79


Section 3.05.
Reimbursement Obligation of the Borrowers
80


Section 3.06.
Obligations Absolute
80


Section 3.07.
Letter of Credit Payments
81


Section 3.08.
Applications
81


Section 3.09.
Resignation
82


Section 3.10.
Additional Issuing Lenders
82


 
 
 
Article 4
Representations and Warranties
 
 
 
Section 4.01.
Financial Condition
82


Section 4.02.
No Change
82


Section 4.03.
Corporate Existence; Compliance with Law
82


Section 4.04.
Corporate Power; Authorization; Enforceable Obligations
83


Section 4.05.
No Legal Bar
83


Section 4.06.
No Material Litigation
84


Section 4.07.
No Default
84


Section 4.08.
Ownership of Property; Liens; Insurance
84


Section 4.09.
Intellectual Property
84


Section 4.10.
Taxes
84


Section 4.11.
Federal Regulations
85


Section 4.12.
Labor Matters
85


Section 4.13.
ERISA
85


Section 4.14.
Investment Company Act
85


Section 4.15.
Subsidiaries
86


Section 4.16.
Environmental Matters
86


Section 4.17.
Accuracy of Information, Etc
87


Section 4.18.
Security Documents
87


Section 4.19.
Solvency
88


Section 4.20.
Sanctioned Persons
88


Section 4.21.
Foreign Corrupt Practices Act
88


Section 4.22.
Use of Proceeds
88


 
 
 
Article 5
Conditions Precedent
 
 
 
Section 5.01.
Conditions to Effectiveness of this Agreement and the Initial Extension of
Credit
88


Section 5.02.
First Borrowing By Each Approved Borrower
90




14

--------------------------------------------------------------------------------




Section 5.03.
Conditions to each Extension of Credit
91


 
 
 
Article 6
Affirmative Covenants
 
 
 
Section 6.01.
Financial Statements
92


Section 6.02.
Certificates; Other Information
93


Section 6.03.
Payment of Taxes
94


Section 6.04.
Conduct of Business and Maintenance of Existence; Compliance
94


Section 6.05.
Maintenance of Property; Insurance
95


Section 6.06.
Inspection of Property; Books and Records; Discussions; Maintenance of Ratings
95


Section 6.07.
Notices
96


Section 6.08.
Additional Collateral, Etc
96


Section 6.09.
Further Assurances
98


Section 6.10.
Use of Proceeds
98


Section 6.11.
Designation of Subsidiaries
98


Section 6.12.
Post Closing Matters
99


 
 
 
Article 7
Negative Covenants
 
 
 
Section 7.01.
Financial Covenants
99


Section 7.02.
Limitation on Indebtedness
100


Section 7.03.
Limitation on Liens
102


Section 7.04.
Limitation on Fundamental Changes
105


Section 7.05.
Limitation on Disposition of Property
105


Section 7.06.
Limitation on Restricted Payments
107


Section 7.07.
Limitation on Investments
108


Section 7.08.
Limitation on Optional Payments and Modifications of Debt Instruments, Etc
110


Section 7.09.
Limitation on Transactions with Affiliates
110


Section 7.10.
Limitation on Sales and Leasebacks
111


Section 7.11.
Limitation on Changes in Fiscal Periods
111


Section 7.12.
Limitation on Negative Pledge Clauses
111


Section 7.13.
Limitation on Restrictions on Subsidiary Distributions
112


Section 7.14.
Limitation on Lines of Business
113


Section 7.15.
Limitation on Hedge Agreements
113


Section 7.16.
Use Of Proceeds
113


Section 7.17.
Permitted Activities of Harsco Holdings, Inc
113


 
 
 
Article 8
Events of Default
 
 
Article 9
The Administrative Agent and the Collateral Agent
 
 
 
Section 9.01.
Appointment and Authority
116


Section 9.02.
Duties of Administrative Agent; Exculpatory Provisions
117




15

--------------------------------------------------------------------------------




Section 9.03.
Delegation of Duties
118


Section 9.04.
Resignation of Agent
118


Section 9.05.
Non-Reliance on Agent and other Lenders
118


 
 
 
Article 10
Miscellaneous
 
 
 
Section 10.01.
Amendments and Waivers
119


Section 10.02.
Notices
122


Section 10.03.
No Waiver; Cumulative Remedies
125


Section 10.04.
Survival of Agreement
125


Section 10.05.
Payment of Expenses; Indemnity
125


Section 10.06.
Successors and Assigns; Participations and Assignments
127


Section 10.07.
Adjustments; Set Off
133


Section 10.08.
Counterparts
134


Section 10.09.
Severability
134


Section 10.10.
Integration
135


Section 10.11.
GOVERNING LAW
135


Section 10.12.
Submission to Jurisdiction; Waivers
135


Section 10.13.
Judgment Currency
136


Section 10.14.
Acknowledgments
136


Section 10.15.
Confidentiality
136


Section 10.16.
Release of Collateral and Guarantee Obligations
137


Section 10.17.
WAIVERS OF JURY TRIAL
138


Section 10.18.
USA PATRIOT Act Notice
138


Section 10.19.
Replacement Lenders
138


Section 10.20.
Headings
139


Section 10.21.
Lender Action
139


Section 10.22.
Interest Rate Limitation
140


Section 10.23.
Joint and Several Liability
140


Section 10.24.
Specified Cash Management Agreements / Specified Hedge Agreements / Designated
Bilateral Letters of Credit
140


Section 10.25.
No Advisory or Fiduciary Responsibility
140





ANNEXES:
 
A
Commitments
SCHEDULES:
 
1.01(a)
Existing Designated Bilateral Letters of Credit
2.25
Approved Borrowers
4.04
Consents, Authorizations, Filings and Notices
4.06
Material Litigation
4.09
Intellectual Property
4.15(a)
Subsidiaries
4.15(b)
Rights in Capital Stock
4.18(a)
UCC Filing Jurisdictions
4.18(c)
Real Property


16

--------------------------------------------------------------------------------




6.12
Post-Closing Matters
7.02(d)
Existing Indebtedness
7.03(f)
Existing Liens
7.07
Existing Investments
7.12
Existing Limitations on Negative Pledge Clauses
7.13
Existing Limitations on Restrictions on Subsidiary Distributions
EXHIBITS:
 
A-1
Form of Competitive Bid Request
A-2
Form of Notice of Competitive Bid Request
A-3
Form of Competitive Bid
A-4
Form of Competitive Bid/Accept Reject Letter
A-5
Form of Standby Borrowing Request
A-6
Form of Term Loan Borrowing Request
A-7
Form of Interest Election Request
B
Form of Compliance Certificate
C
[Reserved]
D
Form of Assignment and Acceptance
E
[Reserved]
F-1
Form of Term Note
F-2
Form of Revolving Credit Note
G-1
Form of Exemption Certificate (For Non-US Lenders That Are Not Partnerships)
G-2
Form of Exemption Certificate (For Non-US Lenders That Are Partnerships)
G-3
Form of Exemption Certificate (For Non-US Participants That Are Not
Partnerships)
G-4
Form of Exemption Certificate (For Non-US Participants That Are Partnerships)
H
Form of Designation Letter
I
Form of Affiliate Subordination Agreement
J
Auction Procedures
K
Form of Termination Letter
L
Form of Solvency Certificate
M
Form of Guarantee and Collateral Agreement




17

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 2, 2015, among HARSCO CORPORATION, a Delaware corporation (the
“Company”), the APPROVED BORROWERS from time to time parties to this Agreement,
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), CITIBANK, N.A. and ROYAL BANK OF
CANADA, as Issuing Lenders, CITIBANK, N.A., as Administrative Agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders.
WHEREAS, the Company has requested that the Lenders lend to the Company
$250,000,000 in the form of Term Loans (such capitalized term and all other
capitalized terms used but not defined in these introductory statements having
the meaning specified in Section 1.01), a portion of which shall be funded from
“new money” and a portion of which shall be funded in the form of a
dollar-for-dollar conversion of loans previously outstanding under the Existing
Credit Agreement (as defined below) (the “RC Conversion”), and make available to
the Company and the Approved Borrowers a $350,000,000 revolving credit facility
for the making of Revolving Credit Loans and the issuance of Letters of Credit
from time to time. The proceeds from the Term Loans will be used to (i)
refinance all or a portion of the loans outstanding under the Existing Credit
Agreement (as defined below), whether by repayment in cash or by effecting the
RC Conversion and (ii) pay the costs and expenses related thereto (collectively,
the “Transactions”). The Letters of Credit and proceeds under the Revolving
Credit Loans will be used to (x) fund working capital and for general corporate
purposes of the Company and its subsidiaries (including capital expenditures and
Permitted Acquisitions (as defined below)) and (y) pay fees and expenses in
connection with the foregoing transactions.
WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein.
WHEREAS, the Company and the Approved Borrowers are party to that certain
Amended and Restated Five-Year Credit Agreement dated as of March 2, 2012 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), with the lenders party thereto from
time to time (the “Original Lenders”) and Citibank, N.A., as administrative
agent, pursuant to which the Original Lenders extended or committed to extend
certain credit facilities to the Borrowers.
WHEREAS, pursuant to the Revolver Amendment Agreement and upon satisfaction of
the conditions set forth therein, the Existing Credit Agreement is being further
amended and restated on the Closing Date in the form of this Agreement in
connection with the Transactions.
NOW, THEREFORE, In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------




Article 1
Definitions
Section 1.01.    Defined Terms. As used in this Agreement, the terms listed in
this Section 1.01 shall have the respective meanings set forth in this Section
1.01.
“2008 Indenture”: as defined in Section 1.07.
“2018 Senior Note Trigger Event”: the 2018 Senior Notes shall not have been
tendered, repurchased, redeemed, discharged or refinanced in full prior to the
date that is 91 days prior to May 15, 2018.
“2018 Senior Notes”: as defined in Section 1.07.
“2018 Senior Note Trustee”: as defined in Section 1.07.
“Accepting Lenders”: as defined in Section 2.29.
“Accounting Change”: as defined in Section 1.03.
“Additional Lender” : at any time, any Person that is not an existing Lender and
that agrees to provide any portion of any (a) Incremental Facilities in
accordance with Section 2.24 or (b) Credit Agreement Refinancing Debt pursuant
to a Refinancing Amendment in accordance with Section 2.30; provided that such
Additional Lender shall be (x) with respect to Incremental Term Loans,
Incremental Term Loan Commitments, Other Term Loans or Other Term Commitments,
an institution that would be an Eligible Assignee with respect to Term Loans and
(y) with respect to Incremental Revolving Credit Commitments or Other Revolving
Credit Commitments, an institution that would be an Eligible Assignee with
respect to Revolving Credit Commitments; provided further, that (i) the
Administrative Agent and each Issuing Lender shall have consented (not to be
unreasonably withheld or delayed) to such Additional Lender if a consent to an
assignment to such Person by the Administrative Agent or such Issuing Lender, as
applicable, would be required pursuant to Section 10.06 and (ii) the Company
shall have consented to such Additional Lender if a consent to an assignment to
such Person by the Company would be required pursuant to Section 10.06.
“Adjusted EURIBO Rate”: with respect to any Eurocurrency Borrowing in Euros
under the Revolving Credit Facility, for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a)
the EURIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
“Adjusted LIBO Rate”: with respect to any Eurocurrency Borrowing in Dollars or
any Alternative Currency (other than Euros), for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; provided that, with respect to any Eurocurrency
Borrowing that is denominated in an Alternative Currency (other than Euros) for
any Interest Period, Adjusted LIBO Rate shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate
for such Interest Period.
“Administrative Agent”: as defined in the recitals to this Agreement.

2

--------------------------------------------------------------------------------




“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Affiliate Subordination Agreement”: an Affiliate Subordination Agreement
substantially in the form of Exhibit I pursuant to which intercompany
obligations and advances owed by any Loan Party to a non-Loan Party are
subordinated to the Obligations.
“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Co-Managers, the Documentation Agents, the Joint Bookrunners and
Joint Lead Arrangers, the Lead Manager and the Syndication Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s Revolving Credit Commitment then in
effect or, if the Revolving Credit Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.
“Agreement”: this Second Amended and Restated Credit Agreement, as amended,
supplemented or otherwise modified from time to time.
“Alternative Currency”: Euros and Sterling.
“Alternative Currency Borrowing”: a Borrowing comprised of Alternative Currency
Loans. All Alternative Currency Borrowings shall be Eurocurrency Borrowings.
“Alternative Currency Equivalent”: with respect to any amount of Dollars on any
date in relation to any specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to Dollars on such date. The term
“Alternative Currency Equivalent” may be preceded by a reference to an
Alternative Currency (e.g., “EUR Alternative Currency Equivalent”), in which
case the Alternative Currency so referenced shall be the “specified” Alternative
Currency.
“Alternative Currency Loan”: any Revolving Credit Loan denominated in an
Alternative Currency.
“Annual Financial Statements”: means the audited consolidated balance sheet of
the Company as of each of December 31, 2014 and 2013 and the related audited
consolidated statements of operations and cash flows for the Company for each of
the fiscal years ended December 31, 2014 and 2013.
“Applicable Margin”: on any date, a percentage per annum equal to (i) until
delivery of the first Compliance Certificate to the Administrative Agent after
the Closing Date, (A) with respect to Eurocurrency Loans, 2.50% and (B) with
respect to Base Rate Loans, 1.50% and (ii) thereafter, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

3

--------------------------------------------------------------------------------




Pricing Level
Total Leverage Ratio
Eurocurrency Loans
Base Rate Loans
1
< 1.75:1.00
1.875%
0.875%
2
 > 1.75:1.00 and
 < 2.00:1.00
2.00%
1.00%
3
> 2.00:1.00 and
 < 2.25:1.00
2.25%
1.25%
4
 > 2.25:1.00 and
 < 3.25:1.00
2.50%
1.50%
5
 > 3.25:1.00
3.00%
2.00%



Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, that upon the request of the Majority Facility
Lenders, the highest Pricing Level in the above chart shall apply as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply up
to and including the date on which such Compliance Certificate is so delivered
(and thereafter the applicable Pricing Level in the above chart otherwise
determined in accordance with this definition shall apply). In the event that
any Compliance Certificate is shown by the Administrative Agent to be inaccurate
(whether as a result of an inaccuracy in the financial statements on which such
Compliance Certificate is based, a mistake in calculating the applicable Total
Leverage Ratio or otherwise) at any time that this Agreement is in effect and
any Loans or Commitments are outstanding such that the Applicable Margin for any
period (an “Applicable Period”) should have been higher than the Applicable
Margin applied for such Applicable Period, then (i) the Company shall promptly
(and in no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period; (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Company); and (iii) the Company shall pay to the Administrative
Agent promptly (and in no event later than five (5) Business Days after the date
such corrected Compliance Certificate is delivered) any additional interest
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any nonpayment of such interest as a result of any such
inaccuracy shall not constitute a Default (whether retroactively or otherwise),
and no default interest shall be due in respect thereof pursuant to Section
2.16, at any time prior to the date that is five (5) Business Days following the
date such corrected Compliance Certificate is delivered. The Company’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other amounts due hereunder.
“Approved Borrower”: any wholly owned Subsidiary of the Company as to which a
Designation Letter shall have been delivered to the Administrative Agent in
accordance with Section 2.25 hereof and as to which a Termination Letter shall
not have been delivered to the Administrative Agent.
“Application”: an application or letter of credit issuance request, in such
customary form as the applicable Issuing Lender may reasonably specify from time
to time, requesting that such Issuing Lender issue a Letter of Credit.

4

--------------------------------------------------------------------------------




“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 7.05 (other than
Dispositions made pursuant to paragraphs (g), (h) or (i) thereof)) which yields
gross proceeds to the Company or any of its Restricted Subsidiaries (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at Fair Market Value in the case of
other non-cash proceeds) in excess of $5,000,000.
“Assigned Dollar Value”: in respect of any Borrowing denominated in an
Alternative Currency, the Dollar Equivalent thereof determined based upon the
applicable Spot Exchange Rate as of the Denomination Date for such Borrowing. In
the event that any Borrowing denominated in an Alternative Currency shall be
prepaid in part, the Assigned Dollar Value of such Borrowing shall be allocated
ratably to the prepaid portion of such Borrowing and the portion of such
Borrowing remaining outstanding.
“Assignee”: as defined in Section 10.06(c).
“Assignment and Acceptance”: as defined in Section 10.06(c).
“Assignor”: as defined in Section 10.06(c).
“Available Amount”: on any date (the “Determination Date”), an amount equal to:
(a)    $25,000,000; plus
(b)    an amount equal to 50% of the Consolidated Net Income of the Company and
its Restricted Subsidiaries for each Determination Period (commencing with the
fiscal year of the Company ending December 31, 2016) completed prior to such
Determination Date for which financial statements have been delivered pursuant
to Section 6.01(a) (or, if such amount is a loss, minus 100% of such loss); plus
(c)    the aggregate Net Equity Proceeds received by the Company after the
Closing Date and on or prior to such Determination Date pursuant to any
Permitted Equity Issuance; plus
(d)    the aggregate principal amount of any Indebtedness, or the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Capital Stock, of the Company (other than Indebtedness or
Disqualified Capital Stock issued to the Company or another Restricted
Subsidiary) that has been converted into or exchanged for Qualified Capital
Stock in the Company after the Closing Date; plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Company
or a Restricted Subsidiary of the Company, the Fair Market Value of the
Investments originally made by the Company and the Restricted Subsidiaries
following the Closing Date in such Unrestricted Subsidiary pursuant to Section
7.07(o) (or of the assets transferred or conveyed, as applicable); minus
(f)    Restricted Payments made pursuant to Section 7.06(h) after the Closing
Date and on or prior to the respective Determination Date; minus
(g)    Investments made pursuant to Section 7.07(o) after the Closing Date and
on or prior to the respective Determination Date; minus

5

--------------------------------------------------------------------------------




(h)    payments of Junior Debt made pursuant to Section 7.08(a)(II) after the
Closing Date and on or prior to the respective Determination Date.
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.
“Bankruptcy Plan”: any plan of reorganization pursuant to Title 11 of the United
States Code.
“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, if such rate is
less than 0.00% per annum, the Base Rate shall deemed to be 0.00% per annum for
purposes of this Agreement, provided, further, that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.
London time on such day. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.
“Base Rate Borrowing”: a Borrowing comprised of Base Rate Loans.
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 10.07.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrowers”: the Company and, in the case of the Revolving Credit Facility, each
Approved Borrower (each, a “Borrower”).
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.06).
“Borrowing Minimum”: (a) in the case of a Borrowing denominated in Dollars,
$5,000,000 and (b) in the case of a Borrowing denominated in any Alternative
Currency, 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of such
currency.
“Borrowing Multiple”: (a) in the case of a Borrowing denominated in Dollars,
$1,000,000 and (b) in the case of a Borrowing denominated in any Alternative
Currency, 1,000,000 units (or, in the case of Sterling, 500,000 units) of such
currency.

6

--------------------------------------------------------------------------------




“Borrowing Request”: a Term Borrowing Request, a Standby Borrowing Request or a
Competitive Bid Request, as applicable.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which commercial banks are not open
for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euro.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase or otherwise acquire any of the
foregoing.
“Cash Collateralize”: to pledge and deposit with or deliver to the Collateral
Agent, for the benefit of one or more of the Issuing Lenders or Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect of L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Lender. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents”: (i) with respect to the Company or any of its Restricted
Subsidiaries, (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit, time
deposits, eurodollar time deposits or overnight bank deposits having maturities
of one year or less from the date of acquisition issued by any Revolving Credit
Lender or by any domestic office of any commercial bank organized under the laws
of the United States of America or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) fully collateralized
repurchase obligations of any Revolving Credit Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of such securities generally; (f)
securities with maturities of one year or less from the

7

--------------------------------------------------------------------------------




date of acquisition backed by standby letters of credit issued by any Revolving
Credit Lender or any commercial bank satisfying the requirements of clause (b)
of this definition; and (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; and (ii) with respect to any Foreign Subsidiaries, the
approximate equivalent of any of clauses (i)(a) through (g) above, in each case,
by reference to such Foreign Subsidiary’s jurisdiction of organization or any
jurisdiction(s) where such Foreign Subsidiary is engaged in material operations.
“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depositary, overdraft, credit, purchasing or debit card,
electronic funds transfer and other cash management arrangements (including
commercial cards and working capital lines of credit) to the Company or any of
its Restricted Subsidiaries.
“Cash Management Bank”: (i) with respect to any Cash Management Agreement
entered into after the Closing Date, any counterparty thereto that, at the time
such Cash Management Agreement was entered into, was a Lender or an Affiliate of
a Lender or of the Administrative Agent or the Collateral Agent, or (ii) with
respect to any Cash Management Agreement entered into prior to the Closing Date,
any counterparty thereto that, was, as of the Closing Date, a Lender or an
Affiliate of a Lender or of the Administrative Agent or the Collateral Agent.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date) shall become, or obtain rights
(whether by means of warrants, options or the like) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in
effect on the Closing Date), directly or indirectly, of more than 35% of the
outstanding common stock of the Company or (b) any change in control (or similar
event, however denominated) with respect to the Company shall occur under and as
defined in any indenture or agreement in respect of Indebtedness in excess of
the Threshold Amount to which the Company or any other Loan Party is a party.
“Change in Law”: (a) the adoption or taking effect of any law, rule or
regulation after the Closing Date, (b) any change in any law, rule, regulation
or treaty or in the administration, implementation, interpretation or
application thereof by any Governmental Authority after the Closing Date, (c)
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority after the Closing
Date or (d) compliance by any Lender or any Issuing Lender (or, for purposes of
Section 2.19, by any lending office of such Lender or by such Lender’s or such
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
first made or issued after the Closing Date; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith by any Governmental Authority and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Class”: means (a) when used with respect to Lenders, whether such Lenders are
Revolving Credit Lenders or Term Loan Lenders or Lenders under a particular
Facility, (b) when used with respect to Commitments, whether such Commitments
are Initial Revolving Credit Commitments, Incremental Revolving Credit
Commitments, Extended Revolving Credit Commitments, Other Revolving Credit
Commitments, Initial Term Loan Commitments, Incremental Term Loan Commitments,
Extended Term Commitments or Other Term Commitments and (c) when used with
respect to Loans or a Borrowing,

8

--------------------------------------------------------------------------------




refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Incremental Revolving Credit Loans, Extended Revolving
Credit Loans, Other Revolving Credit Loans, Term Loans, Incremental Term Loans,
Extended Term Loans or Other Term Loans.
“Closing Date”: December 2, 2015.
“CNTA Basket”: as defined in Section 1.07.
“CNTA Basket Availabile for Obligations”: as defined in Section 1.07.
“CNTA Covered Indebtedness”: as defined in Section 1.07.
“CNTA Limit”: as defined in Section 1.07.
“CNTA Limit Effective Period”: as defined in Section 1.07.
“Co-Managers”: PNC Capital Markets LLC and Fifth Third Bank, in their capacities
as co-managers of the Facilities hereunder.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
“Collateral Agent”: as defined in the preamble hereto.
“Commitment”: with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.
“Committed Credit Exposure”: with respect to any Revolving Credit Lender at any
time, the sum of (a) the aggregate principal amount at such time of all
outstanding Standby Loans of such Lender denominated in Dollars, plus (b) the
Assigned Dollar Value at such time of the aggregate principal amount at such
time of all outstanding Standby Loans of such Lender that are Alternative
Currency Loans.
“Commitment Fee”: as defined in Section 2.09(a).
“Commitment Fee Percentage” shall mean on any date, a percentage per annum equal
to (i) until delivery of the first Compliance Certificate to the Administrative
Agent after the Closing Date, 0.40% and (ii) thereafter, the following
percentages per annum, based upon the Total Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):
Pricing Level
Total Leverage Ratio
Commitment Fee Percentage
1
< 1.75:1.00
0.25%
2
> 1.75:1.00 and < 2.00:1.00
0.30%
3
> 2.00:1.00 and < 2.25:1.00
0.35%
4
> 2.25:1.00 and < 3.25:1.00
0.40%
5
> 3.25:1.00
0.50%



Any increase or decrease in the Commitment Fee Percentage resulting from a
change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a

9

--------------------------------------------------------------------------------




Compliance Certificate is delivered pursuant to Section 6.02(b); provided, that
upon the request of the Majority Revolving Credit Facility Lenders, the highest
Pricing Level in the above chart shall apply as of the first Business Day after
the date on which a Compliance Certificate was required to have been delivered
but was not delivered, and shall continue to so apply up to and including the
date on which such Compliance Certificate is so delivered (and thereafter the
applicable Pricing Level in the above chart otherwise determined in accordance
with this definition shall apply). In the event that any Compliance Certificate
is shown by the Administrative Agent to be inaccurate (whether as a result of an
inaccuracy in the financial statements on which such Compliance Certificate is
based, a mistake in calculating the applicable Total Leverage Ratio or
otherwise) at any time that this Agreement is in effect and any Loans or
Commitments are outstanding such that the Commitment Fee Percentage for any
period (an “Applicable Period”) should have been higher than the Commitment Fee
Percentage applied for such Applicable Period, then (i) the Company shall
promptly (and in no event later than five (5) Business Days thereafter) deliver
to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period; (ii) the Applicable Margin shall be determined by reference
to the corrected Compliance Certificate (but in no event shall the Revolving
Credit Lenders owe any amounts to the Company); and (iii) the Company shall pay
to the Administrative Agent promptly (and in no event later than five (5)
Business Days after the date such corrected Compliance Certificate is delivered)
any additional commitment fees owing as a result of such increased Commitment
Fee Percentage for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with the terms hereof.
Notwithstanding anything to the contrary in this Agreement, any nonpayment of
such commitment fees as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no default interest shall be
due in respect thereof pursuant to Section 2.16, at any time prior to the date
that is five (5) Business Days following the date such corrected Compliance
Certificate is delivered. The Company’s obligations under this paragraph shall
survive the termination of the Revolving Credit Commitments and the repayment of
all other amounts due hereunder.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group that includes the Company and that is treated as a
single employer under Section 414 of the Code.
“Company”: as defined in the preamble hereto.
“Company Notice”: as defined in Section 6.08(b).
“Competitive Bid”: an offer by a Lender to make a Competitive Loan pursuant to
Section 2.06.
“Competitive Bid Accept/Reject Letter”: a notification made by a Borrower
pursuant to Section 2.06(d) in the form of Exhibit A-4 hereto.
“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.06(b), (i) in the case of a Eurocurrency Loan, the Competitive Margin,
and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Lender making such Competitive Bid.
“Competitive Bid Request”: a request made pursuant to Section 2.06 in the form
of Exhibit A-l hereto.

10

--------------------------------------------------------------------------------




“Competitive Borrowing”: a borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Revolving Credit Lender or Lenders whose
Competitive Bids for such Borrowing have been accepted by a Borrower under the
bidding procedure described in Section 2.06.
“Competitive Loan”: a loan from a Lender to a Borrower pursuant to the bidding
procedure described in Section 2.06. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or a Fixed Rate Loan.
“Competitive Margin”: as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from, in the case of
Eurocurrency Competitive Loans denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate and, in the case of Eurocurrency
Competitive Loans denominated in Euros, the EURIBO Rate in order to determine
the interest rate applicable to such Loan, as specified in the Competitive Bid
relating to such Loan.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B, or in such other form as is reasonably
acceptable to the Administrative Agent.
“Consolidated Current Assets”: of any Person at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of such Person and its Restricted Subsidiaries at
such date.
“Consolidated Current Liabilities”: of any Person at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries at such date, but excluding, with respect
to the Company, (a) the current portion of any Funded Debt of the Company and
its Restricted Subsidiaries and (b), without duplication, all Indebtedness
consisting of Revolving Credit Loans, to the extent otherwise included therein.
“Consolidated EBITDA”: at any date of determination, for the Company and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for the most recently completed consecutive four fiscal quarters plus
(a) the following to the extent deducted in calculating Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income or excise taxes payable by the Company
and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) losses on sales of assets outside the ordinary course
of business and losses from discontinued operations and (v) any other
nonrecurring or noncash items for such period minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) any
extraordinary income or gains, (ii) gains on sales of assets outside the
ordinary course of business and gains from discontinued operations and (iii) any
other nonrecurring or non-cash income; provided that Consolidated EBITDA shall
be determined on a Pro Forma Basis.
“Consolidated Interest Charges”: for the most recently completed consecutive
four fiscal quarters, for the Company and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses of the Company and its Restricted
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP;
provided that Consolidated Interest Charges shall be determined on a Pro Forma
Basis.

11

--------------------------------------------------------------------------------




“Consolidated Net Income”: for any period, the net income of the Company and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.
“Consolidated Total Assets”: of any Person at any date, all assets that would,
in conformity with GAAP, be set forth opposite the caption “total assets” (or
any like caption) on a consolidated balance sheet of such Person and its
Restricted Subsidiaries at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Converted Term Loan A Commitments”: with respect to each Lender, the
commitment, if any, of such Lender to convert all or a portion of its Existing
Revolving Credit Loans under the Existing Credit Agreement on the Closing Date
pursuant to the Revolver Amendment Agreement as set forth in Annex A. The
aggregate amount of the Converted Term Loan A Commitments on the Closing Date is
set forth in Annex A.
“Converted Term Loan A Loan”: a Loan made by a Lender pursuant to its Converted
Term Loan A Commitment.
“Corporate Rating”: (a) with respect to Moody’s, the public “Corporate Family
Rating” of the Company and (b) with respect to S&P, the public “Corporate
Rating” of the Company.
“Credit Agreement Refinancing Debt” means Indebtedness constituting a Permitted
Refinancing incurred under this Agreement pursuant to a Refinancing Amendment,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, existing Term Loans, outstanding Revolving
Credit Commitments and/or existing Revolving Credit Loans (including any
successive Credit Agreement Refinancing Debt) (“Refinanced Credit Agreement
Debt”); provided that (a) except to the extent otherwise permitted under this
Agreement (subject to a dollar for dollar usage of any other basket set forth in
Section 7.02 to the extent of any excess, if applicable), such extending,
refunding, renewing, replacing or refinancing Indebtedness (including, if such
Indebtedness includes any Other Revolving Credit Commitments, the unused portion
of such Other Revolving Credit Commitments) is in an original aggregate
principal amount (or accreted value, if applicable) not greater than the
aggregate principal amount (or accreted value, if applicable) of the Refinanced
Credit Agreement Debt (and, in the case of Refinanced Credit Agreement Debt
consisting in whole or in part of unused Revolving Credit Commitments or Other
Revolving Credit Commitments, the amount thereof) except by an amount equal to
unpaid accrued interest and premium or make-whole payments applicable thereto
and any fees and expenses (including upfront fees and original issue discount)
in connection with such extension, exchange, modification, refinancing,
refunding, renewal or replacement, (b) such Indebtedness shall not be secured by
any property or assets of the Company or any Restricted Subsidiary other than
the Collateral, (c) such Indebtedness shall not be guaranteed by any Restricted
Subsidiaries other than the Restricted Subsidiaries that are Loan Parties and
(d) such Indebtedness shall otherwise satisfy the requirements applicable
thereto pursuant to Section 2.30.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of secured Indebtedness, the Liens on the
Collateral securing such Indebtedness which are intended to rank equal in
priority to the Liens on the Collateral securing the Obligations (but without
regard to the control of remedies), a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the Company,
which agreement shall provide that the Liens on

12

--------------------------------------------------------------------------------




the Collateral securing such Indebtedness shall rank equal in priority to the
Liens on the Collateral securing the Obligations (but without regard to the
control of remedies) and (b) to the extent executed in connection with the
incurrence of secured Indebtedness, the Liens on the Collateral securing such
Indebtedness which are intended to rank junior in priority to the Liens on the
Collateral securing the Obligations, a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the Company,
which agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to the Lien on the Collateral
securing the Obligations.
“Declined Proceeds”: as defined in Section 2.12(i).
“Default”: any of the events or conditions specified in Article 8, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
“Defaulting Lender” shall mean, at any time, a Lender (i) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Loan or make any other payment due hereunder (including in respect of
its participations in Letters of Credit) (each, a “funding obligation”), unless
with respect to the making of a Loan such Lender has notified the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified (and calculated, if
applicable) in such writing), (ii) that has notified the Administrative Agent
and the Company in writing, or has stated publicly, that it does not intend to
comply with its funding obligation hereunder unless with respect to the making
of a Loan such writing or statement states that such position is based on such
Lender’s good faith determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified (and calculated, if
applicable) in such writing or public statement), (iii) that has, for five or
more Business Days after written request of the Administrative Agent or the
Company, failed to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder;
provided that a Lender shall cease to be a Defaulting Lender under this clause
(iii) upon receipt by the Administrative Agent and the Company of such written
confirmation, or (iv) as to which a Lender Insolvency Event has occurred and is
continuing. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.27(b)) upon written notification of such
determination by the Administrative Agent to the Company and the Lenders.
“Denomination Date”: at any time, in relation to any Alternative Currency
Borrowing, the date that is two Business Days before the later of (a) the date
such Borrowing is made and (b) the date of the most recent conversion or
continuation of such Borrowing pursuant to Section 2.13.
“Designated Bilateral Letters of Credit”: each Existing Designated Bilateral
Letters of Credit and, to the extent designated as such in a certificate
delivered by the Company to the Administrative Agent and the Collateral Agent
pursuant to Section 8.15 of the Guarantee and Collateral Agreement, obligations
of the Company or any of its Restricted Subsidiaries under letters of credit
(other than Letters of Credit), performance bond, surety bond, bank guarantee or
other similar arrangements entered into by the Company or any of its Restricted
Subsidiaries with a Designated Bilateral Letter of Credit Issuer.
“Designated Bilateral Letter of Credit Issuer”: with respect to any Designated
Bilateral Letter of Credit, the issuer thereof.

13

--------------------------------------------------------------------------------




“Designated Non-Cash Consideration”: the Fair Market Value of non-cash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer.
“Designation Letter”: as defined in Section 2.25.
“Determination Date”: as defined in the definition of “Available Amount”.
“Determination Period”: as of any Determination Date, the immediately preceding
fiscal year of the Company.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than, in each case, a Specified Distribution); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: any Capital Stock of any Person, which by its
terms (or by the terms of any security or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, matures or requires such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person or any other Person or any warrants, rights or options to acquire such
Capital Stock, in each case, while the Revolving Credit Commitments, Extended
Revolving Credit Commitments, Incremental Revolving Credit Commitments, Other
Revolving Credit Commitments, Term Loans, Incremental Term Loans, Extended Term
Loans and Other Term Loans remain outstanding or prior to the date that is 91
days following the Latest Maturity Date at the time of incurrence of such
Disqualified Capital Stock; provided, however, that only the portion of Capital
Stock that so matures or is mandatorily redeemable prior to such date shall be
deemed to be Disqualified Capital Stock, other than Capital Stock that so
matures or is mandatorily redeemable as a result of a change of control or asset
sale (provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Capital Stock than the Asset Sale and Change of Control provisions
applicable to this Facility and any prepayment requirement triggered thereby may
not become operative until compliance with the Asset Sale and Change of Control
provisions applicable to this Facility); provided, further, however, that if
such Capital Stock is issued to any plan for the benefit of employees of the
Company or its Restricted Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Capital Stock solely
because it may be required to be repurchased by the Company or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Disqualified Institutions” means those Persons that are identified in writing
by the Company to the Administrative Agent on or prior to October 27, 2015.
“Documentation Agents”: The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association, Royal Bank of Canada and ING Bank N.V., Dublin Branch, in
their capacities as documentation agents of the Facilities hereunder.
“Dollar Equivalent”: with respect to an amount of any Alternative Currency on
any date, the amount of Dollars that may be purchased with such amount of such
Alternative Currency at the Spot Exchange Rate with respect to such Alternative
Currency on such date.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
any jurisdiction within the United States of America.

14

--------------------------------------------------------------------------------




“Dutch Auction”: an auction conducted by the Company to purchase Term Loans as
contemplated by Section 10.06(k) substantially in accordance with the procedures
set forth in Exhibit J.
“Effective Yield”: as to any Loans, the effective all-in-yield on such Loans as
determined in good faith by the Administrative Agent, taking into account the
applicable interest rate margins, any interest rate floors or similar devices
and all fees, including upfront or similar fees or original issue discount
(amortized over the shorter of (x) the weighted average life to maturity of such
Loans and (y) the four years following the date of incurrence thereof) payable
generally to lenders making such Loans, but excluding any commitment,
arrangement, underwriting, structuring or other fees payable in connection
therewith that are not generally shared with the relevant lenders and customary
consent fees paid generally to consenting lenders.
“Eligible Assignee”: (a) in the case of Term Loans, (i) a Lender, (ii) an
Affiliate of a Lender, (iii) a Related Fund of a Lender, and (iv) any other
Person approved by the Administrative Agent and the Company, to the extent such
approval is required under Section 10.06(c) and (b) in the case of any
assignment of a Revolving Credit Commitment, (i) a Revolving Credit Lender, (ii)
an Affiliate of a Revolving Credit Lender, (iii) a Related Fund of a Revolving
Credit Lender, and (iv) any other Person (other than a natural person) approved
by the Administrative Agent, each Issuing Lender and the Company, to the extent
such approval is required under Section 10.06(c); provided, further that
notwithstanding the foregoing, “Eligible Assignee” shall not include (w) the
Company or any of the Company’s Affiliates (it being understood and agreed that
assignments to the Company may only be made pursuant to Section 10.06(k)), (x)
any Defaulting Lender, (y) any natural person or (z) unless approved in writing
by the Company, any Disqualified Institution.
“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, legally binding guidelines, codes, decrees, or other legally
enforceable requirements or binding agreements (including, without limitation,
common law) of any Governmental Authority, regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health, or employee health and safety or exposure to or releases of any
toxic, radioactive or otherwise hazardous substances or materials, as has been,
is now, or may at any time hereafter be, in effect.
“Environmental Liability”: any liability, loss, damage, cost, expense, fine,
penalty, sanction or interest, fixed or contingent, known or unknown, resulting
from or related to Environmental Laws or exposure to, or emission, leaking,
disposal or the arranging for disposal or transport for disposal, or releases
of, Materials of Environmental Concern.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“Equally and Ratably secure the 2018 Senior Notes”: as defined in Section 1.07.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Event”: (a) the failure to satisfy the minimum funding standard with
respect to a Single Employer Plan or Multiemployer Plan within the meaning of
Section 412 of the Code or Section 302 of ERISA, (b) a determination that a
Single Employer Plan is in “at risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code); (c) a determination that a
Multiemployer Plan is in

15

--------------------------------------------------------------------------------




“endangered status” or “critical status” (as defined in Section 305(b) of ERISA)
or (d) the filing pursuant to Section 302(c) of ERISA or Section 412(c) of the
Code of an application for a waiver of the minimum funding standard with respect
to any Single Employer Plan or Multiemployer Plan.
“EURIBO Rate”: with respect to any Eurocurrency Borrowing in Euros for any
Interest Period, (i) the interest rate per annum for deposits in Euros which
appears on Reuters Screen EURIBOR01 Page (or any successor page) as of 11:00
a.m., Brussels time, on the Quotation Day for such Interest Period or, if such a
rate does not appear on such rate page, (ii) an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the rate at which
deposits in Euros approximately equal in principal amount to the Loan of the
Administrative Agent, in its capacity as a Lender (or, if the Administrative
Agent is not a Lender in respect of such Borrowing, then the Loan of the Lender
in respect of such Borrowing with the greatest Loan amount), included in such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the European interbank market for Euros at
approximately 11:00 a.m., Brussels time, on the Quotation Day for such Interest
Period; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.
“Euro”: the single currency of the European Union as constituted by the treaty
on European Union.
“Eurocurrency Borrowing”: a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Competitive Borrowing”: a Competitive Borrowing comprised of
Eurocurrency Competitive Loans.
“Eurocurrency Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to, in the case of Eurocurrency Competitive Loan
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Competitive Loans denominated in Euros,
the EURIBO Rate in accordance with the provisions of Article II.
“Eurocurrency Loan”: any Eurocurrency Competitive Loan or Eurocurrency Standby
Loan.
“Eurocurrency Standby Borrowing”: a Standby Borrowing comprised of Eurocurrency
Standby Loans.
“Eurocurrency Standby Loan”: any Standby Loan bearing interest at a rate
determined by reference to, in the case of Eurocurrency Standby Loans
denominated in Dollars or any Alternative Currency (other than Euros), the LIBO
Rate and, in the case of Eurocurrency Standby Loans denominated in Euros, the
EURIBO Rate in accordance with the provisions of Article II.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Article 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Evidence of Flood Insurance”: as defined in Section 6.08(b).
“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

16

--------------------------------------------------------------------------------




“Excluded Subsidiary”: any (a) Foreign Subsidiary of the Company or any direct
or indirect Subsidiary thereof, (b) Unrestricted Subsidiary, (c) captive
insurance Subsidiary, (d) a not-for-profit Subsidiary, (e) Immaterial
Subsidiary, (f) Subsidiary that is not permitted by law or regulation, or
contract (with respect to Subsidiaries not permitted to provide guarantees by
contract, provided that the applicable prohibition exists on the Closing Date or
on the date of formation or acquisition of such Subsidiary, to the extent such
restriction was not entered into in contemplation of such acquisition or
formation), to provide such guarantee, or would require governmental (including
regulatory) consent, approval, license or authorization to provide such
guarantee, unless such consent, approval, license or authorization has been
received, (g) any Subsidiary if the provision of a guaranty under the Guarantee
and Collateral Agreement would result in a material adverse tax consequence to
the Company or one of its Subsidiaries (as reasonably determined by the Company
in consultation with the Administrative Agent), (h) special purpose entities
designated in writing to the Administrative Agent (and approved by the
Administrative Agent), and (i) any Domestic Subsidiary substantially all of
whose assets consist of Capital Stock and/or Indebtedness of one or more direct
or indirect Foreign Subsidiaries, intellectual property relating to such Foreign
Subsidiaries and any other assets incidental thereto (such Domestic Subsidiary,
a “FSHCO”), or any direct or indirect Subsidiary of such Domestic Subsidiary.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantor
Obligation (as defined in the Guarantee and Collateral Agreement) of such
Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantor Obligation thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantor Obligation of such Subsidiary Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantor Obligation or security interest
is or becomes illegal.
“Excluded Taxes”: as defined in Section 2.20(a).
“Existing Credit Agreement”: as defined in the recitals to this Agreement.
“Existing Designated Bilateral Letters of Credit” means each Designated
Bilateral Letters of Credit entered into by the Company or any of its Restricted
Subsidiaries that is outstanding on the Closing Date and set forth on Schedule
1.01(a).


“Existing Revolving Credit Loans”: revolving loans outstanding under the
Existing Credit Agreement immediately prior to the Closing Date.
“Extended Revolving Credit Commitments” means one or more Classes of extended
Revolving Credit Commitments that result from a Loan Extension Amendment.
“Extended Revolving Credit Loans” means the Revolving Credit Loans made pursuant
to any Extended Revolving Credit Commitment or otherwise extended pursuant to a
Loan Extension Amendment.
“Extended Term Commitments” means one or more Classes of Extended Term
Commitments hereunder that result from a Loan Extension Amendment.

17

--------------------------------------------------------------------------------




“Extended Term Loans” means one or more classes of extended Term Loans that
result from a Loan Extension Amendment.
“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).
“Fair Market Value”: with respect to any Investment, asset, property or
transaction, the price which could be negotiated in an arm’s length, free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Company).
“FATCA”: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, or any fiscal or
regulatory legislation, rules, guidance notes or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.
“FCPA”: as defined in Section 4.21.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“First Supplemental Indenture”: as defined in Section 1.07.
“Financial Covenants”: the covenants set forth in Section 7.01.
“Fixed Rate”: with respect to any Competitive Loan (other than a Eurocurrency
Competitive Loan), the fixed rate of interest per annum (expressed in the form
of a decimal to no more than four decimal places) specified by the Lender making
such Loan in its Competitive Bid.
“Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan”: any Competitive Loan bearing interest at a Fixed Rate.
“Flood Determination Form”: as defined in Section 6.08(b).
“Flood Documents”: as defined in Section 6.08(b).
“Flood Laws”: collectively, (a) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (b) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (c) the National Flood Insurance Reform Act of 1994 as now or hereafter
in effect or any successor statute thereto, (d) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“Foreign Subsidiary” any Subsidiary of the Company that is not a Domestic
Subsidiary.

18

--------------------------------------------------------------------------------




“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
any Issuing Lender, such Defaulting Lender’s Revolving Credit Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“FSHCO”: as defined in the definition of Excluded Subsidiary.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e), (h) and (j) (only to the extent
of drawn and unreimbursed letters of credit)of the definition of “Indebtedness”
in this Section 1.01.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Company and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the date hereof by the Company and each other Loan Party from time
to time party thereto in favor of the Collateral Agent for the benefit of the
Secured Parties in substantially the form of Exhibit M, as the same may be
amended, supplemented or otherwise modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or

19

--------------------------------------------------------------------------------




determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Company or its Restricted Subsidiaries
providing for protection against fluctuations in interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.
“Immaterial Subsidiary”: a Subsidiary that does not, as of the last day of the
most recently completed four fiscal quarter period of Company for which
financial statements have been (or are required to have been) delivered pursuant
to Section 6.01, (a) have assets with a value in excess of 5% of Consolidated
Total Assets of the Company and its Restricted Subsidiaries on a Pro Forma Basis
and did not have assets, in the aggregate for all such Immaterial Subsidiaries
and their respective Restricted Subsidiaries, exceeding 10% of Consolidated
Total Assets the Company and its Restricted Subsidiaries on a Pro Forma Basis or
(b) generate revenue in excess of 5% of consolidated revenues of the Company and
its Restricted Subsidiaries on a Pro Forma Basis and does not generate revenue,
in the aggregate for all such immaterial Subsidiaries and their respective
Subsidiaries, exceeding 10% of consolidated revenue of the Company and its
Restricted Subsidiaries on a Pro Forma Basis as of the last day of the most
recently ended Test Period.
“Incremental Amendment”: as defined in Section 2.24.
“Incremental Cap Amount”: at any date of determination, an aggregate amount
equal to the sum of
(a)    such maximum amount as would not, after giving effect thereto (and
assuming any Incremental Revolving Credit Commitment is fully drawn without
netting the cash proceeds from such incremental loans), cause the Senior Secured
Net Leverage Ratio to exceed 2.00:1.00, determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period; plus
(b)    the aggregate amount of all voluntary prepayments of the Term Loans and
Revolving Credit Loans (to the extent accompanied by a permanent commitment
reduction in respect thereof) made following the Closing Date and prior to such
date (to the extent not funded with the proceeds of long-term Indebtedness
(other than revolving Indebtedness)); plus
(c)     $100,000,000;
provided that the amounts under clauses (b) and (c) above may be incurred
without regard to the Senior Secured Net Leverage Ratio and unless the Company
elects otherwise, each Incremental Facility will be deemed to be incurred first
under clause (a), with the balance being incurred under clauses (b) and (c) as
specified by the Company, and if an Incremental Facility is incurred in part
under clause (a) and in part under clauses (b) and/or (c), the Company shall not
be required to give pro forma effect to amounts incurred under clauses (b)
and/or (c) when calculating availability under clause (a).
“Incremental Facilities”: collectively, the Incremental Term Loans and the
Incremental Revolving Credit Commitments.
“Incremental Revolving Credit Commitment”: as defined in Section 2.24.
“Incremental Revolving Credit Commitment Lender”: as defined in Section 2.24.

20

--------------------------------------------------------------------------------




“Incremental Revolving Credit Loans”: Loans made pursuant to Incremental
Revolving Credit Commitments.
“Incremental Term Loan Commitments”: as defined in Section 2.24
“Incremental Term Loans”: as defined in Section 2.24.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid, (d)
all obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (e) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, (f) all obligations of the type described in clauses (a) -
(e) above and (g) - (j) below of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all guarantees by such person
of obligations of the type described in clauses (a) - (f) above and (h) - (j)
below of others, (h) all Capital Lease Obligations of such person, (i) all
obligations of such person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements valued as determined in accordance with GAAP, (j) all obligations
of such person as an account party in respect of letters of credit and bankers’
acceptances (based on the maximum amount then available to be drawn thereunder)
and (k) all obligations of such Person in respect of Disqualified Capital Stock,
valued in the case of redeemable preferred interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; provided, however, that Indebtedness shall not include trade accounts
payable in the ordinary course of such Person’s business. The Indebtedness of
any Person shall include the Indebtedness of any partnership in which such
Person is a general partner.
“Indemnitee”: as defined in Section 10.05(b).
“Indenture Restricted Subsidiary”: a “Restricted Subsidiary” as defined in the
2008 Indenture.
“Initial Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Initial Revolving Credit Commitment” opposite such
Lender’s name on Annex A, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of the Initial Revolving Credit Commitments as of the Closing Date is
$350,000,000.
“Initial Revolving Credit Loans”: collectively, Standby Loans and Competitive
Loans.
“Initial Term Loans”: collectively, the Converted Term Loan A Loans and the New
Term Loan A Loans.
“Initial Term Loan Commitments”: collectively, the Converted Term Loan A
Commitments and the New Term Loan A Commitments. The aggregate amount of the
Initial Term Loan Commitments as of the Closing Date is $250,000,000.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

21

--------------------------------------------------------------------------------




“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: as defined in the Guarantee and Collateral Agreement.
“Interest Election Request”: a request by a Borrower to convert or continue a
Term Borrowing or Standby Borrowing in accordance with Section 2.13.
“Interest Payment Date”: with respect to any Loan, the last day of each Interest
Period applicable thereto and, in the case of a Eurocurrency Loan with an
Interest Period of more than three months’ duration or a Fixed Rate Loan with an
Interest Period of more than 90 days’ duration, each day that would have been an
Interest Payment Date for such Loan had successive Interest Periods of three
months’ duration or 90 days duration, as the case may be, been applicable to
such Loan and, in addition, any date on which such Loan shall be prepaid.
“Interest Period”: (a) as to any Eurocurrency Borrowing, the period commencing
on the date of such Borrowing and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or, if all the applicable Lenders
agree, 12 months) thereafter, as the applicable Borrower may elect, (b) as to
any Base Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the earlier of (i) the next succeeding day which shall be the last
Business Day of any March, June, September or December and (ii) the Termination
Date and (c) as to any Fixed Rate Borrowing, the period commencing on the date
of such Borrowing and ending on the date specified in the Competitive Bids in
which the offer to make the Fixed Rate Loans comprising such Borrowing were
extended, which shall not be earlier than seven days after the date of such
Borrowing or later than 360 days after the date of such Borrowing; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurocurrency Loans only, such next succeeding Business
Day would fall in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a Standby
Borrowing or a Term Borrowing, as applicable, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate”: in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
the ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period each as of approximately 11:00 A.M., London time, on
the Quotation Day for such Interest Period.
“Investments”: means, as to any Person, any (a) purchase or other acquisition of
Capital Stock or debt or other securities of another Person, (b) loan, advance,
extension of credit (by way of guaranty of otherwise) or capital contribution
to, guaranty or assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or (c)
purchase or other acquisition (in one transaction or a series of transactions,
including by way of merger) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.07:

22

--------------------------------------------------------------------------------




(1)
“Investments” shall include the portion (proportionate to the Company or the
applicable Restricted Subsidiary’s equity interest in such Subsidiary) of the
Fair Market Value of the net assets of a Subsidiary of the Company at the time
that such Subsidiary is designated an Unrestricted Subsidiary; provided,
however, that upon a redesignation of such Subsidiary as a Restricted
Subsidiary, the Company shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary equal to an amount (if positive)
equal to:

(a)
the Company’s “Investment” in such Subsidiary at the time of such redesignation,
less

(b)
the portion (proportionate to the Company’s equity interest in such Subsidiary)
of the Fair Market Value of the net assets of such Subsidiary at the time of
such redesignation; and

(2)
any property transferred to or from an Unrestricted Subsidiary shall be valued
at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (without adjustment for any increases or decreases in the
value of such Investments), reduced by (except in the case of any Investments
made under Section 7.07(o) which returns which are included in the definition of
“Available Amount”) any dividends, distributions, return of capital, returns of
principal, profits on sale, repayments, income and similar amounts received in
cash by the Company or a Restricted Subsidiary in respect of such Investment.
“Issuing Lender”: each of Citibank, N.A. and Royal Bank of Canada, acting
through any of its Affiliates or branches, in its capacity as an issuer of
Letters of Credit hereunder, and any other Revolving Credit Lender from time to
time designated by the Company as an Issuing Lender with the consent of such
Revolving Credit Lender and the Administrative Agent; provided that no Issuing
Lender shall be required to issue Letters of Credit exceeding such amount as
shall be agreed to in a separate writing by such Issuing Lender (such amount
with respect to each Issuing Lender, such Issuing Lender’s “Fronting Cap”); it
being agreed that the Fronting Cap as of the Closing Date with respect to (x)
Citibank, N.A. is $12,500,000 and (y) Royal Bank of Canada is $20,000,000. An
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates or branches of such Issuing Lender, in which case the
term “Issuing Lender” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.


“Joint Bookrunners and Joint Lead Arrangers”: Citigroup Global Markets Inc.,
Goldman Sachs Bank USA, J.P. Morgan Securities LLC, HSBC Bank USA, N.A., Credit
Suisse Securities (USA) LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank
National Association and Royal Bank of Canada, in their capacities as joint
bookrunners and joint lead arrangers of the Facilities hereunder.
“Junior Debt”: collectively, (a) any Indebtedness incurred under Section
7.02(j), to the extent unsecured or secured on a junior basis to the
Obligations, (b) Credit Agreement Refinancing Debt, to the extent unsecured or
secured on a junior basis to the Obligations, (c) the 2018 Senior Notes, (d)
Permitted Acquisition Indebtedness, to the extent unsecured or secured on a
junior basis to the Obligations and (e) any Indebtedness that is subordinated in
right of payment to the Obligations hereunder.
“L/C Commitment”: $50,000,000.

23

--------------------------------------------------------------------------------




“L/C Disbursement”: a payment or disbursement made by any Issuing Lender
pursuant to a Letter of Credit issued by such Issuing Lender.
“L/C Fee”: as defined in Section 3.03.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.05.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than each Issuing Lender
that issued such Letter of Credit.
“Latest Maturity Date” means at any time, the latest maturity or expiration date
applicable to any Loan or Commitment (or, if so specified, applicable to the
specified Loans or Commitments or the Class thereof), including the latest
maturity or expiration date of any Other Term Loan, Other Revolving Credit Loan,
Other Term Commitment, Other Revolving Credit Commitment, Extended Term Loan,
Extended Revolving Credit Loan, Extended Term Commitment, Extended Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Incremental Term
Loan Commitment, Incremental Revolving Credit Loan or Incremental Term Loan
hereunder at such time.
“Lead Manager”: ING Bank N.V., Dublin Branch, in its capacity as lead manager of
the Facilities hereunder.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such person or its assets to be, insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has indicated its consent to or acquiescence in any
such proceeding or appointment; provided, that, for the avoidance of doubt, a
Lender Insolvency Event shall not have occurred with respect to a Lender solely
(A) as the result of the acquisition or maintenance of an ownership interest in
such Lender or its Parent Company or the exercise of control over a Lender or
its Parent Company by a Governmental Authority or an instrumentality thereof or
(B) in the case of a solvent Lender, the precautionary appointment of an
administrator, guardian, custodian or other similar official by a Governmental
Authority or instrumentality thereof under or based on the law of the country
where such Lender or its Parent Company is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in any such case where such action does not result in or provide such
Lender or its Parent Company with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender or its Parent Company (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lender Presentation”: the Lender Presentation dated October 21, 2015 and
furnished to the Administrative Agent in connection with this Agreement.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: any letter of credit issued pursuant to Section 3 of this
Agreement.

24

--------------------------------------------------------------------------------






“LIBO Rate”: with respect to each day during each Interest Period pertaining to
a Eurocurrency Loan in Dollars or any Alternative Currency (other than Euros),
the rate per annum determined by the Administrative Agent to be:
(a)    the arithmetic average of the London Interbank Offered Rates administered
by the ICE Benchmark Administration (or any Person that takes over
administration of such rate) for deposits in Dollars or any Alternative Currency
(other than Euros) for a duration equal to or comparable to the duration of such
Interest Period which appear on the relevant Reuters Monitor Money Rates Service
page (being currently the page designated as “LIBO”) (or such other commercially
available source providing quotations of the London Interbank Offered Rates for
deposits in Dollars or any Alternative Currency (other than Euros) as may be
designated by the Administrative Agent from time to time and as consented to by
the Company) at or about 11:00 A.M. (London time) on the Quotation Day for such
Interest Period or
(b)    if no such page (or other source) is available, the Interpolated Screen
Rate;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.
“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any similar security arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, any other title retention agreement, any capital lease or any
other financing lease having substantially the same economic effect as any of
the foregoing).
“Limited Condition Transaction” shall mean any Permitted Acquisition or other
permitted Investment or acquisition the consummation of which is not conditioned
on the availability of, or on obtaining, third party financing.
“Loan”: any Competitive Loan, Standby Loan or Term Loan.
“Loan Documents”: this Agreement, the Security Documents, the Applications, the
Notes and the Designation Letters.
“Loan Extension Agreement”: as defined in Section 2.29.
“Loan Extension Amendment”: as defined in Section 2.29.
“Loan Extension Offer”: as defined in Section 2.29.
“Loan Parties”: each Borrower and each Subsidiary Guarantor.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments). The outstanding Term Loans and
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
determining the Majority Facility Lenders at any time.

25

--------------------------------------------------------------------------------




“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.
“Material Adverse Effect”: a material adverse change in or an event or
occurrence materially and adversely affecting (a) the business, assets,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) a material impairment of the ability of
the Company and the other Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents to which they are or will be a party or (c)
the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights and remedies of the Agents and the Lenders hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances, wastes or materials defined as hazardous or toxic
under any Environmental Law or that are regulated pursuant to or could give rise
to liability under any Environmental Law.
“Minimum Extension Condition”: as defined in Section 2.29.
“Minimum Liquidity Test”: at any time, the sum of (a) cash and Cash Equivalents
of the Company and its Restricted Subsidiaries, at such time, (other than (i)
cash and Cash Equivalents that would appear as “restricted” in favor of any
Person other than the Collateral Agent (in its capacity as such) on a
consolidated balance sheet of the Company prepared in accordance with GAAP and
(ii) cash and Cash Equivalents subject to Liens permitted under Section 7.03(d)
or 7.03(t)) plus (b) unused Revolving Credit Commitments shall not be less than
$100,000,000.
“Moody’s”: Moody’s Investors Service, Inc, or any successor thereto.
“Mortgaged Properties”: the real properties of the Loan Parties specified on
Schedule 6.12, and the real properties which become subject to a Mortgage
pursuant to Section 6.08(b) as to which the Collateral Agent for the benefit of
the Secured Parties shall be granted a Lien pursuant to one or more Mortgages.
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, in such form or forms as are reasonably satisfactory to the
Collateral Agent. It is understood and agreed that the Mortgages encumbering any
Restricted Collateral shall be subject to equivalent limitations to the amount
of obligations secured thereby as are set forth in Section 2.10(b) of the
Guarantee and Collateral Agreement.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, and any other cash proceeds subsequently received in respect of
noncash consideration initially received, but only as and when received) of such
Asset Sale or Recovery Event, net of attorneys’ fees, accountants’ fees,
broker’s fees and commissions, investment banking fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Asset Sale or Recovery Event (other
than any such Indebtedness

26

--------------------------------------------------------------------------------




assumed by the purchaser of such asset and other than any Lien pursuant to a
Security Document, but including premium or make-whole payments applicable
thereto), other customary fees and expenses actually incurred in connection
therewith and amounts provided as a reserve, in accordance with GAAP, against
(x) any liabilities under any indemnification obligations associated with such
Asset Sale or Recovery Event or (y) any other liabilities retained by the
Company or any Subsidiary thereof associated with the properties sold in such
Asset Sale or subject to such Recovery Event (provided that, in each case, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), and net of taxes paid or reasonably
estimated to be payable as a result thereof, including any taxes payable,
reasonably estimated to be payable, or reserved against as a result of the
repatriation (or deemed repatriation under Section 956 of the Code) of any
proceeds to the Borrower (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and, in the case of any non-wholly
owned Restricted Subsidiaries, net of the pro rata portion of Net Cash Proceeds
attributable to minority interests and not available for the account of the
Company and its wholly-owned Subsidiaries and (b) in connection with any
issuance or sale of debt securities or instruments or the incurrence of loans,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“Net Equity Proceeds”: with respect to each capital contribution to any Person
or sale or issuance by any Person of its Capital Stock, the cash proceeds
(including cash and Cash Equivalents) received by such Person therefrom net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary discounts and commissions and reasonable legal,
advisory and other fees and expenses associated therewith).
“New Term Loan A Commitments”: with respect to each Lender, the commitment, if
any, of such Lender to make a New Term Loan A in Dollars on the Closing Date
pursuant to the Revolver Amendment Agreement as set forth in Annex A. The
aggregate amount of the Lenders New Term Loan A Commitments on the Closing Date
is set forth in Annex A.
“New Term Loan A Lender”: a Lender with a New Term Loan A Loan.
“New Term Loan A Loan”: a Loan made by a New Term Loan A Lender pursuant to its
New Term Loan A Commitment.
“NFIP”: as defined in Section 6.08(b).
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Excluded Taxes”: as defined in Section 2.20(a).
“Non-U.S. Lender”: as defined in Section 2.20(d).
“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Collateral Agent or to any Lender, any
Qualified Counterparty, any Cash

27

--------------------------------------------------------------------------------




Management Bank or any Designated Bilateral Letter of Credit Issuer, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any
Designated Bilateral Letter of Credit or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent, the Collateral Agent or to any Lender that are
required to be paid by the Loan Parties pursuant to any Loan Document) or
otherwise; provided, that (i) obligations of any Borrower or any Subsidiary
Guarantor under any Specified Hedge Agreement, any Specified Cash Management
Agreement or any Designated Bilateral Letters of Credit shall be secured and
guaranteed only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed and (ii) any release of Collateral or Subsidiary
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements,
Specified Cash Management Agreements or any Designated Bilateral Letters of
Credit. Notwithstanding the foregoing, (x) the Obligations and the “Obligations”
as defined in the Guarantee and Collateral Agreement shall in no event include
any Excluded Swap Obligations and (y) the aggregate principal amount of all
obligations in respect of Designated Bilateral Letters of Credit that shall
constitute an “Obligation” or “Obligations” as defined in the Guarantee and
Collateral Agreement shall not exceed $350,000,000.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Other Revolving Credit Commitments” means one or more Classes of Revolving
Credit Commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.
“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except
such Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 10.19) that are imposed as a result of a present or former
connection between the Administrative Agent or Lender and the Governmental
Authority imposing such Tax (other than any such connection arising solely from
such Agent’s or Lender’s having executed, delivered or performed its obligations
or received a payment under, or enforced, this Agreement or any other Loan
Document).
“Other Term Commitments” means one or more Classes of Term Loan Commitments
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y of the Board), if any, of such Lender, and/or any
person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.
“Participant”: as defined in Section 10.06(b).
“Participant Register”: as defined in Section 10.06(b).

28

--------------------------------------------------------------------------------




“Payment Amount”: as defined in Section 3.05.
“Payment Date”: the last Business Day of each March, June, September and
December.
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Company and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Perfection Certificate”: the Perfection Certificate substantially in the form
of Exhibit B to the Guarantee and Collateral Agreement.
“Permitted Acquisition”: an acquisition or any series of related acquisitions by
the Company or any of its Restricted Subsidiaries (including any merger where
the Company or any of its Restricted Subsidiaries is the surviving entity) of
(a) all or substantially all of the assets of a Person or a majority of the
outstanding voting Capital Stock or economic interests of a Person that, upon
consummation of such acquisition, will be a Subsidiary of the Company or merged
with or into the Company or a Subsidiary of the Company or (b) any division,
line of business or other business unit of a Person (such Person or such
division, line of business or other business unit of such Person shall be
referred to herein as the “Permitted Acquisition Target”), in each case that is
a type of business (or assets used in a type of business) permitted to be
engaged in pursuant to Section 7.14, so long as (i) no Event of Default shall
then exist or would exist after giving effect thereto, (ii) the Company shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
both at the time of the proposed acquisition and after giving effect to the
acquisition on a Pro Forma Basis as of the last day of the most recently ended
Test Period, the Company is in compliance with the Financial Covenants, (iii)
the Company shall be in compliance with the Minimum Liquidity Test at the time
and immediately after giving effect to such acquisition, as certified by the
Company to the Administrative Agent (and supported with such evidence as may be
reasonably satisfactory to the Administrative Agent) and (iv) after giving
effect thereto, the Company and its Restricted Subsidiaries shall comply with
Section 6.08 to the extent applicable.
“Permitted Acquisition Indebtedness”: collectively, Permitted Assumed
Acquisition Indebtedness and Permitted Incurred Acquisition Indebtedness.
“Permitted Acquisition Target”: as defined in the definition of Permitted
Acquisition.
“Permitted Assumed Acquisition Indebtedness”: Indebtedness of a Permitted
Acquisition Target that is not incurred by such Permitted Acquisition Target,
the Company or any Subsidiary in contemplation of (or in connection with) the
applicable Permitted Acquisition.
“Permitted Equity Issuance”: any sale or issuance of any Qualified Capital Stock
of the Company to any Person other than a Subsidiary of the Company, or capital
contribution of cash or Cash Equivalents to the Company from any Person other
than a Subsidiary of the Company in respect of any Qualified Capital Stock.
“Permitted Incurred Acquisition Indebtedness”: Indebtedness incurred to finance
a Permitted Acquisition (excluding any obligations under agreements providing
for earn outs, deferred purchase price, indemnification, adjustment of purchase
price or similar obligations until such time as such obligations are past due
for 10 days), or from guaranty obligations or letters of credit, surety bonds or
performance bonds securing the performance of the Company or any Restricted
Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions.

29

--------------------------------------------------------------------------------




“Permitted Refinancing”: any Indebtedness issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund, other Indebtedness; provided that:
(i)    the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so exchanged, extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest and premium or
make-whole payments applicable thereto and any fees and expenses (including
upfront fees and original issue discount) in connection therewith);
(ii)    other than in respect of Permitted Refinancing of Indebtedness incurred
under Section 7.02(c), such Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a weighted average life to maturity
equal to or greater than the weighted average life to maturity of, the
Indebtedness being exchanged, extended, refinanced, renewed, replaced, defeased
or refunded;
(iii)    such Indebtedness shall not have any obligors other than the obligors
on the Indebtedness being exchanged, extended, refinanced, renewed, replaced,
defeased or refunded; and
(iv)    if such Indebtedness being exchanged, extended, refinanced, renewed,
replaced, defeased or refunded is subordinated in right of payment to the
Obligations, such new, extension, refinancing, renewal, replacement, defeasance
or refunding Indebtedness shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders, taken as a whole, as
those contained in the documentation governing the Indebtedness being exchanged,
extended, refinanced, renewed, replaced, defeased or refunded.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Company or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledged Stock”: as defined in Guarantee and Collateral Agreement.
“Prime Rate”: the rate of interest per annum determined from time to time by the
Administrative Agent as its generally applicable prime rate in effect at its
principal office in New York City and notified to the Company. The prime rate is
a rate set by the Administrative Agent based upon various factors including its
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such rate.
“Pro Forma Basis”: for purposes of calculating the Senior Secured Net Leverage
Ratio, Total Leverage Ratio, the Total Net Leverage Ratio and the Consolidated
EBITDA to Consolidated Interest Charges ratio:
(a)    any Permitted Acquisition or Disposition of any Restricted Subsidiary,
line of business, business unit or division that has been made by the Company or
any of its Restricted Subsidiaries, and incurrences or repayments of
Indebtedness in connection with such Permitted Acquisition or Disposition,
during the applicable reference period or subsequent to such reference period
and on or prior to the date of determination will be given pro forma effect, as
if they had occurred on the first day of the applicable reference period;

30

--------------------------------------------------------------------------------




(b)    any Person that is a Restricted Subsidiary of the Company on the date of
determination will be deemed to have been a Restricted Subsidiary of the Company
at all times during such reference period;
(c)    any Person that is not a Restricted Subsidiary of the Company on the date
of determination will be deemed not to have been a Restricted Subsidiary of the
Company at any time during such reference period; and
For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Company and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as set forth in a certificate of a Responsible Officer
of the Company (with supporting calculations) and reasonably acceptable to the
Administrative Agent. In addition to any adjustments consistent with Regulation
S-X, such certificate may set forth additional pro forma adjustments arising out
of factually supportable and identifiable synergies and/or cost savings
initiatives attributable to such Permitted Acquisition or Disposition (net of
any additional costs associated with such Permitted Acquisition or Disposition)
and expected in good faith to be realized within 12 months following such
Permitted Acquisition or Disposition, including, but not limited to, (w)
reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such Permitted
Acquisition or Disposition, and all other Permitted Acquisitions or Dispositions
that have been consummated since the beginning of such period, and any
Indebtedness or other liabilities repaid or incurred in connection therewith had
been consummated and incurred or repaid at the beginning of such period);
provided, that the aggregate amount of adjustments made pursuant to this
sentence shall at no time exceed 15% of Consolidated EBITDA after giving pro
forma effect thereto. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
Notwithstanding the foregoing or anything to the contrary herein, when
calculating the Senior Secured Net Leverage Ratio, Total Leverage Ratio, the
Total Net Leverage Ratio and the Consolidated EBITDA to Consolidated Interest
Charges ratio for purposes of (i) the definition of “Applicable Margin”, (ii)
the definition of “Commitment Fee Percentage”, (iii) Section 7.01(a) and (iv)
Section 7.01(b), the events described in this definition that occurred
subsequent to the end of the applicable reference period shall not be given pro
forma effect.
“Projections”: as defined in Section 6.02(c).
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Protesting Lender”: shall have the meaning assigned to such term in Section
2.25.
“Qualified Capital Stock”: any Capital Stock of the Company that is not
Disqualified Capital Stock.

31

--------------------------------------------------------------------------------




“Qualified Counterparty”: (i) with respect to any Specified Hedge Agreement
entered into after the Closing Date, any counterparty thereto that, at the time
such Specified Hedge Agreement was entered into, was a Lender or an Affiliate of
a Lender, the Administrative Agent or the Collateral Agent or (ii) with respect
to any Specified Hedge Agreement entered into prior to the Closing Date, any
counterparty thereto that was, as of the Closing Date, a Lender or an Affiliate
of a Lender or of the Administrative Agent or the Collateral Agent.
“Quarterly Financial Statements” means the unaudited condensed consolidated
balance sheet of the Company and related unaudited condensed consolidated
statements of operations and cash flows of Company for each fiscal quarter ended
after the latest Annual Financial Statements and at least forty-five (45) days
before the Closing Date.
“Quotation Day”: with respect to any Eurocurrency Borrowing and any Interest
Period, the day that is two Business Days prior to the first day of such
Interest Period.
“RC Conversion”: as defined in the recitals to this Agreement.
“Recordable Intellectual Property”: as defined in the Guarantee and Collateral
Agreement.
“Recovery Event”: any settlement of or payment in respect of, or any series of
related settlements of or payments in respect of, any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the
Company or any of its Restricted Subsidiaries in excess of $25,000,000.
“Refinanced Credit Agreement Debt” has the meaning given to such term in the
definition of “Credit Agreement Refinancing Debt”.
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with Section
2.30.
“Register”: as defined in Section 10.06(e).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the exercise of reinvestment
rights by the Company.
“Reinvestment Event”: any Asset Sale or Recovery Event.

32

--------------------------------------------------------------------------------




“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in,
or otherwise reinvest in, the Company’s business.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event,
provided that such date shall be extended by an additional 180 days if the
applicable Reinvestment Deferred Amount shall have been committed to be
reinvested prior to the date occurring one year after the applicable
Reinvestment Event so long as such Reinvestment Deferred Amount shall have been
actually invested by the end of such 180 day period and (b) the date on which
the Company shall have determined not to acquire or repair assets useful in, or
otherwise reinvest in, the Company’s business with all or any portion of the
relevant Reinvestment Deferred Amount.
“Rejection Notice”: as defined in Section 2.12(i).
“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and similar extensions of credit and (y) is managed or advised
by the same investment advisor as such Lender, by such Lender or an Affiliate of
such Lender or such investment advisor.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding. The outstanding Term Loans and Revolving Credit
Commitments of any Defaulting Lender shall be disregarded in determining the
Required Lenders at any time.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person (the
“Organizational Documents”), and any law, treaty, rule or regulation, policy,
order, judgment or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, vice president of corporate finance, general counsel or
chief legal officer of the Company, but in any event, with respect to financial
matters, the chief financial officer, treasurer or vice president of corporate
finance of the Company.
“Restricted Collateral”: collectively, (a) Principal Property (as defined in the
2008 Indenture) and (b) Capital Stock or Indebtedness of an Indenture Restricted
Subsidiary.

33

--------------------------------------------------------------------------------




“Restricted Payments”: as defined in Section 7.06.
“Restricted Subsidiary” shall mean the Company and any other Subsidiary of the
Company other than an Unrestricted Subsidiary.
“Revolver Amendment Agreement”: the amendment and restatement agreement dated
the date hereof among the Loan Parties, the lenders party thereto and the
Administrative Agent.
“Revolving Credit Commitment” means, the Initial Revolving Credit Commitment,
any Incremental Revolving Credit Commitments pursuant to an Incremental
Amendment under Section 2.24, Extended Revolving Credit Commitments pursuant to
a Loan Extension Amendment under Section 2.29 and/or Other Revolving Credit
Commitments, if any, issued after the Closing Date pursuant to a Refinancing
Amendment entered into pursuant to Section 2.30, as the context may require.
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the earlier of (x) the Revolving Credit Termination Date and (y) the
termination of the Revolving Credit Commitments in accordance with the terms
hereof.
“Revolving Credit Facility”: at any time, the facility governing the Initial
Revolving Credit Commitments, each facility governing a Class of Extended
Revolving Credit Commitments, each Incremental Facility comprising a Class of
Incremental Revolving Credit Commitments and/or each facility governing a Class
of Other Revolving Credit Commitments, as applicable.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
a Revolving Credit Loan at such time and shall include an Additional Lender, as
applicable.
“Revolving Credit Loan”: (a) the Initial Revolving Credit Loans, (b) an
Incremental Revolving Credit Loan, (c) an Extended Revolving Credit Loan and/or
(c) Other Revolving Credit Loan, as the context requires.
“Revolving Credit Note”: as defined in Section 2.08(e).
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: June 2, 2019; provided, that if the 2018
Senior Note Trigger Event shall have occurred, the Revolving Credit Termination
Date shall be the date that is the Trigger Date; provided further that in either
case, if such day is not a Business Day, the Revolving Credit Termination Date
shall be the immediately preceding Business Day.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.
“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

34

--------------------------------------------------------------------------------




“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned 50% or more by any such Person or
Persons described in the foregoing clauses (a) or (b).
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if applicable), intellectual property security
agreements and all other guarantee agreements, instruments and other documents
delivered to the Collateral Agent guaranteeing the obligations and liabilities
of the Loan Parties under the Loan Documents or granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.
“Senior Secured Net Leverage Ratio”: the Total Net Leverage Ratio but excluding
from the numerator all Indebtedness of the Company and its Restricted
Subsidiaries described in the definition of “Total Net Debt” that is not secured
by a Lien on any assets or properties of the Company or any of its Restricted
Subsidiaries.
“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether

35

--------------------------------------------------------------------------------




or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“SPC”: as defined in Section 10.06(i).
“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Loan Party or any Restricted Subsidiary and any Cash Management
Bank.
“Specified Class”: as defined in Section 2.29.
“Specified Disposition”: a Disposition of all or substantially all of the
Company’s “Metals & Minerals” business segment (for the avoidance of doubt,
excluding any Specified Distribution).
“Specified Distribution”: a distribution by the Company or any of its
Subsidiaries to the shareholders of the Company of all or any portion of the
Capital Stock of any Person that owns or operates, directly or indirectly, any
material portion of the Company’s “Metals and Minerals” business segment.
Specified Hedge Agreement”: any Hedge Agreement entered into by any Loan Party
or any Restricted Subsidiary and any Qualified Counterparty.
“Spot Exchange Rate” shall mean, on any day, (a) with respect to any Alternative
Currency, the spot rate at which Dollars are offered on such day by Citibank,
N.A., as Administrative Agent, for such Alternative Currency, and (b) with
respect to Dollars in relation to any specified Alternative Currency, the spot
rate at which such specified Alternative Currency is offered on such day by
Citibank, N.A., as Administrative Agent, for Dollars. For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing, and, upon
the Company’s request, the Administrative Agent shall inform the Company of such
Spot Exchange Rate.
“Standby Borrowing”: a borrowing consisting of simultaneous Standby Loans from
each of the Revolving Credit Lenders.
“Standby Borrowing Request”: a request made pursuant to Section 2.07 in the form
of Exhibit A-5 hereto.
“Standby Loan”: a revolving loan made by a Lender pursuant to Section 2.07. Each
Standby Loan shall be a Eurocurrency Loan or a Base Rate Loan.
“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

36

--------------------------------------------------------------------------------




“Sterling” shall mean lawful money of the United Kingdom.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.
“Subsidiary Guarantor”: each Domestic Subsidiary of the Company that is a party
to the Guarantee and Collateral Agreement from time to time; provided, for the
avoidance of doubt, that “Subsidiary Guarantor” shall not include any Excluded
Subsidiary.
“Supermajority Lenders”: at any time, the holders of more than 66.66% of the sum
of (a) the aggregate unpaid principal amount of the Term Loans then outstanding
and (b) the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding. The outstanding Term Loans and Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in determining
the Supermajority Lenders at any time.
“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agents”: Goldman Sachs Bank USA, J.P. Morgan Securities LLC, HSBC
Bank USA, N.A., Credit Suisse Securities (USA) LLC, in their capacities as
Syndication Agents of the Facilities hereunder.
“Tax”: as defined in Section 2.20(a).
“Term Borrowing”: a borrowing consisting of simultaneous Term Loans by each of
the Term Loan Lenders.
“Term Loan”: an Initial Term Loan, an Incremental Term Loan, an Extended Term
Loan and/or an Other Term Loan, as applicable.
“Term Loan Borrowing Request”: a request made pursuant to Section 2.02 in the
form of Exhibit A-6 hereto.
“Term Loan Commitment”: the Initial Term Loan Commitment, any Incremental Term
Loan Commitment pursuant to an Incremental Amendment under Section 2.24, any
Extended Term Commitment pursuant to a Loan Extension Amendment under Section
2.29 and/or Other Term Commitment, if any, issued after the Closing Date
pursuant to a Refinancing Amendment entered into pursuant to Section 2.30, as
the context may require.
“Term Loan Facility”: the facility governing the Initial Term Loans, each
Incremental Facility comprising a Class of Incremental Term Loans and
Incremental Term Loan Commitments, each facility governing a Class of Extended
Term Loans and Extended Term Commitments and/or each facility governing a Class
of Other Term Loans and Other Term Commitments, as the context requires.

37

--------------------------------------------------------------------------------




“Term Loan Lender”: each Lender that has a Term Loan Commitment or is a holder
of a Term Loan and shall include any Additional Lender, as applicable.
“Term Loan Maturity Date”: June 2, 2019; provided, that if the 2018 Senior Note
Trigger Event shall have occurred, the Term Loan Maturity Date shall be the date
that is the Trigger Date; provided further that in any case, if such day is not
a Business Day, the Term Loan Maturity Date shall be the immediately preceding
Business Day.
“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender’s Term Loan then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).
“Term Note”: as defined in Section 2.08(e).
“Termination Date” : the Term Loan Maturity Date or Revolving Credit Termination
Date, as applicable.
“Termination Letter”: as defined in Section 2.25.
“Test Period”: for any determination under this Agreement, the most recent
period of four consecutive fiscal quarters of the Company ended on or prior to
such date of determination (taken as one accounting period) for which financial
statements have been (or are required to be) delivered under Section 6.01(a) or
Section 6.01(b); provided, that with respect to any determination made prior to
the date on which financial statements for the fiscal quarter ending September
30, 2015 are delivered pursuant to Section 6.01(b), “Test Period” shall mean the
four consecutive fiscal quarters of the Company ended June 30, 2015.
“Threshold Amount”: $25,000,000.
“Total Debt” shall mean, at any time, the aggregate outstanding principal amount
of all Indebtedness of the Company and its Restricted Subsidiaries at such time
(other than Indebtedness described in clause (f) (with respect to such clause
(f), to the extent arising in connection with an obligation described in clauses
(i) or (j) of such definition), (g), (i) and (j) (provided that Indebtedness
described in clause (j) of such definition shall be included in Total Debt to
the extent of drawn and unreimbursed letters of credit)of the definition of the
term “Indebtedness”) determined on a consolidated basis (without duplication) in
accordance with GAAP, provided that for purposes of calculating the Senior
Secured Net Leverage Ratio and the Total Net Leverage Ratio for the Financial
Covenants and for incurrence purposes under Article 7, Indebtedness described in
clause (i) shall be included in the calculation of Total Debt to the extent that
at the relevant date of determination, an Early Termination Date (as defined in
the applicable Hedge Agreement) resulting from (x) any event of default under
such Hedge Agreement as to which the Company or any Restricted Subsidiary is the
Defaulting Party (as defined in such Hedge Agreement) or (y) any Termination
Event (as so defined) under such Hedge Agreement as to which the Company or any
Restricted Subsidiary is an Affected Party (as so defined), has occurred and is
continuing, and in either event as a consequence thereof, a positive amount is
due and owing by the Company or such Restricted Subsidiary to the relevant
Qualified Counterparty under such Hedge Agreement.

38

--------------------------------------------------------------------------------




“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Total Debt on such date, to (b) Consolidated EBITDA for the most recently
ended four consecutive fiscal quarter period for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b).
“Total Net Debt” shall mean, as of any date of determination, (a) Total Debt
minus (b) the lesser of (i) the aggregate amount of cash and Cash Equivalents of
the Company and its Restricted Subsidiaries (other than any cash and Cash
Equivalents that would appear as “restricted” in favor of any Person other than
the Collateral Agent (in its capacity as such) on a consolidated balance sheet
of the Company prepared in accordance with GAAP) as of such date and (ii)
$75,000,000.
“Total Net Leverage Ratio” shall mean, with respect to any date of
determination, (a) Total Net Debt on such date, to (b) Consolidated EBITDA for
the most recently ended four consecutive fiscal quarter period for which
financial statements have been delivered pursuant to Section 6.01(a) or Section
6.01(b).
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.15.
“Trigger Date”: the date that is 91 days prior to May 15, 2018; provided that if
such day is not a Business Day, the Trigger Date shall be the immediately
preceding Business Day.
“Type”: when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined and the currency in which such Loan or the Loans
comprising such Borrowings are denominated. For purposes hereof, “rate” shall
include the LIBO Rate, the EURIBO Rate, the Base Rate and the Fixed Rate, and
“currency” shall include Dollars and any Alternative Currency permitted
hereunder.
“Uniform Customs”: as defined in Section 10.11.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Company designated by
the board of directors (or similar governing body) of the Company as an
Unrestricted Subsidiary pursuant to Section 6.11 subsequent to the date hereof.
The Company may designate any Subsidiary of the Company other than an Approved
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or
holds any Lien on any property of, the Company or any Subsidiary of Company
(other than any Subsidiary of the Subsidiary to be so designated); provided that
each of (A) the Subsidiary to be so designated and (B) its Subsidiaries has not
at the time of designation, and does not thereafter, create, incur, issue,
assume, guarantee or otherwise become directly or indirectly liable with respect
to any Indebtedness pursuant to which the lender has recourse to any of the
assets of the Company or any Restricted Subsidiary.
“USA PATRIOT Act”: The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

39

--------------------------------------------------------------------------------




Section 1.02.    Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Company and its Restricted Subsidiaries not defined in
Section 1.01 and accounting terms partly defined in Section 1.01, to the extent
not defined, shall have the respective meanings given to them under GAAP and
(ii) references to fiscal year or fiscal quarter are, unless otherwise
indicated, references to the fiscal year or fiscal quarter of the Company (the
Company’s fiscal year ends December 31).
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    (i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
real property, leasehold interests and contract rights, (iv) the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person, (v) references to organizational documents, agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time and (vi) references to any law, statute,
guideline, code, rule, regulation or any legal or administrative interpretation
thereof shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, statute, guideline,
code, rule, regulation or any legal or administrative interpretation thereof.
(e)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (unless otherwise set forth herein)
or performance shall extend to the immediately succeeding Business Day.
(f)    All calculations of financial ratios set forth in Section 7.01 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
Section 1.03.    Accounting Changes. If any “Accounting Change” shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Company and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the

40

--------------------------------------------------------------------------------




desired result that the criteria for evaluating the Company’s financial
condition shall be the same after such Accounting Change as if such Accounting
Change had not been made. Until such time as such an amendment shall have been
executed and delivered by the Company, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in generally accepted
accounting principles set forth in the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
Section 1.04.    Redenomination Of Certain Alternative Currencies.
(a)    Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent in consultation with the
Company may from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
Section 1.05.    Limited Condition Acquisitions.
In connection with a Limited Condition Transaction:
(a)    at the Company’s option, in the case of the incurrence of any
indebtedness or liens or the making of any investments, restricted payments,
restricted debt payment, asset sales or fundamental changes or the designation
of any restricted subsidiaries or Unrestricted Subsidiaries, the relevant ratios
and baskets shall be determined, and any default or event of default blocker
shall be tested, as of the date the definitive acquisition agreements for such
Limited Condition Transaction is entered into and calculated as if the
acquisition and other pro forma events in connection therewith were consummated
on such date; provided that if the Company has made such an election, in
connection with the calculation of any ratio or basket with respect to the
incurrence of any debt or liens, or the making of any investments, restricted
payments, restricted debt payments, asset sales, fundamental changes or the
designation of a Restricted Subsidiary or Unrestricted Subsidiary used in
connection with such Limited Condition Transaction on or following such date and
prior to the earlier of the date on which such acquisition is consummated or the
definitive agreement for such acquisition is terminated, any such ratio shall be
calculated on a pro forma basis assuming such acquisition and other pro forma
events in connection therewith (including any incurrence of indebtedness) have
been consummated; and
(b)    calculations of Consolidated Net Income (and any other financial defined
term derived therefrom) shall not include any consolidated net income of or
attributable to the target company or assets associated with such Limited
Condition Transaction for usages other than in connection with the

41

--------------------------------------------------------------------------------




applicable transaction pertaining to such Limited Condition Transaction unless
and until the closing of such Limited Condition Transaction shall have actually
occurred.
Section 1.06.    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Application (or related document) related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
Section 1.07.    Certain Limitations pursuant to 2008 Indenture.
(a)    As used in this Agreement, the terms listed in this Section 1.07 shall
have the respective meanings set forth in this Section 1.07. Terms used in this
Section 1.07 (and terms defined elsewhere in this Agreement or in any other Loan
Document by reference to the 2008 Indenture) shall have the meaning ascribed to
such terms in the 2008 Indenture (as in effect on the date hereof) and shall be
interpreted in accordance with the interpretative provisions applicable to the
2008 Indenture (as in effect on the date hereof).
“2008 Indenture”: that certain indenture, dated as of May 15, 2008 by and
between the Company and The Bank of New York, as trustee (together with its
successors and assigns in such capacity, the “2018 Senior Note Trustee”), as
supplemented by that certain First Supplemental Indenture, dated as of May 15,
2008 (the “First Supplemental Indenture”), by and between the Company and the
2018 Senior Note Trustee.
“2018 Senior Notes”: the Notes issued on May 15, 2008 under the 2008 Indenture.
“CNTA Basket”: the last full paragraph of Section 1.1(q)(ii) (Limitations on
Liens) of the First Supplemental Indenture (for the avoidance of doubt, which
paragraph permits, without triggering an obligation to Equally and Ratably
secure the 2018 Senior Notes, the creation, issuance, incurrence, assumption or
guarantee of CNTA Covered Indebtedness in an aggregate amount not to exceed the
CNTA Limit).
“CNTA Basket Available for Obligations”: at any time of determination, the
amount equal to (i) the CNTA Limit, minus (ii) the aggregate amount of all CNTA
Covered Indebtedness (but excluding any such CNTA Covered Indebtedness the
incurrence of which is not permitted under this Agreement and excluding the
aggregate amount of all outstanding Obligations), minus (iii) $1.00.
“CNTA Covered Indebtedness”: at any time of determination, (a) outstanding
Secured Debt (as defined in the 2008 Indenture) of the Company and its
Restricted Subsidiaries which would otherwise be subject to the restrictions of
Section 1.1(q)(ii) (Limitations on Liens) of the First Supplemental Indenture
(not including Secured Debt permitted to be secured under subparagraphs (A)
through (J), inclusive, of such Section 1.1(q)(ii) (Limitations on Liens) of the
First Supplemental Indenture and (b) the aggregate value of the Sale and
Leaseback Transactions in existence at such time (not including Sale and
Leaseback Transactions the proceeds of which have been or will be applied in
accordance with subparagraph (B) of Section 1.1(q)(iii) (Limitations on Sale and
Leaseback Transactions) of the First Supplemental Indenture), in each case at
such time to the extent the incurrence, issuance, assumption or guarantee
thereof (including

42

--------------------------------------------------------------------------------




the Liens securing the same) is permitted under the 2008 Indenture in reliance
on the CNTA Basket, without triggering an obligation to Equally and Ratably
securing the 2018 Senior Notes.
“CNTA Limit”: at any time of determination, 10% of Consolidated Net Tangible
Assets (as defined in the 2008 Indenture) at such time, provided, that if the
2008 Indenture is amended to permit a greater (but not lesser) amount of CNTA
Covered Indebtedness without triggering an obligation to Equally and Ratably
secure the 2018 Senior Notes, the CNTA Limit shall be such greater amount.
“CNTA Limit Effective Period”: any period during which (i) any 2018 Senior Notes
are outstanding and (ii) the Company has not Equally and Ratably secured the
2018 Senior Notes with the Obligations.
“Equally and Ratably secure the 2018 Senior Notes”: with respect to Secured
Debt, that the Company and its Restricted Subsidiaries make effective provision
whereby the 2018 Senior Notes then outstanding and any other indebtedness of or
guaranteed by the Company or such Restricted Subsidiary then entitled thereto,
subject to applicable priorities of payment, shall be secured by the Security
Interest or guaranty securing such Secured Debt equally and ratably with (or, at
the Company’s option, prior to) any and all obligations and indebtedness thereby
secured, so long as such Secured Debt remains outstanding.
“First Supplemental Indenture”: as defined in the definition of “2008
Indenture.”
(b)    During the CNTA Limit Effective Period, notwithstanding anything to the
contrary in this Agreement, the Security Documents or any other Loan Documents,
the aggregate amount of all Obligations outstanding at any time that (i) are
Secured Debt (including any Obligation (other than indebtedness owed by a
Restricted Subsidiary to the Company, by a Restricted Subsidiary to another
Restricted Subsidiary or by the Company to a Restricted Subsidiary) that is by
its terms secured by (A) a Security Interest in any Principal Property, or (B) a
Security Interest in any shares of stock or indebtedness of an Indenture
Restricted Subsidiary, or (C) in the case of any such indebtedness of the
Company, a guaranty by any Indenture Restricted Subsidiary) and (ii) are only
permitted to be created, incurred, assumed or guaranteed as Secured Debt under
the 2008 Indenture (without Equally and Ratably securing the 2018 Senior Notes)
in reliance on the CNTA Basket, shall at all relevant times not exceed (and
shall be and hereby are automatically limited to) an amount equal to the CNTA
Basket Availabile for Obligations.
(c)    This Section 1.07 (i) does not limit the amount of the Obligations and
(ii) does not limit the amount of the Obligations secured by any collateral or
supported by any guarantees except in the case of this clause (ii) to the extent
expressly specified in clause (b) above of this Section 1.07. This Section 1.07
is intended to permit the Company and its Restricted Subsidiaries to create,
incur, assume and guarantee the Obligations while also complying with Section
1.1(q)(ii) (Limitations of Liens) of the First Supplemental Indenture and shall
be interpreted accordingly.


Article 2
Amount and Terms of Commitments
Section 2.01.    Term Loan Commitments. Subject to the terms and conditions set
forth herein and in the Revolver Amendment Agreement, (a) each Lender agrees,
severally and not jointly, to convert a portion of its Existing Revolving Credit
Loans into, and agrees that the Indebtedness converted by such converted
Existing Revolving Credit Loans will remain outstanding as, a Converted Term
Loan A Loan on the Closing Date in a principal amount in Dollars equal to such
Lender’s Converted Term Loan A

43

--------------------------------------------------------------------------------




Commitment and (b) each New Term Loan A Lender agrees, severally and not
jointly, to make a New Term Loan A in Dollars to the Company on the Closing Date
in a principal amount equal to its New Term Loan A Commitment. The Converted
Term Loan A Loans and the New Term Loan A Loans shall constitute a single Class
of Term Loans hereunder. Term Loans may from time to time be Eurocurrency Loans
or Base Rate Loans, as determined by the Company and notified to the
Administrative Agent in accordance with Sections 2.02 and 2.13. Term Loans
prepaid or repaid may not be reborrowed.
Section 2.02.    Procedure for Term Loan Borrowing. The Company shall deliver to
the Administrative Agent a Term Loan Borrowing Request (which Borrowing Request
must be received by the Administrative Agent prior to 12:00 p.m., New York City
time, one Business Day prior to the anticipated Closing Date (which shall be a
Business Day)) requesting that the Term Loan Lenders make the Term Loans on the
Closing Date. Upon receipt of such Borrowing Request the Administrative Agent
shall promptly notify each Term Loan Lender thereof. Not later than 11:00 a.m.,
New York City time, on the Closing Date each Term Loan Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans to be made by
such Lender, provided that the Converted Term Loan A Loans shall be deemed
funded via the conversion described in clause (a) of Section 2.01. The aggregate
of the amounts made available to the Administrative Agent by the Term Loan
Lenders will promptly thereafter be made available to the Company by the
Administrative Agent in like funds as received by the Administrative Agent.
Section 2.03.    Repayment of Term Loans. The Company shall pay to the
Administrative Agent, for the account of the Term Loan Lenders, (a) on each
Payment Date occurring during the period commencing on January 1, 2016 through
and including December 31, 2016, a principal amount of Term Loans equal to 1.25%
of the aggregate principal amount of Term Loans made on the Closing Date and (b)
on each Payment Date occurring thereafter, a principal amount of Term Loans
equal to 2.50% of the aggregate principal amount of Term Loans made on the
Closing Date (including, for the avoidance of doubt, the Converted Term Loan A
Loans and the New Term Loan A Loans), in each case as such amount may be reduced
pursuant to Sections 2.11(b) and 2.12(g). To the extent not previously paid, all
Term Loans shall be due and payable on the Term Loan Maturity Date. All
repayments made pursuant to this Section 2.03 shall be accompanied by accrued
interest on the amount repaid and shall be subject to Section 2.21.
Section 2.04.    Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, the Revolving Credit Lenders severally agree to make Standby
Loans to the Borrowers from time to time during the Revolving Credit Commitment
Period, in Dollars or one or more Alternative Currencies (as specified in the
Borrowing Requests with respect thereto), in an aggregate principal amount at
any one time outstanding for each Revolving Credit Lender which will not result
in such Revolving Credit Lender’s Committed Credit Exposure, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding,
exceeding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment, subject, however, to the conditions that (i) at no time shall (A)
the sum of (I) the aggregate Committed Credit Exposure of all the Revolving
Credit Lenders, plus (II) the outstanding aggregate principal amount or Assigned
Dollar Value of all Competitive Loans made by all Revolving Credit Lenders, plus
(III) the L/C Obligations of all Revolving Credit Lenders exceed (B) the Total
Revolving Credit Commitments and (ii) at all times the outstanding aggregate
principal amount of all Standby Loans made by each Lender shall equal such
Lender’s Revolving Credit Percentage of the outstanding aggregate principal
amount of all Standby Loans made pursuant to Section 2.07. During the Revolving
Credit Commitment Period any Borrower may use the Revolving Credit Commitments
by borrowing, prepaying the Standby Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Standby Loans may
from time to time be Eurocurrency Loans or Base

44

--------------------------------------------------------------------------------




Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Section 2.05 and Section 2.13. Notwithstanding any
provision to the contrary herein, the sum of (x) the aggregate Revolving Credit
Loans made to Approved Borrowers that are Foreign Subsidiaries and (y) the
aggregate L/C Obligations of all Revolving Lenders in respect of Letters of
Credit issued for the account of Approved Borrowers that are Foreign
Subsidiaries shall not exceed $25,000,000 in the aggregate at anytime
outstanding.
(b)    The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.
Section 2.05.    Revolving Credit Loans. (a) Each Standby Loan shall be made as
part of a Borrowing consisting of Revolving Credit Loans made by the Revolving
Credit Lenders ratably in accordance with their applicable Revolving Credit
Commitments; provided, however, that the failure of any Revolving Credit Lender
to make any Standby Loan shall not in itself relieve any other Revolving Credit
Lender of its obligation to lend hereunder (it being understood, however, that
no Revolving Credit Lender shall be responsible for the failure of any other
Revolving Credit Lender to make any Standby Loan required to be made by such
other Revolving Credit Lender). Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.06. The Competitive Loans
and Standby Loans comprising any Borrowing shall be in (i) an aggregate
principal amount which is not less than the Borrowing Minimum and an integral
multiple of the Borrowing Multiple or (ii) an aggregate principal amount (when
added to the L/C Obligations then outstanding) equal to the remaining balance of
the available applicable Revolving Credit Commitments.
(b)    Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurocurrency Standby Loans or Base Rate Loans, as the
Borrowers may request pursuant to Section 2.06 or 2.07, as applicable. Each
Revolving Credit Lender may at its option make any Revolving Credit Loan by
causing any domestic or foreign branch or Affiliate of such Revolving Credit
Lender to make such Revolving Credit Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Revolving Credit Loan in accordance with the terms of this Agreement. Borrowings
of more than one Type may be outstanding at the same time; provided, however,
that none of the Borrowers shall be entitled to request any Borrowing which, if
made, would result in an aggregate of more than ten separate Standby Loans of
any Revolving Credit Lender being outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods or
denominated in different currencies, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Each Revolving Credit Lender shall make each Revolving Credit Loan to be
made by it hereunder on the proposed date thereof by wire transfer to such
account as the Administrative Agent may designate in federal funds (in the case
of any Loan denominated in Dollars) or such other immediately available funds as
may then be customary for the settlement of international transactions in the
relevant currency not later than 11:00 a.m., New York City time, in the case of
fundings to an account in New York City, or 11:00 a.m., local time, in the case
of fundings to an account in another jurisdiction, and the Administrative Agent
shall by 12:00 (noon), New York City time, in the case of fundings to an account
in New York City, or 12:00 (noon), local time, in the case of fundings to an
account in another jurisdiction, credit the amounts so received to an account
designated by the applicable Borrower in the applicable Borrowing Request, which
account must be in the country of the currency of the Loan (it being understood
that the funding may be for the credit of an account outside such country) or in
a country that is a member of the European Union, in the case of Borrowings
denominated in Euros, or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met,

45

--------------------------------------------------------------------------------




return the amounts so received to the respective Revolving Credit Lenders.
Competitive Loans shall be made by the Revolving Credit Lender or Revolving
Credit Lenders whose Competitive Bids therefor are accepted pursuant to Section
2.06 in the amounts so accepted and Standby Loans shall be made by the Revolving
Credit Lenders pro rata in accordance with Section 2.18. Unless the
Administrative Agent shall have received notice from a Revolving Credit Lender
prior to the time of any Borrowing that such Revolving Credit Lender will not
make available to the Administrative Agent such Revolving Credit Lender’s
portion of such Borrowing, the Administrative Agent may assume that such
Revolving Credit Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with this paragraph (c) and
the Administrative Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount in the required
currency. If the Administrative Agent shall have so made funds available then to
the extent that such Revolving Credit Lender shall not have made such portion
available to the Administrative Agent, such Revolving Credit Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon in
such currency, for each day from the date such amount is made available to the
applicable Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the Borrower, the interest rate applicable at the
time to the Revolving Credit Loans comprising such Borrowing and (ii) in the
case of such Revolving Credit Lender, a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds in the relevant
currency (which determination shall be conclusive absent manifest error). If
such Revolving Credit Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Revolving Credit
Lender’s Revolving Credit Loan as part of such Borrowing for purposes of this
Agreement.
(d)    Notwithstanding any other provision of this Agreement, none of the
Borrowers shall be entitled to request, or to elect to convert or continue, any
Borrowing of Revolving Credit Loans if the Interest Period requested with
respect thereto would end after the Revolving Credit Termination Date.
Section 2.06.    Competitive Bid Procedure.
(a)    In order to request Competitive Bids, a Borrower shall hand deliver,
telecopy or send in *pdf format via electronic mail to the Administrative Agent
a duly completed Competitive Bid Request in the form of Exhibit A-l hereto, to
be received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before a proposed Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before a proposed Competitive Borrowing. No Base Rate Loan shall be
requested in, or made pursuant to, a Competitive Bid Request. A Competitive Bid
Request that does not conform substantially to the format of Exhibit A-l hereto
may be rejected in the Administrative Agent’s sole discretion, and the
Administrative Agent shall promptly notify the applicable Borrower of such
rejection by telecopier. Such request shall in each case refer to this Agreement
and specify (A) whether the Borrowing then being requested is to be a
Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such Borrowing
(which shall be a Business Day), (C) the aggregate principal amount of such
Borrowing, (D) the currency of such Borrowing and (E) the Interest Period with
respect thereto (which may not end after the Revolving Credit Termination Date).
If no election as to the currency of Borrowing is specified in any Competitive
Bid Request, then the applicable Borrower shall be deemed to have requested
Borrowings in Dollars. Promptly after its receipt of a Competitive Bid Request
that is not rejected as aforesaid, the Administrative Agent shall invite by
telecopier (in the form set forth in Exhibit A-2 hereto) the Revolving Credit
Lenders to bid, on the terms and conditions of this Agreement, to make
Competitive Loans pursuant to the Competitive Bid Request.

46

--------------------------------------------------------------------------------




(b)    Each Revolving Credit Lender may, in its sole discretion, make one or
more Competitive Bids to a Borrower responsive to a Competitive Bid Request.
Each Competitive Bid by a Revolving Credit Lender must be received by the
Administrative Agent via telecopier, in the form of Exhibit A-3 hereto, (i) in
the case of a Eurocurrency Competitive Borrowing not later than 11:00 a.m., New
York City time, three Business Days before a proposed Competitive Borrowing and
(ii) in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, on the day of a proposed Competitive Borrowing. Multiple bids will be
accepted by the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit A-3 hereto may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
applicable Borrower, and the Administrative Agent shall notify the Revolving
Credit Lender making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (A)
the principal amount (which (x) shall be in a minimum principal amount of the
Borrowing Minimum and in an integral multiple of the Borrowing Multiple, (y)
shall be expressed in Dollars or, in the case of an Alternative Currency
Borrowing, in both the Alternative Currency and the Assigned Dollar Value
thereof and (z) may equal the entire principal amount of the Competitive
Borrowing requested by the applicable Borrower) of the Competitive Loan or Loans
that the Revolving Credit Lender is willing to make to the applicable Borrower,
(B) the Competitive Bid Rate or Rates at which the Revolving Credit Lender is
prepared to make the Competitive Loan or Loans and (C) the Interest Period and
the last day thereof. If any Revolving Credit Lender shall elect not to make a
Competitive Bid, such Revolving Credit Lender shall so notify the Administrative
Agent by telecopier (I) in the case of Eurocurrency Competitive Loans, not later
than 11:00 a.m., New York City time, three Business Days before a proposed
Competitive Borrowing, and (II) in the case of Fixed Rate Loans, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Borrowing;
provided, however, that failure by any Revolving Credit Lender to give such
notice shall not cause such Revolving Credit Lender to be obligated to make any
Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Revolving Credit Lender pursuant to this paragraph (b) shall be
irrevocable.
(c)    The Administrative Agent shall promptly notify the applicable Borrower by
telecopier of all the Competitive Bids made, the Competitive Bid Rate and the
principal amount of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Revolving Credit Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.06.
(d)    The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopier or in *pdf format
sent via electronic mail in the form of a Competitive Bid Accept/Reject Letter,
whether and to what extent it has decided to accept or reject any of or all the
bids referred to in paragraph (c) above, (x) in the case of a Eurocurrency
Competitive Borrowing, not later than 11:30 a.m., New York City time, three
Business Days before a proposed Competitive Borrowing, and (y) in the case of a
Fixed Rate Borrowing, not later than 11:30 a.m., New York City time, on the day
of a proposed Competitive Borrowing; provided, however, that (i) the failure by
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) such Borrower shall not
accept a bid made at a particular Competitive Bid Rate if such Borrower has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by such Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
such Borrower shall accept a bid or bids made at a particular Competitive Bid
Rate but the amount of such bid or bids shall cause the total amount of bids to
be accepted by such Borrower to exceed the amount

47

--------------------------------------------------------------------------------




specified in the Competitive Bid Request, then such Borrower shall accept a
portion of such bid or bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids accepted
with respect to such Competitive Bid Request, which acceptance, in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate, and (v) except
pursuant to clause (iv) above, no bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in (x) a minimum principal amount of the
Borrowing Minimum and an integral multiple of the Borrowing Multiple or (y) an
aggregate principal amount equal to the remaining balance of the available
applicable Revolving Credit Commitments; provided further, however, that if a
Competitive Loan must be in an amount less than the Borrowing Minimum because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of 1,000,000 units (or, in the case of Sterling, 500,000 units) of the
applicable currency or any integral multiple thereof, and in calculating the pro
rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) the amounts shall be rounded to
integral multiples of 1,000,000 units (or, in the case of Sterling, 500,000
units) of the applicable currency in a manner which shall be in the discretion
of the applicable Borrower. A notice given by the applicable Borrower pursuant
to this paragraph (d) shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Revolving
Credit Lender whether or not its Competitive Bid has been accepted (and if so,
in what amount and at what Competitive Bid Rate) by telecopy sent by the
Administrative Agent, and each successful bidder will thereupon become bound,
subject to the other applicable conditions hereof, to make the Competitive Loan
in respect of which its bid has been accepted.
(f)    A Competitive Bid Request shall not be made within five Business Days
after the date of any previous Competitive Bid Request.
(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Revolving Credit Lender, it shall submit such bid directly to
the applicable Borrower one quarter of an hour earlier than the latest time at
which the other Lenders are required to submit their bids to the Administrative
Agent pursuant to paragraph (b) above.
(h)    All notices required by this Section 2.06 shall be given in accordance
with Section 10.02.
Section 2.07.    Standby Borrowing Procedure.
In order to request a Standby Borrowing, a Borrower shall hand deliver, telecopy
or send in *pdf format via electronic mail to the Administrative Agent a duly
completed Standby Borrowing Request in the form of Exhibit A-5 hereto, to be
received by the Administrative Agent (a) in the case of a Eurocurrency Standby
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before a proposed borrowing and (b) in the case of an Base Rate Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
borrowing. No Fixed Rate Loan shall be requested or made pursuant to a Standby
Borrowing Request. Such notice shall be irrevocable and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurocurrency
Borrowing or a Base Rate Borrowing; (ii) the date of such Borrowing (which shall
be a Business Day), (iii) the aggregate principal amount of the Borrowing (which
shall be in a minimum principal amount of the Borrowing Minimum and in an
integral multiple of the Borrowing Multiple), (iv) the currency of such
Borrowing (which, in the case of a Base Rate Borrowing, shall be Dollars) and
(v) if such Borrowing is to be a Eurocurrency Borrowing, the Interest Period
with respect thereto. If no election as to the currency of Borrowing is
specified in any Standby Borrowing Request, then the applicable Borrower shall
be deemed to have requested Borrowings in Dollars. If no election as to the Type
of Borrowing is specified, then the

48

--------------------------------------------------------------------------------




requested Borrowing shall be a Base Rate Borrowing if denominated in Dollars or
a Eurocurrency Borrowing if denominated in an Alternative Currency. If no
Interest Period with respect to any Eurocurrency Borrowing is specified, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Notwithstanding the foregoing, if the Dollar Equivalent of
a Standby Borrowing would exceed the remaining available Total Revolving Credit
Commitments, then such Standby Borrowing shall be reduced to the Alternative
Currency Equivalent of available Total Revolving Credit Commitments. The
Administrative Agent shall promptly advise the Revolving Credit Lenders of any
notice given pursuant to this Section 2.07 (and the contents thereof), of each
Lender’s portion of the requested Borrowing and, in the case of an Alternative
Currency Borrowing, of the Dollar Equivalent of the Alternative Currency amount
specified in the applicable Standby Borrowing Request and the Spot Exchange Rate
utilized to determine such Dollar Equivalent.
Section 2.08.    Repayment of Loans; Evidence of Debt. (a) (i) The Borrowers
hereby unconditionally, and jointly and severally, promise to pay to the
Administrative Agent for the account of the appropriate Revolving Credit Lender
or Term Loan Lender, as the case may be, (ii) the then unpaid principal amount
of each Revolving Credit Loan of such Revolving Credit Lender on the Revolving
Credit Termination Date (or on such earlier date on which the Revolving Credit
Loans become due and payable pursuant to Article 8), provided that each
Revolving Credit Loan that is a Competitive Loan shall be repaid on the last day
of the Interest Period applicable to such Competitive Loan and (iii) the
principal amount of each Term Loan of such Term Loan Lender made to such
Borrower in installments according to the amortization schedule set forth in
Section 2.03 (or on such earlier date on which the Term Loans become due and
payable pursuant to Article 8). The Borrowers hereby further agree to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the Closing Date until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.15.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender made to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder and any Note evidencing such Loan,
the Type of such Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to Section 2.08(c)
above shall, to the extent permitted by applicable law, be prima facie evidence
of the existence and amounts of the obligations of each Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts, or any error therein, shall not
in any manner affect the obligation of any Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.
(e)    Each Borrower agrees that, upon the request to the Administrative Agent
by any Lender, such Borrower will promptly execute and deliver to such Lender a
promissory note of such Borrower evidencing any Term Loans or Revolving Credit
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
F-1 or F-2, respectively (a “Term Note” or “Revolving Credit Note”,
respectively), with appropriate insertions as to date and principal amount.

49

--------------------------------------------------------------------------------




Section 2.09.    Fees. (a) The Company agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on each March 31, June 30, September
30 and December 31 and on the Revolving Credit Termination Date and any other
date on which the Revolving Credit Loans of such Lender shall be repaid (or on
the date of termination of such Lender’s Revolving Credit Commitment if such
Lender has no Standby Loans outstanding after such date), a commitment fee (a
“Commitment Fee”) equal to the Commitment Fee Percentage of the daily average
amount of the unused Revolving Credit Commitment of such Lender (whether or not
the conditions set forth in Section 5.03 shall have been satisfied), during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the date on which the Revolving Credit Commitment of such Lender shall be
terminated). All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Commitment Fee due to each
Revolving Credit Lender shall commence to accrue on the date hereof and shall
cease to accrue on the date on which the Revolving Credit Commitment of such
Lender is terminated. Anything herein to the contrary notwithstanding, during
such period that a Revolving Credit Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any Commitment Fees accruing during
such period (without prejudice to the rights of the Revolving Credit Lenders
other than Defaulting Lenders in respect of such fees).
(b)    The Company agrees to pay to the Administrative Agent for the account of
each New Term Loan A Lender on the Closing Date an upfront fee (which may be
structured as original issue discount) equal to 0.75% of the New Term Loan A
Loans funded by such New Term Loan A Lender on such date.
(c)    [Reserved].
(d)    The Company agrees to pay to the Agents, for their own respective
accounts, the fees in the amounts and on the dates agreed to in writing by the
Company and the Agents.
(e)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
Section 2.10.    Termination or Reduction of Commitments.
(a)    The Initial Term Loan Commitment of each Term Loan Lender shall terminate
in its entirety on the Closing Date (after giving effect to the incurrence of
the Initial Term Loans on such date). Unless previously terminated, the
Revolving Credit Commitments shall terminate on the Revolving Credit Termination
Date.
(b)    Upon at least three Business Days’ prior irrevocable written (provided
that a such notice may state that it is conditioned upon the effectiveness of
other credit facilities, incurrence of other Indebtedness or consummation of
another transaction (such as a Change of Control), in which case such notice may
be revoked by the Company if such condition is not satisfied prior to the stated
effective date of the termination or reduction set forth in such notice) or
telecopy notice to the Administrative Agent, the Company (on behalf of all the
Borrowers) may at any time in whole permanently terminate, or from time to time
in part permanently reduce, the Total Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Total Revolving Credit
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Revolving Credit Commitments to an amount
less than the sum of (x) the aggregate outstanding principal amount (or Assigned
Dollar Value, in the case of Revolving Credit Loans denominated in Alternative
Currencies) of the Competitive Loans and Standby Loans and (y) the L/C
Obligations outstanding at such time. Notwithstanding the foregoing, as long as
no Default or

50

--------------------------------------------------------------------------------




Event of Default is continuing, the Company may terminate the unused amount of
the Revolving Credit Commitment of a Defaulting Lender upon not less than 10
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Revolving Credit Lenders thereof), it being understood that such
termination will not be deemed to be a waiver or release of any claim any of the
Borrowers or the Administrative Agent may have against such Defaulting Lender.
(c)    Subject to the last sentence of Section 2.10(b) and to Section 2.25,
reduction in the Total Revolving Credit Commitments hereunder shall be made
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments. Subject to the last sentence of Section 2.09(a),
the Company shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Revolving Credit Commitments so terminated
or reduced accrued to but not including the date of such termination or
reduction.
(d)    A Revolving Credit Commitment terminated or reduced under this Section
2.10 may not be reinstated.
(e)    On the fifth Business Day following the receipt of the Net Cash Proceeds
of any Specified Disposition (or, if earlier, the date on which any prepayment
of the Term Loans is made with respect to such Specified Disposition pursuant to
Section 2.12(b)), the Total Revolving Credit Commitments shall be automatically
and permanently reduced (without further action on the part of any Person) to
the extent necessary to cause the Total Net Leverage Ratio, on a Pro Forma Basis
recomputed as of the end of the most recently ended Test Period (and assuming
for such purposes that the Total Revolving Credit Commitments were fully used
and, for the avoidance of doubt, after giving effect to any prepayment of the
Term Loans made in connection with such Specified Disposition pursuant to
Section 2.12(b) and any other prepayment, redemption, repurchase, defeasance or
discharge of any Indebtedness made in connection with such Specified
Disposition), to be not greater than 3.00:1.00. The amount of any required
mandatory termination of Total Revolving Credit Commitments pursuant to this
Section 2.10(e) shall be determined in good faith by the Company and set forth
in a certificate signed by a Responsible Officer (which certificate shall set
forth in reasonable detail the calculation of the amount of such mandatory
reduction of the Total Revolving Credit Commitments) delivered to the
Administrative Agent not later than the fifth Business Day following the receipt
of the Net Cash Proceeds of the applicable Specified Disposition (or, if
earlier, the date on which any prepayment of the Term Loans is made in
connection with such Specified Disposition pursuant to Section 2.12(b)), and the
Administrative Agent shall give the Lenders prompt written notice of the amount
of any such required mandatory reduction of the Total Revolving Credit
Commitments. The provisions of Section 2.10(c) shall apply to any such mandatory
reduction of the Total Revolving Credit Commitments.
(f)    On the fifth Business Day following the consummation of any Specified
Distribution (or, if earlier, the date on which any prepayment of the Term Loans
is made with respect to such Specified Distribution pursuant to Section
2.12(c)), the Total Revolving Credit Commitments shall be automatically and
permanently reduced (without further action on the part of any Person) to the
extent necessary to cause the Total Net Leverage Ratio, on a Pro Forma Basis
recomputed as of the end of the most recently ended Test Period (and assuming
for such purposes that the Total Revolving Credit Commitments were fully used
and, for the avoidance of doubt, after giving effect to any prepayment of the
Term Loans made substantially simultaneously in connection with such Specified
Distribution pursuant to Section 2.12(c) and any other prepayment, redemption,
repurchase, defeasance or discharge of any Indebtedness made in connection with
such Specified Distribution), to be not greater than 3.00:1.00. The amount of
any required mandatory termination of Total Revolving Credit Commitments
pursuant to this Section 2.10(f) shall be determined in good faith by the
Company and set forth in a certificate signed by a Responsible

51

--------------------------------------------------------------------------------




Officer (which certificate shall set forth in reasonable detail the calculation
of the amount of such mandatory reduction of the Total Revolving Credit
Commitments) delivered to the Administrative Agent not later than the fifth
Business Day following the occurrence of the Specified Distribution (or, if
earlier, the date on which any prepayment of the Term Loans is made in
connection with such Specified Distribution pursuant to Section 2.12(c)), and
the Administrative Agent shall give the Lenders prompt written notice of the
amount of any such required mandatory reduction of the Total Revolving Credit
Commitments. The provisions of Section 2.10(c) shall apply to any such mandatory
reduction of the Total Revolving Credit Commitments.
Section 2.11.    Optional Prepayments. (a) The Borrowers may at any time and
from time to time prepay the Loans (other than Competitive Loans), in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent, (i) no later than 11:00 a.m., New York City time, three
Business Days prior thereto in the case of Eurocurrency Loans and (ii) no later
than 11:00 a.m., New York City time, one Business Day prior thereto in the case
of Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurocurrency Loans or Base Rate Loans;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.21, provided, further, that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, incurrence of other Indebtedness or consummation of
another transaction (such as a Change of Control), in which case such notice may
be revoked by the Company if such condition is not satisfied prior to the stated
effective date of the termination or reduction set forth in such notice. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein (unless such
notice is revoked as contemplated above), together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Loans of any Class shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Notwithstanding the foregoing, the Borrowers shall not have the
right to prepay any Competitive Loans.
(b)    Each prepayment of Term Loans pursuant to this Section 2.11 shall be
applied to the remaining scheduled installments of the Term Loans as directed by
the Borrower and in the absence of such direction, to the remaining scheduled
installments of the Term Loans in direct order of maturity.
Section 2.12.    Mandatory Prepayments. (a) If any Indebtedness shall be
incurred by the Company or any of its Restricted Subsidiaries (excluding any
Indebtedness incurred in accordance with Section 7.02), then not later than the
next Business Day following such incurrence, the Term Loans shall be prepaid by
an amount equal to the amount of the Net Cash Proceeds of such incurrence.
(b)    If on any date following the Closing Date the Company or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, unless the Company intends to acquire or repair assets
useful in the business of, or otherwise reinvest in, the Company and its
Restricted Subsidiaries with all or any portion of the relevant Net Cash
Proceeds, not later than the fifth Business Day following the receipt by the
Company or such Subsidiary of such Net Cash Proceeds, the Term Loans shall be
prepaid by an amount equal to the amount of such Net Cash Proceeds; provided
that (i) any such prepayment shall only be required with the aggregate amount of
Net Cash Proceeds from any Asset Sale or Recovery Event received in any fiscal
year of the Company in excess of $20,000,000, (ii) notwithstanding the
foregoing, on each Reinvestment Prepayment Date the Loans shall be prepaid by an
amount equal to the Reinvestment Prepayment Amount (or, in the case of a
Reinvestment Prepayment Date described in clause (b) of the definition thereof
with respect to only a

52

--------------------------------------------------------------------------------




portion of the relevant Reinvestment Deferred Amount, an amount equal to such
portion) with respect to the relevant Reinvestment Event and (iii) the aggregate
amount of Net Cash Proceeds that the Company may apply to the acquisition or
repair of assets useful in the business of, or otherwise reinvest in, the
Company and its Restricted Subsidiaries, in lieu of prepaying the Term Loans
following the Closing Date shall not exceed $100,000,000, provided however that
Net Cash Proceeds from any Specified Disposition shall not be subject to any
reinvestment rights and shall instead be applied in its entirety to prepay the
Term Loans.
(c)    Not later than five Business Days following a Specified Distribution, the
Company shall prepay in full all outstanding Term Loans.
(d)    In the event of any termination of all the Revolving Credit Commitments,
each Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Credit Loans and replace or cause to be canceled (or make
other arrangements reasonably satisfactory to the Administrative Agent and each
Issuing Lender with respect to) all outstanding Letters of Credit issued by such
Issuing Lender. If, after giving effect to any partial reduction of the
Revolving Credit Commitments or at any other time, the sum of (i) the aggregate
Committed Credit Exposure of all the Revolving Credit Lenders plus (ii) the
outstanding aggregate principal amount or Assigned Dollar Value of all
Competitive Loans made by all the Revolving Credit Lenders plus (iii) the L/C
Obligations then outstanding shall at any time exceed the Total Revolving Credit
Commitment, then (A) on the last day of any Interest Period for any Eurocurrency
Standby Borrowing and (B) on any other date in the event any Base Rate Borrowing
shall be outstanding, the Borrowers shall prepay Standby Loans in an amount
equal to the lesser of (x) the amount necessary to eliminate such excess and (y)
the amount of the applicable Borrowings referred to in subclauses (i) and (ii)
above and, after the Revolving Credit Loans shall have been repaid or prepaid in
full, replace or cause to be canceled (or make other arrangements satisfactory
to the Administrative Agent and each Issuing Lender with respect to) Letters of
Credit issued by such Issuing Lender in an amount sufficient to eliminate such
excess; provided, that in the case of any mandatory reduction of the Total
Revolving Credit Commitments pursuant to Section 2.10(e), such prepayments of
Revolving Credit Loans and replacement or cancellation of (or such making of
other arrangements with respect to) Letters of Credit shall be completed
simultaneous with the effectiveness of such mandatory reduction of the Revolving
Credit Commitments. If, on any date, the sum of (1) the aggregate Committed
Credit Exposure of all the Revolving Credit Lenders and (2) the outstanding
aggregate principal amount or Assigned Dollar Value of all Competitive Loans
made by all the Revolving Credit Lenders shall exceed 105% of the Total
Revolving Credit Commitments (less the L/C Commitment), then the Borrowers
shall, not later than the third Business Day following the date notice of such
excess is received from the Administrative Agent, prepay one or more Standby
Borrowings in an aggregate principal amount sufficient to eliminate such excess.
On the date of any termination or reduction of the Revolving Credit Commitments
pursuant to this clause (d), the Borrowers shall pay or prepay so much of the
Standby Borrowings as shall be necessary in order that the Revolving Extensions
of Credit will not exceed the Total Revolving Credit Commitments after giving
effect to such termination or reduction
(e)    Notwithstanding any other provisions of this Section 2.12, (A) to the
extent that any or all of the Net Cash Proceeds of any Asset Sale (other than a
Specified Disposition) by a Foreign Subsidiary are prohibited or delayed by
applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary duties of
directors and managers of Foreign Subsidiaries) from being repatriated to the
United States or passed on to or used for the benefit of the Company, the
portion of such Net Cash Proceeds so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.12 but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as applicable local
law delays or will not permit repatriation thereof

53

--------------------------------------------------------------------------------




to the United States (the Company hereby agreeing to cause the applicable
Foreign Subsidiary to use commercially reasonable efforts in compliance with
applicable law to effect such repatriation), and once such repatriation to the
United States of any of such affected Net Cash Proceeds is permitted under
applicable local law, such repatriation to the United States will be promptly
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Loans to the extent otherwise required under this Section 2.12
and (B) to the extent that the Company has determined in good faith that
repatriation to the United States of any of or all the Net Cash Proceeds of any
Disposition (other than a Specified Disposition) by a Foreign Subsidiary or
passing on to or use thereof for the benefit of the Company would cause
significant adverse tax consequences to the Company or any of its Restricted
Subsidiaries, such Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (B), on
or before the date 180 days from the date on which any such Net Cash Proceeds so
retained would otherwise have been required to be applied to prepayments to the
extent otherwise required under Section 2.12(b), the Company applies an amount
equal to such Net Cash Proceeds to such prepayments as if such Net Cash Proceeds
had been received by or was attributable to the Company rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Cash Proceeds had been repatriated (or deemed
repatriated under Section 956 of the Code) to the United States (or, if less,
the Net Cash Proceeds that would be calculated if received by such Foreign
Subsidiary). For the avoidance of doubt, but without limiting the Company’s
obligations under this Section 2.12, in no circumstance shall this Section 2.12
require any Foreign Subsidiary to make any dividend of or otherwise repatriate
for the benefit of the Company any portion of any Net Cash Proceeds received by
such Foreign Subsidiary.
(f)    All prepayments made pursuant to this Section 2.12 shall be subject to
Section 2.21, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued interest on the principal amount to be repaid to but
excluding the date of payment.
(g)    Each prepayment of Term Loans pursuant to this Section 2.12 shall be
applied to the remaining scheduled installments of the Term Loans as directed by
the Company and in the absence of such direction, to the remaining scheduled
installments of the Term Loans in direct order of maturity.
(h)    The Company shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12, a certificate signed by a
Responsible Officer setting forth in reasonable detail the calculation of the
amount of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid.
(i)    With respect to any mandatory prepayments of the Term Loans under this
Section 2.12 (other than Section 2.12(a), 2.12(b)(only with respect to a
Specified Disposition) and 2.12(c)), each Term Loan Lender may reject all or a
portion of its Term Loan Percentage, or other applicable share provided for
under this Agreement, of such mandatory prepayment of Term Loans (such declined
amounts, the “Declined Proceeds”) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Company no later than
5:00 p.m., New York time, two (2) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Term Loan
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Subject to the terms of this Agreement, any Declined Proceeds remaining
shall be retained by the Company.

54

--------------------------------------------------------------------------------




Section 2.13.    Conversion and Continuation Options. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Standby Borrowing and/or Eurocurrency Term
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. The Borrower may elect from time to time to convert its Borrowings to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Standby Borrowing and/or Eurocurrency Term Borrowing , as applicable, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone, telecopy or
in *pdf format sent via electronic mail by (i) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the effective date of such election and/or conversion and (ii) in the
case of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on
the effective date of such election and/or conversion. Each such Interest
Election Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery, telecopy or in *pdf format sent via electronic mail
to the Administrative Agent of a written Interest Election Request substantially
in the form of Exhibit A-7 hereto. Notwithstanding any other provision of this
Section, the Borrower shall not be permitted to (i) change the currency of any
Borrowing (it being understood that the Term Loans shall always be denominated
in Dollars) or (ii) elect an Interest Period for Eurocurrency Loans that would
end after the final scheduled termination or maturity date of such Facility.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.05 (to the extent applicable)
and paragraph (e) of this Section:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

55

--------------------------------------------------------------------------------




(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall (i) in the case of a
Borrowing denominated in Dollars, be converted to a Base Rate Borrowing and (ii)
in the case of any other Eurocurrency Borrowing, continue as a Eurocurrency
Borrowing in the same currency and with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Facility Lenders, so notifies the Company in writing, then, so long as
an Event of Default is continuing (i) no outstanding Term Borrowing and/or
Standby Borrowing that is denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to a Base Rate Borrowing at
the end of the Interest Period applicable thereto.
Section 2.14.    Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that, (a) with respect each Facility after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche for such Facility shall be equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) (i) no more than 5
Eurocurrency Tranches with respect to the Term Loan Facility shall be
outstanding at any one time and (ii) no more than 10 Eurocurrency Tranches
(which for the avoidance of doubt shall include all Dollar denominated and
Alternative Currency denominated Eurocurrency Tranches) with respect to the
Revolving Credit Facility shall be outstanding at any one time.
Section 2.15.    Interest Rates and Payment Dates. (a) Subject to the provisions
of Section 2.16, the Loans comprising each Eurocurrency Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days), at a rate per annum equal to (i) in the case of each Eurocurrency
Standby Loan in Dollars or any Alternative Currency (other than Euros), the
Adjusted LIBO Rate for the Interest Period in effect for the Borrowing of which
such Loan is part plus the Applicable Margin from time to time in effect, (ii)
in the case of each Eurocurrency Standby Loan in Euros, the Adjusted EURIBO Rate
for the Interest Period in effect for the Borrowing of which such Loan is part
plus the Applicable Margin from time to time in effect, (iii) in the case of
each Eurocurrency Competitive Loan denominated in Dollars or any Alternative
Currency (other than Euros), the LIBO Rate for the Interest Period in effect for
the Borrowing of which such Loan is a part plus the Competitive Margin offered
by the Lender making such Loan and accepted by the applicable Borrower pursuant
to Section 2.06, (iv) in the case of each Eurocurrency Competitive Loan
denominated in Euros, the EURIBO Rate for the Interest Period in effect for the
Borrowing of which such Loan is a part plus the Competitive Margin offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant
toSection 2.06 and (v) in the case of each Eurocurrency Term Loan, the Adjusted
LIBO Rate for the Interest Period in effect for the Borrowing of which such Loan
is part plus the Applicable Margin from time to time in effect.
(b)    Subject to the provisions of Section 2.16, (i) each Base Rate Borrowing
of Term Loans shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as appropriate) at a rate per annum
equal to the Base Rate plus the Applicable Margin from time to time in effect
with respect to Term Loans that are Base Rate Loans and (ii) each Base Rate
Borrowing of Revolving Credit Loans shall bear interest (computed on the basis
of the actual number of days elapsed

56

--------------------------------------------------------------------------------




over a year of 365 or 366 days, as appropriate, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) at a rate per
annum equal to the Base Rate plus the Applicable Margin from time to time in
effect with respect to Revolving Credit Loans that are Base Rate Loans.
(c)    Subject to the provisions of Section 2.16, each Fixed Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the applicable Borrower
pursuant to Section 2.06.
(d)    With respect to each Facility, the Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
an Adjusted LIBO Rate and/or Adjusted EURIBO Rate, as applicable. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Statutory Reserves Rate shall become effective as of the opening of business on
the day on which such change becomes effective. The Administrative Agent shall
as soon as practicable notify the Company and the relevant Lenders of the
effective date and the amount of each such change in interest rate
(e)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan provided that interest accruing pursuant to
Section 2.16 shall be payable from time to time on demand. In the event of any
conversion of any Eurocurrency Standby Loan and/or Eurocurrency Term Loan, as
applicable, prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
The applicable LIBO Rate, EURIBO Rate or Base Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent of the respective Facility, and such determination shall be
conclusive absent manifest error.
(f)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.
Section 2.16.    Default Interest. (a) If all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount (to the extent legally permitted) shall bear interest at a rate per annum
that is equal to (i) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.16
plus 2% or (ii) in the case of Reimbursement Obligations, the rate applicable to
Base Rate Loans under the Revolving Credit Facility plus 2%, in each case, from
the date of such nonpayment until such amount is paid in full (after as well as
before judgment).
(b)    If all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder or under any
other Loan Document shall not be paid when due (whether at the stated maturity,
by acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum equal to the rate then
applicable to Base Rate Loans under the relevant Facility plus 2% (or, in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to Base Rate Loans under the Revolving Credit Facility plus
2%), in each case, from the date of such nonpayment until such amount is paid in
full (after as well as before judgment).

57

--------------------------------------------------------------------------------




Section 2.17.    Inability To Determine Interest Rate.
(a)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing of
any Type, the Administrative Agent shall have determined that Dollar deposits or
deposits in the Alternative Currency in which such Borrowing is to be
denominated in the principal amounts of the Loans comprising such Borrowing are
not generally available in the London interbank market, or that reasonable means
do not exist for ascertaining the LIBO Rate or EURIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or telecopy notice
of such determination to the applicable Borrower and the Lenders and, until the
Administrative Agent shall have advised the applicable Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.06 shall be of no force or effect and shall be denied by the
Administrative Agent, (ii) any request by a Borrower for a Eurocurrency Term
Borrowing, Eurocurrency Standby Borrowing of the affected Type or in the
affected currency shall be deemed to be a request for a Base Rate Borrowing
denominated in Dollars and (iii) any Interest Election Request that requests the
conversion of any Standby Borrowing and/or Term Borrowing to, or continuation of
any Standby Borrowing or Term Borrowing, as applicable, as, a Eurocurrency
Borrowing shall be ineffective, and unless repaid such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in Dollars, as a Base Rate
Borrowing, or (B) if such Borrowing is denominated in any Alternative Currency,
as a Borrowing bearing interest at such rate as the Administrative Agent shall
determine adequately and fairly reflects the cost to the affected Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period plus the Applicable Margin.
(b)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a Eurocurrency Borrowing of
any Type the Administrative Agent shall have been advised by the Majority
Facility Lenders in respect of the relevant Facility that the rates at which
Dollar deposits or deposits in the Alternative Currency in which such Borrowing
is to be denominated in the principal amounts of the Loans comprising such
Borrowing are being offered will not adequately and fairly reflect the cost to
such Lenders of making or maintaining Eurocurrency Loans during such Interest
Period, the Administrative Agent, may in consultation with the affected Lenders,
give written or telecopy notice of such determination to the Company, the
applicable Borrower and the applicable Lenders and until the Administrative
Agent shall have advised the Company, the applicable Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any request by a Borrower for a Eurocurrency Competitive Borrowing pursuant to
Section 2.06 may be denied by the Administrative Agent, (ii) any request by a
Borrower for a Eurocurrency Standby Borrowing of the affected Type or in the
affected currency may deemed to be a request for a Base Rate Borrowing
denominated in Dollars, (iii) any request by a Borrower for a Eurocurrency Term
Borrowing of the affected Type may deemed to be a request for a Base Rate
Borrowing and (iv) any Interest Election Request that requests the conversion of
any Term Borrowing and/or Standby Borrowing to, or continuation of any Term
Borrowing and/or Standby Borrowing, as applicable, a Eurocurrency Borrowing may
be deemed ineffective, and unless repaid such Borrowing may be converted to or
continued on the last day of the Interest Period applicable thereto (A) if such
Borrowing is denominated in Dollars, as a Base Rate Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, as a Borrowing bearing
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to the applicable Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period, as notified to
the Company no later than one Business Day prior to the last day of such
applicable Interest Period, plus the Applicable Margin.

58

--------------------------------------------------------------------------------




(c)    Each determination by the Administrative Agent under this Section 2.17
shall be conclusive absent manifest error.
Section 2.18.    Pro Rata Treatment and Payments. (a) Each Borrowing of Term
Loans by the Company from the Term Loan Lenders hereunder, shall be made pro
rata according to the respective Term Loan Percentages of the Term Loan Lenders.
Each payment of interest in respect of the Term Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Term Loan Lenders pro rata according to the respective
amounts then due and owing to the applicable Term Loan Lenders.
(b)    Each payment on account of principal of the Term Loans outstanding under
the Term Loan Facility shall be allocated among the Term Loan Lenders holding
such Term Loans pro rata based on the principal amount of such Term Loans held
by such Term Loan Lenders. Amounts paid or prepaid in respect of Term Loans may
not be reborrowed. For the avoidance of doubt, Section 2.18(a) and (b) do not
prohibit non pro rata payments of differing Classes of Term Loans to the extent
otherwise permitted hereunder.
(c)    Except as required under Section 2.22 or as provided in Section 2.25,
each Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Commitment Fees, each reduction of the Revolving Credit Commitments and each
conversion of any Borrowing into, or continuation of, a Standby Borrowing of any
Type, shall be allocated pro rata among the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitments (or, if such
Revolving Credit Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Standby
Loans). Each payment of principal of any Competitive Borrowing shall be
allocated pro rata among the Revolving Credit Lenders participating in such
Borrowing in accordance with the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing. Each payment of
interest on any Competitive Borrowing shall be allocated pro rata among the
Revolving Credit Lenders participating in such Borrowing in accordance with the
respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining (i) the
aggregate available Revolving Credit Commitments of the Revolving Credit Lenders
at any time and (ii) the available Revolving Credit Commitment of each Revolving
Credit Lender, each outstanding Competitive Borrowing shall be deemed to have
utilized the Revolving Credit Commitments of the Revolving Credit Lenders
(including those Revolving Credit Lenders which shall not have made Revolving
Credit Loans as part of such Competitive Borrowing) pro rata in accordance with
such respective Revolving Credit Commitments; provided, however, that for
purposes of determining payments of Commitment Fees under Section 2.09, each
outstanding Competitive Borrowing shall be deemed to have utilized the Revolving
Credit Commitments of only the Revolving Credit Lenders that have made
Competitive Loans comprising such Competitive Borrowing (it being understood
that the Revolving Credit Commitment of Revolving Credit Lenders which shall not
have made Revolving Credit Loans as part of such Competitive Borrowing shall not
be deemed utilized as a result of such Competitive Borrowing). Each Revolving
Credit Lender agrees that in computing such Revolving Credit Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Revolving Credit Lender’s Revolving Credit Percentage of
such Borrowing to the next higher or lower whole Dollar (or comparable unit of
any applicable Alternative Currency) amount.
(d)    Each payment in respect of Reimbursement Obligations in respect of any
Letter of Credit shall be made to each Issuing Lender that issued such Letter of
Credit.

59

--------------------------------------------------------------------------------




(e)    The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made first, to Base Rate Loans
under such Facility and second, to Eurocurrency Loans under such Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.
(f)    All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds. Any payment made by any Borrower after 1:00 P.M.,
New York City time, on any Business Day shall be deemed to have been on the next
following Business Day. If any payment hereunder (other than payments on
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(g)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its share of such Borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such Borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.
(h)    Unless the Administrative Agent shall have been notified in writing by
any Borrower prior to the date of any payment due to be made by any Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by such Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against any
Borrower.
(i)    This Section 2.18 shall not be construed to apply to any payment made by
any Borrower pursuant to and in accordance with the express provisions of this
Agreement, including differing payments

60

--------------------------------------------------------------------------------




to be made to non-Defaulting Lenders as opposed to Defaulting Lenders and
payments made in connection with an assignment permitted under Section 10.06.
This Section 2.18 shall be subject to the provisions of Section 2.22 and Section
2.24.
(j)    Upon receipt by the Administrative Agent of payments on behalf of
Lenders, the Administrative Agent shall promptly distribute such payments to the
Lender or Lenders entitled thereto, in like funds as received by the
Administrative Agent.
Section 2.19.    Requirements of Law. (a) If any Change in Law:
(i)    shall subject any Lender or Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurocurrency Loan made by it, or change the basis of taxation of payments
to such Lender or such Issuing Lender in respect thereof (except for (a)
Non-Excluded Taxes, (b) Taxes described in clauses (ii) through (iv) of the
definition of Excluded Taxes, and (c) net income Taxes, branch profit Taxes and
franchise Taxes imposed as a result of a present or former connection between
such Lender or Issuing Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Lender’s or
such Issuing Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan Document
in such jurisdiction);
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender that is not otherwise included in the determination of the Adjusted LIBO
Rate or the Adjusted EURIBO Rate hereunder or any Issuing Lender; or
(iii)    shall impose on any Lender, any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement,
Eurocurrency Loans or Fixed Rate Loans made by such Lender or any Letter of
Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount which such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans, Fixed Rate Loans or of maintaining its obligation to make any such Loan
or issuing, maintaining or participating in Letters of Credit (or of maintaining
its obligation to participate in or issue Letters of Credit), or to reduce any
amount received or receivable hereunder in respect thereof (whether principal,
interest or any other amount), then, in any such case, the Company shall
promptly pay such Lender or Issuing Lender, as the case may be, upon its demand,
any additional amounts necessary to compensate such Lender or Issuing Lender, as
the case may be, for such increased cost or reduced amount receivable; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Lender pursuant to this paragraph for any amounts incurred more than six months
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies the Company of such Lender’s or Issuing Lender’s, as the case may be,
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect; provided further that such Lender’s (or Issuing Lender’s) general policy
is to make such claims against all similarly situated borrowers. If any Lender
or Issuing Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.19, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

61

--------------------------------------------------------------------------------




(b)    If any Lender or any Issuing Lender shall have determined that any Change
in Law affecting such Lender or Issuing Lender or any lending office of such
Lender or such Lender’s or Issuing Lender’s holding company, if any, regarding
capital adequacy or liquidity has or shall have the effect of reducing the rate
of return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by any Issuing Lender to a level below that which such Lender,
such Issuing Lender or such holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s, such Issuing Lender’s or
such holding company’s policies with respect to capital adequacy or liquidity)
by an amount deemed by such Lender or such Issuing Lender to be material, then
from time to time, after submission by such Lender or such Issuing Lender to the
Company (with a copy to the Administrative Agent) of a written request therefor,
the Company shall pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Lender
or holding company, as the case may be, for such reduction.
(c)    A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender or any Issuing Lender to the Company (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Absent manifest error, the Company shall pay such Lender or such
Issuing Lender the amount shown as due on any such certificate delivered by it
within 15 days after its receipt of the same. The obligations of the Company
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.
Section 2.20.    Taxes. (a) All payments made by or on account of any obligation
of any Loan Party under this Agreement and each other Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (together, “Taxes”), now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
excluding (i) net income taxes, branch profit taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document in such jurisdiction), (ii) any Taxes
attributable to such Agent’s or Lender’s failure or inability to comply with the
requirements of paragraph (e), (f) or (h) of this Section, (iii) any United
States withholding Taxes imposed on amounts payable to such Agent or such Lender
at the time such Agent or Lender becomes a party to this Agreement, except (x)
to the extent that such Agent’s or Lender’s assignor (if any) was entitled, at
the time of assignment, to receive additional amounts from any Borrower with
respect to such Non-Excluded Taxes pursuant to this paragraph (a) and (y) in the
case of any assignment occurring pursuant to Section 10.19 and (iv) any U.S.
federal withholding Tax imposed under FATCA (any Taxes described in clauses (i)-
(iv), “Excluded Taxes”). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings imposed on or with respect to
any amounts payable to the Agent or any Lender by or on account of any Loan
Party under any Loan Document (“Non-Excluded Taxes”) are required to be withheld
from any amounts payable to any Agent or any Lender hereunder, the amounts so
payable to such Agent or such Lender shall be increased to the extent necessary
to yield to such Agent or such Lender (after payment of all Non-Excluded Taxes
and Other Taxes including those imposed or asserted on or attributable to
amounts payable pursuant to this paragraph (a)) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement.

62

--------------------------------------------------------------------------------




(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for the account of the relevant Agent or Lender, as the
case may be, a certified copy of an original official receipt received by such
Borrower showing payment thereof, a copy of the return reporting such payment,
or other evidence of such payment. The Borrowers shall indemnify each Agent and
each Lender for (i) the full amount of any Non-Excluded Taxes or Other Taxes
paid by such Agent or Lender and (ii) any reasonable out-of-pocket expenses
arising therefrom or with respect thereto, provided such Agent or Lender, as the
case may be, provides the Company with a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts which shall be
conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, as
promptly as possible after demand therefor, for (i) any Non-Excluded Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(b) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.
(e)    Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) whichever
of the following is applicable: (i) two accurate, complete and executed copies
of Internal Revenue Service Form W-8ECI (or successor forms), (ii) two accurate
and complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or successor forms) claiming eligibility for the benefits of an income
tax treaty to which the United States is a party, (iii) in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 871(h) or Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 and (y) two accurate, complete and
executed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
successor form), (iv) to the extent that a Non-U.S. Lender is not the beneficial
owner (for example, where the Non-U.S. Lender is a partnership or a
participating Lender), two accurate, complete and executed copies of Internal
Revenue Service Form W-8IMY (or successor form) of the Non-U.S. Lender,
accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E, a certificate
substantially in the form of Exhibit G-3 or Exhibit G-4, Internal Revenue
Service Form W-9 and/or other documents from each beneficial owner, as
applicable, that would be required under this Section 2.20(e) if such beneficial
owner were a Lender; provided that if the Non-U.S. Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a certificate substantially in the form of Exhibit G-2 (in
lieu of a certificate substantially in the form of Exhibit G-3 or Exhibit G-4)
on behalf of each such direct and indirect partner(s), and (v) if it is legally
entitled to do so, two accurate and complete original signed copies of any other

63

--------------------------------------------------------------------------------




form prescribed by applicable U.S. federal income tax laws (including the
Treasury regulations) as a basis for claiming complete exemption from, or
reduction in, U.S. federal withholding tax on any payments to such Lender under
this Agreement and any other Loan Document. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation). In addition, each Non-U.S. Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall
promptly notify the Company at any time it determines that it is no longer
legally able to provide any previously delivered certificate to the Company (or
any other form of certification adopted by the U.S. taxing authorities for such
purpose). The Administrative Agent shall deliver to the Company two copies of
(i) if the Administrative Agent is a “United States person” as defined in
Section 7701(a)(3) of the Code, Internal Revenue Service Form W-9, or (ii) if
the Administrative Agent is not a “United States person” as defined in Section
7701(a)(30) of the Code, a duly executed U.S. branch withholding certificate on
Internal Revenue Service Form W-8IMY evidencing its agreement with the Borrowers
to be treated as a United States person with respect to payments under this
Agreement and the Loan Documents. If a payment made to a Lender under any Loan
Document would be subject to Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lenders’ obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of the foregoing sentence, “FATCA” shall include any
amendments made to FATCA after the Closing Date. Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.
(f)    A Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Company (with a copy to the Administrative Agent),upon the reasonable
request of the Company, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not subject
such Lender to any material unreimbursed cost or expense and would not
materially prejudice the commercial or legal position of such Lender.
(g)    If a Lender determines, in its sole discretion, that it has received a
refund of Taxes as to which it has been indemnified by any Borrower, or with
respect to which such Borrower has paid additional amounts pursuant to this
Section 2.20, it shall within 180 days from the date of its determination pay
over the amount of such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.20 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund) to
such Borrower, net of all reasonable out-of-pocket expenses of such Lender
(including any taxes imposed with respect to such refund) as determined by such
Lender in good faith and in its sole discretion and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that each Borrower, upon request of such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Borrower (plus applicable interest imposed by the relevant Governmental
Authority) to such Lender if

64

--------------------------------------------------------------------------------




such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph, in no event will
such Lender or the Administrative Agent be required to pay any amount to such
Borrower pursuant to this paragraph the payment of which would place such Lender
or the Administrative Agent in a less favorable net after-Tax position than such
Lender or the Administrative Agent would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns to the Company or any other person.
(h)    Each Lender that is a “U.S. Person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Company and the Administrative
Agent, on or before the date such Lender becomes a party to this Agreement, two
accurate, complete and executed copies of Internal Revenue Service Form W-9 or
any successor or other form prescribed by the Internal Revenue Service.
Section 2.21.    Indemnity. The Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss (other than for lost profits) or
expense that such Lender may sustain or incur as a consequence of (a) default by
the Borrower in making a borrowing of, conversion into or continuation of
Eurocurrency Loans or Fixed Rate Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment or conversion of Eurocurrency Loans or Fixed Rate Loans
on a day that is not the last day of an Interest Period with respect thereto or
(d) the assignment of any Eurocurrency Loan other than on the last day of an
Interest Period therefor as a result of a request by the Company pursuant to
Section 10.19(b). Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Company by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
Section 2.22.    Illegality. (a) Notwithstanding any other provision herein, (x)
if any Change in Law shall make it unlawful for any Lender to make or maintain
(A) any Eurocurrency Loan or Alternative Currency Loan or (B) any Loan to an
Approved Borrower that is a Foreign Subsidiary, in each case as contemplated by
this Agreement, as notified in writing by such Lender to the Administrative
Agent and the Company or (y) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it impracticable for any Lender to make Loans denominated in
such Alternative Currency or to any Borrower, then, in each case, by written
notice to the Company and to the Administrative Agent, such Lender may:
(i)    declare that Eurocurrency Loans or Alternative Currency Loans (in the
affected currency or currencies or to the affected Borrower), as the case may
be, will not thereafter (for the duration of such unlawfulness or
impracticability) be made by such Lender hereunder, whereupon

65

--------------------------------------------------------------------------------




any request by a Borrower for a Eurocurrency Standby Borrowing, Eurocurrency
Term Borrowing or Alternative Currency Borrowing (in the affected currency or
currencies or to the affected Borrower), as the case may be, shall, as to such
Lender only, be deemed a request for a Base Rate Loan or a Loan denominated in
Dollars, as the case may be, unless such declaration shall be subsequently
withdrawn (or, if a Loan to the requesting Borrower cannot be made for the
reasons specified above, such request shall be deemed to have been withdrawn),
provided further that if such Lender is a Revolving Credit Lender, such Lender
shall not submit a Competitive Bid in response to a request for such Alternative
Currency Loans or Eurocurrency Competitive Loans;
(ii)    require that all outstanding Eurocurrency Loans or Alternative Currency
Loans (in the affected currency or currencies or to the affected Borrower), as
the case may be, made by it be converted to Base Rate Loans denominated in
Dollars in which event all such Eurocurrency Loans or Alternative Currency Loans
(in the affected currency or currencies or to the affected Borrower) shall be
automatically converted to Base Rate Loans denominated in Dollars as of the
effective date of such notice as provided in paragraph (b) below; and
(iii)    in the case of any Loan made to an Approved Borrower that is a Foreign
Subsidiary, require that (A) such Loan be prepaid on the last day of the
Interest Period for such Loan occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Lender in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable law) and (B) such
Borrower take all reasonable actions requested by such Lender to mitigate or
avoid such illegality (it being agreed that if a Loan to such requesting
Borrower cannot be made for the reasons specified above, such request shall be
deemed to have been withdrawn).
In the event any Lender shall exercise its rights under (i) or ý(ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurocurrency Loans or Alternative Currency Loans, as the case may be,
that would have been made by such Lender or the converted Eurocurrency Loans or
Alternative Currency Loans, as the case may be, of such Lender shall instead be
applied to repay the Base Rate Loans or Loans denominated in Dollars, as the
case may be, made by such Lender in lieu of, or resulting from the conversion
of, such Eurocurrency Loans or Loans denominated in Dollars, as the case may be.
In the event any Alternative Currency Loan is converted into a Loan denominated
in Dollars pursuant to this Section, (A) the principal amount of such Loan shall
be deemed to be an amount equal to the Assigned Dollar Value of such Alternative
Currency Loan determined based upon the applicable Spot Exchange Rate as of the
Denomination Date for the Borrowing which includes such Alternative Currency
Loan and (B) the applicable Borrower shall indemnify the Lender of such
converted Alternative Currency Loan against any loss it sustains as a result of
such conversion.
(b)    For purposes of this Section 2.22, a notice to the Company by any Lender
shall be effective as to each Eurocurrency Loan, if lawful, on the last day of
the Interest Period currently applicable to such Eurocurrency Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.
Section 2.23.    Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.22 or
requiring payment of additional amounts pursuant to Section 2.20 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that

66

--------------------------------------------------------------------------------




nothing in this Section shall affect or postpone any of the obligations of any
Borrower or the rights of any Lender pursuant to Section 2.19, 2.20 or 2.22.
Section 2.24.    Incremental Credit Extensions. (a) The Company may at any time
or from time to time after the Closing Date, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly deliver a copy to each
of the applicable Lenders), request (x) one or more increases in any existing
tranche of Term Loans or one or more additional tranches of term loan
commitments (the “Incremental Term Loan Commitments” and the loans made
thereunder, the “Incremental Term Loans” ) or (y) one or more increases in the
amount of the Revolving Credit Commitments and/or additional tranches of
Revolving Credit Commitments (each such increase or additional tranche, an
“Incremental Revolving Credit Commitment” and the Revolving Credit Loans made
pursuant thereto, the “Incremental Revolving Credit Loans”), provided that (i)
both at the time of any such request and after giving effect to the
effectiveness of any Incremental Amendment referred to below (including, in the
case of any Incremental Term Loan, after giving effect thereto), no Event of
Default (or in connection with any Limited Condition Transaction no Event of
Default under Section 8(a) or Section 8(f)) shall have occurred and be
continuing, (ii) the aggregate principal amount of Incremental Term Loans and
Incremental Revolving Credit Commitments that shall be incurred or that shall
become effective shall not exceed the Incremental Cap Amount, (iii) the
representations and warranties in Article 4 shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of the
effective date of such Incremental Term Loan or Incremental Revolving Credit
Commitment (or, at the option of the Company, in the case of Incremental Term
Loans or Incremental Revolving Credit Commitments incurred to finance a Limited
Condition Transaction, on the date on which the definitive agreement for such
acquisition or investment is entered into) (except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such date); (iv)
each tranche of Incremental Term Loans shall be in an aggregate principal amount
that is not less than $50,000,000 and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 provided that, in each case, such amount may be less than such amount
if (x) such amount represents all remaining availability under the limit set
forth in clause (ii) above or (y) if otherwise agreed to by the Administrative
Agent, (v) if an Incremental Revolving Credit Commitment is requested, the
Borrower shall have delivered to the Administrative Agent a certificate
demonstrating in reasonable detail that after giving effect to the incurrence of
such Incremental Revolving Credit Commitment (assuming a full drawing thereof)
and the use of proceeds thereof on a Pro Forma Basis the Company would be in
compliance with the Financial Covenants recomputed as of the end of the most
recently ended Test Period; (vi) the Borrower shall deliver to the
Administrative Agent (a) a certificate of each Loan Party dated as of the date
of such increase signed by an authorized officer of such Loan Party certifying
and attaching resolutions adopted by the board of directors or equivalent
governing body of such Loan Party approving such increase and (b) customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each lender under the Incremental Term Loans or Incremental Revolving
Credit Commitment, as applicable, on the date thereof, dated as of the effective
date of such increase and (vii) there shall be not more than two separate
tranches of Revolving Credit Commitments and Incremental Revolving Credit
Commitments in effect at any time.
(b)    (i) The Incremental Term Loans shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and the Term Loans; (ii) the
Incremental Term Loans shall not mature earlier than the Latest Maturity Date
applicable to any Term Loan then outstanding; (iii) the Incremental Term Loans
shall not have a weighted average life to maturity shorter than the weighted
average life to

67

--------------------------------------------------------------------------------




maturity of the existing Term Loans; (iv) the Incremental Term Loans shall be
treated on a pro rata or less than pro rata basis in any mandatory and voluntary
prepayments of the existing Term Loans; (v) if the Effective Yield for the
Incremental Term Loans as of the date of incurrence of such Incremental Term
Loans exceeds the sum of the Effective Yield then applicable to the Initial Term
Loans and 0.50% (the amount of such excess being referred to herein as the “Term
Loan Yield Differential”), then the Applicable Margin then in effect for such
Initial Term Loans shall automatically be increased by the Term Loan Yield
Differential, effective upon the making of the Incremental Term Loans, provided
that any differential in Effective Yield on account of a differential in
interest rate floors shall be required only to the extent an increase in the
interest rate floor applicable to such Initial Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the interest rate margin) applicable to such
Initial Term Loans shall be increased to the extent of such differential between
interest rate floors; (vi) except as otherwise specified in this Section 2.24,
the terms and conditions applicable to Incremental Term Loans shall be on
substantially the same terms and conditions (taken as a whole) as the existing
Term Loans, other than (x) maturity date, pricing, (including interest rate
floors, interest rate margin, original issue discount, upfront fees and call
protection) and amortization, (y) immaterial terms and (z) terms and conditions
that are either only applicable after the Latest Maturity Date of any existing
Term Loans or, to the extent such terms are more favorable to the lenders
providing such Incremental Term Loans than those applicable to the existing Term
Loans, are added for the benefit of the Lenders of the existing Term Loans
pursuant to an amendment to this Agreement executed by the Company and the
Administrative Agent and (vii) any Incremental Term Loans shall have
amortization equal to or in excess of 5.00% per annum.
(c)    Incremental Revolving Credit Commitments consisting of an additional
tranche of revolving loans and commitments shall be on the same terms and
conditions as the Initial Revolving Credit Commitments (other than (x) maturity
date and pricing, (including interest rate floors, interest rate margin,
original issue discount, upfront fees and call protection), (y) immaterial terms
and (z) terms and conditions that are either only applicable after the Latest
Maturity Date of any existing Revolving Credit Loans or, to the extent such
terms are more favorable to the lenders providing such Incremental Revolving
Credit Commitments than those applicable to the existing Revolving Credit
Commitments, are added for the benefit of the Lenders of the existing Revolving
Credit Loans pursuant to an amendment to this Agreement executed by the Company
and the Administrative Agent); provided that no Incremental Revolving Credit
Commitment shall have a final maturity date earlier than the then existing
Latest Maturity Date with respect to Revolving Credit Commitments.
(d)    Each notice from the Company pursuant to this Section 2.24 shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans or Incremental Revolving Credit Commitments. Incremental Term Loans may be
made, and Incremental Revolving Credit Commitments may be provided, by any
existing Lender or by any Additional Lender, provided that the Administrative
Agent and, with respect to Incremental Revolving Credit Commitments, each
Issuing Lender shall have consented (such consent not to be unreasonably
withheld, delayed or conditioned) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Credit
Commitments if such consent would be required under Section 10.06 for an
assignment of Loans or Commitments, as applicable, to such Lender or Additional
Lender.
(e)    The Incremental Term Loan Commitments and Incremental Revolving Credit
Commitments shall become Commitments (or in the case of an Incremental Revolving
Credit Commitment to be provided by an existing Lender with a Revolving Credit
Commitment, an increase in such Lender’s applicable Revolving Credit Commitment
or the provision of a new Incremental Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”)

68

--------------------------------------------------------------------------------




to this Agreement and, as appropriate, the other Loan Documents, executed (in
the case of such amendment to this Agreement) by the Company, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent.
(f)    Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 2.24(a), of the payment
of any fees payable in connection therewith and such other conditions as the
parties thereto shall agree. The Borrowers may use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Commitments for any
purpose not prohibited by this Agreement. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Credit Commitments,
unless it affirmatively agrees in its sole discretion.
(g)    To the extent that the Incremental Revolving Credit Commitments requested
pursuant to this Section 2.24 consist of increases in the existing Revolving
Credit Commitments, (i) each Lender with a Revolving Credit Commitment
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Credit Commitment (each a “Incremental Revolving Credit Commitment
Lender”) in respect of such increase, and each such Incremental Revolving Credit
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender with a
Revolving Credit Commitment (including each such Incremental Revolving Credit
Commitment Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of all Lenders with Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment and (ii) if, on the date of such increase,
there are any Revolving Credit Loans outstanding, such Revolving Credit Loans
shall on or prior to the effectiveness of such Incremental Revolving Credit
Commitment be prepaid from the proceeds of additional Revolving Credit Loans
made hereunder (reflecting such increase in Revolving Credit Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 2.21. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
(h)    Notwithstanding anything to the contrary in this Agreement, this Section
2.24 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the Administrative Agent may amend Section 2.18 solely to
the extent necessary to give effect to the permitted terms and conditions of any
Incremental Amendment.
Section 2.25.    Approved Borrowers.
(a)    The Company may, at any time or from time to time, upon not less than 10
Business Days’ notice to the Administrative Agent and subject to the consent of
the Majority Revolving Credit Facility Lenders, designate one or more wholly
owned Restricted Subsidiaries as Borrowers hereunder in respect of the Revolving
Credit Facility by furnishing to the Administrative Agent a letter (a
“Designation Letter”) substantially in the form of Exhibit H hereto, duly
completed and executed by the Company and such Restricted Subsidiary. As soon as
practicable upon receipt of any such Designation Letter, the Administrative
Agent shall send a copy thereof to each Revolving Credit Lender. Any Restricted

69

--------------------------------------------------------------------------------




Subsidiary so designated shall become an Approved Borrower if consented to by
the Majority Revolving Credit Facility Lenders. There may be no more than ten
Approved Borrowers at any one time. So long as all principal and interest on all
Loans of any Approved Borrower have been paid in full, the Company may terminate
an Approved Borrower’s status as an Approved Borrower by furnishing to the
Administrative Agent a letter (a “Termination Letter”), substantially in the
form of Exhibit K hereto, duly completed and executed by the Company and such
Approved Borrower. Any Termination Letter furnished in accordance with this
Section 2.25 shall be effective upon receipt by the Administrative Agent.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Approved Borrower shall not affect any obligation of such Approved
Borrower theretofore incurred. Each Restricted Subsidiary set forth in Schedule
2.25 hereto shall be deemed an Approved Borrower until delivery of a Termination
Letter with respect to such Subsidiary. Notwithstanding any other provision
herein, no Revolving Credit Lender shall be required to make any Revolving
Credit Loan to an Approved Borrower if (i) any applicable law or regulation
shall make it unlawful for any such Lender to make or maintain any such Loan,
(ii) such Lender lacks any required license or other governmental or regulatory
authorization in the applicable jurisdiction or (iii) doing so, would cause
administrative or operational issues for such Lender or would result in such
Lender incurring additional costs and expenses (including taxes)(such Revolving
Credit Lender, a “Protesting Lender”).
(b)    As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Restricted
Subsidiary as a Borrower, and in any event no later than five Business Days
after the delivery of such notice, if such Restricted Subsidiary is organized
under the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that is a Protesting Lender shall so notify the
Company and the Administrative Agent in writing. With respect to each Protesting
Lender, the Company shall, effective on or before the date that such Restricted
Subsidiary shall have the right to borrow hereunder, either (A) notify the
Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated, transferred and assigned pursuant to
Section 2.25(b), or (B) cancel its request to designate such Restricted
Subsidiary as an “Approved Borrower” hereunder.
Section 2.26.    Cash Collateral. At any time that there shall exist a
Defaulting Lender, within three Business Days following the written request of
the Administrative Agent or any Issuing Lender the Company shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.27(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount satisfactory to
each Issuing Lender (but in no event greater than the applicable Fronting
Exposure).
(a)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Collateral
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below.
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided under this
Section 2.26 or Section 2.27 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein or in any other Loan Document.

70

--------------------------------------------------------------------------------




(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.26
and shall promptly be returned to the Person providing such Cash Collateral
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.27, the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further that to the extent that such Cash
Collateral was provided by the Company, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.
Section 2.27.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent or the Collateral Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise) or received by the Administrative
Agent or the Collateral Agent from a Defaulting Lender pursuant to Section
10.07(b) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent and the Collateral Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Issuing Lender hereunder; third, to Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.26; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.26; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 5.03 were satisfied or waived, such payment
shall be applied solely to pay the

71

--------------------------------------------------------------------------------




Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations are held by the Lenders
pro rata in accordance with the Revolving Credit Percentages under the
applicable Facility without giving effect to Section 2.27(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.27(a)(iii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Credit Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.26.
(C)    With respect to any Commitment Fee or L/C Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Company or the
relevant Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to Section 2.27(a)(iv), (y) pay to each
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.03 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in Section 2.27(a)(iv)
cannot, or can only partially, be effected, the Company shall, without prejudice
to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.26.

72

--------------------------------------------------------------------------------




(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.27(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 2.28.    Additional Costs.
(a)    If and so long as any Revolving Credit Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority or regulation (including any such requirement imposed by the
European Central Bank or the European System of Central Banks, but excluding
requirements reflected in the Statutory Reserve Rate) in respect of any of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the relevant Borrower to pay, contemporaneously with each payment of interest on
each of such Lender’s Eurocurrency Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.
(b)    Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the relevant Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the relevant Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
(c)    If the cost to any Revolving Credit Lender of making or maintaining any
Revolving Credit Loan to any Borrower is increased (or the amount of any sum
received or receivable by any Lender (or its applicable lending office) is
reduced) by an amount deemed in good faith by such Lender to be material, by
reason of the fact that such Borrower is incorporated in, or conducts business
in, a jurisdiction outside the United States of America, such Borrower shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent). A certificate
of such Lender claiming compensation under this paragraph and setting forth the
additional amount or amounts to be paid to it hereunder (and the basis for the
calculation of such amount or amounts) shall be conclusive in the absence of
manifest error. This Section 2.28(c)Section 2.28(c) shall not apply with respect
to Taxes.

73

--------------------------------------------------------------------------------




Section 2.29.    Extension of Loans.
(a)    The Company may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Extension Offer”)
to all the Lenders of one or more Classes on the same terms to each such Lender
(each Class subject to such a Loan Extension Offer, a “Specified Class”) to make
one or more amendments (a “Loan Extension Amendment”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company; provided that (i) any such offer shall be made by the Company to
all Lenders with Loans of the Specified Class with a like maturity date (whether
under one or more tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Loans and Commitments), (ii) no
Default or Event of Default shall have occurred and be continuing at the time of
any such offer, (iii) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Company and (iv) in the case of any Loan
Extension Amendment relating to the Revolving Credit Commitments, each Issuing
Lender shall have approved such Loan Extension Amendment. Such notice shall set
forth (x) the terms and conditions of the requested Loan Extension Amendment and
(y) the date on which such Loan Extension Amendment is requested to become
effective (which shall not be less than five Business Days after the date of
such notice, unless otherwise reasonably agreed to by the Administrative Agent).
Loan Extension Amendments shall become effective only with respect to the Loans
and Commitments of the Lenders of the Specified Class that accept the applicable
Loan Extension Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans and Commitments
of such Specified Class as to which such Lender’s acceptance has been made. No
Lender shall be deemed to have accepted any Loan Extension Offer unless it shall
have affirmatively done so, it being further understood that no Lender shall
have any obligation to accept any Loan Extension Offer.
(b)    A Loan Extension Amendment shall be effected pursuant to an amendment to
this Agreement (a “Loan Extension Agreement”) executed and delivered by the
Borrowers, each applicable Accepting Lender and the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Extension Agreement. Each Loan Extension Agreement may, without the
consent of any Lender other than the applicable Accepting Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent and the Borrowers, to
give effect to the provisions of this Section 2.29, including any amendments
necessary to treat the applicable Loans and/or Commitments of the Accepting
Lenders as a new “Class” of Loans and/or Commitments hereunder; provided that
(i) no Loan Extension Agreement may provide for any Specified Class to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Obligations and (ii) any such Extended Term Loans or Extended
Revolving Credit Loans (or Extended Revolving Credit Commitments) may
participate on a pro rata basis or a less than pro rata basis (but not greater
than pro rata basis) with the other Loans and Commitments hereunder; provided,
further, that in the case of any Loan Extension Offer relating to Revolving
Credit Commitments or Revolving Credit Loans, except as otherwise agreed to by
each Issuing Lender, (x) the allocation of the participation exposure with
respect to any then existing or subsequently issued Letter of Credit as between
the commitments of such new “Class” and the remaining Revolving Credit
Commitments shall be made on a ratable basis as between the commitments of such
new “Class” and the remaining Revolving Credit Commitments in a manner
substantially consistent with Section 2.30(b) and otherwise satisfactory to each
Issuing Lender; provided, that if so provided in the relevant Loan Extension
Agreement and with the consent of each Issuing Lender, participations in Letters
of Credit expiring on or after the maturity date applicable to the remaining
Revolving Credit Commitments shall at the time of the maturity date thereof, be
reallocated to Lenders holding Extended Revolving Credit Loans or Extended
Revolving Credit Commitments (but only to the extent of any unused capacity
under such Excluded Revolving Credit

74

--------------------------------------------------------------------------------




Commitments) and (y) the maturity date for any Revolving Credit Loan may not be
extended without the prior written consent of each Issuing Lender.
(c)    A Loan Extension Agreement may (i) permit all or any of the scheduled
amortization payments of principal of Loans of any Specified Class to be delayed
to later dates than the scheduled amortization payments of principal of the
existing Loans, to the extent provided in the applicable Loan Extension
Agreement, provided however, that at no time shall there be Classes of Loans
hereunder (including Loans modified pursuant to this Section 2.29 and any
refinancing loans under Section 2.30) which have more than five (5) different
maturity dates; (ii) permit the Effective Yield with respect to such Specified
Class of Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) to be different than the Effective Yield
for existing Loans, in each case, to the extent provided in the applicable Loan
Extension Agreement; (iii) provide for other covenants and terms that apply
solely to any period after the Latest Maturity Date that is in effect on the
effective date of the Loan Extension Agreement (immediately prior to the
establishment of such Specified Class of Loans); and (iv)provide for any
Specified Class of Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no such Loans may be optionally
prepaid (or commitments in respect thereof permanently reduced) prior to the
date on which all Loans and/or Commitments with an earlier final stated maturity
(including existing Loans and Commitments from which they were modified pursuant
to a Loan Extension Agreement) are repaid in full, unless such optional
prepayment or commitment reduction is accompanied by a pro rata optional
prepayment of such earlier maturing Loans and/or Commitments.
(d)    Subject to Section 2.29(b), the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Extension Agreement that a minimum amount (to be determined and specified in the
relevant Loan Extension Offer in the Borrower’s sole discretion, subject to
waiver by the Borrower) of Loans of any or all applicable Classes be extended.
(e)    Notwithstanding anything to the contrary in this Agreement, this Section
2.29 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the Administrative Agent may amend Section 2.18 solely to
the extent necessary to implement any Loan Extension Amendment.
Section 2.30.    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrowers may obtain, from any
Lender or Additional Lender, Credit Agreement Refinancing Debt in respect of (x)
all or any portion of the Term Loans then outstanding under this Agreement
and/or (y) all or any portion of the Revolving Credit Loans then outstanding
under this Agreement or any existing Class of Revolving Credit Commitments, in
the form of Other Term Loans or Other Term Commitments and/or Other Revolving
Credit Loans or Other Revolving Credit Commitments, respectively, as the case
may be, in each case pursuant to a Refinancing Amendment (except with respect to
Credit Agreement Refinancing Debt in the form of notes); provided that such
Credit Agreement Refinancing Debt:
(i)    may be (x) secured and rank pari passu in right of payment with the other
Loans and Commitments hereunder, (y) secured on a junior basis with the other
Loans and Commitment hereunder, in each case of (x) and (y), subject to entry
into a Customary Intercreditor Agreement or (z) unsecured;
(ii)    will have such pricing, premiums and optional prepayment and redemption
terms as may be agreed by the Borrower and the Lenders thereof;

75

--------------------------------------------------------------------------------




(iii)    will not, (A) have scheduled repayment, amortization, mandatory
prepayment provisions (except in the case of other Revolving Credit Commitments,
for customary mandatory prepayment provisions in the event that usage exceeds
commitments) or sinking fund obligations (other than “AHYDO” catch-up payments
and those related to customary asset sale, casualty events and change of control
provisions) that could result in prepayment of such Indebtedness prior to the
Latest Maturity Date then in effect and (B) in the case of Credit Agreement
Refinancing Debt in the form of Other Revolving Credit Commitments, have
scheduled or mandatory commitment reductions prior to the Latest Maturity Date
with respect to the Revolving Credit Commitments being so refinanced;
(iv)    subject to clause (ii) above, the parenthetical at the end of this
clause (iv) and the proviso immediately following clause (vi) below, will have
terms and conditions that are either substantially identical to, or, taken as a
whole, less favorable to the Lenders or Additional Lenders providing such Credit
Agreement Refinancing Debt than, the Refinanced Credit Agreement Debt (other
than immaterial terms and terms and conditions to the extent that such terms are
more favorable to the Lenders or Additional Lenders providing such Credit
Agreement Refinancing Debt than those applicable to the Refinanced Credit
Agreement Debt that are added for the benefit of the Lenders pursuant to an
amendment to this Agreement executed by the Company and the Administrative
Agent);
(v)    (A) the proceeds of such Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Loans being so refinanced plus accrued interest and
premium, make-whole or penalty payments applicable thereto and any fees and
expenses (including upfront fees and original issue discount) in connection with
such Credit Agreement Refinancing Debt and (B) with respect to any Credit
Agreement Refinancing Debt comprising Other Revolving Credit Commitments, the
commitments of the Revolving Credit Facility being so refinanced shall be
automatically and permanently terminated immediately upon effectiveness of such
Other Revolving Credit Commitments; and
(vi)    to the extent that such Other Term Loans and Other Revolving Credit
Commitments are secured by liens on the Collateral and rank pari passu in right
of payment with the other Loans and Commitments hereunder, such Other Term Loans
and Other Revolving Credit Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than pro rata basis) with the other
Loans and Commitments hereunder;
provided, further, that the terms and conditions applicable to such Credit
Agreement Refinancing Debt may provide for any additional or different financial
or other covenants or other provisions that are agreed between the Borrowers and
the lenders or holders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Debt is issued, incurred or obtained. To the extent effected
pursuant to a Refinancing Amendment, the effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 5.03 and, to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Closing Date under Section
5.01 (other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent).
(b)    Each Class of Credit Agreement Refinancing Debt incurred under this
Section 2.30 shall be in an aggregate principal amount that is either (i)
sufficient to refinance the entire outstanding amount of the applicable Class of
Loans and/or Commitments being refinanced pursuant to this Section 2.30 or (ii)

76

--------------------------------------------------------------------------------




not less than (x) $50,000,000 in the case of a refinancing of Term Loans and (y)
$25,000,000 in the case of a refinancing of Revolving Credit Commitments or
Other Revolving Credit Commitments. Any Refinancing Amendment may provide for
the issuance of Letters of Credit for the account of the Borrower, pursuant to
any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Credit Commitments as of the Closing Date. In addition, if
so provided in the relevant Refinancing Amendment and with the consent of each
Issuing Lender, participations in Letters of Credit expiring on or after the
maturity date applicable to the Revolving Credit Facility shall be reallocated
from Lenders holding Initial Revolving Credit Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Credit Commitments, be
deemed to be participation interests in respect of such Revolving Credit
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.
(c)    Notwithstanding anything to the contrary in this Section 2.30 or
otherwise, (i) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (iii)
below)) of Loans with respect to Other Revolving Credit Commitments after the
date of obtaining any Other Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (ii) in respect of
Letters of Credit which mature or expire after a maturity date when there exist
Other Revolving Credit Commitments with a longer maturity date, all Letters of
Credit shall be participated on a pro rata basis by all Revolving Credit Lenders
with Revolving Credit Commitments in accordance with their percentage of the
Revolving Credit Commitments, (iii) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, except that the
Borrowers shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other Class
with a later maturity date than such Class and (iv) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans.
(d)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Debt
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Term Commitments,
Other Revolving Credit Loans and/or Other Revolving Credit Commitments).
(e)    Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any intercreditor agreement (or to
effect a replacement of any intercreditor agreement or put in place a Customary
Intercreditor Agreement, as applicable) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.30.
(f)    Notwithstanding anything to the contrary in this Agreement, this Section
2.30 shall supersede any provisions in Sections 2.18 or 10.01 to the contrary
and the Borrower and the

77

--------------------------------------------------------------------------------




Administrative Agent may amend Section 2.18 solely to the extent necessary to
give effect to the permitted terms and conditions of any Refinancing Amendment.


Article 3
Letters of Credit
Section 3.01.    L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.04(a), agrees to issue letters of credit for the
account of the Borrowers on any Business Day, during the period from and
including the Closing Date to the earlier of (v) the date that is 30 days prior
to the Revolving Credit Termination Date and (w) the termination of the
Revolving Credit Commitments in accordance with the terms hereof, in such form
as may be approved from time to time by such Issuing Lender; provided, that no
Issuing Lender shall have any obligation to issue any Letter of Credit if,
immediately after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment, (ii) the aggregate amount of the Available Revolving
Credit Commitments would be less than zero, (iii) the Revolving Extensions of
Credit of any Lender would exceed such Lender’s Revolving Credit Commitment or
(iv) the L/C Obligations in respect of all Letters of Credit issued by such
Issuing Lender would exceed such Issuing Lender’s Fronting Cap. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Revolving Credit Termination Date;
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Unless otherwise agreed by the
applicable Issuing Lender, Letters of Credit issued shall only be standby
Letters of Credit.
(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
Section 3.02.    Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may request. Concurrently with the delivery of an Application to
an Issuing Lender, the Borrower shall deliver a copy thereof to the
Administrative Agent. Upon receipt of any Application, an Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Lender and the Borrower
(but in no event shall any Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by an Issuing Lender of a
Letter of Credit, such Issuing Lender shall furnish a copy of such Letter of
Credit to the Company. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the face amount thereof).
Section 3.03.    Fees and Other Charges. (a) The Company will pay a fee (an “L/C
Fee”) on the aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans under the Revolving Credit Facility, shared

78

--------------------------------------------------------------------------------




ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Credit Percentages and payable quarterly in arrears on each March 31,
June 30, September 30 and December 31 after the issuance date. In addition, the
Company shall pay to the relevant Issuing Lender for its own account a fronting
fee on the aggregate drawable amount of all outstanding Letters of Credit issued
by it of 0.125% per annum or such other amount as may be separately agreed to
between the Company and the relevant Issuing Lender. Such fronting fee shall be
payable quarterly in arrears on each March 31, June 30, September 30 and
December 31 after the issuance date.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
Section 3.04.    L/C Participations. (a) Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk, an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and each L/C Disbursement made by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if such Issuing Lender makes any L/C Disbursement in respect of a Letter
of Credit issued by such Issuing Lender for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at such Issuing Lender’s address for
notices specified herein (and thereafter the Administrative Agent shall promptly
pay to such Issuing Lender) in Dollars, an amount equal to such L/C
Participant’s Revolving Credit Percentage of such L/C Disbursement, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, abatement,
withholding, reduction, defense or other right that such L/C Participant may
have against each Issuing Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Article 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(b)    If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any L/C Disbursement made by such Issuing Lender under
any Letter of Credit is not paid to such Issuing Lender within one Business Day
after the date such payment is due, such Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) in Dollars, an amount equal to the product
of (i) such Participation Amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
Participation Amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the Administrative Agent for the
account of the relevant Issuing Lender by such L/C Participant within three

79

--------------------------------------------------------------------------------




Business Days after the date such payment is due, the Administrative Agent on
behalf of such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such Participation Amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c)    Whenever, at any time after an Issuing Lender has made any L/C
Disbursement in respect of a Letter of Credit issued by such Issuing Lender and
has received from the Administrative Agent any L/C Participant’s pro rata share
of such payment in accordance with Section 3.04(a), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Company
or otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
(and thereafter the Administrative Agent will promptly distribute to such L/C
Participant) its pro rata share thereof; provided, however, that if any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender (and thereafter the Administrative Agent
shall promptly return to such Issuing Lender) the portion thereof previously
distributed by such Issuing Lender.
Section 3.05.    Reimbursement Obligation of the Borrowers. The Borrowers agree
to reimburse each Issuing Lender, by the next Business Day following the date on
which such Issuing Lender notifies the Borrower of the date and amount of an L/C
Disbursement made by such Issuing Lender, for the amount of (a) such L/C
Disbursement and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such L/C Disbursement (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.15(b)(ii) and (ii)
thereafter, Section 2.16. If any Borrower fails to so reimburse such Issuing
Lender, such Borrower shall be deemed to have requested a borrowing pursuant to
Section 2.05 of Base Rate Loans in the amount of such L/C Disbursement, the
making of any such borrowing to be subject to the conditions set forth in
Section 5.03 (other than delivery of a borrowing notice); provided that if such
conditions are not satisfied, the procedures specified in Section 3.04 for
funding by L/C Participants shall apply. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
that are Standby Loans could be made, pursuant to Section 2.05, if the
Administrative Agent had received a notice of such borrowing at the time the
Administrative Agent receives notice from the relevant Issuing Lender of such
drawing under such Letter of Credit.
Section 3.06.    Obligations Absolute. The Borrowers’ obligations under this
Article 3 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, and irrespective of:
(a)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(b)    any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

80

--------------------------------------------------------------------------------




(c)    the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Lender, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;
(d)    any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;
(e)    payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(f)    any other act or omission to act or delay of any kind of the applicable
Issuing Lender, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrowers’ obligations hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers under
this Article 3 will not be excused by the gross negligence or willful misconduct
of the applicable Issuing Lender. However, the foregoing shall not be construed
to excuse the applicable Issuing Lender from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing
Lender’s gross negligence or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the applicable Issuing Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit issued by such Issuing Lender (i) such Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Lender.
Section 3.07.    Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Company and the Administrative Agent of the date and amount thereof.
The responsibility of the relevant Issuing Lender to the Company in connection
with any draft presented for payment under any Letter of Credit, in addition to
any payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
Section 3.08.    Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article 3, the provisions of this Article 3 shall apply.

81

--------------------------------------------------------------------------------




Section 3.09.    Resignation. Any Issuing Lender may resign at any time by
giving 30 days’ prior written notice to the Administrative Agent, the Lenders
and the Company, and may be removed at any time by the Company by notice to such
Issuing Lender, the Administrative Agent and the Lenders. Upon the acceptance of
any appointment as an Issuing Lender hereunder by a Lender that shall agree to
serve as a successor Issuing Lender, such successor shall succeed to and become
vested with all the interests, rights and obligations of such retiring Issuing
Lender. At the time such removal or resignation shall become effective, the
Company shall pay all accrued and unpaid fees owing to the retiring Issuing
Lender pursuant to Section 3.03(b). The acceptance of any appointment as an
Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Company
and the Administrative Agent, and, from and after the effective date of such
agreement, (1) such successor Lender shall have all the rights and obligations
of such previous Issuing Lender under this Agreement and the other Loan
Documents and (2) references herein and in the other Loan Documents to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the resignation or removal of an Issuing Lender
hereunder, the retiring Issuing Lender shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Lender under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
Section 3.10.    Additional Issuing Lenders. The Company may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and such Lender, designate one or
more additional Lenders to act as an issuing lender under the terms of this
Agreement, subject to reporting requirements reasonably satisfactory to the
Administrative Agent with respect to issuances, amendments, extensions and
terminations of Letters of Credit by such additional issuing lender. Any Lender
designated as an issuing lender pursuant to this Section 3.10 shall be deemed to
be an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.


Article 4
Representations and Warranties
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Company hereby
represents and warrants to each Agent and each Lender that:
Section 4.01.    Financial Condition. Except as otherwise set forth therein, the
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year end audit adjustments and the
absence of footnotes.
Section 4.02.    No Change. Since December 31, 2014 there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.
Section 4.03.    Corporate Existence; Compliance with Law. Each of the Company
and its Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the

82

--------------------------------------------------------------------------------




jurisdiction of its organization (to the extent such concepts are applicable
under the law of such jurisdiction), except (i) with respect to the good
standing of its Foreign Subsidiaries that do not constitute a material portion
of the business of the Company and its Restricted Subsidiaries, taken as a
whole, and (ii) other than with respect to any Borrower, where such failure to
be in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (b) has the corporate power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (c)
is duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction (to the extent such concepts are
applicable under the law of such jurisdiction) where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 4.04.    Corporate Power; Authorization; Enforceable Obligations. Each
Loan Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder in accordance with the terms and
conditions hereof. Each Loan Party has taken all necessary corporate action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the borrowings on
the terms and conditions of this Agreement. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.04, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect, (ii) the filings referred to in Section 4.18 and filings
required under the Exchange Act in respect of the transactions contemplated
hereby and (iii) consents, authorizations, filings and notices the failure of
which to obtain could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party that is a party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute (in each case, assuming due execution by the parties other than the
Loan Parties party thereto), a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and (ii) the effect of foreign laws, rules and regulations as they
relate to pledges of Capital Stock in Foreign Subsidiaries.
Section 4.05.    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate or
conflict with any Requirement of Law or any material Contractual Obligation of
the Company or any of its Restricted Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such material
Contractual Obligation (other than the Liens created by the Security Documents),
except (other than with respect to (i) violations or conflicts with
Organizational Documents and (ii) creation or imposition of Liens) as could not
reasonably be expected to have a Material Adverse Effect.

83

--------------------------------------------------------------------------------




Section 4.06.    No Material Litigation. Except as disclosed on Schedule 4.06,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Restricted Subsidiaries or
against any of their respective properties or revenues (a) as of the Closing
Date, with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (b) that could reasonably be expected to have
a Material Adverse Effect.
Section 4.07.    No Default. Neither the Company nor any of its Restricted
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
Section 4.08.    Ownership of Property; Liens; Insurance. (a) Each of the
Company and its Restricted Subsidiaries has title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other tangible Property, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect, and none of
such Property is subject to any Lien except as permitted by Section 7.03.
(b)    The properties of the Company and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies insurance in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
Section 4.09.    Intellectual Property. Except as described on Schedule 4.09 and
except as could not reasonably be expected to have a Material Adverse Effect,
the Company and each of its Restricted Subsidiaries owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted. Except as described on Schedule 4.09, no claim has been asserted in
writing to the Company or any of its Restricted Subsidiaries and is pending by
any Person challenging or questioning the use of any such Intellectual Property
or the validity or effectiveness of any such Intellectual Property, nor does the
Company know of any valid basis for any such claim, in each case, that could
reasonably be expected to have a Material Adverse Effect. Except as described on
Schedule 4.09, the use of Intellectual Property by the Company and its
Restricted Subsidiaries does not infringe on the Intellectual Property rights of
any Person in any manner that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 4.10.    Taxes. (a) Except as could not reasonably be expected to have a
Material Adverse Effect, each of the Company and its Restricted Subsidiaries has
filed or caused to be filed all Federal and state income tax returns and other
tax returns that are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any amount the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Restricted Subsidiaries, as the case may be).
(b)    Except as disclosed to the Lenders in writing prior to the delivery of
such Approved Borrower’s Designation Letter, there is no income, stamp or other
tax of any country, or of any taxing authority thereof or therein (other than
any net income taxes, branch profit taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on any Lender as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely

84

--------------------------------------------------------------------------------




from such Lender’s having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan Document
in such jurisdiction)), imposed by or in the nature of withholding or otherwise,
which is imposed on any payment to be made by such Approved Borrower pursuant
hereto, or is imposed on or by virtue of the execution, delivery or enforcement
of its Designation Letter or this Agreement.
Section 4.11.    Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates or is inconsistent with the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, each Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G 3 or FR Form U 1 referred to in Regulation U. None of
the Company or any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying “margin stock”.
Section 4.12.    Labor Matters. There are no strikes or other labor disputes
against the Company or any of its Restricted Subsidiaries pending or, to the
knowledge of the Company, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Company and its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
All payments due from the Company or any of its Restricted Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect if not
paid have been paid or accrued as a liability on the books of the Company or the
relevant Subsidiary.
Section 4.13.    ERISA. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) neither a
Reportable Event nor an ERISA Event has occurred during the five year period
prior to the date on which this representation is made or deemed made with
respect to any applicable Plan that is not a Multiemployer Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code, (b) no termination of a Single Employer Plan has occurred other
than pursuant to a standard termination under Title IV of ERISA, and no Lien in
favor of the PBGC or a Plan has arisen on the assets of the Company and remains
in force, during such five-year period, (c) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) is as reflected in the actuarial report of McKonly & Asbury
prepared as of December 31, 2013 is accurate and such report fairly presents the
funded status of such Single Employer Plan on the basis set forth therein, (d)
neither the Company nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in liability under ERISA, and neither the
Company nor any Commonly Controlled Entity would become subject to any liability
under ERISA if the Company or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made
and (e) no such Multiemployer Plan is in Reorganization or Insolvent.
Section 4.14.    Investment Company Act. No Loan Party is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

85

--------------------------------------------------------------------------------




Section 4.15.    Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15(a)
constitute all the Subsidiaries of the Company as of the Closing Date. Schedule
4.15(a) sets forth as of the Closing Date the name and jurisdiction of formation
of each Subsidiary and, as to each Subsidiary, the percentage of each class of
Capital Stock owned by each Loan Party.
(b)    As of the Closing Date there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than warrants,
options, restricted stock units, restricted stock, phantom stock units, stock
appreciation rights or other similar securities or rights granted to current or
former employees, officers, consultants or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Company or any
Subsidiary, except as disclosed on Schedule 4.15(b).
Section 4.16.    Environmental Matters. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:
(a)    The Company and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them; (iii)
are, and within the period of all applicable statutes of limitation have been,
in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: each of their required Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that are reasonably expected to be required of any of them
based on anticipated operational changes or proposed or existing Environmental
Laws will be timely obtained and complied with, without material expense; and
compliance with any Environmental Law or Environmental Permit that is or is
reasonably expected to become applicable to any of them based on existing or
proposed Environmental Laws will be timely attained and maintained, without
material expense;
(b)    Materials of Environmental Concern are not present at, on, under, in,
from or about any real property now or, to the knowledge of the Company or any
of its Subsidiaries, formerly owned, leased or operated by the Company or any of
its Subsidiaries, or, to the knowledge of the Company or any of its
Subsidiaries, at any other location (including, without limitation, any location
to which Materials of Environmental Concern have been sent for re-use or
recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to Environmental Liability of the Company or any of
its Subsidiaries, (ii) interfere with the Company’s or any of its Subsidiaries’
continued operations, or (iii) impair the fair saleable value of any real
property owned or leased by the Company or any of its Subsidiaries;
(c)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the Company or any of its Subsidiaries is, or to the
knowledge of the Company or any of its Subsidiaries will be, named as a party
that is pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened;
(d)    Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, in each case, (i) under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to exposure to, or releases of or the
disposal or the arranging for disposal or transport for disposal, leaking or
emission of, any Materials of Environmental Concern and (ii) that remains
outstanding and/or imposes ongoing obligations;

86

--------------------------------------------------------------------------------




(e)    Neither the Company nor any of its Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to any
Environmental Liability or to compliance with any Environmental Law, in each
case that remains outstanding or imposes ongoing obligations; and
(f)    Neither the Company nor any of its Subsidiaries has assumed or retained,
by contract or operation of law, any Environmental Liability that remains
outstanding or imposes ongoing obligations.
Section 4.17.    Accuracy of Information, Etc. No written statement or
information contained in this Agreement, any other Loan Document, the Lender
Presentation or any other document, certificate or statement (other than
projections, pro forma financial information and information of a general
economic or industry nature) furnished from time to time to the Administrative
Agent or the Lenders or any of them pursuant to or in connection with this
Agreement or any of the other Loan Documents, taken as a whole, by or on behalf
of any Loan Party for use in connection with the transactions contemplated by
this Agreement or the other Loan Documents, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Lender Presentation, as of the Closing Date), as modified or
supplemented by any other information so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading, when taken as a whole.
The projections and pro forma financial information contained in the materials
referenced above and all Projections delivered pursuant to Section 6.02(c) are
based upon good faith estimates and assumptions believed by management of the
Company to be reasonable at the time made, it being recognized that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
Section 4.18.    Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. Subject to Section 4.02(b) of
the Guarantee and Collateral Agreement, in the case of the Pledged Stock
represented by certificates described in the Guarantee and Collateral Agreement,
when any stock certificates representing such Pledged Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement (other than Intellectual Property (as defined
in the Guarantee and Collateral Agreement)), when financing statements in
appropriate form are duly completed and filed in the offices specified on
Schedule 4.18(a) and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement have been completed, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties party to the
Guarantee and Collateral Agreement in such Collateral and the proceeds thereof,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.03), in each case to the extent security interests in such Collateral
may be perfected by delivery of such certificates representing Pledged Stock or
such filings.
(b)    Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Company and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 4.18(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties party to the Guarantee and Collateral
Agreement in the Recordable Intellectual Property in which a security interest
may be perfected by

87

--------------------------------------------------------------------------------




making filings with the United States Patent and Trademark Office and the United
States Copyright Office, in each case prior and superior in right to any other
Person, other than with respect to Liens permitted by Section 7.03.
(c)    Each Mortgage (when duly executed and delivered) shall be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable Lien on, and security interest in, all right,
title and interest of the Loan Parties in and to the Mortgaged Property
described therein and proceeds thereof; and when such Mortgage is filed in the
recording office designated by the Company, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in and to the Mortgaged Property described therein and the
proceeds thereof, as security for the Obligations (as defined in such Mortgage),
in each case prior and superior in right to any other Person (other than Persons
holding Liens or other encumbrances or rights permitted by such Mortgage or
Section 7.03). Schedule 4.18(c) lists, as of the Closing Date, each parcel of
owned real property located in the United States and held by the Company or any
of its Domestic Subsidiaries that has a value, in the reasonable opinion of the
Company, in excess of $5,000,000.
Section 4.19.    Solvency. As of the Closing Date, the Loan Parties (taken as a
whole) are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith, will be, Solvent.
Section 4.20.    Sanctioned Persons. None of the Company, any of its
Subsidiaries or, to the knowledge of the Company, any director, officer or
employee of the Company or any of its Subsidiaries is a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, or owned 50% or more, directly or indirectly, by any
Person or Persons included on any such list; nor is the Company or any of its
Subsidiaries located, organized or resident in a country or territory where such
location, organization or residency would make it a target of Sanctions. The
Company and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure continued compliance with Sanctions.
Section 4.21.    Foreign Corrupt Practices Act. Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, none of the Company or any of its Subsidiaries or, to the
knowledge of the Company, any director, officer or employee of the Company or
any of its Subsidiaries has, in the past three years, committed a violation of
applicable Sanctions, applicable anti-money laundering laws, or the United
States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or any
other applicable anti-corruption law, and have instituted and maintain policies
and procedures designed to ensure continued compliance therewith.
Section 4.22.    Use of Proceeds. The Borrowers will use the proceeds of the
Loans only for the purposes specified in Section 6.10. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Sanctions or any applicable anti-corruption laws.


Article 5
Conditions Precedent
Section 5.01.    Conditions to Effectiveness of this Agreement and the Initial
Extension of Credit. The agreement of each Lender to make the initial extension
of credit requested to be made by it under this Agreement on the Closing Date is
subject to the satisfaction of each of the Lenders, prior to or

88

--------------------------------------------------------------------------------




concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
(a)    The Administrative Agent shall have received in .pdf format (followed
promptly by originals) and unless otherwise specified, properly executed by a
Responsible Officer of the signing Loan Party and by each other party thereto,
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:
(i)    executed counterparts of this Agreement and the Guarantee and Collateral
Agreement;
(ii)    counterparts of the Revolver Amendment Agreement duly executed by the
Lenders under the Existing Credit Agreement, the Loan Parties and the agent
under the Existing Credit Agreement;
(iii)    a Term Borrowing Request and a Standby Borrowing Request;
(iv)    certificates of good standing from the secretary of state of the state
of organization of each Loan Party, customary certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party certifying true and complete copies of the
organizational documents attached thereto and evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;
(v)    customary legal opinions from (x) Fried, Frank, Harris, Shriver &
Jacobson LLP, New York and Delaware counsel to the Loan Parties and (y) the
general counsel of the Company, in each case, in form and substance reasonably
satisfactory to the Administrative Agent;
(vi)    a certificate of a Responsible Officer certifying that the conditions in
Sections 5.01(d) and (e) have been satisfied; and
a solvency certificate from a Responsible Officer of the Company (after giving
effect to the Transactions) substantially in the form attached hereto as Exhibit
L.
(b)    [Reserved.]
(c)    The Collateral Agent shall have received:
(i)    a Perfection Certificate with respect to the Loan Parties dated the
Closing Date and duly executed by a Responsible Officer of the Company;
(ii)    a copy of, or a certificate as to coverage under, the insurance policies
required by Section 6.05 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss-payable endorsement and to name the Collateral Agent as
additional insured, in form and substance reasonably satisfactory to the
Collateral Agent;
(iii)    (x) the certificated securities pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificated security executed in blank by a Responsible Officer of the pledgor
thereof and (y) subject to Section 6.12(c), each

89

--------------------------------------------------------------------------------




promissory note, if any, required to be pledged to the Collateral Agent pursuant
to the Guarantee and Collateral Agreement, endorsed in blank or accompanied by
an executed transfer form in blank by the pledgor thereof;
(iv)    customary lien searches in the relevant jurisdictions (including UCC,
tax and judgment lien searches and searches of the United States Patent and
Trademark Office and the United States Copyright Office) as of a recent date;
and
(v)    all UCC financing statements and short form intellectual property
security agreements required to be filed or recorded in order to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described in the Security Documents (to the extent a Lien
on such Collateral may be perfected by the filing of such financing statement or
security agreement).
(d)    The representations and warranties set forth in Article 4 shall be true
and correct in all material respects on and as of the Closing Date; provided
that to the extent such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further, that any representation or warranty that is
qualified by materiality shall be true and correct in all respects.
(e)    At the time of and immediately after giving effect to the initial
Borrowing on the Closing Date, no Default or Event of Default shall have
occurred and be continuing.
(f)    The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information in
respect of the Borrowers and the Subsidiary Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, that has been reasonably requested in writing by it at
least ten (10) Business Days prior to the Closing Date.
(g)    All fees and other amounts due and payable to the administrative agent or
the lenders under the Existing Credit Agreement on or prior to the Closing Date
shall have been paid.
(h)    All fees and expenses (in the case of expenses, to the extent invoiced at
least three Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrowers)) required to be paid hereunder on the
Closing Date shall have been paid, or shall be paid substantially concurrently
with the initial Borrowing on the Closing Date.
Section 5.02.    First Borrowing By Each Approved Borrower. On the date of any
Approved Borrower’s initial Borrowing hereunder, the obligations of the
Revolving Credit Lenders to make Loans to such Approved Borrower are subject to
the satisfaction (or waiver in accordance with Section 10.01) of each of the
conditions set forth in Section 5.03 and the following further conditions:
(a)    The Administrative Agent shall have received a favorable written opinion
of the general counsel of such Approved Borrower dated as of a recent date and
addressed to the Lenders, to the effect set forth in Exhibit E hereto, subject
to necessary changes to reflect local law.
(b)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation (or such other analogous documents),
including all amendments thereto, of such Approved Borrower, certified as of a
recent date by the Secretary of State (or other appropriate Governmental
Authority) of the state (or country) of its organization or such other evidence
as is reasonably satisfactory to the Administrative Agent, and a certificate as
to the good standing (or other analogous certification to

90

--------------------------------------------------------------------------------




the extent available) of such Approved Borrower as of a recent date, from such
Secretary of State (or other appropriate Governmental Authority) or such other
evidence reasonably acceptable to the Administrative Agent; (ii) a certificate
of the Secretary or Assistant Secretary of such Approved Borrower dated the date
on which such Loans are to be made and certifying (A) that attached thereto is a
true and complete copy of the by-laws (or such other analogous documents to the
extent available) of such Approved Borrower as in effect on the date of such
certificate and at all times since a date prior to the date of the resolution of
such Approved Borrower described in item (B) below, (B) that attached thereto is
a true and complete copy of resolutions adopted by the Board of Directors of
such Approved Borrower authorizing the execution, delivery and performance of
the Designation Letter delivered by such Approved Borrower and the borrowings
hereunder by such Approved Borrower, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation (or other analogous documents) of such
Approved Borrower have not been amended since the date of the last amendment
thereto shown on the certificate of good standing (or other analogous
certification or such other evidence reasonably acceptable to the Administrative
Agent) furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer of such Approved Borrower executing the
Designation Letter delivered by such Approved Borrower or any other document
delivered in connection herewith or therewith; (iii) a certificate of another
officer of such Approved Borrower as to the incumbency and signature of the
Secretary or such Assistant Secretary of such Approved Borrower executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lenders
or counsel for the Administrative Agent, may reasonably request.
(c)    The Administrative Agent shall have received (with sufficient copies for
each Lender) a Designation Letter, duly executed by such Approved Borrower and
the Company and acknowledged by the Administrative Agent.
(d)    The Administrative Agent shall have received certificates of each of the
Company and the applicable Approved Borrower, dated such date and signed, in the
case of the Company, by a Responsible Officer of the Company, and in the case of
any Borrower other than the Company, a Responsible Officer of such Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (a)
and (b) of Section 5.03.
(e)    To the extent required, the Company and/or such Approved Borrower shall
have executed and delivered one or more Revolving Notes to each Lender that has
requested delivery of the same pursuant to Section 2.08(e).
(f)    The Administrative Agent shall have received such other documents or
information as the Administrative Agent may reasonably require, including any
documents or information requested by any Lender through the Administrative
Agent (such as documents or information in connection with any Lender’s “know
your customer” requirements), so long as the Administrative Agent shall have
requested such documents or information a reasonably period of time prior to
such date.
(g)    Upon the satisfaction of the conditions precedent set forth in this
Section 5.02, such Approved Borrower shall become a Borrower hereunder with the
same force and effect as if originally named as a Borrower hereunder. The rights
and obligations of each Borrower hereunder shall remain in full force and effect
notwithstanding the addition of any new Borrower as a party to this Agreement.
Section 5.03.    Conditions to each Extension of Credit. The agreement of each
Lender to make any extension of credit (other than pursuant to Section 3.05 or a
continuation or conversion of a Loan in accordance with the terms of this
Agreement and except as otherwise expressly provided in Section 2.24)

91

--------------------------------------------------------------------------------




requested to be made by it hereunder on any date (including, without limitation,
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of such date as if made on and as of such date (except to
the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct in all material respects (except that any representation and
warranty that is qualified by materiality shall be true and correct in all
respects) as of such date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Notice. The Administrative Agent shall have received a Borrowing Request
requesting such extension of credit to the extent required hereunder.
Each borrowing (other than pursuant to Section 3.05 or a continuation or
conversion of a Loan in accordance with the terms of this Agreement and except
as otherwise expressly provided in Section 2.24) by and issuance of a Letter of
Credit on behalf of any Borrower hereunder shall constitute a representation and
warranty by the Company as of the date of such extension of credit that the
conditions contained in paragraphs (a) and (b) of this Section 5.03 have been
satisfied.


Article 6
Affirmative Covenants
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (other than any Letter of Credit that has
been Cash Collateralized or backstopped by a back-stop Letter of Credit in a
manner reasonably satisfactory to the Administrative Agent and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder or under any other Loan Document, the Company shall and shall cause
its Restricted Subsidiaries to:
Section 6.01.    Financial Statements. Furnish to the Administrative Agent (on
behalf of and for distribution to the applicable Lenders):
(a)    promptly after available, but in any event within 90 days after the end
of each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations and of cash
flows for such year, setting forth in each case in comparative form the figures
as of the end of and for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by Pricewaterhouse Coopers LLP or other independent
certified public accountants of nationally recognized standing other than with
respect to or resulting from (i) the maturity of any Indebtedness or (ii) any
potential inability to satisfy any financial covenant (including the Financial
Covenants) on a future date or for a future period; and
(b)    promptly after available, but in any event not later than 45 days after
the end of each of the first three fiscal quarterly periods of each fiscal year
of the Company (commencing with the fiscal quarter

92

--------------------------------------------------------------------------------




ending March 31, 2016), the unaudited consolidated (i) balance sheet of the
Company and its consolidated Subsidiaries as at the end of such quarter, (ii)
statements of operations for such quarter and the portion of the fiscal year
through the end of such quarter and (iii) statements of cash flows for the
portion of the fiscal year through the end of such quarter, setting forth in the
case of clause (i) in comparative form the figures as of the end of the previous
fiscal year and in the case of clauses (ii) and (iii) in comparative form the
figures for the corresponding periods in the previous fiscal year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year end audit adjustments);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein), subject, in the case of financial statements delivered
pursuant to clause (b), to the absence of footnotes and to normal year end audit
adjustments.
Section 6.02.    Certificates; Other Information. Furnish to the Administrative
Agent (on behalf of and for distribution to the applicable Lenders):
(a)    [Reserved];
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.01, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, except as specified in such
certificate, no Default or Event of Default has occurred and is continuing, (ii)
(x) a Compliance Certificate containing all information and calculations
necessary for determining compliance by the Company and its Restricted
Subsidiaries with the Financial Covenants as of the last day of the fiscal
quarter or fiscal year of the Company, as the case may be and (y) to the extent
not previously disclosed to the Collateral Agent, a listing of any Recordable
Intellectual Property acquired by the Company or any Subsidiary Guarantor since
the date of the most recent list delivered pursuant to this clause (y) (or, in
the case of the first such list so delivered, since the Closing Date) (and
concurrently with or promptly after delivery of such certificate, the Company
shall deliver or cause to be delivered signed intellectual property security
agreements with respect to any Recordable Intellectual Property listed thereon),
(iii) to the extent that the Company has designated any Unrestricted Subsidiary,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements and (iv) a description of the Designated
Bilateral Letters of Credit issued during the preceding fiscal quarter;
(c)    promptly after available, and in any event no later than 90 days after
the end of each fiscal year of the Company, a reasonably detailed consolidated
budget for the following fiscal year in form and substance reasonably
satisfactory to the Administrative Agent (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on good faith
estimates and assumptions believed by such Responsible Officer to be reasonable
at the time made (it being recognized that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount);
(d)    within 45 days (or, in the case of the fourth fiscal quarter of any
fiscal year, 90 days) after the end of each fiscal quarter of the Company, a
narrative discussion and analysis of the financial condition and results of
operations of the Company and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the comparable periods of the
previous fiscal year;

93

--------------------------------------------------------------------------------




(e)    within five days after the same are sent, copies of all financial
statements and reports that the Company generally sends to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
the Company may make to, or file with, the SEC;
(f)    promptly after the request by any Lender through the Administrative
Agent, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;
(g)    to the extent required under Section 6.05, annual renewals of any flood
insurance policy or force-placed flood insurance policy; and
(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request; provided that neither the Company nor any of its Restricted
Subsidiaries shall be required to furnish such other information to the extent
that the Company or such Restricted Subsidiary has determined in good faith that
(x) it is prohibited from furnishing such other information by a Requirement of
Law or a Contractual Obligation (it being understood and agreed that this
Section 6.02(h) shall not be applied to augment the periodic reporting
obligations of the Company under this Agreement), (y) constitutes non-financial
trade secrets or non-financial proprietary information or (z) such information
is subject to attorney-client or similar privilege or constitutes attorney work
product.
As to any information contained in materials furnished pursuant to Section
6.02(e), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) or under paragraph (d) above, but the
foregoing shall not be in derogation of the obligation of the Company to furnish
the information and materials described in Section 6.01(a) or (b) or under
paragraph (d) above at the times specified therein. Documents required to be
delivered pursuant to Section 6.01(a) or (b) or Section 6.02(b), (d) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet and gives written notice
thereof to the Administrative Agent; or (ii) on which such documents are posted
on a U.S. government website or on the Company’s behalf on an Internet or
intranet website, if any, in each case, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).
Section 6.03.    Payment of Taxes. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations and liabilities in respect of taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, except (x) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company or
its Restricted Subsidiaries, as the case may be or (y) as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
Section 6.04.    Conduct of Business and Maintenance of Existence; Compliance.
(i) Preserve, renew and keep in full force and effect its organizational
existence in its jurisdiction of organization, except (other than with respect
to the Company) where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its

94

--------------------------------------------------------------------------------




business, except, in each case of clauses (i) and (ii), as otherwise permitted
by Section 7.04 of this Agreement or Section 5.04 of the Guarantee and
Collateral Agreement and except, in the case of clause (ii), to the extent that
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (iii) comply with all
Contractual Obligations and Requirements of Law (x) in the case of the USA
PATRIOT Act and the FCPA, in all material respects and (y) otherwise, except to
the extent that failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 6.05.    Maintenance of Property; Insurance. (i) Keep all Property and
systems necessary in its business in good working order and condition, ordinary
wear and tear excepted and except where failure to do so could individually or
in the aggregate not reasonably be expected to have a Material Adverse Effect,
(ii) maintain with financially sound and reputable insurance companies insurance
on all its Property in at least such amounts and against at least such risks
(but including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business and (iii) notwithstanding
anything herein to the contrary, with respect to each Mortgaged Property, if at
any time the area in which the buildings and other improvements (as described in
the applicable Mortgage) are located is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in such reasonable total
amount as the Collateral Agent may from time to time reasonably require, and
otherwise to ensure compliance with the NFIP as set forth in the Flood Laws.
Following the Closing Date, the Company shall deliver to the Collateral Agent
annual renewals of each flood insurance policy or annual renewals of each
force-placed flood insurance policy required pursuant to any Loan Document, as
applicable. In connection with any amendment to this Agreement pursuant to which
any increase, extension, or renewal of Loans is contemplated, the Company shall
cause to be delivered to the Collateral Agent for any Mortgaged Property, a
Flood Determination Form, Company Notice and Evidence of Flood Insurance, as
applicable.
Section 6.06.    Inspection of Property; Books and Records; Discussions;
Maintenance of Ratings. (a) (i) Keep proper books of records and account in
which true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities and (ii) permit the Administrative Agent or any representatives
thereof and, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent and representatives of the Administrative
Agent or any Lender, to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Company and its Restricted
Subsidiaries with officers and employees of the Company and its Restricted
Subsidiaries and with its independent certified public accountants; provided
that unless an Event of Default shall have occurred and be continuing, (x) the
Administrative Agent and its representatives shall not have the right to make
visits or inspections on more than two occasions during any fiscal year and (y)
no more than one visit by the Administrative Agent or its representatives in any
fiscal year shall be at the expense of the Company. Notwithstanding the
foregoing, the Company and its Restricted Subsidiaries shall not be required to
disclose any information to the extent that the Company or such Restricted
Subsidiary has determined in good faith that (x) it is prohibited from
furnishing such other information by a Requirement of Law or a Contractual
Obligation (it being understood and agreed that this Section 6.06 shall not be
applied to augment the periodic reporting obligations of the Company under this
Agreement), (y) constitutes non-financial trade secrets or non-financial
proprietary information or (z) such information is subject to attorney-client or
similar privilege or constitutes attorney work product.

95

--------------------------------------------------------------------------------




(b)    Use commercially reasonable efforts to cause the Term Loan Facility to be
continuously rated (but no specific rating) by S&P and Moody’s on a public
basis, and use commercially reasonable efforts to maintain a public corporate
rating (but no specific rating) from S&P and a public corporate family rating
(but no specific rating) from Moody’s, in each case in respect of the Company.
Section 6.07.    Notices. Promptly give notice to the Administrative Agent (on
behalf of and for distribution to the applicable Lenders) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
the Company or any of its Restricted Subsidiaries (and in the case of any such
default or event of default other than by the Company or any of its Restricted
Subsidiaries, which the Company has actual knowledge of) or (ii) litigation,
investigation or proceeding which may exist at any time between the Company or
any of its Restricted Subsidiaries and any Governmental Authority, that in the
case of either (i) or (ii) of this clause (b) could reasonably be expected to
have a Material Adverse Effect;
(c)    any litigation or proceeding directly affecting the Company or any of its
Restricted Subsidiaries (i) which, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (ii) which
relates to any Loan Document; and
(d)    the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence of any
Reportable Event with respect to any Plan that is a Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan on the assets of the Company or any withdrawal by
the Company or any Commonly Controlled Entity from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Company or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or Multiemployer Plan, and in each case in clauses (i) and (ii) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect;
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Company or the relevant Restricted
Subsidiary proposes to take with respect thereto.
Section 6.08.    Additional Collateral, Etc. (a) With respect to any Property
acquired after the Closing Date by the Company or any Subsidiary Guarantor
(other than (w) any interest in real property or any Property described in
paragraph (b) of this Section 6.08, (x) any Property subject to a Lien permitted
by Section 7.03(g) or (y) Property acquired by an Excluded Subsidiary) as to
which the Collateral Agent, for the benefit of the Secured Parties, does not
have a perfected Lien, promptly (i) execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement and such other
documents (including intellectual property security agreements) as the
Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such Property (to the extent such Property is of a type that would constitute
Collateral as described in the Guarantee and Collateral Agreement) and (ii) take
all actions reasonably necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority

96

--------------------------------------------------------------------------------




security interest (subject, except in the case of the pledge of Capital Stock of
any Subsidiary, to Liens permitted by Section 7.03) in such Property (to the
extent required by the Guarantee and Collateral Agreement), including without
limitation, the filing of Uniform Commercial Code financing statements and/or
intellectual property security agreements as may be required by the Guarantee
and Collateral Agreement or as may be reasonably requested by the Collateral
Agent.
(b)    With respect to any fee simple interest in any real property having a
value (together with improvements thereof) of at least $2,000,000 acquired after
the Closing Date by the Company or any Subsidiary Guarantor (or owned by any
Person that becomes a Subsidiary Guarantor), within 60 days following the date
of such acquisition of such real property or the date on which such Person
becomes a Subsidiary Guarantor (or such longer period as the Collateral Agent
shall reasonably agree), (i) execute and deliver a Mortgage in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Collateral Agent, deliver to the Collateral
Agent (A) a lender’s title insurance policy, in form and substance reasonably
acceptable to the Collateral Agent, insuring such Mortgage as a first lien on
such Mortgaged Property (subject only to Liens permitted by Section 7.03), (B)
an American Land Title Association/American Congress of Surveying and Mapping
(ALTA/ACSM) form of survey by a duly registered and licensed land surveyor for
which all necessary fees have been paid dated a date reasonably acceptable to
the Collateral Agent, certified to the Collateral Agent and the title company in
a manner reasonably satisfactory to the Collateral Agent, (C) to the extent
required by Financial Institutions Reform, Recovery, and Enforcement Act of
1989, Pub.L. 101-73, 103 Stat. 183, enacted August 9, 1989, or any other
applicable law, an appraisal, and (D) an opinion of local counsel reasonably
satisfactory to the Collateral Agent. No later than three Business Days (or such
later date as the Collateral Agent shall reasonably agree) prior to the date on
which a Mortgage is executed and delivered pursuant to this Section 6.08(b), in
order to comply with the Flood Laws, the Collateral Agent shall have received
the following documents (collectively, the “Flood Documents”): (1) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”), (2) if the improvement(s) to the applicable improved real property is
located in a special flood hazard area, a notification to the Company (“Company
Notice”) and (if applicable) notification to the Company that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community does not participate in the NFIP, (3) documentation
evidencing the Company’s receipt of the Company Notice (e.g., countersigned
Company Notice, return receipt of certified U.S. Mail, or overnight delivery),
and (4) if the Company Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of one of
the following: the flood insurance policy, the Company’s application for a flood
insurance policy plus proof of premium payment, a declaration page confirming
that flood insurance has been issued, or such other evidence of flood insurance
satisfactory to the Collateral Agent (any of the foregoing being “Evidence of
Flood Insurance”).
(c)    With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary), by the Company or any of its Restricted Subsidiaries (other than by
an Excluded Subsidiary), within 45 days following the date of such creation or
acquisition (or such longer period as the Collateral Agent shall reasonably
agree), (i) execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Collateral Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by the Company or any Subsidiary Guarantor (to
the extent such Capital Stock is of a type that would constitute Collateral as
described in the Guarantee and Collateral Agreement), (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock (to the extent
such Capital Stock is of a type that would constitute Collateral as described in
the Guarantee and Collateral Agreement), together with undated stock

97

--------------------------------------------------------------------------------




powers, in blank, executed and delivered by a duly authorized officer of the
Company or such Subsidiary Guarantor, as the case may be and (iii) cause such
new Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
and (B) to take such actions necessary or advisable to grant to the Collateral
Agent for the benefit of the Secured Parties a perfected first priority security
interest (subject, except in the case of the pledge of any Capital Stock of any
Subsidiary, to Liens permitted by Section 7.03) in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary to
the extent required by the Guarantee and Collateral Agreement, including,
without limitation, the filing of Uniform Commercial Code financing statements
and intellectual property security agreements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law and if reasonably
requested by the Collateral Agent, with respect to any Subsidiary other than an
Immaterial Subsidiary, deliver to the Collateral Agent customary legal opinions
relating to the matters described above.
Section 6.09.    Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Collateral Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Collateral Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the Company or any Restricted Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Collateral
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Company will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Collateral Agent or such Lender may be required to obtain from the
Company or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.
Section 6.10.    Use of Proceeds. Use proceeds of the Term Loans solely to
refinance all or a portion of the loans outstanding under the Existing Credit
Agreement and to pay related fees and expenses. The proceeds of the Revolving
Credit Loans and the Letters of Credit shall be used to (x) fund working capital
and for general corporate purposes of the Company and its subsidiaries
(including capital expenditures and Permitted Acquisitions) and (y) pay fees and
expenses in connection with the Transactions.
Section 6.11.    Designation of Subsidiaries. The board of directors of the
Company may at any time designate any Restricted Subsidiary (other than an
Approved Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary; provided that (a) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (b) the Company shall be in compliance with the Financial Covenants
on a Pro Forma Basis as of the last day of the most recently ended Test Period
at the time of such designation and (c) at least ten days prior to the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering requirements, including the PATRIOT Act, with respect to such
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Company and its Subsidiaries therein at
the date of designation in an amount set forth in the definition of
“Investment”. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Indebtedness or Liens of such Subsidiary existing at such time.

98

--------------------------------------------------------------------------------




Section 6.12.    Post Closing Matters. (a)    No later than 90 days subsequent
to the Closing Date (or such later date as may be reasonably agreed to by the
Administrative Agent), the Company and each Subsidiary Guarantor shall, with
respect to the Mortgaged Properties listed under the heading “Real Properties
Collateral” on Schedule 6.12, deliver to the Collateral Agent (a) an original
executed counterpart of a Mortgage (and arrangements reasonably satisfactory to
the Collateral Agent shall have been made for the recordation of each of the
Mortgages in the appropriate filing or recording office), (b) a lender’s title
insurance policy, in form and substance reasonably acceptable to the Collateral
Agent, insuring such Mortgage as a first lien on such Mortgaged Property
(subject only to Liens permitted by Section 7.03), (c) an American Land Title
Association/American Congress of Surveying and Mapping (ALTA/ACSM) form of
survey by a duly registered and licensed land surveyor for which all necessary
fees have been paid dated a date reasonably acceptable to the Collateral Agent,
certified to the Collateral Agent and the title company in a manner reasonably
satisfactory to the Collateral Agent, (d) to the extent required by Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, Pub.L. 101-73, 103
Stat. 183, enacted August 9, 1989, or any other applicable law, an appraisal,
and (e) an opinion of local counsel reasonably satisfactory to the Collateral
Agent. No later than three Business Days (or such later date as may be
reasonably agreed to by the Administrative Agent) prior to the date on which a
Mortgage is executed and delivered pursuant to this Section 6.12, in order to
comply with the Flood Laws, the Collateral Agent shall have received the Flood
Documents.
(b)    No later than 90 days subsequent to the Closing Date (or such later date
as may be reasonably agreed to by the Administrative Agent), the Company shall
execute and deliver, or cause to be executed and delivered, such instruments,
certificates or documents, and take such actions, as the Collateral Agent may
reasonably request in order to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in, all right, title of the Company in the aircraft collateral described in
Schedule 6.12 under the heading “Civil Aircraft Airframe and Engines Collateral”
and proceeds thereof, which Lien shall be prior to all other Liens on such
aircraft collateral in existence on the date hereof except for Liens permitted
by the Credit Agreement and in connection therewith, cause to be delivered to
the Collateral Agent customary legal opinions relating to the matters described
above.
(c)    No later than 5 days subsequent to the Closing Date (or such later date
as may be reasonably agreed to by the Administrative Agent), the Company shall
cause to be delivered to the Collateral Agent the promissory notes described in
Schedule 6.12 under the heading “Floating Rate Loan Notes Collateral”, in each
case, either endorsed in blank or accompanied by an executed transfer form in
blank by the pledgor thereof.


Article 7
Negative Covenants
The Company hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (other than any Letter of Credit that has
been Cash Collateralized or backstopped by a back-stop Letter of Credit in a
manner reasonably satisfactory to the Administrative Agent and the applicable
Issuing Lender) or any Loan or other amount is owing to any Lender or any Agent
hereunder or under any other Loan Document, the Company shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:
Section 7.01.    Financial Covenants.

99

--------------------------------------------------------------------------------




(a)    (i) Prior to the consummation of a Specified Disposition or Specified
Distribution, permit the Total Net Leverage Ratio on a Pro Forma Basis as at the
last day of any Test Period to exceed (x) in the case of any Test Period ended
on or before December 31, 2016, 4.00:1.00, (y) in the case of any Test Period
ended after December 31, 2016 and on or before June 30, 2017, 3.75:1.00 and (z)
in the case of any Test Period ending after June 30, 2017, 3.50:1.00 and (ii)
subsequent to the consummation of a Specified Disposition or Specified
Distribution, permit the Total Net Leverage Ratio on a Pro Forma Basis as at the
last day of any Test Period ended following the consummation of such Specified
Disposition or Specified Distribution to exceed 3.00:1.00; and
(b)    Permit the ratio of Consolidated EBITDA to Consolidated Interest Charges,
on a Pro Forma Basis at any time on or after the date hereof to be less than
3.00:1.00.
Section 7.02.    Limitation on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document (including
Indebtedness incurred pursuant to Section 2.24, Section 2.29 or Section 2.30);
(b)    Indebtedness of the Company to any Restricted Subsidiary or of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary, in each
case so long as any such Indebtedness owing by a Loan Party to a non-Loan Party
is subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;
(c)    Indebtedness (including without limitation, Capital Lease Obligations)
incurred to finance the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently or within 270 days following the acquisition,
construction, repair, replacement or improvement of the applicable asset;
provided, further that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $50,000,000 at any time outstanding, and Permitted
Refinancing thereof (including successive refinancings);
(d)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.02(d) and any Permitted Refinancing thereof (including successive
refinancings);
(e)    Guarantee Obligations of the Company or any of its Restricted
Subsidiaries in respect of Indebtedness permitted under this Section 7.02,
provided, that no Guarantee Obligations of any Restricted Subsidiary of the 2018
Senior Notes or any Indebtedness permitted under Section 7.02(j) shall be
permitted unless such Restricted Subsidiary is a Subsidiary Guarantor;
(f)    Indebtedness in respect of the 2018 Senior Notes and any Permitted
Refinancing thereof (including successive refinancing);
(g)    Credit Agreement Refinancing Debt;
(h)    Indebtedness incurred to finance deferred insurance premiums in the
ordinary course of business;
(i)    Indebtedness of any Restricted Subsidiary which is not a Subsidiary
Guarantor; provided that the aggregate principal amount of Indebtedness
outstanding at any one time pursuant to this clause shall not exceed
$100,000,000;

100

--------------------------------------------------------------------------------




(j)    Indebtedness of the Company or its Restricted Subsidiaries, so long as
(i) such Indebtedness has no scheduled principal payments, prepayments or
maturity, or any mandatory prepayment, redemption or repurchase provisions or
sinking fund obligations (except customary ones, including “AHYDO” catch-up
payments and in the context of asset sales, casualty events or a change of
control), in each case prior to the Latest Maturity Date at the time of
incurrence and (ii) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions and excluding terms and conditions applicable only after the Latest
Maturity Date), when taken as a whole, are not materially more restrictive on
the Company and the Restricted Subsidiaries than the terms and conditions
applicable hereunder; provided that at the time of the incurrence of such
Indebtedness (x) no Default or Event of Default exists or will exist after
giving effect to incurrence of such Indebtedness or the use of proceeds thereof,
and (y) the Company would at the time of incurrence thereof be in compliance
with the Financial Covenants, determined on a Pro Forma Basis as of the last day
of the most recently ended Test Period; provided further that Indebtedness
(including Guarantee Obligations in respect thereof) incurred under this clause
(j) by Restricted Subsidiaries that are not Subsidiary Guarantors shall not, in
the aggregate, exceed $25,000,000 at any time outstanding (it being understood
that any Subsidiary Guarantor’s obligations in respect thereof shall, in
addition, be subject to the limitations set forth in the proviso to Section
7.02(e)); and Permitted Refinancings thereof (including successive
refinancings);
(k)    Permitted Acquisition Indebtedness; provided that at the time such
Indebtedness is incurred and/or assumed, (x) no Default or Event of Default
exists or will exist after giving effect to incurrence of such Indebtedness or
the use of proceeds thereof and (y) the Company would be in compliance with the
Financial Covenants, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period; provided further however that Permitted
Acquisition Indebtedness incurred by Restricted Subsidiaries which are not
Subsidiary Guarantors shall not exceed $50,000,000 at any time outstanding; and
any Permitted Refinancing of the foregoing (including successive refinancings);
(l)    Indebtedness under Hedge Agreements permitted under Section 7.15;
(m)    Indebtedness in respect of the Designated Bilateral Letters of Credit not
exceeding an aggregate amount of $350,000,000 at any time outstanding;
(n)    Indebtedness in respect of cash management services, including treasury,
depositary, credit, purchasing or debit card, electronic funds transfer and
other cash management arrangements (including commercial cards and working
capital lines of credit), overdraft or similar facilities incurred in the
ordinary course of business;
(o)    [Reserved];
(p)    Indebtedness of the Company or any of its Restricted Subsidiaries in an
aggregate principal amount (for the Company and all Restricted Subsidiaries) not
to exceed $50,000,000 at any time outstanding;
(q)    Indebtedness arising under any letter of credit, performance, insurance,
return-of money or surety bond or similar obligations or bank guarantees or
similar arrangements, or Indebtedness arising under any indemnity agreement
relating thereto, in each case entered into in the ordinary course of business;
(r)    Indebtedness resulting from endorsement of negotiable instruments for
collection in the ordinary course of business;

101

--------------------------------------------------------------------------------




(s)    Indebtedness arising under indemnity agreements to title insurers to
cause such title insurers to issue to the Collateral Agent mortgagee title
insurance policies;
(t)    Indebtedness arising with respect to customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales
and Permitted Acquisitions permitted hereunder;
(u)    to the extent constituting Indebtedness, earnout obligations and other
contingent consideration obligations incurred in connection with Permitted
Acquisitions and Investments permitted under this Agreement;
(v)    Indebtedness incurred by the Company or any of its Restricted
Subsidiaries to current or former employees, directors, managers and consultants
thereof, their respective estates, spouses or former spouses, in each case to
purchase or redeem the Capital Stock of the Company or its Subsidiaries held by
such current or former employee, director, manager, consultant, estate, spouse
or former spouse, in each case to the extent permitted by Section 7.06(c);
(w)    Indebtedness of Foreign Subsidiaries in respect of discounting or
factoring of receivables (and relating assets) pursuant to factoring
arrangements entered into in the ordinary course of business; and
(x)    to the extent constituting Indebtedness, obligations under deferred
compensation arrangements incurred in the ordinary course of business;
provided that notwithstanding anything to the contrary set forth in any
exception to this Section 7.02, for so long as any of the 2018 Senior Notes
shall be outstanding, the Company shall not permit any of the Indenture
Restricted Subsidiaries to create, incur or suffer to exist any Guarantee
Obligation in respect of any indebtedness of the Company (A) in reliance on the
CNTA Basket (other than any such Guarantee Obligation created pursuant to the
Loan Documents) or (B) that would otherwise require the 2018 Senior Notes to be
equally and ratably secured with any indebtedness of the Company that is so
guaranteed.
Section 7.03.    Limitation on Liens. Create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
except for:
(a)    Liens for taxes not overdue for a period longer than 30 days (or, if
shorter, the grace period applicable thereto) or that are being contested in
good faith by appropriate proceedings and for which adequate reserves with
respect thereto are maintained on the books of the Company or its Restricted
Subsidiaries, as the case may be, in conformity with GAAP;
(b)    Liens of landlords arising by statute, inchoate, statutory or
construction liens and liens of suppliers, mechanics, carriers, materialmen,
warehousemen, producers, operators or workmen and other Liens imposed by law, in
each case created in the ordinary course of business for amounts not more than
90 days past due or that are being contested in good faith by appropriate
proceedings;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;
(d)    pledges or deposits to secure the performance of or in connection with
bids, contracts (other than for borrowed money), sales, leases (other than in
respect of Capital Lease Obligations),

102

--------------------------------------------------------------------------------




statutory obligations, surety, appeal and customs bonds, performance bonds and
other obligations of a like nature, in each case incurred in the ordinary course
of business;
(e)    minor encroachments, easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries;
(f)    Liens in existence on the Closing Date listed on Schedule 7.03(f);
(g)    Liens securing Indebtedness of the Company or any Restricted Subsidiary
incurred pursuant to Section 7.02(c), provided that (i) such Liens shall be
created within 270 days of the acquisition, construction, repair, replacement or
improvement of the applicable assets, (ii) such Liens do not at any time
encumber Property (except for additions and accessions to such Property) other
than the Property financed by such Indebtedness and the proceeds and products
thereof, provided that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender, and (iii) with respect to Capital Lease Obligations, such Liens do not
at any time extend to or cover any assets (except for additions and accessions
to such assets) other than the assets subject to such Capital Lease Obligations
and the proceeds and products thereof; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(h)    Liens securing Permitted Assumed Acquisition Indebtedness permitted
pursuant to Section 7.02(k); provided that (w) the Senior Secured Net Leverage
Ratio shall not exceed 2.00:1.00 on a Pro Forma Basis as of the last day of the
most recently ended Test Period, (x) if such Liens are on Collateral, such Lien
shall be subject to a Customary Intercreditor Agreement, (y) such Lien may not
extend to any other Property of the Company or any Subsidiary other than
Property of the applicable Permitted Acquisition Target and Subsidiaries thereof
and (z) such Lien was not created in anticipation of or in connection with the
Permitted Acquisition pursuant to which such Person became a Subsidiary of the
Company;
(i)    Liens in respect of discounting or factoring of receivables (and relating
assets) by Foreign Subsidiaries pursuant to factoring arrangements entered into
in the ordinary course of business;
(j)    any Liens (i) created pursuant to the Security Documents or (ii) granted
in favor of an Issuing Lender pursuant to arrangements designed to eliminate
such Issuing Lender’s risk with respect to any Defaulting Lender’s or Defaulting
Lenders’ participation in the Letters of Credit, as contemplated by Section
2.26;
(k)    any interest or title of a lessor under any operating lease entered into
by the Company or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(l)    [Reserved];
(m)    Liens arising out of judgments or awards not constituting an Event of
Default under paragraph (h) of Article 8;
(n)    Liens securing Indebtedness incurred to finance deferred insurance
premiums permitted under paragraph (h) of Section 7.02, provided that such Liens
shall be permitted only with respect to unearned premiums and dividends which
may become payable under the relevant insurance policies and loss payments which
reduce the unearned premiums under such insurance policies;

103

--------------------------------------------------------------------------------




(o)    any Lien that is customary in the banking industry and constituting a
right of set-off, revocation, refund or chargeback under a deposit agreement or
under the Uniform Commercial Code of a bank or other financial institution where
deposits are maintained by the Company or any Subsidiary;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(q)    Liens securing Indebtedness incurred pursuant to Section 7.02(i);
provided no assets of the Company or any Subsidiary Guarantor are subject
thereto;
(r)    Liens securing obligations not to exceed $50,000,000 at any one time;
(s)    any modifications, replacements, renewals, or extensions of any Lien
permitted by paragraphs (f) or (h) above; provided, that (i) any such
modification, replacement, renewal or extension Lien does not extend to any
additional Property other than (A) after-acquired Property that is affixed or
incorporated into the property covered by such Lien and (B) proceeds and
products thereof and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.02;
(t)    Liens on cash collateral securing obligations under letters of credit,
performance bonds, surety bonds, bank guarantees or other similar arrangements
(other than Designated Bilateral Letters of Credit), not to exceed $50,000,000
at any time outstanding;
(u)    Liens in favor of any Loan Party;
(v)    leases, licenses, subleases and sublicenses of assets (including real
property and intellectual property rights) in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
the Company or any of its Restricted Subsidiaries;
(w)    Liens arising from precautionary UCC financing statement filings
regarding operating leases or consignments entered into by the Company and its
Restricted Subsidiaries in the ordinary course of business;
(x)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(y)    customary restrictions on dispositions of assets to be disposed of
pursuant to merger agreements, stock or asset purchase agreements and similar
agreements, in each case to the extent the entry into such agreements is
otherwise permitted hereunder;
(z)    customary options, put and call arrangements, rights of first refusal and
similar rights relating to the Capital Stock of any joint ventures, partnerships
or similar investment vehicles;
(aa)    Liens on Collateral securing Credit Agreement Refinancing Debt;
provided that notwithstanding anything to the contrary set forth in any
exception to this Section 7.03, for so long as any of the 2018 Senior Notes
shall be outstanding, the Company shall not, and shall not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien (A) in
reliance on the CNTA Basket, other than (x) any such Lien created pursuant to
the Security Documents or (y) any such Lien securing Credit Agreement
Refinancing Debt, (B) on Restricted Collateral, other than (1) any such Lien
created pursuant to the Security Documents, (2) any such Lien consisting of
customary restrictions in any

104

--------------------------------------------------------------------------------




agreement to dispose of such property in a transaction permitted by Section 7.05
or (3) any such Lien permitted under Section 7.03(a), (b), (e), (j), (k) and (m)
or (C) that would require the 2018 Senior Notes to be equally and ratably
secured with the obligations secured by such Lien.
Section 7.04.    Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business (in one transaction or in a series of related
transactions), except that:
(a)    (i) any Restricted Subsidiary of the Company may be merged or
consolidated with or into the Company (provided that the Company shall be the
continuing or surviving entity) or any other Loan Party (provided that the
continuing or surviving entity is a Loan Party) and the Company shall comply
with Section 6.08 in connection therewith promptly after the consummation of
such transaction (provided that in the case of a merger or consolidation
involving an Approved Borrower, the surviving entity shall be a pre-existing
Approved Borrower) and (ii) any Restricted Subsidiary that is not a Subsidiary
Guarantor may be merged or consolidated with or into any other Restricted
Subsidiary which is not a Subsidiary Guarantor;
(b)    the Company or any Restricted Subsidiary of the Company may Dispose of
any or all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise; provided that the Company may not liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution)) to any Loan Party or, in the
case of any Restricted Subsidiary that is not a Subsidiary Guarantor, to any
other Restricted Subsidiary (and, in any such case, other than in the case of
the Company, liquidate, wind up or dissolve in connection therewith);
(c)    any Permitted Acquisition may be structured as a merger with or into the
Company (provided that the Company shall be the continuing or surviving
corporation), with or into any other Loan Party (provided that the continuing or
surviving corporation of any such merger shall be a Loan Party ), and the
Company shall comply with Section 6.08 in connection therewith (provided that if
any merging entity is an Approved Borrower the surviving entity of any such
merger shall be a pre-existing Approved Borrower) or with or into any other
Restricted Subsidiary;
(d)    any Disposition of a Subsidiary permitted by Section 7.05 may be made in
the form of a merger, consolidation or amalgamation, or liquidation, winding up,
dissolution or Disposition of all or substantially all of its Property or
business (in one transaction or in a series of related transactions); and
(e)    any Specified Disposition permitted under Section 7.05 and Specified
Distribution permitted by Section 7.06 shall, in each case, be permitted under
this Section 7.04.


Section 7.05.    Limitation on Disposition of Property. Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or, in the case of any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
(a)    the Disposition of property that the Company (or any Restricted
Subsidiary of the Company) reasonably determines is no longer used or useful in
its business, has become obsolete, damaged or surplus or is replaced in the
ordinary course of business, including the lease or sublease of excess or
unneeded real property not constituting a sale and leaseback;

105

--------------------------------------------------------------------------------




(b)    the sale of inventory in the ordinary course of business;
(c)    Dispositions permitted by Section 7.04(b); provided that promptly after
any such Disposition of any Property to the Company or a Subsidiary Guarantor,
all actions reasonably required by the Collateral Agent shall be taken to insure
the perfection and priority of the Liens created by the Security Documents on
such Property;
(d)    the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Company or any Subsidiary Guarantor or in the case of any Restricted Subsidiary
that is not a Subsidiary Guarantor, to any other Restricted Subsidiary;
(e)    Dispositions from (i) the Company or a Subsidiary Guarantor to the
Company or another Subsidiary Guarantor; provided that promptly after any such
Disposition, all actions reasonably requested by the Collateral Agent shall be
taken to insure the continued perfection and priority of the Liens created by
the Security Documents on such Property and assets, (ii) from a Restricted
Subsidiary that is not a Subsidiary Guarantor to the Company or any other
Restricted Subsidiary or (iii) from a Loan Party to a Restricted Subsidiary that
is not a Loan Party;
(f)    discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof;
(g)    subject to the proviso below, unlimited Dispositions for Fair Market
Value;
(h)    any Recovery Event;
(i)    Dispositions resulting from any taking or condemnation of any property of
the Company or any of its Restricted Subsidiaries;
(j)    Sale and Lease-Back Transactions permitted under Section 7.10;
(k)    to the extent constituting Dispositions, Investments permitted under
Section 7.07;
(l)    the sale (without recourse) of receivables (and related assets) pursuant
to factoring arrangements entered into in the ordinary course of business; and
(m)    assignments and licenses of intellectual property of the Company and its
Restricted Subsidiaries in the ordinary course of business;
provided, that in the case of a Specified Disposition, the Company would,
immediately after giving effect to such Specified Disposition be in compliance
with the Financial Covenants (as in effect after such Specified Disposition),
determined on a Pro Forma Basis giving effect to such Specified Disposition as
of the last day of the most recently ended Test Period (and assuming for such
purposes the repayment of any Indebtedness repaid, tendered, repurchased,
redeemed, defeased or discharged in connection with such Specified Disposition),
provided, further, that, with respect to paragraph (g) above, no Default or
Event of Default exists or will result therefrom and at least 75% of the
consideration received therefor by the Company or such Restricted Subsidiary in
excess of $10,000,000 for any individual Disposition (or series of related
Dispositions) shall be in the form of cash or Cash Equivalents, provided further
that for purposes of this proviso, each of the following shall be deemed to be
cash: (i) the amount of any liabilities (as shown on the Company’s or any
Restricted Subsidiary’s most recent balance sheet or in the notes thereto) that
are assumed by the transferee of any such assets or are otherwise cancelled in
connection with such transaction (other than any such liabilities that are
subordinated to the Obligations), (ii) any notes or other obligations or other

106

--------------------------------------------------------------------------------




securities or assets received by the Company or such Restricted Subsidiary from
such transferee that are converted by the Company or such Restricted Subsidiary
into cash or Cash Equivalents within 180 days of the receipt thereof (to the
extent of the cash or Cash Equivalents received) and (iii) any Designated
Non-Cash Consideration received by the Company or any of its Restricted
Subsidiaries in such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-Cash Consideration received pursuant to
clause (g) that is at that time outstanding, not to exceed $25,000,000, with the
Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value.
For the avoidance of doubt, any issuance or sale of Capital Stock of the Company
shall not be subject to the restrictions set forth in this Section 7.05.
Section 7.06.    Limitation on Restricted Payments. Declare or pay any dividend
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement,
termination or other acquisition of, any Capital Stock of the Company or any
Restricted Subsidiary, whether now or hereafter outstanding, or make any other
distribution in respect thereof, in each case either directly or indirectly,
whether in cash or property or in obligations of the Company or any Restricted
Subsidiary (collectively, “Restricted Payments”), except that:
(a)    (i) any Restricted Subsidiary may make Restricted Payments to the Company
or any Subsidiary Guarantor and (ii) any Restricted Subsidiary that is not a
Subsidiary Guarantor may make Restricted Payments to any other Restricted
Subsidiary;
(b)    the Company may make Restricted Payments in the form of common stock of
the Company;
(c)    the Company may purchase the Company’s common stock, common stock
options, restricted stock, restricted stock units and similar securities from
present or former officers, directors or employees of the Company or any
Restricted Subsidiary upon the death, disability or termination of employment of
such officer, director or employee, provided that the aggregate amount of
payments made pursuant to this paragraph (c) (net of any proceeds received by
the Company in connection with resales of any common stock, common stock
options, restricted stock, restricted stock units and similar securities) shall
not exceed $15,000,000 during any fiscal year;
(d)    the Company may make Restricted Payments in connection with the
redemption, repurchase, retirement or other acquisition of any Capital Stock of
the Company upon or in connection with the exercise or vesting of warrants,
options, restricted stock units or similar rights if such Capital Stock
constitutes all or a portion of the exercise price or is surrendered (or deemed
surrendered) in connection with satisfying any income tax obligation incurred in
connection with such exercise or vesting;
(e)    the Company may make cash payments (i) solely in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options,
restricted stock units or other securities convertible into or exchangeable for
Capital Stock of the Company; provided that any such cash payment shall not be
for the purpose of evading the limitations of this Section 7.06 and (ii) to
officers, directors, employees and consultants in respect of phantom stock, to
the extent considered a Restricted Payment;
(f)    any non-wholly owned Restricted Subsidiary may, to the extent a
Restricted Payment is made to the Company or another Restricted Subsidiary under
this Section 7.06, make Restricted Payments to its other shareholders on a pro
rata basis;

107

--------------------------------------------------------------------------------




(g)    (i) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Company shall be in compliance
with the Minimum Liquidity Test at the time of the proposed Restricted Payment
and immediately after giving effect thereto, as certified by the Company to the
Administrative Agent (and supported with such evidence as may be reasonably
satisfactory to the Administrative Agent), the Company may make Restricted
Payments in connection with the redemption, repurchase, retirement or other
acquisition of any Capital Stock of the Company; provided that the aggregate
amount of payments made pursuant to this Section 7.06(g) in any fiscal year
shall not exceed the sum of (x) $25,000,000 and (y) the aggregate amount of cash
paid to the Company for its account in such fiscal year upon the exercise or
vesting of warrants, options, restricted stock units or similar rights by
officers, directors or employees of the Company or its Restricted Subsidiaries
in such fiscal year (it being agreed that if any portion of such permitted
amount is not used in any fiscal year, then 50% of such unused portion may be
used in any subsequent fiscal year and any such carried over amount shall be
deemed used first in such subsequent fiscal year);
(h)    the Company may make additional cash Restricted Payments pursuant to this
clause (h) in an aggregate amount not to exceed the Available Amount at such
time (as determined immediately before giving effect to the making of such
Restricted Payment) so long as (A) no Default or Event of Default then exists or
would result therefrom, and (B) the Company would at the time of and immediately
after giving effect to such Restricted Payment be in compliance with the
Financial Covenants, determined on a Pro Forma Basis giving effect to such
Restricted Payment as of the last day of the most recently ended Test Period and
(C) the Company shall be in compliance with the Minimum Liquidity Test at the
time of the proposed Restricted Payment and immediately after giving effect
thereto, as certified by the Company to the Administrative Agent (and supported
with such evidence as may be reasonably satisfactory to the Administrative
Agent);
(i)    the Company may make Restricted Payments in an amount not to exceed
$17,000,000 in any fiscal year; and
(j)    the Company may make a Specified Distribution so long as (i) the Company
would, immediately after giving effect to such Specified Distribution be in
compliance with the Financial Covenants (as in effect after such Specified
Distribution), determined on a Pro Forma Basis giving effect to such Specified
Distribution as of the last day of the most recently ended Test Period (and
assuming for such purposes the repayment, tender, repurchase, redemption,
defeasance or discharge of any Indebtedness repaid, tendered, repurchased,
redeemed, defeased or discharged substantially simultaneously with such
Specified Distribution), (ii) no Default or Event of Default exists or will
result therefrom and (iii) substantially simultaneously with such Specified
Distribution, all outstanding Term Loans are repaid in full.
Section 7.07.    Limitation on Investments. Make or hold any Investments,
except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in cash and Cash Equivalents;
(c)    Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.02(e) or (i);
(d)    loans and advances to employees of the Company or any Restricted
Subsidiaries of the Company in the ordinary course of business (including,
without limitation, for travel, entertainment and

108

--------------------------------------------------------------------------------




relocation expenses) in an aggregate amount for the Company and Restricted
Subsidiaries of the Company not to exceed $5,000,000 at any time outstanding;
(e)    Hedge Agreements permitted under Section 7.15;
(f)    Investments in the Company’s business made by the Company or any of its
Restricted Subsidiaries with the proceeds of any Reinvestment Deferred Amount;
(g)    [Reserved];
(h)    Permitted Acquisitions (including the formation of Restricted
Subsidiaries in connection therewith);
(i)    Investments by the Company in any Restricted Subsidiary or by any
Restricted Subsidiary in the Company or any other Restricted Subsidiary, so long
as any Investments by the Company in any Indenture Restricted Subsidiary
following the Closing Date shall be in the ordinary course of business and
consistent with past practice;
(j)    any Investment made as a result of the receipt of non-cash consideration
for a Disposition that was made pursuant to and in compliance with Section 7.05;
(k)    Investments received as part of the settlement of litigation or in
satisfaction of extensions of credit to any Person pursuant to the
reorganization, bankruptcy or liquidation of such Person or a good faith
settlement of debts with such Person;
(l)    Investments received in settlement of amounts due to the Company or any
Restricted Subsidiary of the Company effected in the ordinary course of
business;
(m)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of inventory in the ordinary course of business consistent with the
past practice of the Company and its Restricted Subsidiaries;
(n)    Investments by the Company or any of its Restricted Subsidiaries in an
aggregate amount at any time outstanding not to exceed $25,000,000;
(o)    the Company and its Restricted Subsidiaries may make Investments in an
aggregate amount not to exceed the Available Amount at such time (as determined
immediately before giving effect to the making of such Investment) so long as
(A) no Default or Event of Default then exists or would result therefrom and (B)
the Company would at the time of and immediately after giving effect to such
Investment be in compliance with the Financial Covenants, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period;
(p)    Investments by the Company and its Restricted Subsidiaries in joint
ventures in an aggregate amount at any time outstanding not to exceed
$25,000,000;
(q)    Investments by the Company in Bullseye Partnership, L.P. (i) in an
aggregate amount not exceeding $9,000,000 in any fiscal year and (ii) so long as
no Default or Event of Default shall have occurred and be continuing, in an
additional amount not to exceed $22,000,000 in any fiscal year (but, in the case
of this clause (ii), only to the extent such Investments are being made for
purposes consistent with the purposes for which such Investments are being made
as of the Closing Date), it being agreed that

109

--------------------------------------------------------------------------------




if any portion of such permitted amount is not used in any fiscal year, then
such unused portion may be used in any subsequent fiscal year;
(r)    Investments of a Restricted Subsidiary of the Company acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Company in a transaction after the Closing Date that is not
prohibited hereunder, to the extent that such Investments were not made in
contemplation of such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation; and
(s)    Investments in existence on the Closing Date and listed on Schedule 7.07.
Section 7.08.    Limitation on Optional Payments and Modifications of Debt
Instruments, Etc. (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, any Junior Debt or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (other than any Permitted Refinancing
(including successive refinancings)) other than (I) voluntary payments,
prepayments, repurchases, redemptions or defeasances of intercompany
Indebtedness permitted under Section 7.02(b) or Section 7.02(d) and (II)
voluntary payments, prepayments, repurchases, redemption or defeasance of such
Indebtedness in an aggregate amount not to exceed the Available Amount at such
time (as determined immediately before giving effect to the making of such
payment, prepayment, repurchase, redemption or defeasance) so long as, in the
case of this clause (a)(II), (i) no Default or Event of Default then exists or
would result therefrom and (ii) the Company would at the time of and immediately
after giving effect to such payment, prepayment, repurchase, redemption or
defeasance be in compliance with the Financial Covenants, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period; provided,
that nothing herein shall restrict the Company or any of its Restricted
Subsidiaries from making required payments of fees, customary “AHYDO” catch-up
payments, and regularly scheduled payments of interest on any Junior Debt
(provided that the payment of such fees and interest with respect to
subordinated Indebtedness shall be subject to the subordination provisions
governing such Indebtedness), (b) amend, modify or otherwise change, or consent
or agree to any amendment, modification, waiver or other change, to any of the
terms of any Junior Debt which would reduce the maturity or require any
scheduled principal payments or prepayments or any mandatory prepayment,
redemption or repurchase provisions or sinking fund obligations (except
customary ones, including customary “AHYDO” catch-up payments and in the context
of asset sales, casualty events or a change of control) to be made on a date
prior to the Latest Maturity Date then in effect or (c) amend, modify or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change, to any term or provision in the 2008 Indenture as such term or
provision is referred to in the definition of “CNTA Basket”, “CNTA Covered
Indebtedness” and “CNTA Limit”.
Section 7.09.    Limitation on Transactions with Affiliates. Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate, other than (i)
transactions between or among the Company and its Restricted Subsidiaries, (ii)
any Restricted Payment that is permitted under Section 7.06, (iii) any
transaction upon fair and reasonable terms no less favorable to the Company or
such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate, (iv)
employment, consulting, severance and other service or benefit related
arrangements between the Company, its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option and other equity award plans and employee
benefit plans and arrangements in the ordinary course of business, (v) the
payment of ordinary course customary fees, expenses and indemnities to
directors, officers, employees and consultants of the Company and its Restricted
Subsidiaries, and (vi) any

110

--------------------------------------------------------------------------------




transaction with an Affiliate that, as such, has been expressly approved by
either a majority of the Company’s independent directors or a committee of the
Company’s directors consisting solely of independent directors, in each case in
accordance with such independent directors’ fiduciary duties in their capacity
as such and upon advice from independent counsel.
Section 7.10.    Limitation on Sales and Leasebacks. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (such an arrangement, a “Sale and Lease-Back
Transaction”), other than (i) Sale and Lease-Back Transactions entered into in
connection with the financing of aircraft to be used in connection with the
Company’s business capitalized on the books of the Company or treated as
operating leases if the aggregate sale price of all such Sale and Lease-Back
Transactions does not exceed $25,000,000 in aggregate amount at any time
outstanding and (ii) Sale and Lease-Back Transactions capitalized on the books
of the Company or treated as operating leases (other than a Sale and Lease-Back
Transaction permitted by clause (i) above and other than in respect of any
Principal Property (as defined in the 2008 Indenture)) if the aggregate sale
price of all such Sale and Lease-Back Transactions under this clause (ii) does
not exceed $25,000,000 in aggregate amount at any time outstanding.
Section 7.11.    Limitation on Changes in Fiscal Periods. Permit the fiscal year
of the Company to end on a day other than December 31 or change the Company’s
method of determining fiscal quarters.
Section 7.12.    Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Company or any Subsidiary Guarantor to create, incur, assume or suffer to
exist any Lien upon any of its material Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement or other Security Document, other than (a) this Agreement and the
other Loan Documents; (b) the 2008 Indenture, (c) documentation governing Credit
Agreement Refinancing Debt or Indebtedness incurred under Section 7.02(j); (d)
documentation governing Indebtedness incurred to refinance Indebtedness
outstanding under the 2008 Indenture or Permitted Refinancings (including
successive refinancings) thereof (to the extent such provisions are not more
restrictive than customary market terms for Indebtedness of such type (and in
any event not materially more restrictive than the restrictions contained in
this Agreement), so long as the Company has determined that such restrictions
will not materially impair its ability to make payments due hereunder), (e) any
agreements governing any purchase money Liens (or any Permitted Refinancing in
respect thereof (including successive refinancings)), Capital Lease Obligations
or Permitted Acquisition Indebtedness otherwise permitted hereby (in the case of
Permitted Assumed Acquisition Indebtedness, any prohibition or limitation shall
only be effective against the assets financed thereby and in the case of any
Permitted Refinancing of purchase money Indebtedness or Permitted Acquisition
Indebtedness, shall be no more restrictive, taken as a whole, than that in the
relevant refinanced agreement); (f) customary restrictions on the assignment of
leases, licenses and contracts entered into in the ordinary course of business;
(g) any agreement in effect at the time any Person becomes a Restricted
Subsidiary of the Company; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
(h) customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary of the Company (or the assets of a
Restricted Subsidiary of the Company) pending such sale; provided such
restrictions and conditions apply only to the Restricted Subsidiary of the
Company that is to be sold (or whose assets are to be sold) and such sale is
permitted hereunder; (i) restrictions under agreements evidencing or governing
or otherwise relating to Indebtedness of Restricted Subsidiaries that are not
Subsidiary Guarantors; provided that such restrictions are applicable only with

111

--------------------------------------------------------------------------------




respect to the assets of Subsidiaries that are not Subsidiary Guarantors; (j)
customary provisions in joint venture agreements, limited liability company
operating agreements, partnership agreements, stockholders agreements and other
similar agreements; (k) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business and (l) any agreement set forth in the documentation governing
Indebtedness outstanding on the Closing Date and set forth on Schedule 7.12 or
any Permitted Refinancing thereof (including successive refinancings) so long as
such provisions are not materially more restrictive on the Company and its
Restricted Subsidiaries than those contained in the Indebtedness refinanced.
Section 7.13.    Limitation on Restrictions on Subsidiary Distributions. Enter
into or suffer to exist or become effective any consensual contractual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a)
make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Company or any
Subsidiary Guarantor, (b) make Investments in the Company or any Subsidiary
Guarantor or (c) transfer any of its assets to the Company or any Subsidiary
Guarantor, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, provided such Disposition is permitted hereunder; provided that this
Section 7.13 shall not apply to (1) encumbrances or restrictions arising by
reason of customary non-assignment or no-subletting clauses in leases or other
contracts entered into in the ordinary course of business and consistent with
past practices; (2) encumbrances or restrictions in the 2008 Indenture; (3)
encumbrances or restrictions in the documentation governing Credit Agreement
Refinancing Debt or Indebtedness incurred under Section 7.01(j) (in the case of
such Indebtedness under Section 7.02(j), to the extent such provisions are more
restrictive than customary market terms for Indebtedness of such type (and in
any event not materially more restrictive than the restrictions contained in
this Agreement), so long as the Company has determined that such restrictions
will not materially impair its ability to make payments due hereunder); (4)
encumbrances or restrictions in agreements governing any purchase money Liens
(or any Permitted Refinancing in respect thereof (including successive
refinancings)), Capital Lease Obligations or Permitted Acquisition Indebtedness
otherwise permitted hereby (in the case of Permitted Assumed Acquisition
Indebtedness, any prohibition or limitation shall only be effective against the
assets financed thereby and in the case of any Permitted Refinancing of purchase
money Indebtedness or Permitted Acquisition Indebtedness, shall be no more
restrictive than that in the relevant refinanced agreement); (5) any agreement
in effect at the time any Person becomes a Restricted Subsidiary of the Company;
provided that such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Company; (6) provisions with
respect to the disposition or distribution of assets or property in joint
venture agreements, asset sale agreements, agreements in respect of sales of
Capital Stock and other similar agreements entered into in connection with
transactions permitted under this Agreement, provided that such encumbrance or
restriction shall only be effective against the assets or property that are the
subject of such agreements; (7) restrictions under agreements evidencing or
governing or otherwise relating to Indebtedness of Restricted Subsidiaries that
are not Subsidiary Guarantors; provided that such Indebtedness is only with
respect to the assets of Subsidiaries that are not Subsidiary Guarantors and (8)
any agreement set forth in the documentation governing Indebtedness outstanding
on the Closing Date and set forth on Schedule 7.13 or any Permitted Refinancing
thereof (including successive refinancings) so long as such provisions are not
materially more restrictive on the Company and its Restricted Subsidiaries than
those contained in the Indebtedness refinanced.

112

--------------------------------------------------------------------------------




Section 7.14.    Limitation on Lines of Business. Enter into any business,
either directly or through any Restricted Subsidiary, except for those
businesses in which the Company and its Restricted Subsidiaries are engaged on
the date of this Agreement or that are reasonably related thereto.
Section 7.15.    Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.
Section 7.16.    Use Of Proceeds.
(a)    The Company will not, directly or, to the knowledge of the Company,
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) for the purpose of funding or facilitating any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding or facilitation, is the subject of Sanctions to the extent that
such funding or activities are prohibited by applicable Sanctions, or (ii) in
any other manner that would result in a violation of applicable Sanctions by any
party hereto.
(b)    The Company will not use the proceeds of the Loans, directly or, to the
knowledge of the Company, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA, or in violation of any other applicable anti-corruption laws.
Section 7.17.    Permitted Activities of Harsco Holdings, Inc. For so long as
the 2018 Senior Notes are outstanding under the 2008 Indenture, (a) permit
Harsco Holdings, Inc. to take any action or engage in any activities that would
cause Harsco Holdings, Inc. to be an Indenture Restricted Subsidiary and (b)
Harsco Holdings, Inc. shall not transfer any material Subsidiaries (or the
Capital Stock or Indebtedness thereof) or assets to any Indenture Restricted
Subsidiary.


Article 8
Events of Default
If any of the following events shall occur and be continuing:
(a)    (i) any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or (ii)
any Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other written statement furnished by it at any time
under or in connection with this Agreement or any such other Loan Document shall
prove to have been inaccurate in any material respect on or as of the date made
or deemed made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.04(a) (with respect to
any Borrower only), Section 6.07(a) or Article 7; or

113

--------------------------------------------------------------------------------




(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after the earlier of
the Company’s knowledge thereof and written notice thereof to the Company from
the Administrative Agent; or
(e)    the Company or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation with respect to principal of any
Indebtedness, but excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that (x) a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate the Threshold Amount and (y) clause (iii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documentation governing
such Indebtedness; or
(f)    (i) any Borrower or any of its Significant Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any of its Significant Subsidiaries shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Borrower or any of its Restricted Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (iii) results in the
entry of an order for relief or order or decree approving any such adjudication
or appointment or (iv) remains undismissed, undischarged or unbonded for a
period of 60 consecutive days; or (v) there shall be commenced against any
Borrower or any of its Significant Subsidiaries any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or substantially all of its assets that results in
the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (vi) any Borrower or any of its Significant Subsidiaries shall take
any material action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (vii) any Borrower or any of its Significant Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

114

--------------------------------------------------------------------------------




(g)    (i) any Person shall engage in any non-exempt “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) the occurrence of an ERISA Event, whether or not waived, shall exist
with respect to any Plan, or any Lien in favor of the PBGC or a Plan shall arise
on the assets of the Company or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings under Title IV of
ERISA shall commence to have a trustee appointed under Title IV of ERISA, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Company or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Required Lenders shall be likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
(h)    one or more judgments or decrees shall be entered against the Company or
any of its Restricted Subsidiaries involving for the Company and its Restricted
Subsidiaries taken as a whole a liability (not paid or covered by indemnity or
insurance) equal to or greater than the Threshold Amount, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof; or
(i)    any of the Security Documents shall cease, for any reason (other than by
reason of the release thereof pursuant to Section 10.16), to be in full force
and effect, or any Loan Party or any controlled Affiliate of the Company shall
so assert, or any Lien created or purported to be created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to Collateral with an aggregate
Fair Market Value in excess of $5,000,000 (except to the extent that any such
loss of perfection or priority results from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or from the failure of the
Collateral Agent to file UCC continuation statements (or similar statements or
filings in other jurisdictions) and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage); or
(j)    any guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the release
thereof pursuant to Section 10.16), to be in full force and effect or any Loan
Party or any controlled Affiliate of the Company shall so assert; or
(k)    any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to any Borrower, the Commitments shall
automatically and immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing or accrued under this Agreement
and the other Loan Documents (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall
automatically and immediately become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding, and (B) if such event is any
other Event of Default, any or all of the following actions may be taken: (i)
with the consent of the Majority Revolving Credit Facility Lenders, the
Administrative Agent may, or upon the request of the Majority Revolving Credit
Facility Lenders, the Administrative Agent shall, by notice to the Company
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit

115

--------------------------------------------------------------------------------




Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Company, declare the
Loans hereunder (with accrued interest thereon) and all other amounts accrued or
owing under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and (iii) with the consent of the Required Lenders,
the Administrative Agent (or, in the case of the exercise of right and remedies
with respect to the Collateral pursuant to the Security Documents, the
Collateral Agent) may, or upon the request of the Required Lenders, the
Administrative Agent (or, in the case of the exercise of right and remedies with
respect to the Collateral pursuant to the Security Documents, the Collateral
Agent) shall, exercise on behalf of itself, the Lenders and any Issuing Lender
all other rights and remedies available to it, the Lenders and any Issuing
Lender under the Loan Documents. In the case of all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired face amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Loan Parties hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
Obligations of the Loan Parties hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Company (or such other Person as may be
lawfully entitled thereto).


Article 9
The Administrative Agent and the Collateral Agent
Section 9.01.    Appointment and Authority.
(a)    Each Lender hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the Administrative Agent for each of the Facilities and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
(b)    [Reserved].
(c)    Each Lender hereby irrevocably appoints Citibank, N.A. to act on its
behalf as the collateral agent for each of the Facilities and under the other
Loan Documents and authorizes the Collateral Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.
(d)    Without limiting the generality of the foregoing, the Collateral Agent is
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the

116

--------------------------------------------------------------------------------




rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
(ii) the Collateral Agent is hereby authorized to negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.
(e)    The institution serving as the Administrative Agent and/or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.
Section 9.02.    Duties of Administrative Agent; Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Majority Facility Lenders or the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.01), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose, nor shall it be liable for
the failure to disclose, any information relating to the Company or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. As among the Agents and the Lenders, no Agent shall be liable to any
of the Lenders for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.01) or in the absence of its own gross negligence or willful misconduct. No
Agent shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to such Agent by the Company or
a Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 5 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability to
the Lenders for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability to the Lenders
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it, and shall not be liable to the Lenders for any action taken or not taken in
good faith by it in accordance with the advice of any such counsel, accountants
or experts.

117

--------------------------------------------------------------------------------




Section 9.03.    Delegation of Duties.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent.
Section 9.04.    Resignation of Agent
Subject to the appointment and acceptance of a successor Agent as provided
below, the Administrative Agent or the Collateral Agent may resign at any time
by notifying the Lenders and the Company. Upon any such resignation of such
Agent, the Required Lenders shall have the right subject to the prior written
approval of the Company (which approval shall not be unreasonably withheld,
delayed or conditioned and shall not be required upon the occurrence and
continuance of an Event of Default), to appoint a successor. If no successor
Administrative Agent or the Collateral Agent shall have been so appointed by the
Required Lenders, with, absent the occurrence and continuance of an Event of
Default, the consent of the Company, and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the applicable Lenders, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank capable of performing the duties of the
Administrative Agent or Collateral Agent, as the case may be. If no successor
Agent has been appointed pursuant to the immediately preceding sentence by the
30th day after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders (subject to the
prior written approval of the Company to the extent such approval would have
been required under the second sentence of this paragraph) appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be. Any such
resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Lender, in which case such resigning
Agent (x) shall not be required to issue any further Letters of Credit and (y)
shall maintain all of its rights as Issuing Lender with respect to any Letters
of Credit issued by it prior to the date of such resignation. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 10.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
Section 9.05.    Non-Reliance on Agent and other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

118

--------------------------------------------------------------------------------




Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Joint Bookrunners,
the Co-Syndication Agents and the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint Lead
Arrangers and the Joint Bookrunners, the Co-Syndication Agents and the
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, neither the Joint Lead
Arrangers, the Joint Bookrunners, the Co-Syndication Agents nor the
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.
If at any time any Lender serving as an Agent becomes a Defaulting Lender, or an
Affiliate of a Defaulting Lender is serving as an Agent, and such Defaulting
Lender fails to cure all defaults that caused it to become a Defaulting Lender,
and cease being a Defaulting Lender or an Affiliate of a Defaulting Lender,
within ten Business Days from the date it became a Defaulting Lender, then the
Required Lenders may, but shall not be required to, direct such Agent to resign
as Agent (including, without limitation, any functions and duties as
Administrative Agent, Collateral Agent and/or as Issuing Lender, as the case may
be), and upon the direction of the Required Lenders, as applicable, such Agent
shall be required to so resign, in accordance with the sixth paragraph of this
Article 9.


Article 10
Miscellaneous
Section 10.01.    Amendments and Waivers. Neither this Agreement or any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.01. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent or
the Collateral Agent, as the case may be, and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:
(i)    forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable under this Agreement (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of the Total Leverage Ratio (or the defined terms used therein)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby;

119

--------------------------------------------------------------------------------




(ii)    amend, modify or waive any provision of this Section 10.01 or reduce any
percentage specified in the definition of Required Lenders or Supermajority
Lenders, release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of each Lender;
(iii)    amend, modify or waive Section 10.06(a) as it relates to the assignment
or transfer by any Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents without the consent of each Lender, the
Administrative Agent and each Issuing Lender;
(iv)    amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 5.02 or 5.03
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such extension of credit to be made)
without the consent of the Majority Revolving Credit Facility Lenders (provided,
that any such amendment, modification or waiver may be made with the consent of
the Majority Revolving Credit Facility Lenders, and no other Lenders);
(v)    reduce the percentage specified in the definition of Majority Facility
Lenders or Majority Revolving Credit Facility Lenders with respect to any
Facility without the consent of all of the Lenders under such Facility;
(vi)    amend, modify or waive any provision of Article 9, or any other
provision directly affecting the rights, duties or obligations of the
Administrative Agent or the Collateral Agent, as the case may be, without the
consent of such Agent directly affected thereby;
(vii)    amend, modify or waive the pro rata requirements of clauses (a), (b) or
(c) of Section 2.18 or Section 10.07(a) without the consent of each Lender
directly affected thereby;
(viii)    amend, modify or waive any provision of Article 3 or any other
provision directly affecting the rights, duties or obligations of any Issuing
Lender without the consent of each Issuing Lender directly affected thereby;
(ix)    impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.06 without the
consent of each Lender;
(x)    change the provisions of any Loan Document in a manner that by its terms
directly and adversely affects the rights of Lenders holding Loans of one
Facility differently from the rights of Lenders holding Loans of any other
Facility without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Facility;
(xi)    (A) amend or modify the definition of “Alternative Currency” or Section
2.25 or (B) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date, in each case, without the consent of each
Revolving Credit Lender directly affected thereby;
(xii)    amend, modify or waive Section 2.10(e), Section 2.10(f), Section
2.12(b)(iii), Section 2.12(c), or Section 7.01(a)(ii), in each case, without the
consent of the Supermajority Lenders; or

120

--------------------------------------------------------------------------------




(xiii)    modify the protections afforded to an SPC pursuant to the provisions
of Section 10.06(i) without the written consent of such SPC.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile or electronic transmission (e.g. .PDF or .TIF email
file) shall be effective as delivery of a manually executed counterpart thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything to the contrary set forth herein, any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the Loan
Parties and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section 10.01 if
such Class of Lenders were the only Class of Lenders hereunder at the time so
long as, the applicable Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Majority Facility Lenders stating that the Majority
Facility Lenders object to such amendment.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof, (y) to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders, Majority Facility Lenders and
Majority Revolving Credit Facility Lenders and (z) to permit any such additional
credit facilities which are term facilities to share ratably with the Term Loans
in the application of prepayments and to permit any such credit facilities which
are revolving credit facilities to share ratably with the Revolving Credit
Facility in the application of prepayments and commitment reductions; provided
that no such consent of the Required Lenders shall be required to make any
changes contemplated by Section 2.24, Section 2.29 and Section 2.30, as
applicable.
In addition, each of the Lenders and the Issuing Bank (including in their
capacities as potential Cash Management Banks, Qualified Counterparties,
Designated Bilateral Letter of Credit Issuer and

121

--------------------------------------------------------------------------------




potential Hedge Banks) irrevocably agree that (x) the Collateral Agent (and/or
the Administrative Agent) may, without any further consent of any Lender, enter
into or amend any Customary Intercreditor Agreement with the collateral agent or
other representatives of the holders of Indebtedness that is permitted to be
secured by a Lien on the Collateral that is permitted under this Agreement, (y)
the Collateral Agent may rely exclusively on a certificate of a Responsible
Officer of the Borrower as to whether any such other Liens are permitted and (z)
any such Customary Intercreditor agreement referred to in clause (x) above,
entered into by the Collateral Agent, shall be binding on the Secured Parties
and each Lender hereby agrees that it will take no actions contrary to the
provisions of any such intercreditor agreement.
If the Administrative Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Company shall be permitted to amend such provision, and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days after notice thereof.
Notwithstanding anything herein to the contrary, the Company and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions Section 2.24, Section 2.25, Section 2.29 and Section 2.30.
Section 10.02.    Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of delivery by hand,
overnight courier service or telecopy notice, when received, addressed (a) in
the case of any Borrower, the Administrative Agent or the Collateral Agent, as
follows, (b) in the case of the Lenders and the other Agents, as set forth in an
Administrative Questionnaire delivered to the Administrative Agent or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

122

--------------------------------------------------------------------------------




The Borrowers:
Harsco Corporation
350 Poplar Church Road
Camp Hill, Pennsylvania 17011
Attention: Michael Kolinsky
Telecopy: 717-329-2422
And a further copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza,
New York, NY 10004
Attention: Daniel Bursky & Viktor Okasmaa
Telecopy: 212-859-4000
The Administrative Agent and the Collateral Agent:
Citibank, N.A.
Attention: Agency Group
Facsimile: 646-274-5080
Telephone: 302-894-6010
Email: global.loans.support@citi.com
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Company

; provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
The Company hereby agrees, unless directed otherwise by the Administrative Agent
or unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Company, that it will, or will cause its
Restricted Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 6 including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.13 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Article 3, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Company agrees, and agrees to cause its Restricted Subsidiaries,
to continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Loan Documents but
only to the extent requested by the Administrative Agent.
The Company hereby acknowledges that (a) the Administrative Agent will make
available to the applicable Lenders and each Issuing Lender materials and/or
information provided by or on behalf of the

123

--------------------------------------------------------------------------------




Company hereunder (collectively, the “Company Materials”) by posting the Company
Materials on Intralinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Company or its securities) (each, a “Public Lender”). The Company hereby agrees
that (w) all Company Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Company Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States federal and state
securities laws (provided, however, that for the avoidance of doubt, to the
extent such Company Materials constitute Information, they shall be subject to
the provisions of Section 10.15); (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Company Materials shall be marked
“PUBLIC”, unless the Company notifies the Administrative Agent promptly that any
such document contains material non-public information: (1) the Loan Documents,
(2) financial statements and Compliance Certificates provided to the
Administrative Agent pursuant to the Loan Documents and (3) notification of
effective changes in the terms of the Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Company or its securities for purposes of United States Federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

124

--------------------------------------------------------------------------------




The Administrative Agent agrees that the receipt of the Communications by it at
its e-mail address set forth above shall constitute effective delivery of the
Communications to it for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section 10.03.    No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Issuing Lender,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder, or any abandonment or
discontinuance of steps to enforce such right, remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided herein and in any other Loan Document are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 10.01, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Borrower in any case shall
entitle any Borrower to any other or further notice or demand in similar or
other circumstances.
Section 10.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and each Issuing Lender and shall survive
the making by the Lenders of the Loans and the issuance of Letters of Credit by
the Issuing Lenders, regardless of any investigation made by the Lenders or the
Issuing Lenders or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Sections 2.19, 2.20,
2.21 and 10.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Lender.
Section 10.05.    Payment of Expenses; Indemnity.
(a)    The Company agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, each
Issuing Lender and each other Agent in connection with the syndication of the
Facilities (other than fees payable to syndicate members) and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the

125

--------------------------------------------------------------------------------




transactions hereby or thereby contemplated shall be consummated) or incurred by
the Administrative Agent, the Collateral Agent, each Issuing Lender, each other
Agent or any Lender in connection with the enforcement or preservation of its
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made or Letters of Credit issued hereunder, including
the reasonable and documented fees, charges and disbursements of Davis Polk &
Wardwell LLP, counsel for the Administrative Agent and the Collateral Agent,
and, in connection with any such enforcement or preservation, the fees, charges
and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent, each Issuing Lender, each other Agent and any Lender; provided
that, in each case, such payment or reimbursement obligation shall be limited to
a single law firm in any jurisdiction (absent an actual conflict of interest).
(b)    The Company agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender, each Issuing Lender and each other Agent and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements (limited, in the case of
counsel fees, charges and disbursements, to one counsel for all such
Indemnitees, taken as a whole and one local counsel to such Indemnitees, taken
as a whole, in each appropriate jurisdiction, and additional counsel in the case
of actual conflict of interest where such Indemnitee informs the Company of such
conflict and retains such counsel) to the extent incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including the syndication of the Facilities), (ii) the use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Company, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
release of Materials of Environmental Concern at, in, under, on or from any
Mortgaged Property (or facilities located thereon) or any other real property
(or facilities located thereon) currently or formerly owned, leased, or operated
by the Company or any of its Subsidiaries, or any Environmental Liability
related in any way to the Company or its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available with respect to any
losses, claims, damages, liabilities or related expenses to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the bad faith, gross negligence or willful misconduct of such
Indemnitee or (2) disputes arising solely among Indemnitees (other than any
Agent or its Related Parties in its capacity as an Agent hereunder) and that do
not involve any act or omission by the Company or its Subsidiaries or its
controlled Affiliates or (B) arise from any settlement of any proceeding
effected without the Company’s written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), but if settled with the
Company’s written consent, or if there is a judgment against an Indemnitee in
any such proceeding, the Company agrees to indemnify and hold harmless each
Indemnitee in the manner set forth in this Section 10.05(b) (provided that the
Company’s consent shall not be required to effect any settlement of any such
proceeding if an Event of Default has occurred and is continuing at the time
such settlement is to be effected; provided, further that, if at any time an
Indemnitee shall have requested in accordance with this Agreement that the
Company reimburse such Indemnitee for legal or other expenses in connection with
investigating, responding to or defending any proceeding, the Company shall be
liable for any settlement of any proceeding effected without the Company’s
written consent if (x) such settlement is entered into more than 30 days after
receipt by the Company of such request for reimbursement and (y) the Company
shall not have reimbursed such Indemnitee in accordance with such

126

--------------------------------------------------------------------------------




request prior to the date of such settlement). All amounts due under this
Section 10.05 shall be payable promptly after written demand upon the Company
therefor together with a reasonably detailed invoice. Statements payable by the
Company pursuant to this Section 10.05 shall be submitted to Assistant Treasurer
(Fax No. 717-763-6409) (Telephone No. 717-763-6402) with a copy to the General
Counsel (Fax No. 717-763-6402), at the address of the Company set forth in
Section 10.02, or to such other Person or address as may be hereafter designated
by the Company in a notice to the Administrative Agent. This Section 10.5(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, liabilities or related expenses arising from any
non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, the Collateral Agent, any Issuing Lender
or any other Agent under paragraph (a) or (b) of this Section 10.05, each
applicable Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, such Issuing Lender or such other Agent, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Issuing Lender or
such other Agent in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the Aggregate Exposure
in respect of the applicable Facility or Facilities at the time (in each case,
determined as if no Lender were a Defaulting Lender).
(d)    To the extent permitted by applicable law, none of the parties hereto
shall assert, and each party hereto and each Indemnitee hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that the foregoing shall not
relieve the Company of its indemnification obligations set forth in Section
10.05(b) to the extent any Indemnitee is found so liable.
(e)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender, any Issuing
Lender or any other Agent.
Section 10.06.    Successors and Assigns; Participations and Assignments. (a)
This Agreement shall be binding upon and inure to the benefit of the Borrowers,
the Lenders, the Agents, the Issuing Lenders, all future holders of the Loans
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Agents, each Issuing Lender and each Lender
(provided that a Borrower may merge or consolidate with another Borrower in
accordance with Section 7.04).
(b)    Any Lender may, without the consent of, or notice to, any Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (other than the Company
or any of its controlled Affiliates) (each, a “Participant”) participating
interests in any Loan owing to such Lender, any Commitment of such Lender or any
other interest of such Lender hereunder and under the other Loan Documents. In
the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for

127

--------------------------------------------------------------------------------




the performance thereof, such Lender shall remain the holder of any such Loan
for all purposes under this Agreement and the other Loan Documents, and the
Borrowers and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to enforce this agreement or to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan Party therefrom, except to the extent that such
amendment, waiver or consent would require the consent of all Lenders, all
affected Lenders or all affected Lenders under a particular Facility pursuant to
Section 10.01. Each Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.07(a) as fully as if such Participant
were a Lender hereunder. Each Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.19, 2.20 and 2.21 as if such
Participant were a Lender (subject to the requirements and limitations therein,
including the requirements under Section 2.20(e), (f) or (h) (it being
understood that the documentation required under Section 2.20(e), (f) or (h)
shall be delivered to the transferor Lender)); provided that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred except to the extent such entitlement
to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and interest thereon) of each
participant’s interest in the Loans or other Obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrowers, the Lenders and each Agent
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
(c)    Any Lender (an “Assignor”) may, in accordance with applicable law, at any
time and from time to time assign to one or more Eligible Assignees (an
“Assignee”) all or any part of its rights and obligations under this Agreement,
with the written consent of the Administrative Agent, the Company and, in the
case of any assignment of Revolving Credit Commitments, each Issuing Lender (in
each case which shall not be unreasonably withheld, delayed or conditioned and,
in the case of the Company, shall be deemed given if such consent is not
received or expressly declined in writing within ten Business Days after request
(in accordance with Section 10.02) therefor) pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D or any other form approved by
the Administrative Agent (an “Assignment and Acceptance”), executed by such
Assignee and such Assignor (and, where the consent of the Company, the
Administrative Agent or each Issuing Lender is required pursuant to the
foregoing provisions, by the Company and such other Persons) and delivered to
the Administrative Agent (A) via an electronic settlement system satisfactory to
the Administrative Agent or (B) if previously agreed by the Administrative
Agent, manually, for its acceptance and recording in the Register; provided that
no such assignment to an Assignee (other than any Lender or any Affiliate or
Related Fund thereof) shall be in an aggregate principal amount (determined as
of the date of the relevant Assignment and Acceptance or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) of less than
(i) $1,000,000, in the case of Term Loans and (ii) $2,500,000, in the case of
Revolving Credit Commitments (in each case, other than in the case of an
assignment of all of a Lender’s interests under this Agreement),

128

--------------------------------------------------------------------------------




unless otherwise agreed by the Company and the Administrative Agent (each such
consent not to be unreasonably withheld or delayed). Any such assignment need
not be ratable as among the Facilities. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder with Commitments and/or Loans as
set forth therein, and (y) the Assignor thereunder shall, to the extent provided
in such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto, except as to Section 2.19, 2.20 and 10.05 in respect
of the period prior to such effective date). Notwithstanding any provision of
this Section 10.06 to the contrary, (I) the consent of the Company shall not be
required for any assignment (x) in the case of any assignment of Term Loans, to
another Lender, an Affiliate of a Lender or a Related Fund of a Lender and, in
the case of any assignment of Revolving Credit Commitments, to another Revolving
Credit Lender, an Affiliate of a Revolving Credit Lender or a Related Fund of a
Revolving Credit Lender, (y) that occurs at any time when any Event of Default
under Section 8(a) or Section 8(f) shall have occurred and be continuing or (z)
during the primary syndication of the Term Loans and the Term Loan Commitments
to Persons identified in writing to the Company as syndication targets prior to
the Closing Date and (II) the consent of the Administrative Agent shall not be
required for any assignment of Term Loans to another Lender, an Affiliate of a
Lender or a Related Fund of a Lender. For purposes of the minimum assignment
amounts set forth in this paragraph, multiple assignments by two or more Related
Funds shall be aggregated.
(d)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Credit Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above
or otherwise agreed in writing between such assigning Lender and such assignee,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Company or any Subsidiary or the
performance or observance by the Company or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 4.01 or delivered pursuant to Section 6.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such

129

--------------------------------------------------------------------------------




assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(e)    The Administrative Agent, acting for this purpose as agent of the
Borrowers, shall maintain at one of its addresses in the City of New York a copy
of each Assignment and Acceptance delivered to it and a register with respect to
the applicable Facility (each, a “Register”) for the recordation of the names
and addresses of the applicable Lenders and the Commitment of, and principal
amount of the applicable Loans owing to, each applicable Lender from time to
time. The entries in such Register shall be conclusive, in the absence of
manifest error, and the Borrowers, each Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in such
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on such
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance; thereupon, if requested by the Assignee, one or more new Notes in
the same aggregate principal amount shall be issued to the designated Assignee,
and the old Notes shall be returned by the Administrative Agent to the Company
marked “canceled”. Such Register shall be available for inspection by the
Borrowers or any Lender (with respect to any entry relating to such Lender’s
Loans) at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Upon its receipt of an Assignment and Acceptance executed by an Assignor
and an Assignee (and, in any case where the consent of any other Person is
required by Section 10.06(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder) and any applicable tax
forms and other documentation required pursuant to Sections 2.20(e), (f) or (h),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register. Each Borrower, at its own
expense, promptly upon request, shall execute and deliver to the Administrative
Agent (in exchange for the Revolving Credit Note and/or applicable Term Notes,
as the case may be, of the assigning Lender) a new Revolving Credit Note and/or
applicable Term Notes, as the case may be, to the order of such Assignee in an
amount equal to the Revolving Credit Commitment and/or applicable Term Loans, as
the case may be, assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment
and/or Term Loans, as the case may be, upon request, a new Revolving Credit Note
and/or Term Notes, as the case may be, to the order of the Assignor in an amount
equal to the Revolving Credit Commitment and/or applicable Term Loans, as the
case may be, retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.
(g)    Subject to Section 10.15, any Lender or participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 10.06, disclose to the assignee or participant or
proposed assignee or participant any information relating to the Company
furnished to such Lender by or on behalf of the Company, including notification
of the inclusion of, if applicable, material non-public information regarding
the Company and/or its Restricted Subsidiaries.
(h)    For avoidance of doubt, the parties to this Agreement acknowledge that
the provisions of this Section concerning assignments of Loans and Notes relate
only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Loans and Notes, including, without

130

--------------------------------------------------------------------------------




limitation, any pledge or assignment by a Lender of any Loan or Note to any
Federal Reserve Bank in accordance with applicable law; provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.06(i), any SPC may
(A) with notice to, but without the prior written consent of, the Company and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Company and the Administrative Agent (which
consent shall not be unreasonably withheld, delayed or conditioned) to any
financial institutions (other than Disqualified Institutions) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans, and (B) disclose on a confidential basis in
accordance with Section 10.15 any non-public information relating to its Loans
to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Company or its Subsidiaries may be
disclosed only with the Company’s consent which will not be unreasonably
withheld, delayed or conditioned.
(j)    [Reserved]
(k)    So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to the Company
on a non-pro rata basis through (and solely through) Dutch Auctions open to all
Lenders, subject to the following limitations and other provisions:
(i)    the maximum principal amount (calculated on the face amount thereof) of
all Term Loans that the Company may offer to purchase or take assignment of
shall not exceed 25% of the aggregate principal amount of Term Loans made on the
Closing Date;
(ii)    the Company will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Term
Loan Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings or conference calls attended solely by the
Term Loan Lenders and the Administrative Agent;
(iii)    borrowings shall not be made under the Revolving Credit Facility to
directly or indirectly fund the purchase or assignment;

131

--------------------------------------------------------------------------------




(iv)    any Term Loans purchased by the Company shall be automatically and
permanently cancelled immediately upon acquisition by the Company;
(v)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
noncash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Company shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA;
(vi)    the cancellation of Term Loans in connection with a Dutch Auction shall
not constitute a voluntary or mandatory prepayment for purposes of Section 2.11
or 2.12, but the face amount of Term Loans cancelled as provided for in clause
(iv) above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the Term Loans; and
(vii)    the Company shall represent and warrant as of the date of any such
purchase and assignment that neither the Company nor any of its officers has any
material non-public information with respect to the Company or any of its
Restricted Subsidiaries or securities that has not been disclosed to the
assigning Lender (other than because such assigning Lender does not wish to
receive material non-public information with respect to the Company and its
Restricted Subsidiaries or securities) prior to such date to the extent such
information could reasonably be expected to have a material effect upon, or
otherwise be material, to a Term Loan Lender’s decision to assign Term Loans to
the Company, in each case except to the extent that such Lender has entered into
a customary “big boy” letter with the Company.
(l)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the Trade Date on which the assigning Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment in writing in its sole and absolute discretion,
in which case such Person will not be considered a Disqualified Institution for
the purpose of such assignment or participation). For the avoidance of doubt,
with respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (i) shall not be void,
but the other provisions of this clause (i) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Company may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrower owing to such Disqualified Institution
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Institutions, purchase or prepay
such Term Loan by paying the lesser of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such Term Loans,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the

132

--------------------------------------------------------------------------------




lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent, the Collateral Agent or any Lender to undertake any action (or refrain
from taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Bankruptcy Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Bankruptcy Plan,
(2) if such Disqualified Institution does vote on such Bankruptcy Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Bankruptcy Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by any applicable bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower (collectively, the “DQ List”)
on the Platform, including that portion of the Platform that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same. Notwithstanding the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant is a Disqualified Institution nor (y) have any liability with
respect to any assignment or participation of Loans to any Disqualified
Institution.
Section 10.07.    Adjustments; Set Off. (a) Except (x) to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (or provides for the application of funds
arising from the existence of a Defaulting Lender) or (y) to the extent any
payment is obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or L/C Disbursements to any assignee or
participant (other than to the Company or any Subsidiary thereof, except
pursuant to Section 10.06(k)), if any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
paragraph (f) of Article 8, or otherwise), in a proportion greater than its pro
rata share of any such payment to or collateral received by any other Lender, if
any, in respect of such other Lender’s obligations under this Agreement, such
Benefitted Lender shall (i) notify the Administrative Agent and each other
Lender of the receipt of such payment and (ii) purchase for cash at face value
from the other Lenders a participating interest in such portion of each such
other Lender’s obligations under this Agreement, or shall provide such other
Lenders with the benefits of any such collateral, as shall be

133

--------------------------------------------------------------------------------




necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Lender’s obligations under
this Agreement deemed to have been so purchased may exercise any and all rights
of setoff as set forth in clause (b) below by reason thereof as fully as if such
Lender had made a Loan directly to such Borrower in the amount of such
participation.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender and each Issuing Lender shall have the right, without prior notice
to the Borrowers, any such notice being expressly waived by the Borrowers to the
extent permitted by applicable law, upon any amount becoming due and payable by
any Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) after the occurrence and during the continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or Issuing Lender or any
branch or agency thereof to or for the credit or the account of any Borrower;
provided that if any Defaulting Lender shall exercise such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.27
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Collateral Agent, the Issuing Lenders and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and each Issuing
Lender agrees promptly to notify the Company and the Administrative Agent after
any such setoff and application made by such Lender or such Issuing Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
Section 10.08.    Counterparts. (a) This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission (e.g. by .PDF or .TIF
file) shall be effective as delivery of a manually executed counterpart hereof.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 10.09.    Severability. Any provision of this Agreement that is invalid,
illegal, prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality,
prohibition or unenforceability without affecting, impairing or invalidating the
remaining provisions hereof, and any such invalidity, illegality, prohibition or
unenforceability in any jurisdiction shall not affect, impair, invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or

134

--------------------------------------------------------------------------------




unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 10.10.    Integration. This Agreement, the other Loan Documents, the
engagement letter dated as of October 27, 2015 among the Company and the
Arrangers party thereto, the fee letter dated the date hereof among the Company
and the Arrangers party thereto and any fee letters executed by the Company and
the Administrative Agent or the Collateral Agent referred to therein represent
the entire agreement of the Borrowers, the Agents and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to the subject matter hereof not expressly set forth herein or in the other Loan
Documents.
Section 10.11.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN
EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
Section 10.12.    Submission to Jurisdiction; Waivers.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its Property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(b)    Each of the parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court referred to in clause (a) above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.02. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

135

--------------------------------------------------------------------------------




Section 10.13.    Judgment Currency. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum due hereunder in U.S. Dollars
into another currency, the parties hereto agree, to the fullest extent that they
may legally and effectively do so, that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase U.S. Dollars with such other currency in New York, New York, on
the Business Day immediately preceding the day on which final judgment is given.
The obligation of any Borrower in respect of any sum due to any Lender hereunder
in U.S. Dollars shall, to the extent permitted by applicable law,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt of any sum
adjudged to be so due in the judgment currency such Lender may in accordance
with normal banking procedures purchase U.S. Dollars in the amount originally
due to such Lender with the judgment currency. If the amount of U.S. Dollars so
purchased is less than the sum originally due to such Lender, each Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender against the resulting loss; and if the amount of U.S.
Dollars so purchased is greater than the sum originally due to such Lender, such
Lender agrees to repay such excess.
Section 10.14.    Acknowledgments. Each Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    no Agent nor any Lender has any fiduciary relationship with or duty to
such Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents and the Lenders,
on one hand, and the Borrowers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Borrowers and the Lenders.
Section 10.15.    Confidentiality. Each of the Agents, the Issuing Lenders and
the Lenders agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent any Agent, any Issuing Lender or any
Lender from disclosing any such Information (a) to any Agent, any other Lender
or any Affiliate of any thereof, (b) subject to Section 10.06(g) and except to
any Disqualified Institution to the extent that a list thereof has been made
available to the Lenders, to any Participant or Assignee (each, a “Transferee”)
or prospective Transferee or to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company or any
Subsidiary or any of their respective obligations, in each case, that agrees to
comply with the provisions of this Section or substantially equivalent
provisions, (c) to any of its officers, employees, directors, agents, attorneys,
accountants and other professional advisors and any numbering, administration or
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (d) upon the
request or demand of any Governmental Authority having jurisdiction over it, (e)
in response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) in connection with
any litigation or similar proceeding, (g) that has been publicly disclosed other
than in breach of this Section 10.15, (h) to any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners or any similar organization) or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (i) in connection
with the exercise

136

--------------------------------------------------------------------------------




of any remedy hereunder or under any other Loan Document or (j) with the consent
of the Company. For the purposes of this Section, “Information” shall mean all
information received from or on behalf of any Loan Party and related to the
Company or its Restricted Subsidiaries or any of their business, other than any
such information that was available to the Administrative Agent, the Collateral
Agent, any Issuing Lender or any Lender on a nonconfidential basis prior to such
disclosure. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information. Notwithstanding the foregoing, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
Section 10.16.    Release of Collateral and Guarantee Obligations.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon the request of the Company in connection with (i) any
Disposition of Property permitted by the Loan Documents (other than a
Disposition to a Loan Party) or (ii) any merger, consolidation or amalgamation
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Designated Bilateral Letter of Credit Issuer or any
Lender or any Affiliate of any Lender that is a party to any Specified Hedge
Agreement or Specified Cash Management Agreement) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition (but not in any proceeds thereof) or any Capital Stock
necessary to permit consummation of such merger, consolidation or amalgamation
(provided, to the extent applicable, the Company shall comply with Section 6.08
in connection therewith), and to release any guarantee obligations under the
Loan Documents of any Person being Disposed of in such Disposition or any entity
that is not the surviving entity of any merger, consolidation or amalgamation,
to the extent necessary to permit consummation of such Disposition, merger,
consolidation or amalgamation in accordance with the Loan Documents.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement, any Specified Cash Management Agreement or any
Designated Bilateral Letter of Credit, contingent indemnity obligations not then
due and payable and contingent reimbursement obligations in respect of
outstanding Letters of Credit) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding (or all
outstanding Letters of Credit have been cash collateralized, or in respect of
which back-stop letters of credit have been provided, in each case in an amount
equal to 103% of the aggregate outstanding face amount thereof and pursuant to
arrangements otherwise reasonably satisfactory to the Administrative Agent and
each applicable Issuing Lender), upon the request of the Company, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, any Affiliate
of any Lender that is party to any Specified Hedge Agreement, Specified Cash
Management Agreement or Designated Bilateral Letter of Credit) take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations under any Loan Document, whether or not on the
date of such release there may be outstanding Obligations in respect of
Specified Hedge Agreements, Specified Cash Management Agreements or Designated
Bilateral Letters of Credit. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Subsidiary Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any

137

--------------------------------------------------------------------------------




Borrower or any Subsidiary Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made.
(c)    No Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
(d)    If as a result of any transaction not prohibited by this Agreement any
Subsidiary Guarantor becomes an Excluded Subsidiary, then any guarantee
obligations of such Subsidiary Guarantor under the Loan Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section 10.16(d), the Collateral Agent shall promptly execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release.
Section 10.17.    WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.17.
Section 10.18.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
Section 10.19.    Replacement Lenders. (a) The Company shall be permitted to
replace any Lender that is a Defaulting Lender; provided that (A) such
replacement or removal does not conflict with any Requirement of Law, (B) the
Company shall be liable to such replaced Lender under Section 2.21 (as though
Section 2.21 were applicable) if any Eurocurrency Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period or
maturity date relating thereto, (C) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (D) the replaced Lender shall be obligated
to make such replacement in accordance with the other provisions of Section
10.06 (provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (E) the Company shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated, and (F) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender; provided, further that, in connection with any

138

--------------------------------------------------------------------------------




such assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Collateral Agent, each
Issuing Lender and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Revolving Credit
Percentage (and notwithstanding the foregoing, if any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs).
(b)    The Company shall be permitted to replace any Lender (in the case of
clause (ii) below, within 120 days of the applicable failure to consent
referenced therein) (i) that requests reimbursement owing pursuant to Section
2.19 or 2.20 or (ii) in connection with any proposed amendment, modification,
supplement or waiver with respect to any of the provisions of the Loan Documents
as contemplated in Section 10.01 where such amendment, modification, supplement
or waiver requires the consent of either (x) all or all affected Lenders, and
the consent of the Required Lenders is obtained or (y) all affected Lenders
under any Facility, and the consent of the Majority Facility Lenders under the
relevant Facility is obtained, and such Lender fails to consent to such proposed
action; provided that (A) such replacement or removal does not conflict with any
Requirement of Law, (B) the Company shall be liable to such replaced Lender
under Section 2.21 (as though Section 2.21 were applicable) if any Eurocurrency
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period or maturity date relating thereto, (C) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and shall have
consented to the proposed amendment, (D) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 10.06
(provided that the Company shall be obligated to pay the registration and
processing fee referred to therein), (E) the Company shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated, and (F) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender.
Section 10.20.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 10.21.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section
10.21 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.

139

--------------------------------------------------------------------------------




Section 10.22.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any payment or disbursement made by an Issuing Lender pursuant
to a Letter of Credit, together with all fees, charges and other amounts which
are treated as interest on such Loan or such participation under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 10.22 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
Section 10.23.    Joint and Several Liability. The Company and each Approved
Borrower organized or incorporated under the laws of one of the States of the
United States of America, the laws of the District of Columbia or the Federal
laws of the United States of America shall be jointly and severally liable for
all obligations of the Company and each Approved Borrower under this Agreement;
and each Approved Borrower organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia shall be
jointly and severally liable for all obligations of the Approved Borrowers
organized under the laws of a jurisdiction other than the United States, any
State thereof or the District of Columbia under this Agreement, which joint and
several liability shall be more specifically set forth in each Designation
Letter. Solely for purposes of the preceding sentence, any Approved Borrower
organized under the laws of Mexico or Canada that is treated as a US domestic
corporation pursuant to Section 1504(d) of the Code shall be treated as an
Approved Borrower organized under the laws of the United States.
Section 10.24.    Specified Cash Management Agreements / Specified Hedge
Agreements / Designated Bilateral Letters of Credit.
No Cash Management Bank, Qualified Counterparty or Designated Bilateral Letter
of Credit Issuer that obtains the benefits of any Guarantee from a Loan Party or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of Section
10.16 to the contrary, neither the Administrative Agent nor the Collateral Agent
shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Specified
Cash Management Agreements, Specified Hedge Agreements or Designated Bilateral
Letters of Credit unless such Agent has received written notice of such
Obligations, together with such supporting documentation as such Agent may
request, from the applicable Cash Management Bank, Qualified Counterparty or
Designated Bilateral Letter of Credit Issuer, as the case may be. By its
acceptance of the benefits of any guarantee of such Obligations pursuant to any
Loan Document or any Collateral by virtue of the provisions hereof or of any
other Loan Document, each Cash Management Bank, each Qualified Counterparty and
each Designated Bilateral Letter of Credit Issuer shall be deemed to agree to
the foregoing.
Section 10.25.    No Advisory or Fiduciary Responsibility

140

--------------------------------------------------------------------------------




In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Company is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Company or its Affiliates. To the fullest
extent permitted by law, the Company hereby waives and releases any claims that
it may have against each of the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


ANNEX A
Initial Revolving Credit Commitments
Revolving Credit Lender
Initial Revolving Credit Commitments
Citibank, N.A.
$38,903,061.23
Goldman Sachs Bank USA
$38,903,061.22
Credit Suisse AG
$34,234,693.88
JPMorgan Chase Bank, N.A.
$34,234,693.88
HSBC Bank USA, N.A.
$32,683,673.47
Royal Bank of Canada
$45,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$28,010,204.08
U.S. Bank National Association
$28,010,204.08
Bank of America, N.A.
$28,010,204.08
PNC Bank, N.A.
$28,000,000.00
Fifth Third Bank
$14,010,204.08
Total:
$350,000,000.00




141

--------------------------------------------------------------------------------




Initial Term Loan Commitments
Converted Term Loan A Commitments
Initial Term Loan Lender
Converted Term Loan A Commitments
Citibank, N.A.
$16,500,000.00
Credit Suisse AG
$16,500,000.00
JPMorgan Chase Bank, N.A.
$16,500,000.00
HSBC Bank USA, N.A.
$16,500,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$13,500,000.00
U.S. Bank National Association
$13,500,000.00
Bank of America, N.A
$10,500,000.00
ING Bank N.V., Dublin Branch
$27,000,000.00
PNC Bank, N.A.
$12,000,000.00
Fifth Third Bank
$7,500,000.00
Total
$150,000,000.00





New Term Loan A Commitments
Initial Term Loan Lender
New Term Loan A Commitments
Citibank, N.A.
$7,096,938.77
Goldman Sachs Bank USA
$23,596,938.78
Credit Suisse AG
$4,265,306.12
JPMorgan Chase Bank, N.A.
$4,265,306.12
HSBC Bank USA, N.A.
$5,816,326.53
The Bank of Tokyo-Mitsubishi UFJ, Ltd
$3,489,795.92
U.S. Bank National Association
$3,489,795.92
Bank of America, N.A
$6,489,795.92
ING Bank N.V., Dublin Branch
$18,000,000.00
Fifth Third Bank
$3,489,795.92
KeyBank National Association
$20,000,000.00
Total:
$100,000,000.00




































--------------------------------------------------------------------------------




Schedule 1.01(a)


Existing Designated Bilateral Letters of Credit


On file with Administrative Agent.





--------------------------------------------------------------------------------




Schedule 2.25


Approved Borrowers


None.



















































































--------------------------------------------------------------------------------




Schedule 4.04


Consents, Authorizations, Filings and Notices


None.



























































































--------------------------------------------------------------------------------




Schedule 4.06


Material Litigation


None.
    

























































































--------------------------------------------------------------------------------




Schedule 4.09


Intellectual Property
    
None.



























































































--------------------------------------------------------------------------------




Schedule 4.15(a)


Subsidiaries


Subsidiary
Country of Incorporation
Percentage Owned by a Loan Party
Harsco Metals Argentina S.A.
Argentina
N/A
Harsco (Australia) Pty. Limited
Australia
N/A
Harsco Industrial Air-X-Changers Pty. Ltd.
Australia
N/A
Harsco Metals Australia Holding Investment Co. Pty. Ltd.
Australia
N/A
Harsco Metals Australia Pty. Ltd.
Australia
N/A
Harsco Rail Pty. Ltd.
Australia
N/A
Harsco Minerals Austria GmbH
Austria
N/A
AluServ Middle East W.L.L.
Bahrain
N/A
Harsco Belgium S.P.R.L.
Belgium
N/A
Harsco Brazil Investments SPRL
Belgium
N/A
Harsco Chile Investments SPRL
Belgium
N/A
Harsco Metals Belgium S.A.
Belgium
N/A
Harsco Metals Emirates Maatschap
Belgium
N/A
Harsco Rail Emirates Maatschap/Societe de Droit Commun
Belgium
N/A
Harsco (Bermuda) Limited
Bermuda
N/A
Harsco do Brasil Participacoes e Servicos Siderurgicos Ltda.
Brazil
N/A
Harsco Metals Limitada
Brazil
N/A
Harsco Minerais Limitada
Brazil
N/A
Harsco Rail LTDA
Brazil
100%
Heckett Comercio de Rejeitos Industriais, Importacao e Exportacao Ltda
Brazil
N/A
Harsco Canada Corporation Societe Harsco Canada
Canada
N/A
Harsco Canada General Partner Limited
Canada
N/A
Harsco Canada Limited Partnership
Canada
N/A
Harsco Nova Scotia Holding Corporation
Canada
N/A
Harsco Metals Chile S.A.
Chile
N/A
Harsco (Tangshan) Metallurgical Materials Technology Co. Ltd.
China
N/A
Harsco APAC Rail Machinery (Beijing) Co., Ltd.
China
N/A
Harsco Metals (Ningbo) Co. Ltd.
China
N/A
Harsco Metals Tangshan Co. Ltd.
China
N/A
Harsco Metals Zhejiang Co. Ltd.
China
N/A
Harsco Technology China Co., Ltd.
China
N/A
JiangSu Harsco Industrial Grating Company Limited
China
N/A
Shanxi TISCO-Harsco Technology Co., Ltd.
China
N/A
Czech Slag - Nová Hut s.r.o.
Czech Republic
N/A
Harsco Infrastructure CZ s.r.o
Czech Republic
N/A
Harsco Metals CZ s.r.o
Czech Republic
N/A
Harsco Metals Egypt L.L.C.
Egypt
N/A
Heckett Bahna Co. For Industrial Operations S.A.E.
Egypt
N/A
Heckett MultiServ Bahna S.A.E.
Egypt
N/A
MultiServ Oy
Finland
N/A




--------------------------------------------------------------------------------




Harsco France S.A.S.
France
N/A
Harsco Metals And Minerals France S.A.S.
France
N/A
Harsco Minerals France S.A.S.
France
N/A
Harsco Metals Germany GmbH
Germany
100%
Harsco Minerals Deutschland GmbH
Germany
N/A
Harsco Rail Europe GmbH
Germany
N/A
Harsco (Gibraltar) Holding Limited
Gibraltar
N/A
Harsco Metals Guatemala S.A.
Guatemala
N/A
Harsco Metals Holland B.V.
Holland
N/A
Harsco Metals Transport B.V.
Holland
N/A
Harsco China Holding Company Limited
Hong Kong
N/A
Harsco Industrial Grating China Holding Company Limited
Hong Kong
N/A
Harsco Infrastructure Hong Kong Limited
Hong Kong
N/A
Harsco India Metals Private Limited
India
N/A
Harsco India Private Limited
India
N/A
Harsco India Services Private Limited
India
N/A
Harsco Track Machines and Services Private Limited
India
N/A
Harsco Metals Italia S.R.L.
Italy
N/A
Harsco Metals Nord Italia S.R.L.
Italy
N/A
Ilserv S.R.L.
Italy
N/A
Excell Africa Holdings LTD, SARL
Luxembourg
N/A
Excell Americas Holdings Ltd S.a.r.L.
Luxembourg
N/A
Harsco Americas Investments S.a.r.l.
Luxembourg
N/A
Harsco International Finance S.a.r.l.
Luxembourg
N/A
Harsco Luxembourg S.a.r.l
Luxembourg
N/A
Harsco Metals Luxembourg S.A.
Luxembourg
N/A
Harsco Metals Luxequip S.A.
Luxembourg
N/A
Harsco Metals Kemaman Sdn. Bhd.
Malaysia
N/A
Harsco Industrial IKG de Mexico, S.A. de C.V.
Mexico
N/A
Harsco Metals de Mexico S.A. de C.V.
Mexico
N/A
Irving, S.A. de C.V.
Mexico
N/A
GasServ (Netherlands) VII B.V.
Netherlands
N/A
Harsco (Mexico) Holdings B.V.
Netherlands
N/A
Harsco (Peru) Holdings B.V.
Netherlands
N/A
Harsco Asia China Investment B.V.
Netherlands
N/A
Harsco Asia Investment B.V.
Netherlands
N/A
Harsco Asia Pacific Investment B.V.
Netherlands
N/A
Harsco Europa B.V.
Netherlands
N/A
Harsco Finance B.V.
Netherlands
100%
Harsco Infrastructure B.V.
Netherlands
N/A
Harsco Infrastructure Construction Services B.V.
Netherlands
N/A
Harsco Infrastructure Industrial Services B.V.
Netherlands
N/A
Harsco Infrastructure Logistic Services B.V.
Netherlands
N/A
Harsco Infrastructure SSH B.V.
Netherlands
N/A
Harsco Investments Europe B.V.
Netherlands
N/A
Harsco Metals Oostelijk Staal International B.V.
Netherlands
N/A
Harsco Minerals Europe B.V.
Netherlands
N/A
Harsco Nederland Slag B.V.
Netherlands
N/A




--------------------------------------------------------------------------------




Heckett MultiServ China B.V.
Netherlands
N/A
Heckett MultiServ Far East B.V.
Netherlands
N/A
Hunnebeck Nederland B.V.
Netherlands
N/A
Minerval Metallurgical Additives B.V.
Netherlands
N/A
Multiserv Finance B.V.
Netherlands
N/A
MultiServ International B.V.
Netherlands
N/A
SGB Industrial Services B.V.
Netherlands
N/A
Slag Reductie (Pacific) B.V.
Netherlands
N/A
Slag Reductie Nederland B.V.
Netherlands
N/A
Harsco Metals SteelServ Limited
New Zealand
N/A
Harsco Infrastructure Norge A.S.
Norway
N/A
Harsco Metals Norway A.S.
Norway
N/A
Harsco Minerals Arabia LLC (FZC)
Oman
0.005%
Harsco Steel Mill Trading Arabia LLC
Oman
10%
Harsco Metals Peru S.A.
Peru
0.1%
Harsco Metals Polska SP Z.O.O.
Poland
N/A
Harsco Infrastructure Portugal Ltda.
Portugal
N/A
Harsco Metals CTS Prestacao de Servicos Tecnicos e Aluguer de Equipamentos LDA
Unipessoal
Portugal
N/A
Harsco Al Darwish United W.L.L.
Qatar
N/A
Harsco Metals Romania S.R.L.
Romania
N/A
Harsco Baroom Limited
Saudi Arabia
N/A
Heckett Multiserv Saudi Arabia Co., Ltd.
Saudi Arabia
N/A
Harsco (York Place) Limited
Scotland
N/A
Harsco Fairerways Limited Partnership
Scotland
99%
Harsco Fairestways Limited Partnership
Scotland
99%
Harsco Fairways Partnership
Scotland
N/A
Harsco Higherlands Limited Partnership
Scotland
N/A
Harsco Highestlands Limited Partnership
Scotland
N/A
Harsco Metals D.O.O. Smederevo
Serbia
N/A
Harsco Infrastructure Slovensko s.r.o.
Slovak Republic
N/A
Harsco Metals Slovensko s.r.o.
Slovak Republic
N/A
Harsco Minerali d.o.o.
Slovenia
N/A
Harsco Infrastructure South Africa (Pty.) Ltd.
South Africa
N/A
Harsco Metals Ilanga Pty. Ltd.
South Africa
N/A
Harsco Metals Reclamation SPV Pty. Ltd.
South Africa
N/A
Harsco Metals RSA (Proprietary.) Limited
South Africa
N/A
Harsco Metals South Africa (Pty.) Ltd.
South Africa
N/A
Harsco Metals SRH Mill Services (Pty.) Ltd.
South Africa
N/A
Harsco Metals SteelServ (Pty.) Ltd.
South Africa
N/A
Heckett Multiserv (FS) (Pty.) Ltd.
South Africa
N/A
Harsco Metals Gesmafesa S.A.
Spain
N/A
Harsco Metals Intermetal S.A.
Spain
N/A
Harsco Metals Lycrete S.A.
Spain
N/A
Harsco Metals Reclamet S.A.
Spain
N/A
Harsco Infrastructure Sverige A.B.
Sweden
N/A
Harsco Metals Sweden A.B.
Sweden
N/A
Montanus Industriforvaltning A.B.
Sweden
N/A
Multiserv (Sweden) AB
Sweden
N/A
Multiserv Technologies (Sweden) AB
Sweden
100%




--------------------------------------------------------------------------------




Harsco Metals (Thailand) Company Limited
Thailand
N/A
Harsco Sun Demiryolu Ekipmanlari Uretim Ve Ticaret Limited Sirketi
Turkey
51%
Hunnebeck Middle East FZE
U.A.E.
N/A
Hunnebeck Middle East FZE
U.A.E.
N/A
Faber Prest Limited
U.K.
N/A
Fourninezero Ltd.
U.K.
N/A
Harsco (U.K.) Limited
U.K.
N/A
Harsco (UK) Group Ltd
U.K.
N/A
Harsco (UK) Holdings Ltd
U.K.
N/A
Harsco Global Sourcing Limited
U.K.
N/A
Harsco Infrastructure Group Ltd.
U.K.
N/A
Harsco Infrastructure Services Ltd.
U.K.
N/A
Harsco Investment Limited
U.K.
N/A
Harsco Leatherhead Limited
U.K.
N/A
Harsco Metals 373 Limited
U.K.
N/A
Harsco Metals 385 Limited
U.K.
N/A
Harsco Metals Group Limited
U.K.
N/A
Harsco Metals Holdings Limited
U.K.
N/A
Harsco Mole Valley Limited
U.K.
N/A
Harsco Rail Limited
U.K.
N/A
Harsco Surrey Limited
U.K.
N/A
Mastclimbers Limited
U.K.
N/A
MultiServ Investment Limited
U.K.
N/A
Multiserv Limited
U.K.
N/A
Multiserv Logistics Limited
U.K.
N/A
SGB Holdings Limited
U.K.
N/A
SGB Investments Ltd.
U.K.
N/A
Short Brothers (Plant) Ltd.
U.K.
N/A
Harsco Defense Holding LLC
U.S.A.
100%
Harsco Financial Holdings, Inc.
U.S.A.
100%
Harsco Holdings, Inc.
U.S.A.
100%
Harsco Infrastructure Holdings, Inc.
U.S.A.
N/A
Harsco Metals Holding LLC
U.S.A.
N/A
Harsco Metals Intermetal LLC
U.S.A.
N/A
Harsco Metals Investment LLC
U.S.A.
N/A
Harsco Metals Operations LLC
U.S.A.
N/A
Harsco Metals SRI LLC
U.S.A.
N/A
Harsco Metals VB LLC
U.S.A.
N/A
Harsco Minerals Technologies LLC
U.S.A.
100%
Harsco Minnesota Finance, Inc.
U.S.A.
100%
Harsco Minnesota LLC
U.S.A.
100%
Harsco Technologies LLC
U.S.A.
100%
Protran Technology Limited Liability Company
U.S.A.
100%
Harsco Metals Ukraine L.L.C.
Ukraine
N/A
Heckett Multiserv MV & MS, CA
Venezuela
N/A



    







--------------------------------------------------------------------------------




Schedule 4.15(b)


Rights in Capital Stock


None.



























































































--------------------------------------------------------------------------------




Schedule 4.18(a)


UCC Filing Jurisdictions


Loan Party
UCC Filing Office
Harsco Corporation
Delaware Secretary of State
Protran Technology LLC
New Jersey Department of the Treasury
Harsco Defense Holding LLC
Delaware Secretary of State
Harsco Minnesota Finance, Inc.
Delaware Secretary of State
Harsco Minerals Technologies LLC
Delaware Secretary of State
Harsco Minnesota LLC
Minnesota Secretary of State
Harsco Technologies LLC
Minnesota Secretary of State
Harsco Financial Holdings, Inc.
Delaware Secretary of State

















    



























































--------------------------------------------------------------------------------




Schedule 4.18(c)


Real Property


357 & 359 North Pike Road, Sarver, PA
2401 Edmunds Road, West Columbia, SC
1514 S. Sheldon Road, Channelview, TX
350 Poplar Church Road, Camp Hill, PA
200 South Jackson Road, Ludington, MI
155 Burson Street, East Stroudsburg, PA

















































































--------------------------------------------------------------------------------




Schedule 6.12


Post-Closing Matters


Civil Aircraft Airframe and Engines Collateral


(a)       One Mystere-Falcon 50 aircraft bearing serial number 305 and related
engines.
(b)       One Raytheon aircraft (model: Hawker 800XP) bearing serial number
258412 and related             engines.
Real Properties Collateral
(a) 357 & 359 North Pike Road, Sarver, PA
(b) 2401 Edmunds Road, West Columbia, SC
(c) 1514 S. Sheldon Road, Channelview, TX
(d) 350 Poplar Church Road, Camp Hill, PA
(e) 200 South Jackson Road, Ludington, MI
(f) 155 Burson Street, East Stroudsburg, PA
    
Floating Rate Loan Notes Collateral


(a) Floating Rate Loan Note, note no. 614


(b) Floating Rate Loan Note, note no. 616


(c) Floating Rate Loan Note, note no. 618


(d) Floating Rate Loan Note, note no. 620





































--------------------------------------------------------------------------------




Schedule 7.02(d)


Existing Indebtedness


1.
Indebtedness incurred by Harsco Corporation in favor of Wells Fargo with respect
to CAT 740 DUMP TRUCK - Unit 505239, MATERIAL HANDLER - Unit 506041 and CRANE,
HYDRAULIC - Unit 506127 .



2.
Indebtedness incurred by Harsco Corporation in favor of Caterpillar Financial
with respect to 966H CAT FEL-Crusher - FE00692, CAT 930K FEL - Unit 191466, CAT
980H FEL - Unit 504742-IC and CAT 988H FEL - Unit 504872.



3.
Indebtedness incurred by Harsco Corporation in favor of First National Capital
with respect to SSAB Lease buyback - Unit 506128 and Arkansas Steel -
sale-leaseback of mobile equipment.



4.
Indebtedness incurred by Harsco Corporation in favor of CHG Meridian with
respect to copier leases.



5.
Indebtedness incurred by Harsco Corporation in favor of Toshiba with respect to
copier leases.



6.
Indebtedness incurred by MultiServ Group Ltd in favor of CIT Group with respect
to computer equipment (201-0049503-021).



7.
Indebtedness incurred by MultiServ Group Ltd in favor of Caterpillar Financial
Services (UK) Limited with respect to capital leases.



8.
Indebtedness incurred by Harsco Metals Sweden AB in favor of Handelsbanken
Sweden with respect to machinery and equipment leases.



9.
Indebtedness incurred by Heckett MultiServ Saudi Arabia Co Ltd in favor of
Aljazirah Co with respect to Vehicle Leasing Agreement - 6091.



10.
Indebtedness incurred by MultiServ Lycrete SA in favor of BBVA with respect to
0182-5497-0501-1576335 (guaranteed by Harsco Corporation) and
0182-5497-0501-1568047.



11.
Indebtedness incurred by MultiServ Lycrete SA in favor of CAT Financial with
respect to contract 580-0010309.



12.
Indebtedness incurred by Harsco Metals Luxembourg SA in favor of SPRL
Caterpillar Financial Services Belgium with respect to lease L-0601958.



13.
Indebtedness incurred by Harsco Belgium SPRL in favor of SPRL Caterpillar
Financial Services Belgium with respect to lease L-0602112.



14.
Indebtedness incurred by Harsco Belgium SPRL in favor of Multiplier with respect
to lease 912400004821.



15.
Indebtedness incurred by Harsco Metals Nord Italia SRL in favor of Caterpillar
Finance with respect to FEL and excavator.



16.
Indebtedness incurred by Ilserv SRL in favor of Caterpillar Finance with respect
to FEL and excavator.






--------------------------------------------------------------------------------




17.
Indebtedness incurred by Harsco Metals Italia SRL in favor of Mediocredito with
respect to lease.



18.
Indebtedness incurred by Harsco Metals and Minerals France SAS in favor of Volvo
Finance with respect to capital lease.



19.
Indebtedness incurred by Harsco Metals and Minerals France SAS in favor of CAT
Finance with respect to capital leases.



20.
Indebtedness incurred by Harsco Metals and Minerals France SAS in favor of
Komatsu Finance with respect to capital lease.



21.
Indebtedness incurred by Harsco Metals and Minerals France SAS in favor of
Sogelease with respect to capital leases.



22.
Indebtedness incurred by Harsco Canada Corporation in favor of Caterpillar
Financial with respect to CAT 992D FEL - Unit 505499, CAT 770 Articulated Dump
Truck - Unit 504873-IC, CAT 980 FEL - C07-60, CAT 966 FEL - C07-61, CAT 966 FEL
- C07-62 and CAT 980 FEL - C07-63, all of which are guaranteed by Harsco
Corporation.



23.
Indebtedness incurred by Harsco Metals Ltda in favor of CIT - Banco Commercial
Investment Trust do Brasil S/A - Banco Múltiplo with respect to computer leases.



24.
Indebtedness incurred by Harsco Metals Ltda in favor of Banco Santander with
respect to BDNES FINAME, contract number 6004122901.



25.
Indebtedness incurred by Harsco Metals Ltda in favor of Banco Itau with respect
to BNDES FINAME, contract numbers 50003652000, 106550003651701, 106550003226901
and 106550003574501.



26.
Indebtedness incurred by Harsco Metals Ltda in favor of Banco Caterpillar with
respect to BNDES FINAME, contract number FPS34811.



27.
Indebtedness incurred by Harsco Minerals Ltda in favor of CIT - Banco Commercial
Investment Trust do Brasil S/A - Banco Múltiplo with respect to computer leases.



28.
Indebtedness incurred by Shangxi Tisco Harsco Technology Co Ltd in favor of HSBC
Bank (China) Company Ltd with respect to loan agreement, 60% of which is
guaranteed by Harsco Corporation.



29.
Indebtedness incurred by Shangxi Tisco Harsco Technology Co Ltd in favor of
Taiyuan Iron & Steel (Group) Co., Ltd. with respect to Facility and Deposit
Agreement.



30.
Indebtedness incurred by Harsco India Private Ltd in favor of HSBC Bank with
respect to external commercial borrowings, rupee term loan, and buyer’s credit,
all of which are guaranteed by Harsco Corporation.



31.
Indebtedness incurred by Harsco India Metals Private Ltd in favor of HSBC Bank
with respect to rupee term loan, and guaranteed by Harsco Corporation.



32.
Indebtedness incurred by Jiangsu Harsco Industrial Grating Company Ltd. in favor
of HSBC Bank (China) Co. Ltd, Wuxi branch with respect to bank facility and
draft limited guaranty, and guaranteed by Harsco Corporation.




--------------------------------------------------------------------------------






33.
Indebtedness incurred by Steelserv Ltd in favor of New Zealand Steel Limited
with respect to loans.



34.
Indebtedness incurred by Harsco Corporation in respect of a guarantee of a loan
facility incurred by Harsco Infrastructure German GmbH in favor of Commerzbank.




























































































--------------------------------------------------------------------------------




Schedule 7.03(f)


Existing Liens
    
1.
Liens incurred by Harsco Corporation in favor of Gelco Corporation d/b/a GE
Fleet Services, and reflected on a UCC-1 filing in the office of the Delaware
Secretary of State, filing numbers: 4260158 3; 20050361577; 20050698358;
20051433896; 20051585471; 20052664390; 20063219755; 20063224896; 20063996378;
20131853804.



2.
Lien incurred by Harsco Corporation in favor of Cleveland Brothers Equipment
Co., Inc., and reflected on a UCC-1 filing in the office of the Delaware
Secretary of State, filing number: 2009 0630779.



3.
Lien incurred by Harsco Corporation in favor of Dust Control Technology, Inc.,
and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing number: 2009 4189533.



4.
Lien incurred by Harsco Corporation in favor of NMHG Financial Services, Inc.,
and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing number: 2010 0992846.



5.
Lien incurred by Harsco Corporation in favor of Caterpillar Financial Services
Corp., and reflected on a UCC-1 filing in the office of the Delaware Secretary
of State, filing numbers: 2010 1757529; 2011 2322835; 2011 2323114; 2012
2081380; 2012 2979609.



6.
Liens incurred by Harsco Corporation in favor of United Rentals (North America),
Inc., and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing numbers: 2010 2453342; 2010 2453375; 2010 2453391; 2010 2453409;
2010 2453425; 2010 3571829; 2010 3571837; 2010 3571852; 2010 3571860; 2010
3571886; 2011 2071549; 2011 2071648; 2011 2071671; 2011 2071689.



7.
Liens incurred by Harsco Corporation in favor of Toyota Motor Credit
Corporation, and reflected on a UCC-1 filing in the office of the Delaware
Secretary of State, filing numbers: 2010 4058180; 2011 3240093; 2011 3240101;
2011 4121631; 2011 4294461; 2011 4391697; 2012 4212298.



8.
Lien incurred by Harsco Corporation in favor of OCE Financial Services, Inc.,
and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing number: 2011 3772111.



9.
Liens incurred by Harsco Corporation in favor of CHG-Meridian U.S. Finance,
Ltd., and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing numbers: 2013 2525328; 2013 2525393; 2013 2525435; 2013 2527217;
2013 2527241; 2013 2527282; 2013 2529106; 2013 2529163; 2013 2534593; 2013
2535046; 2013 2535053; 2013 2535582; 2013 4145596; 2013 4145638; 2013 4145646;
2013 4145653; 2013 4145679; 2013 4901766.

10.
Liens incurred by Harsco Corporation in favor of General Electric Capital
Corporation, and reflected on a UCC-1 filing in the office of the Delaware
Secretary of State, filing numbers: 2013 2491786; 2013 1555631; 2013 3271203.



11.
Lien incurred by Harsco Corporation in favor of BankFinancial FSB, and reflected
on a UCC-1 filing in the office of the Delaware Secretary of State, filing
number: 2013 3060432.



12.
Lien incurred by Harsco Corporation in favor of Wells Fargo Bank, National
Association, and reflected on a UCC-1 filing in the office of the Delaware
Secretary of State, filing number: 2013 3599017.



13.
Lien incurred by Harsco Corporation in favor of Cole Taylor Equipment Finance,
LLC, and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing number: 2013 3663193.




--------------------------------------------------------------------------------






14.
Lien incurred by Harsco Corporation in favor of RBS Asset Finance, Inc., and
reflected on a UCC-1 filing in the office of the Delaware Secretary of State,
filing number: 2013 4653847.



15.
Liens incurred by Harsco Corporation in favor of First National Capital, LLC,
and reflected on a UCC-1 filing in the office of the Delaware Secretary of
State, filing numbers: 2013 4880051; 2013 5079927.



16.
Lien incurred by Harsco Corporation in favor of MB Financial Bank, N.A., and
reflected on a UCC-1 filing in the office of the Delaware Secretary of State,
filing number: 2014 4833695.



17.
Lien incurred by Harsco Corporation in favor of Motion Industries, Inc., and
reflected on a UCC-1 filing in the office of the Delaware Secretary of State,
filing number: 2015 0414069.
















































































--------------------------------------------------------------------------------




Schedule 7.07


Existing Investments
 
1.
Investments in Bullseye Partnership, L.P.

2.
Investments in shares of Sun Life Financial Inc. (NYSE: SLF).

3.
Investments in shares of Principal Financial Group Inc. (NYSE: PFG).

4.
Investment in loans incurred by Harsco Infrastructure Ukraine LLC in favor of
Harsco Investment Ltd.

5.
Investments in shares of P.T. Purna Baja Harsco.

6.
Investments in shares of Phooltas Harsco Rail Solutions Private Limited.
















































































--------------------------------------------------------------------------------




Schedule 7.12


Existing Limitations on Negative Pledge Clauses


None.







--------------------------------------------------------------------------------




Schedule 7.13


Existing Limitations on Restrictions on Subsidiary Distributions


None.









--------------------------------------------------------------------------------




EXHIBIT A-1
 
FORM OF COMPETITIVE BID REQUEST
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt
[Date]
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.06(a) of the Credit Agreement that it requests a
Competitive Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Competitive Borrowing is requested to be
made:
 
(A) Date of Competitive Borrowing (which is a Business Day)
_____________________________
 
 
(B) Principal Amount of Competitive Borrowing (1)
_____________________________
 
 
(C) Type of Borrowing (2)
_____________________________
 
 
(D) Interest Period and the last day thereof (3)
_____________________________
 
 
(E) Currency of Competitive Borrowing
_____________________________



(1) Shall be (a) not less than $5,000,000, in the case of Borrowings in Dollars,
and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of such
currency, in the case of Borrowings in any Alternative Currency, or greater than
the Total Revolving Credit Commitments then available, and (b) in integrals of
$1,000,000, in the case of Borrowings in Dollars, and 1,000,000 units (or, in
the case of Sterling, 500,000 units) of such currency, in the case of Borrowings
in any Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the Alternative Currency.


(2) Eurocurrency Loan or Fixed Rate Loan.
(3) Which shall be subject to the definition of “Interest Period” and end not
later than the Revolving Credit Termination Date.

















Exhibit A-1

--------------------------------------------------------------------------------




Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 5.03(a) and (b) of the
Credit Agreement have been satisfied. 




 
Very truly yours,
 
 
 
HARSCO CORPORATION
 
 
 
By:_____________________
 
Name:
Title:

 

Exhibit A-2

--------------------------------------------------------------------------------




EXHIBIT A-2
 
FORM OF NOTICE OF COMPETITIVE BID REQUEST
 
[Name of Lender]
[Address]
 
Attention:
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of December 2, 2015 (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Harsco Corporation, the Approved Borrowers
party thereto, the Issuing Lenders named therein, the Lenders party thereto, the
other parties party thereto and Citibank, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
Borrower made a Competitive Bid Request on [ ], 20[ ], pursuant to Section
2.06(a) of the Credit Agreement, and in that connection you are invited to
submit a Competitive Bid by [Date]/[Time].(4) Your Competitive Bid must comply
with Section 2.06(b) of the Credit Agreement and the terms set forth below on
which the Competitive Bid Request was made:
 
(A) Date of Competitive Borrowing
_____________________________
 
 
(B) Principal amount of Competitive Borrowing (5)
_____________________________
 
 
(C) Spot Exchange Rate utilized
_____________________________
 
 
(D) Interest rate basis
_____________________________
 
 
(E) Interest Period and the last day thereof
_____________________________
 
 
(F) Currency of Competitive Borrowing
_____________________________

(4) The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurocurrency Loans, not later than 11:00 a.m., New York City time, three
Business Days before a proposed Eurocurrency Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 11:00 a.m., New York City time, on
the Business Day of a proposed Competitive Borrowing.
(5) In the case of a Borrowing in Dollars, must be expressed in Dollars and, in
the case of an Alternative Currency Borrowing, must be expressed in both the
Alternative Currency and the Assigned Dollar Value thereof.
 
Very truly yours,
 
 
 
CITIBANK, N.A., as Administrative Agent
 
 
 
By:________________________________
Name:
Title:


Exhibit A-2-1

--------------------------------------------------------------------------------




EXHIBIT A-3
 
 FORM OF COMPETITIVE BID
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
1615 Brett Rd.
OPS 3
New Castle, Delaware 19720
Attention: Thomas Schmitt
Citigroup Global Loans
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Lender], refers to the Second Amended and Restated
Credit Agreement dated as of December 2, 2015 (as amended, modified, extended or
restated from time to time, the “Credit Agreement”), among Harsco Corporation,
the Approved Borrowers party thereto, the Issuing Lenders named therein, the
Lenders party thereto, the other parties party thereto and Citibank, N.A., as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant to
Section 2.06(b) of the Credit Agreement, in response to the Competitive Bid
Request made by [Name of Borrower] (the “Borrower”) on [ ], 20[ ], and in that
connection sets forth below the terms on which such Competitive Bid is made:
 
(A) Principal Amount (6)
_____________________________

  
(B) Competitive Bid Rate (7)
_____________________________
 
 
(C) Interest Period and last day thereof
_____________________________

(6) Shall be (a) not less than $5,000,000, in the case of Borrowings in Dollars,
and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of such
currency, in the case of Borrowings in any Alternative Currency, or greater than
the Total Revolving Credit Commitments then available, and (b) in integrals of
$1,000,000, in the case of Borrowings in Dollars, and 1,000,000 units (or, in
the case of Sterling, 500,000 units) of such currency, in the case of Borrowings
in any Alternative Currency. The Principal Amount must be expressed, in the case
of Borrowings in Dollars, in Dollars, and in the case of Alternative Currency
Borrowings, in both the Alternative Currency and the Assigned Dollar Value
thereof. Multiple bids will be accepted by the Administrative Agent.


(7) I.e., LIBO Rate + or - [ ]%, in the case of Eurocurrency Loans in Dollars or
any Alternative Currency (other than Euros), EURIBO Rate + or - [ ]%, in the
case of Eurocurrency Loans in Euros or [ ]%, in the case of Fixed Rate Loans.



Exhibit A-3-1

--------------------------------------------------------------------------------




The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.06(d) of the
Credit Agreement.
 
 
Very truly yours,
 
 
[NAME OF LENDER]
 
By:____________________________
Name:
Title:

 
 
 
 
 
 



Exhibit A-3-2

--------------------------------------------------------------------------------




EXHIBIT A-4 
 
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
 
[Date]
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt
 
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent.
 
In accordance with Section 2.06(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request (attached hereto)
dated [ ], 20[ ] and in accordance with Section 2.06(d) of the Credit Agreement,
we have indicated on such summary of bids the principal amount, rates and
Lenders of the bids we are accepting, and we are rejecting the bids not
indicated thereon as being accepted.
 
The [insert principal amount] should be credited as follows to the following
account number(s) on [date]:
 
_______________________________
_______________________________
_______________________________

 
 
Very truly yours,
 
 
 
HARSCO CORPORATION
 
 
 
 
 
By:____________________________
Name:
Title:






Exhibit A-4-1

--------------------------------------------------------------------------------




EXHIBIT A-5
 
FORM OF STANDBY BORROWING REQUEST
 
Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt
 
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.07 of the Credit Agreement that it requests a Standby
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Borrowing is requested to be made:
 
(A) Date of Standby Borrowing (which is a Business Day)
_____________________________
 
 
(B) Principal Amount of Standby Borrowing (8)
_____________________________
 
 
(C) Type of Borrowing (9)
_____________________________
 
 
(D) Interest Period and the last day thereof (10)
_____________________________
 
 
(E) Currency of Loans
_____________________________
 
 
(F) Principal Amount/Account(s) to be credited
_____________________________
 
_____________________________

       (8) Shall be (a) not less than $5,000,000, in the case of Borrowings in
Dollars, and 5,000,000 units (or, in the case of Sterling, 2,500,000 units) of
such currency, in the case of Borrowings in any Alternative Currency, or greater
than the Total Commitment then available, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency. May be expressed in Dollars or, in the case of an
Alternative Currency Borrowing, in the applicable Alternative Currency.


(9) Eurocurrency Loan or Base Rate Loan.
(10) Which shall be subject to the definition of “Interest Period” and end not
later than the Revolving Credit Termination Date.







Exhibit A-5-1

--------------------------------------------------------------------------------




Upon acceptance of any or all of the Revolving Credit Loans made by the
Revolving Credit Lenders in response to this request, the Borrower shall be
deemed to have represented and warranted that the conditions to lending
specified in Sections 5.03(a) and (b) of the Credit Agreement have been
satisfied.
 
 
Very truly yours,
 
 
 
HARSCO CORPORATION
 
 
 
By:______________________________
Name:
Title:

 





Exhibit A-5-2

--------------------------------------------------------------------------------




EXHIBIT A-6
 
FORM OF TERM LOAN BORROWING REQUEST
 




Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt 


[Date]
 
Ladies and Gentlemen:
 
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.02 of the Credit Agreement that it requests a Term
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Borrowing is requested to be made:
 
(A) Date of Term Borrowing (which is a Business Day)
_____________________________
 
 
(B) Principal Amount of Term Borrowing in Dollars
_____________________________
 
 
(C) [Type] of Borrowing (11)
_____________________________
 
 
(D) Interest Period and the last day thereof (12)
_____________________________
 
 

      (11) Eurocurrency Loan or Base Rate Loan.


(12) Which shall be subject to the definition of “Interest Period” and end not
later than the Term Loan Maturity Date.
         

















Exhibit A-6-1

--------------------------------------------------------------------------------




Upon acceptance of any or all of the Term Loans made by the Term Loan Lenders in
response to this request, the Borrower shall be deemed to have represented and
warranted that the conditions to lending specified in Section 5.03(a) and (b) of
the Credit Agreement have been satisfied.
 
 
Very truly yours,
 
 
 
HARSCO CORPORATION
 
 
 
By:_____________________________
Name:
Title:






Exhibit A-6-2

--------------------------------------------------------------------------------




EXHIBIT A-7
 
FORM OF INTEREST ELECTION REQUEST


Citibank, N.A.
as Administrative Agent for the
Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt


 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Second Amended and Restated Credit Agreement dated as
of December 2, 2015 (as amended, modified, extended or restated from time to
time, the “Credit Agreement”), among Harsco Corporation, the Approved Borrowers
party thereto, the Issuing Lenders named therein, the Lenders party thereto, the
other parties party thereto and Citibank, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. This
notice constitutes an Interest Election Request with respect to a [Term
Loan]/[Revolving Credit Loan] (13) and the undersigned Borrower hereby requests
the conversion or continuation of a Borrowing of [Term Loans]/[Revolving Credit
Loans] (14) under the Credit Agreement, and in that connection the undersigned
Borrower specifies the following information with respect to such Borrowing to
be converted or continued as requested hereby:
 
1.
Class of Loans Subject to the Borrowing: [Term Loans]/[Revolving Credit Loans]
(15)
 
 
2.
Borrowing to which this request applies (16):
 
 
3.
Principal amount of Borrowing to be converted/continued (17):
 
 
4.
Effective date of election (which is a Business Day):
 
 
5.
Interest rate basis of resulting Borrowing(s) (18):
 
 
6.
Interest Period of resulting Borrowing(s) (19):
 
 

(13) Delete as applicable.
(14) Delete as applicable
(15) Delete as applicable
(16) Specify existing Type and last day of current Interest Period.
(17) If different options are being elected with respect to different portions
of the Borrowing, indicate the portions thereof to be allocated to each
resulting Borrowing. Each resulting Borrowing must be (a) not less than
$5,000,000, in the case of Borrowings in Dollars, and 5,000,000 units (or, in
the case of Sterling, 2,500,000 units) of such currency, in the case of
Borrowings in any Alternative Currency, and (b) in integrals of $1,000,000, in
the case of Borrowings in Dollars, and 1,000,000 units (or, in the case of
Sterling, 500,000 units) of such currency, in the case of Borrowings in any
Alternative Currency.
 
(18) Eurocurrency Borrowing or Base Rate Borrowing.

Exhibit A-7-1

--------------------------------------------------------------------------------






(19) If the Borrowing is to be a Eurocurrency Borrowing. Must comply with the
definition of “Interest Period” and end not later than the Revolving Credit
Termination Date for Borrowings of Revolving Credit Loans or the Term Loan
Maturity Date for Borrowings of Term Loans.


 
Very truly yours,
 
 
 
HARSCO CORPORATION
 
 
 
By:_________________________________
Name:
Title:

 

Exhibit A-7-2

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 6.02 of the Second
Amended and Restated Credit Agreement, dated as of December 2, 2015, (as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), among HARSCO CORPORATION, a Delaware corporation (the “Company”),
the Approved Borrowers party thereto, the Issuing Lenders named therein, the
Lenders parties thereto, and CITIBANK N.A., as Administrative Agent and as
Collateral Agent, and the other Agents named therein. Terms defined in the
Credit Agreement are used herein as therein defined.
The undersigned hereby certifies as follows:
1.    I am the duly elected, qualified and acting [Responsible Officer] of the
Company.
2.    I have reviewed and am familiar with the contents of this Certificate.
3.    I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Company during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].
4.    The financial covenant analyses and information set forth on Attachment 2
attached hereto showing compliance with the Financial Covenants and the Total
Leverage Ratio are true and accurate as of the date of this Certificate.
5.    Since the Closing Date:
(a)    No Loan Party has changed its name, organizational form or its
jurisdiction of organization other than (i) has been previously disclosed in
writing to the Collateral Agent or (ii) is described in Attachment 3 hereto, in
each case, in accordance with Section 5.04 of the Guarantee and Collateral
Agreement; and
(b)    No Loan Party has acquired any Recordable Intellectual Property other
than Recordable Intellectual Property that (i) has been previously disclosed in
writing to the Collateral Agent or (ii) is described in Attachment 3 hereto.
6.     Since the Closing Date:
(a)    No Loan Party has acquired any Property of the type described in Section
6.08(a) of the Credit Agreement (to the extent such Property is of a type that
would constitute Collateral as described in the Guarantee and Collateral
Agreement) as to which the Collateral Agent does not have a perfected Lien
pursuant to the Security Documents;
(b)    No Loan Party has acquired any fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000;
(c)    No Loan Party has formed or acquired any directly owned Subsidiary (and
no Excluded Subsidiary has ceased to be an Excluded Subsidiary); and

Exhibit B-1

--------------------------------------------------------------------------------




(d)    [No Unrestricted Subsidiary has been designated]/[The Company has
designated ______(name)_____ as an Unrestricted Subsidiary. Attached hereto as
Annex A are consolidated financial statements reflecting the adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiary from the
consolidated financial statements attached hereto as Attachment 4];
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Collateral Agent and in respect of which the Company
has taken all actions required by Section 6.08 of the Credit Agreement with
respect thereto and (ii) any of the foregoing described in Attachment 3 hereto
in respect of which the Company is concurrently herewith taking all actions
required by Section 6.08 of the Credit Agreement with respect thereto.
7.    The aggregate outstanding amount of Designated Bilateral Letters of Credit
as of the last day of the accounting period covered by the Financial Statements
is $[_____].
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
HARSCO CORPORATION
By:
 
Name:
Title:







Date:
 








Exhibit B-2

--------------------------------------------------------------------------------




Attachment 1
to Compliance Certificate


Financial Statements





--------------------------------------------------------------------------------




Attachment 2
to Compliance Certificate
Calculations of Financial Covenants and Total Leverage Ratio
The information described herein is as of ______, 20 ______, and pertains to the
period from ______, 20 __ to _____________, 20__.
[Set forth calculations for Total Net Leverage Ratio, Total Leverage Ratio and
Ratio of Consolidated EBITDA to Consolidated Interest Charges]





--------------------------------------------------------------------------------




Attachment 3
to Compliance Certificate
Disclosure of Certain Changes (1)
(1) Note that if any Recordable Intellectual Property is disclosed, the Company
shall deliver any required IP Security Agreements pursuant to Section 6.02 of
the Credit Agreement concurrently with or promptly after the delivery of this
Compliance Certificate.









--------------------------------------------------------------------------------




Attachment 4
to Compliance Certificate


Adjustments to Consolidated Financial Statements







--------------------------------------------------------------------------------




EXHIBIT C
 
[Reserved]
 





Exhibit C-1

--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ACCEPTANCE
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (21)Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] (22) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] (23) hereunder are several and not joint.] (24)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
(21) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
(22) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
(23) Select as appropriate.
(24) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

Exhibit D-1

--------------------------------------------------------------------------------




1.    Assignor[s]:        ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:        ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Related Fund] of [identify Lender]
Assignee is not a Defaulting Lender
3.
Borrower(s): Harsco Corporation (the “Company”)

4.
Administrative Agent: Citibank N.A. as the Administrative Agent under the Credit
Agreement

5.
Credit Agreement: The Second Amended and Restated Agreement dated as of December
2, 2015 among Harsco Corporation, the Approved Borrowers party thereto, the
Issuing Lenders party thereto, the Lenders parties thereto, Citibank N.A., as
Administrative Agent and as Collateral Agent, and the other agents parties
thereto

6.
Assigned Interest[s]:

Assignor[s] (25)
Assignee[s] (26) 
Facility Assigned (27) 
Aggregate Amount of Commitment/
Loans for all Lenders (28) 
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans (29)
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.
Trade Date:______________] (30)

(25) List each Assignor, as appropriate.
(26) List each Assignee, as appropriate.
(27) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
(28) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.
(29) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
(30) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.


[Page break]



Exhibit D-1

--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] (31)
[NAME OF ASSIGNOR]
By:
 
Name:
Title:



[NAME OF ASSIGNOR]
By:
 
Name:
Title:





ASSIGNEE[S] (32)
[NAME OF ASSIGNEE]
By:
 
Name:
Title:



[NAME OF ASSIGNEE]
By:
 
Name:
Title:




Exhibit D-1

--------------------------------------------------------------------------------




[Consented to and Accepted: (33)


CITIBANK N.A., as
  Administrative Agent
By:
 
Name:
Title:



By:
 
Name:
Title:



[Consented to: (34)
[CITIBANK, N.A., as
  Issuing Lender
By:
 
Name:
Title:



By:
 
Name:
Title:





ROYAL BANK OF CANADA, as
  Issuing Lender
By:
 
Name:
Title:





[Consented to: (35)
HARSCO CORPORATION
By:
 
Name:
Title:

(31) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).
(32) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).
(33) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
(34) To be added only if the consent of the Issuing Lenders is required by the
terms of the Credit Agreement.
(35) To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

Exhibit D-1

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(c) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(c) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements referred to in Section 4.01 thereof or delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including pursuant to Section 2.20 thereof), duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the

Exhibit D Annex 1-1

--------------------------------------------------------------------------------




Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Exhibit D Annex 1-2

--------------------------------------------------------------------------------




EXHIBIT E
 
[Reserved]



Exhibit E

--------------------------------------------------------------------------------




EXHIBIT F-1
FORM OF TERM NOTE
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273
AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. YOU MAY CONTACT CHIEF
FINANCIAL OFFICER OF HARSCO CORPORATION, AT 350 POPLAR CHURCH ROAD, CAMP HILL,
PA 17011, WHO WILL PROVIDE YOU WITH THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THE NOTE.
New York, New York
___________ __, 2015
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby unconditionally
promises to pay to _________ (the “Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, the unpaid
principal amount of the Term Loan made by the Lender pursuant to Section 2.01 of
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.03 of the Credit Agreement. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount of such Term Loan from time to time outstanding at the rates
and on the dates specified in Section 2.15 of the Credit Agreement.
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurocurrency
Loans, the length of each Interest Period with respect thereto. Each such
indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of the Term Loan.
This Note (a) is one of the Term Notes referred to in the Second Amended and
Restated Credit Agreement dated as of [   ], 2015 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
party thereto, the other Lenders parties thereto and Citibank N.A., as
Administrative Agent and as Collateral Agent, and the other agents named
therein, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Exhibit F-1-1

--------------------------------------------------------------------------------




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


HARSCO CORPORATION
By:
 
Name:
Title:




Exhibit F-1-2

--------------------------------------------------------------------------------




Schedule A
to Term Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date
Amount of Base Rate
Loans
Amount
Converted to
Base Rate Loans
Amount of Principal of Base Rate Loans Repaid
Amounts of Base Rate Loans Converted to Eurocurrency Loans
Unpaid Principal Balance of Base Rate Loans
Notation made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit F-1-Schedule A

--------------------------------------------------------------------------------




Schedule B
to Term Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS
Date
Amount of Eurocurrency
Loans
Amount
Converted to
Base Rate Loans
Interest Period and Eurocurrency Rate with Respect thereto
Amount of Principal of Eurocurrency Loans Repaid
Amount of Eurocurrency Loans Converted to Base Rate Loans
Unpaid Principal Balance of Eurocurrency Loans
Notation made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit F-1-Schedule B

--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF REVOLVING CREDIT NOTE
 
REVOLVING NOTE
 
U.S. $[ ]
Dated: [ ]

 
 
FOR VALUE RECEIVED, the undersigned, HARSCO CORPORATION, a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to [ ] (the “Lender”) for the account
of its applicable lending office the aggregate principal amount of U.S. $[ ]
(or, to the extent of any Revolving Credit Loans (as defined below) denominated
in an Alternative Currency, the aggregate principal amount thereof in such
currency) or, if less, the aggregate principal amount of the Revolving Credit
Loans (as defined below) owing to the Lender by the Borrower pursuant to the
Credit Agreement (as defined below) on the Revolving Credit Termination Date.
The principal of each Revolving Credit Loan evidenced hereby shall be payable on
the last day of the Interest Period relating thereto, as provided in the Credit
Agreement referred to below.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times, and in the currency or currencies, as are specified in the Credit
Agreement.
 
Both principal and interest are payable to Citibank, N.A. (“Citibank”), as
Administrative Agent, or any successor to Citibank in such capacity, for the
account of the Lender at the Administrative Agent’s Payment Office as defined in
the Credit Agreement (or at the office of such successor, if applicable), in
same day funds. Each Revolving Credit Loan made by the Lender to the Borrower
and the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Revolving Credit Note.
 
This Revolving Credit Note is one of the promissory notes evidencing the Loans
(as defined in the Credit Agreement) referred to in, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
[    ], 2015 (said agreement, as further amended, restated, supplemented or
otherwise modified from time to time, being the “Credit Agreement”) among Harsco
Corporation, the Approved Borrowers party thereto, Citibank, in its capacity as
Administrative Agent, the Issuing Lenders party thereto and the lenders and
other parties party thereto. The Credit Agreement, among other things, (i)
provides for the making of loans (the “Revolving Credit Loans”) by the Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the amount first above mentioned, the indebtedness of the Borrower
resulting from each such Revolving Credit Loan being evidenced by this Revolving
Credit Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.
 
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.



EXHIBIT F-2-1

--------------------------------------------------------------------------------




 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. 


[The remainder of this page is intentionally left blank]





EXHIBIT F-2-2

--------------------------------------------------------------------------------




HARSCO CORPORATION
 
 
By:____________________________
Name:
Title:


























































































[Signature Page to Revolving Credit Note]





EXHIBIT F-2-3

--------------------------------------------------------------------------------




REVOLVING CREDIT LOANS AND PAYMENTS OF PRINCIPAL
 
 
Date
Amount and
Type of
Revolving Credit
Loan
Amount of
Principal
Paid or
Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 






EXHIBIT F-2-4

--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF EXEMPTION CERTIFICATE
(For Non-US Lenders That Are Not Partnerships for US Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among HARSCO CORPORATION, a Delaware
corporation (the “Company”), the Approved Borrowers party thereto, the Issuing
Lenders named therein, the Lenders parties thereto and CITIBANK N.A., as
Administrative Agent and as Collateral Agent, and the other Agents named
therein. Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.
___________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.20(e) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:
1.
The Non-U.S. Lender is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing the Loan(s)) or other Obligations in respect of
which it is providing this certificate;

2.
The Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

a.
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and

b.
the Non-U.S. Lender has not been treated as a bank: for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

3.
The Non-U.S. Lender is not a “10-percent shareholder” of the Company within the
meaning of Section 871(h)(3)(B) of the Code; and

4.
The Non-U.S. Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C), of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.IN

Exhibit G-1-1

--------------------------------------------------------------------------------




WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF NON-U.S. LENDER]
By:
 
Name:
Title:







Date:
 




Exhibit G-1-2

--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF EXEMPTION CERTIFICATE
(For Non-US Lenders That Are Partnerships for US Federal Income Tax Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among HARSCO CORPORATION, a Delaware corporation
(the “Company”), the Approved Borrowers party thereto, the Issuing Lenders named
therein, the Lenders parties thereto, and CITIBANK N.A., as Administrative Agent
and as Collateral Agent, and the other Agents named therein. Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.
___________________ (the “Non-U.S. Lender”) is providing this certificate
pursuant to Section 2.20(e) of the Credit Agreement. The Non-U.S. Lender hereby
represents and warrants that:
1.
The undersigned is the sole record owner of the Loan(s) (as well as any Note(s)
evidencing the Loan(s)) or other Obligations in respect of which it is providing
this certificate;

2.
The direct or indirect partners/members of the undersigned are the sole
beneficial owners of such Loan(s) (as well any Note(s) evidencing the Loan(s))
or other Obligations;

3.
Neither the undersigned nor any of its direct or indirect partners/members is a
bank (as such term is used in Section 881(c)(3)(A), of the Internal Revenue Code
of 1986, as amended (the “Code”)). In this regard the undersigned further
represents and warrants that:

a.
Neither the undersigned nor any of its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

b.
Neither the undersigned nor any of its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4.
None of the direct or indirect partners/members of the undersigned is a
“10-percent shareholder” of the Company (as such term is used in Section
871(h)(3)(B) of the Code); and

5.
None of the direct or indirect partners/members of the undersigned is a
controlled foreign corporation related to the Company within the meaning of
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.



Exhibit G-2-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF NON-U.S. LENDER]
By:
 
Name:
Title:







Date:
 




Exhibit G-2-2

--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF EXEMPTION CERTIFICATE
(For Non-US Participants That Are Not Partnerships for US Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among HARSCO CORPORATION, a Delaware corporation
(the “Company”), the Approved Borrowers party thereto, the Issuing Lenders named
therein, the Lenders parties thereto and CITIBANK N.A., as Administrative Agent
and as Collateral Agent, and the other Agents named therein. Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.
___________________ (the “Non-U.S. Participant”) is providing this certificate
pursuant to Section 2.20(e) of the Credit Agreement. The Non-U.S. Participant
hereby represents and warrants that:
1.
The Non-U.S. Participant is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2.
The Non-U.S. Participant is not a bank for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Participant further represents and warrants that:

a.
the Non-U.S. Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

b.
the Non-U.S. Participant has not been treated as a bank: for purposes of any
tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

3.
The Non-U.S. Participant is not a “10-percent shareholder” of the Company within
the meaning of Section 871(h)(3)(B) of the Code; and

4.
The Non-U.S. Participant is not a controlled foreign corporation related to the
Company within the meaning of Section 881(c)(3)(C), of the Code.

The undersigned has furnished its transferor Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such transferor
Lender, and (2) the undersigned shall have at all times furnished such
transferor Lender with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Exhibit G-3-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF NON-U.S. PARTICIPANT]
By:
 
Name:
Title:



Date:
 




Exhibit G-3-2

--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF EXEMPTION CERTIFICATE
(For Non-US Participant That Are Partnerships for US Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of December 2, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among HARSCO CORPORATION, a Delaware corporation
(the “Company”), the Approved Borrowers party thereto, the Issuing Lenders named
therein, the Lenders parties thereto, and CITIBANK N.A., as Administrative Agent
and as Collateral Agent, and the other Agents named therein. Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.
___________________ (the “Non-U.S. Participant”) is providing this certificate
pursuant to Section 2.20(e) of the Credit Agreement. The Non-U.S. Participant
hereby represents and warrants that:
1.
The undersigned is the sole record owner of the participation in respect of
which it is providing this certificate;

2.
The direct or indirect partners/members of the undersigned are the sole
beneficial owners of such participation;

3.
Neither the undersigned nor any of its direct or indirect partners/members is a
bank (as such term is used in Section 881(c)(3)(A), of the Internal Revenue Code
of 1986, as amended (the “Code”)). In this regard the undersigned further
represents and warrants that:

a.
Neither the undersigned nor any of its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

b.
Neither the undersigned nor any of its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

4.
None of the direct or indirect partners/members of the undersigned is a
“10-percent shareholder” of the Company (as such term is used in Section
871(h)(3)(B) of the Code); and

5.
None of the direct or indirect partners/members of the undersigned is a
controlled foreign corporation related to the Company within the meaning of
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its transferor Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such transferor Lender, and (2) the undersigned shall
have at all times furnished such transferor Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Exhibit G-4-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
set forth below.
[NAME OF NON-U.S. PARTICIPANT]
By:
 
Name:
Title:



Date:
 




Exhibit G-4-2

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF DESIGNATION LETTER


Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt


[Date]


Ladies and Gentlemen:


The undersigned, Harsco Corporation (the “Company”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
The Company hereby designates [Name of Approved Borrower] (the “Approved
Borrower”), a wholly owned subsidiary of the Company and a corporation duly
incorporated under the laws of [State/Country], as a Borrower in accordance with
Section 2.25 of the Credit Agreement until such designation is terminated in
accordance with such Section 2.25.
 
The Approved Borrower hereby accepts the above designation and hereby expressly
and unconditionally accepts the obligations of a Borrower under the Credit
Agreement, adheres to the Credit Agreement and agrees and confirms that, upon
its execution of this Designation Letter, it shall be a Borrower for purposes of
the Credit Agreement and agrees to be bound by and to perform and comply with
the terms and provisions of the Credit Agreement applicable to it as if it had
originally executed the Credit Agreement. The Approved Borrower hereby
authorizes and empowers the Company to act as its representative and
attorney-in-fact for the purposes of signing documents and giving and receiving
notices (including notices of borrowing under Article II of the Credit
Agreement) and other communications in connection with the Credit Agreement and
the transactions contemplated thereby and for the purposes of modifying or
amending any provision of the Credit Agreement and further agrees that the
Administrative Agent and each Lender may conclusively rely on the foregoing
authorization.
  
The Company hereby represents and warrants to the Administrative Agent and each
Lender that, before and immediately after giving effect to this Designation
Letter, (i) the representations and warranties set forth in Article IV of the
Credit Agreement are true and correct in all material respects on the date
hereof as if made on and as of the date hereof and (ii) no Default has occurred
and is continuing on the date hereof.
 
The Approved Borrower hereby instructs its counsel to deliver the opinion
required by Section 5.02(a) of the Credit Agreement.
 

Exhibit H-1

--------------------------------------------------------------------------------




The Approved Borrower hereby agrees that this Designation Letter and the Credit
Agreement, and the rights and obligations of the parties hereunder and
thereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York. The Approved Borrower hereby irrevocably and
unconditionally submits to the [exclusive] [nonexclusive] (36) jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City for the purposes of all legal proceedings arising out
of or relating to this Designation Letter, the Credit Agreement or the
transactions contemplated thereby. The Approved Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Approved
Borrower further agrees that service of process in any such action or proceeding
brought in New York may be made upon it by service upon the Company at the
address specified in the Credit Agreement and the Approved Borrower hereby
irrevocably appoints the Company as its authorized agent (“Process Agent”) to
accept, on behalf of it and its property such service of process in New York,
and the Company accepts such appointment.
 
[Insert for Approved Borrowers that are Domestic Subsidiaries or are treated as
domestic corporations under Section 1504(d) of the Code:


The Company and the Approved Borrower shall be liable for all amounts due to the
Administrative Agent and/or any Lender from the Company or any other Approved
Borrower under the Credit Agreement, regardless of which of the Company or any
Approved Borrower actually receives Loans or the amount of Loans received by the
Company or any Approved Borrower or the manner in which the Administrative Agent
and/or such Lender accounts for Loans on its books and records (without limiting
the foregoing, the Company and the Approved Borrower shall be liable for Loans
made to the Company and any other Approved Borrower). Each of the Company’s and
the Approved Borrower’s obligations with respect to Loans made to it, and the
obligations arising as a result of the joint and several liability under the
Credit Agreement, with respect to Loans made to the Borrower or any Approved
Borrower under the Credit Agreement, shall be separate and distinct obligations,
but all such obligations shall be primary obligations of the Company or the
Approved Borrower, as the case may be.]
 
[Insert for Approved Borrowers that are not Domestic Subsidiaries and are not
treated as domestic corporations under Section 1504(d) of the Code:
 
The Company and the Approved Borrower hereby represent and warrant to the
Administrative Agent and each Lender that the Approved Borrower is a “Non-U.S.
Approved Borrower,” which for purposes of this Designation Letter means an
Approved Borrower that (i) is not organized or incorporated under the laws of
one of the States of the United States of America, the laws of the District of
Columbia or the Federal laws of the United States of America and (ii) is not
treated as a domestic corporation under Section 1504(d) of the Code.
 
The Company shall be liable for all amounts due to the Administrative Agent
and/or any Lender from the Company, the Approved Borrower, or any other Approved
Borrower under the Credit Agreement, regardless of which of the Company or any
Approved Borrower actually receives Loans or the amount of Loans received by the
Company or any Approved Borrower or the manner in which the Administrative Agent
and/or such Lender accounts for Loans on its books and records (without limiting
the foregoing, the Company shall be liable for Loans made to the Company, the
Approved Borrower and any other Approved Borrower). Each of the Company’s
obligations with respect to Loans made to it, and the Company’s obligations
arising as a result of the joint and several liability under the Credit
Agreement

Exhibit H-2

--------------------------------------------------------------------------------




with respect to Loans made to the Approved Borrower or any other Approved
Borrower under the Credit Agreement, shall be separate and distinct obligations,
but all such obligations shall be primary obligations of the Company.
  
The Approved Borrower shall be liable for all amounts due to the Administrative
Agent and/or any Lender from the Approved Borrower or any other Non-U.S.
Approved Borrower under the Credit Agreement, regardless of which of the
Non-U.S. Approved Borrowers actually receives Loans or the amount of Loans
received by any Non-U.S. Approved Borrower or the manner in which the
Administrative Agent and/or such Lender accounts for Loans on its books and
records (without limiting the foregoing, the Approved Borrower shall be liable
for Loans made to the Approved Borrower and any other Non-U.S. Approved
Borrower). The Approved Borrower’s obligations with respect to Loans made to it,
and the Approved Borrower’s obligations arising as a result of the joint and
several liability under the Credit Agreement with respect to Loans made to any
other Non-U.S. Approved Borrower under the Credit Agreement, shall be separate
and distinct obligations, but all such obligations shall be primary obligations
of the Approved Borrower.]
Each of the Company and the Approved Borrower agree that if the joint and
several liability under the Credit Agreement, would, but for the application of
this sentence, be unenforceable under applicable law, such joint and several
liability shall be valid and enforceable to the maximum extent that would not
cause such joint and several liability to be unenforceable under applicable law,
and such joint and several liability shall be deemed to have been automatically
amended accordingly at all relevant times.
 
THE APPROVED BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS DESIGNATION LETTER, THE CREDIT AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

(36) Each Approved Borrower that is a Domestic Subsidiary must submit to
exclusive jurisdiction, while all other Subsidiaries must submit to nonexclusive
jurisdiction.
[Remainder of page intentionally left blank]
 

Exhibit H-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Designation Letter to be
duly executed by their duly authorized officers, all as of the date first above
written.
 
HARSCO CORPORATION
By:
 
Name:
Title:





[APPROVED BORROWER]
By:
 
Name:
Title:



[Insert Address, Contact Name, Telephone and Facsimile Numbers]



Exhibit H-4

--------------------------------------------------------------------------------




EXHIBIT I
[FORM OF]
AFFILIATE SUBORDINATION AGREEMENT
This AFFILIATE SUBORDINATION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, the “Affiliate Subordination Agreement”),
dated as of [____], is made by and between each of the companies listed on the
signature pages hereto as Subordinated Creditors (each individually, a
“Subordinated Creditor” and collectively, the “Subordinated Creditors”) and each
of the companies listed on the signature pages hereto as Affiliate Debtors (each
individually, an “Affiliate Debtor” and collectively, the “Affiliate Debtors”),
in favor of Citibank N.A., as administrative agent (in such capacity, together
with its successors and assigns, the “Administrative Agent”) and the collateral
agent (in such capacity, together with its successors and assigns, the
“Collateral Agent”) under the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement (as
amended, supplemented or modified from time to time, the “Credit Agreement”)
dated as of [   ], 2015, among Harsco Corporation (the “Company”), the Approved
Borrowers party thereto, the issuing lenders party thereto, the lenders party
thereto (the “Lenders”), the Administrative Agent and the Collateral Agent, the
Lenders have agreed to make Loans (as defined in the Credit Agreement) and
provide other financial accommodations to the Company;
WHEREAS, one or more of the Affiliate Debtors now or may hereafter from time to
time have Indebtedness owing to one or more of the Subordinated Creditors (all
such present and future Indebtedness (whether created directly or acquired by
assignment or otherwise), and interest, premiums and fees, if any, thereon and
other amounts payable in respect thereof and all rights and remedies of the
Subordinated Creditors with respect thereto, being referred to as the “Affiliate
Subordinated Debt”);
WHEREAS, pursuant to Section 7.02(b) of the Credit Agreement, the Subordinated
Creditors are required to execute and deliver this Affiliate Subordination
Agreement; and
WHEREAS, it is in the best interests of the Subordinated Creditors to execute
this Affiliate Subordination Agreement inasmuch as the Subordinated Creditors
will derive substantial direct and indirect benefits from the extensions of
credit that occur from time to time pursuant to the Credit Agreement;
NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:
Article 1
Definitions
Section 1.01. Certain Terms. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
(b)    The following terms shall have the following meanings:

Exhibit I-1

--------------------------------------------------------------------------------




“Affiliate Debtors” shall have the meaning assigned to such term in the
preamble.
“Affiliate Subordinated Debt” shall have the meaning assigned to such term in
the second recital.
“Contingent Obligation” shall mean, at any time, any Obligation (or portion
thereof) that is contingent in nature at such time, including any Obligation
that is any contingent indemnification, expense reimbursement or other
obligation (including any guarantee) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made.
“Lender Party” shall mean the Administrative Agent, the Collateral Agent and the
Lenders.
“Non-Contingent Obligation” shall mean at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.
“Release Conditions” shall mean the following conditions for terminating the
Affiliate Subordination Agreement:
(i) all Non-Contingent Obligations shall have been paid in full in cash; and
(ii) satisfaction of all Contingent Obligations (other than obligations and
liabilities in respect of or arising under Specified Hedge Agreements, Specified
Cash Management Agreements, Designated Bilateral Letters of Credit, contingent
indemnity obligations as to which no claim has been asserted and reimbursement
obligations in respect of Letters of Credit which have been cash collateralized
(in an amount not to exceed 103% of the face amount of such Letters of Credit)
to the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Lender or for which back-stop letters of credit (in a face amount not to
exceed 103% of the face amount of such Letters of Credit) reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lender have
been provided) in form and substance reasonably satisfactory to the
Administrative Agent or to the applicable counterparty, as applicable.
“Senior Indebtedness” is defined in Section 2.01(a) hereof.
“Subordinated Creditors” is defined in the preamble.
“Termination Date” shall have the meaning assigned to such term in Section
2.01(b) hereof.
Article 2
Agreement
Section 2.01. Agreement to Subordinate.
(a)    Each of the Affiliate Debtors and the Subordinated Creditors agree that
the Affiliate Subordinated Debt is and shall be subject, subordinate and
rendered junior, to the extent and in the manner hereinafter set forth, in right
of payment, to the prior indefeasible payment in full of all Obligations (other
than obligations and liabilities in respect of or arising under Specified Hedge
Agreements, Specified Cash Management Agreements, Designated Bilateral Letters
of Credit, contingent indemnity obligations as to which no claim has been
asserted and reimbursement obligations in respect of Letters of Credit which
have been cash collateralized (in an amount not to

Exhibit I-2

--------------------------------------------------------------------------------




exceed 103% of the face amount of such Letters of Credit) to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Lender or
for which back-stop letters of credit (in a face amount not to exceed 103% of
the face amount of such Letters of Credit) reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender have been provided) of
the Company and each Subsidiary Guarantor now existing or hereafter arising
under any Loan Document whether for (i) principal, (ii) interest (including
Post-Petition Interest (as defined in the Guarantee and Collateral Agreement)),
(iii) costs, (iv) fees (including reasonable attorneys’ fees and disbursements),
(v) expenses, and (vi) otherwise (the Obligations specified in clauses (a)(i)
through (a)(vi) above are referred to collectively as the “Senior
Indebtedness”). For purposes of this Affiliate Subordination Agreement, the
Senior Indebtedness shall be deemed not to have been indefeasibly paid in full
until the Release Conditions are satisfied, at which time this Affiliate
Subordination Agreement and all obligations hereunder shall terminate without
any further action by any party hereto. Each of the Affiliate Debtors and the
Subordinated Creditors waives notice of acceptance of this Affiliate
Subordination Agreement by the Lender Parties, and the Subordinated Creditors
waive notice of, and consent to the making, amount and terms of, the Senior
Indebtedness which may exist or be created from time to time and any renewal,
extension, refinancing, amendment, amendment and restatement, supplement or
other modification thereof, and any other lawful action which any Lender Party
may take or omit to take with respect thereto. The provisions of this Section
shall constitute a continuing offer made for the benefit of and to all Secured
Parties, and each Lender Party is hereby irrevocably authorized to enforce such
provisions.
(b)    After the occurrence and during the continuation of any Event of Default,
upon notice from the Administrative Agent (which notice shall be deemed to have
been given if an Event of Default under Section 8(f) of the Credit Agreement
occurs), no Affiliate Debtors shall make, and no Subordinated Creditors shall
receive or accept from any source whatsoever, any payment in respect of any
Affiliate Subordinated Debt, unless and until the earliest of (i) the date on
which the Release Conditions are satisfied (such date hereinafter referred to as
the “Termination Date”), (ii) the date upon which such Event of Default has been
cured or waived and (iii) the date upon which such notice has been rescinded by
the Administrative Agent. Nothing herein shall prohibit any Affiliate Debtor
from making and any Subordinated Creditor from receiving any payments in respect
of Affiliate Subordinated Debt so long as no Event of Default has occurred and
is continuing or the Administrative Agent shall not have given the notice
provided in the prior sentence.
Section 2.02. In Furtherance of Subordination.
(a)    Upon any distribution of all or any of the assets of any Affiliate Debtor
pursuant to any case, proceeding or other action relating to the bankruptcy or
insolvency (a “Bankruptcy Proceeding”) of such Affiliate Debtor or with respect
to its assets, then, and in any such event, unless the Required Lenders shall
otherwise agree in writing, the Lender Parties shall receive indefeasible
payment in full in cash of all amounts due or to become due (whether or not the
Senior Indebtedness has been declared due and payable prior to the date on which
the Senior Indebtedness would otherwise have become due and payable) on or in
respect of all Senior Indebtedness (including Post-Petition Interest, whether or
not allowed as a claim) before the Subordinated Creditors or anyone claiming
through or on their behalf (including any receiver, trustee, or otherwise) are
entitled to receive any payment on account of principal of (or premium, if any)
or interest on or other amounts payable in respect of the Affiliate Subordinated
Debt owing by such Affiliate Debtor, and to that end, any payment or
distribution of any kind or character,

Exhibit I-3

--------------------------------------------------------------------------------




whether in cash, property or securities, which may be payable or deliverable in
respect of the Affiliate Subordinated Debt in any such Bankruptcy Proceeding,
shall be paid or delivered directly to the Collateral Agent for the application
(in the case of cash) to, or as collateral (in the case of non-cash property or
securities) for, the payment or prepayment of the Senior Indebtedness until the
Senior Indebtedness shall have been indefeasibly paid in full in cash.
(b)    If any proceeding, liquidation, dissolution or winding up or other action
referred to in clause (a) above is commenced by or against any Affiliate Debtor,
(i)    the Administrative Agent and the other Lender Parties are hereby
irrevocably authorized and empowered (in their own names or in the name of the
Affiliate Debtors, the Subordinated Creditors or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution in respect of the Affiliate Subordinated Debt of such Affiliate
Debtor and give acquittance therefor and to file claims and proofs of claim and
take such other action (including voting any such Affiliate Subordinated Debt or
enforcing any security interest or other lien securing payment of any such
Affiliate Subordinated Debt) as the Administrative Agent (or, in the absence of
direction from the Administrative Agent, the Required Lenders) may deem
necessary or advisable for the exercise or enforcement of any of the rights or
interests of the Lender Parties hereunder; provided, that if the Administrative
Agent or the Required Lenders take such action, the Administrative Agent shall
direct the Collateral Agent to apply all proceeds first, to the payment of the
costs of enforcement of this Affiliate Subordination Agreement, and second, to
the pro rata payment or prepayment of the Senior Indebtedness in accordance with
Section 2.18 of the Credit Agreement and Section 6.05 of the Guarantee and
Collateral Agreement; and
(ii)    the Subordinated Creditors shall duly and promptly take such action as
the Administrative Agent (or, in the absence of direction from the
Administrative Agent, the Required Lenders) may request (A) to collect such
Affiliate Subordinated Debt of such Affiliate Debtor for the account of the
Secured Parties and to file appropriate claims or proofs of claim in respect of
the Affiliate Subordinated Debt, (B) to execute and deliver to the Collateral
Agent and the other Secured Parties such powers of attorney, assignments, or
other instruments as the Administrative Agent, the Collateral Agent or the other
Secured Parties may reasonably request in order to enable them to enforce any
and all claims with respect to, and any security interests and other liens
securing payment of, the Affiliate Subordinated Debt of such Affiliate Debtor
and (C) to collect and receive any and all payments or distributions which may
be payable or deliverable upon or with respect to any such Affiliate
Subordinated Debt.
(c)    All payments or distributions of assets of the Affiliate Debtors, whether
in cash, property or securities upon or with respect to the Affiliate
Subordinated Debt which are received by the Subordinated Creditors contrary to
the provisions of this Affiliate Subordination Agreement shall be deemed to be
the property of, segregated by, received by, and held in trust for, the
Collateral Agent for the pro rata benefit of the Secured Parties, shall be
segregated from other funds and property held by the Subordinated Creditors and
shall in any event be forthwith paid over to the Collateral Agent in the same
form as so received (with any necessary endorsement) to be applied pro rata (in
the case of cash) to, or held as collateral (in the case of noncash property or
securities) for, the payment or prepayment of the Senior Indebtedness in
accordance with Section 2.18 of the Credit Agreement and Section 6.05 of the
Guarantee and Collateral Agreement, whether matured or unmatured, in accordance
with the terms of this Affiliate Subordination Agreement.

Exhibit I-4

--------------------------------------------------------------------------------




Section 2.03. No Enforcement or Commencement of any Proceedings. Each
Subordinated Creditor agrees that, so long as the Release Conditions have not
been satisfied, it will not, if an Event of Default has occurred and is
continuing, accelerate the maturity of the Affiliate Subordinated Debt held by
it or commence or join with any creditor other than the Administrative Agent,
the Collateral Agent or the Secured Parties in commencing any proceeding or
other action referred to in Section 2.02(a) of this Affiliate Subordination
Agreement.
Section 2.04. Rights of Subrogation. Each Subordinated Creditor agrees that no
payment or distribution to the Collateral Agent or any of the Secured Parties
pursuant to the provisions of this Affiliate Subordination Agreement shall
entitle the Subordinated Creditors to exercise any rights of subrogation in
respect thereof until the Termination Date. Each Subordinated Creditor agrees
that the subordination provisions contained herein shall not be affected by any
action, or failure to act, by the Administrative Agent, the Collateral Agent or
any Secured Party which results, or may result, in affecting, impairing or
extinguishing any right of reimbursement or subrogation or other right or remedy
of the Subordinated Creditors against the Affiliate Debtors.
Section 2.05. [Reserved]
Section 2.06. Obligations Hereunder Not Affected. All rights and interest of the
Administrative Agent and the other Lender Parties hereunder, and all agreements
and obligations of the Subordinated Creditors and the Affiliate Debtors
hereunder, shall remain in full force and effect until the Termination Date
irrespective of:
(a)    any lack of validity or enforceability of any document evidencing Senior
Indebtedness;
(b)    any change in the time, manner or place of payment of, or any other term
of, all or any of the Senior Indebtedness, or any amendment, amendment and
restatement, refinancing, other modification or waiver of or any consent to
depart from any of the documents evidencing or relating to the Senior
Indebtedness;
(c)    any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to depart from any guaranty or Loan
Document, for all or any of the Senior Indebtedness;
(d)    any failure of any Lender Party to assert any claim or to enforce any
right or remedy against any party hereto or any other Loan Party under the
provisions of any Loan Document;
(e)    any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Affiliate Debtors
and the Subordinated Creditors hereby waive any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Senior
Indebtedness; and
(f)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Affiliate Debtors in respect of the Senior
Indebtedness or the Subordinated

Exhibit I-5

--------------------------------------------------------------------------------




Creditors in respect of this Affiliate Subordination Agreement (other than prior
payment in full of the Senior Indebtedness).
This Affiliate Subordination Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by the Collateral Agent
or any other Lender Party upon the insolvency, bankruptcy or reorganization of
the Company or any Subsidiary Guarantor or otherwise, all as though such payment
had not been made. Each Subordinated Creditor acknowledges and agrees that the
Administrative Agent, the Collateral Agent and the other Lender Parties may, in
accordance with the terms of the Credit Agreement, without notice or demand and
without affecting or impairing the Subordinated Creditors’ obligations
hereunder, from time to time (i) renew, compromise, extend, increase, accelerate
or otherwise change the time for payment of, or otherwise change the terms of
the Senior Indebtedness or any part thereof, including to increase or decrease
the rate of interest thereon or the principal amount thereof; (ii) take or hold
security for the payment of the Senior Indebtedness and exchange, enforce,
foreclose upon, waive and release any such security; (iii) apply such security
and direct the order or manner of sale thereof as the Administrative Agent, the
Collateral Agent and the other Secured Parties may determine in accordance with
the Loan Documents; (iv) release and substitute one or more endorsers,
warrantors, borrowers or other Loan Parties; and (v) exercise or refrain from
exercising any rights against the Company or any Subsidiary Guarantor or any
other Person.
Article 3
Miscellaneous
Section 3.01. Representations and Warranties. Each of the Subordinated Creditors
and the Affiliated Debtors hereby represents and warrants to the Lenders, the
Issuing Lenders and the Administrative Agent that:
(a)    Existence. It is duly organized and validly existing under the laws of
its jurisdiction or organization, and has the legal capacity to enter into this
Agreement.
(b)    No Breach. None of the execution and delivery of this Affiliate
Subordination Agreement, the consummation of the transactions herein
contemplated or compliance with the terms and provisions hereof will (i)
conflict with or result in a breach of, or require any consent under, (A) its
organizational documents, or (B) except to the extent that any such conflicts,
breaches, failures to obtain consents or defaults would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
any applicable law or regulation, or any order, writ, injunction or decree of
any court or governmental authority or agency, or any agreement or instrument to
which it is a party or by which it is bound or to which it is subject, or
constitute a default under any such agreement or instrument, or (ii) result in
the creation or imposition of any Lien upon any of its revenues or assets
pursuant to the terms of any such agreement or instrument.
(c)    Execution and Delivery; Corporate Action. This Affiliate Subordination
Agreement has been duly and validly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, concepts of reasonableness and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and (ii) the application of foreign laws. It has all necessary
corporate, partnership or other power and authority to execute, deliver and
perform its obligations under this Affiliate Subordination Agreement and the
execution, delivery and

Exhibit I-6

--------------------------------------------------------------------------------




performance by it of this Affiliate Subordination Agreement have been duly
authorized by all necessary action on its part.
Section 3.02. [Reserved].
Section 3.03 Binding on Successors; Transferees and Assigns; Continuing
Agreement. This Affiliate Subordination Agreement shall be binding upon the
Subordinated Creditors and the Affiliate Debtors and their respective successors
and assigns and shall inure to the benefit of and be enforceable by the
Administrative Agent and each other Lender Party and their respective successors
and assigns; provided, that except pursuant to a transaction permitted under the
Credit Agreement, neither the Subordinated Creditors nor the Affiliate Debtors
may assign any of their obligations hereunder without the prior written consent
of each Senior Lender Representative and the Collateral Agent. Without limiting
the generality of the foregoing, any Lender may assign or otherwise transfer (in
whole or in part) its Commitments, Loans, or any Note held by it to any other
Person or entity, and such other Person or entity shall thereupon become vested
with all rights and benefits in respect thereof granted to such Lender under any
Loan Document and under this Affiliate Subordination Agreement or otherwise,
subject, however, to any contrary provisions in such assignment or transfer, and
to the provisions of Section 10.06 of the Credit Agreement. This Affiliate
Subordination Agreement is a continuing agreement of subordination and the
Secured Parties may, from time to time and without notice to the Subordinated
Creditors, extend credit to or make other financial accommodations with the
Affiliate Debtors or any other Loan Party in reliance hereon.
Section 3.04. Amendments, Waivers. No amendment to or waiver of any provision of
this Affiliate Subordination Agreement, nor consent to any departure by the
Subordinated Creditors or the Affiliate Debtors herefrom, shall in any event be
effective unless the same shall be made with the consent of the Subordinated
Creditors and the Affiliate Debtors, and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No act, failure, or delay by any Senior Lender Representative or
the Collateral Agent shall constitute a waiver of its rights and remedies
hereunder or otherwise. No single or partial waiver by any Senior Lender
Representative or the Collateral Agent of any default or right or remedy that it
may have shall operate as a waiver of any other default, right or remedy or of
the same default, right or remedy on a future occasion.
Section 3.05. Expenses. Subject to the limitations set forth in Section 10.05 of
the Credit Agreement, the Subordinated Creditors and the Affiliate Debtors
jointly and severally agree to pay, upon demand, to each Senior Lender
Representative or any other Lender Party, as applicable, any and all costs and
expenses, including reasonable attorneys’ fees and disbursements, which any such
Lender Party may incur in connection with the exercise or enforcement of any of
the rights or interest of any such Lender Party hereunder.
Section 3.06. Additional Subordinated Creditors and Affiliate Debtors.
Notwithstanding anything else to the contrary herein, any Person may be added as
a Subordinated Creditor and/or Affiliated Debtor with the consent of the Company
and without the consent of any Secured Party or any other Subordinated Creditor
or Affiliated Debtor.
Section 3.07. Notices. All notices and other communications provided hereunder
shall be in writing or by facsimile and addressed, delivered or transmitted, if
to any Subordinated Creditor or any Affiliate Debtor, to the Company at its
address or facsimile number set forth in Section 10.02 of the Credit Agreement,
or if to the Administrative Agent or the Collateral Agent, at its address or
facsimile number set forth in Section 10.02 of the Credit Agreement, or, in
either case, at such other address or facsimile number as may be designated by
such party in a notice to the other parties. Any notice, if mailed and

Exhibit I-7

--------------------------------------------------------------------------------




properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.
Section 3.08. Severability. Any provision of this Affiliate Subordination
Agreement that is invalid, illegal, prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality, prohibition or unenforceability without affecting,
impairing or invalidating the remaining provisions hereof, and any such
invalidity, illegality, prohibition or unenforceability in any jurisdiction
shall not affect, impair, invalidate or render unenforceable such provision in
any other jurisdiction.
Section 3.09. Cumulative Rights. The rights, powers and remedies of the Lender
Parties under this Affiliate Subordination Agreement shall be in addition to all
rights, powers and remedies given to such Persons by virtue of any contract,
statute or rule of law, all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently. The parties hereto
expressly acknowledge and agree that the Secured Parties are intended, and by
this reference expressly made, third party beneficiaries of the provisions of
this Affiliate Subordination Agreement.
Section 3.10. GOVERNING LAW. THIS AFFILIATE SUBORDINATION AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO THIS AFFILIATE SUBORDINATION AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING
OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
Section 3.11. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its Property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Affiliate Subordination
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Affiliate
Subordination Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its Properties in the courts of any jurisdiction.
(b)    Each of the parties hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Affiliate Subordination Agreement in any
court referred to in clause (a) above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)    Each party to this Affiliate Subordination Agreement irrevocably consents
to service of process in the manner provided for notices in Section 3.06.
Nothing in this Affiliate Subordination Agreement will affect the right of any
party to this Affiliate Subordination Agreement to serve process in any other
manner permitted by law.

Exhibit I-8

--------------------------------------------------------------------------------




Section 3.12. Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AFFILIATE SUBORDINATION AGREEMENT (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.11.
Section 3.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Affiliate Subordination
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Affiliate Subordination Agreement.
Section 3.14. Execution in Counterparts. This Affiliate Subordination Agreement
may be executed by one or more of the parties to this Affiliate Subordination
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Affiliate Subordination Agreement
by facsimile or other electronic transmission (e.g. by .PDF or .TIF file) shall
be effective as delivery of a manually executed counterpart hereof.
[Remainder of page left intentionally blank]



Exhibit I-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, the Subordinated Creditors
and the Affiliate Debtors, have caused this Affiliate Subordination Agreement to
be executed as of the date first above written.
SUBORDINATED CREDITORS:
 
[_____]
By:
 
 
By:
 
 
 
Name:
 
 
Title:



 
 
[_____]
By:
 
 
By:
 
 
 
Name:
 
 
Title:



AFFILIATE DEBTORS:
 
[_____]
By:
 
 
By:
 
 
 
Name:
 
 
Title:



 
 
[_____]
By:
 
 
By:
 
 
 
Name:
 
 
Title:










Exhibit I-10

--------------------------------------------------------------------------------




EXHIBIT J
AUCTION PROCEDURES
This outline is intended to summarize certain basic terms and procedures with
respect to Auctions pursuant to and in accordance with the terms and conditions
of Section 10.06(k) of the credit agreement, of which this Exhibit J is a part
(the “Credit Agreement”). It is not intended to be a definitive list of all of
the terms and conditions of an Auction and all such terms and conditions shall
be set forth in the applicable Auction Procedures set for each Auction (the
“Offer Documents”). None of the Administrative Agent, the auction manager, any
other Agent or any of their respective affiliates makes any recommendation
pursuant to the Offer Documents as to whether or not any Lender should sell by
assignment any of its Term Loans pursuant to the Offer Documents (including, for
the avoidance of doubt, by participating in the Auction as a Lender) or whether
the Company should purchase by assignment any Term Loans from any Lender
pursuant to any Auction. Each Lender should make its own decision as to whether
to sell by assignment any of its Term Loans and, if so, the principal amount of
and price to be sought for such Term Loans. In addition, each Lender should
consult its own attorney, business advisor or tax advisor as to legal, business,
tax and related matters concerning any Auction and the Offer Documents.
Capitalized terms not otherwise defined in this Exhibit have the meanings
assigned to them in the Credit Agreement.
Summary. The Company may purchase (by assignment) Term Loans on a non-pro rata
basis by conducting one or more auctions (each, an “Auction”) pursuant to the
procedures described herein; provided, that no more than one Auction may be
ongoing at any one time and no more than four Auctions may be made in any period
of four consecutive fiscal quarters of the Company.
Notice Procedures. In connection with each Auction, the Company (in such
capacity, the “Offeror”) will provide notification to the auction manager (for
distribution to the Lenders) of the Term Loans that will be the subject of the
Auction by delivering to the auction manager a written notice in form and
substance reasonably satisfactory to the auction manager (an “Auction Notice”).
Each Auction Notice shall contain (i) the maximum principal amount of Term Loans
the Offeror is willing to purchase (by assignment) in the Auction (the “Auction
Amount”), which shall be no less than $10,000,000 or an integral multiple of
$1,000,000 in excess of thereof; (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices per $1,000, at which the
Offeror would be willing to purchase Term Loans in the Auction; and (iii) the
date on which the Auction will conclude, on which date Return Bids (defined
below) will be due at the time provided in the Auction Notice (such time, the
“Expiration Time”), as such date and time may be extended upon notice by the
Offeror to the auction manager not less than 24 hours before the original
Expiration Time.
Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the auction manager with a notice of participation in form and substance
reasonably satisfactory to the auction manager (the “Return Bid”, to be included
in the Offer Documents) which shall specify (i) a discount to par that must be
expressed as a price per $1,000 of Term Loans (the “Reply Price”) within the
Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000, that such Lender is willing to offer for sale at its Reply
Price (the “Reply Amount”); provided, that each Lender may submit a Reply Amount
that is less than the minimum amount and incremental amount requirements
described above only if the Reply Amount comprises the entire amount of the Term
Loans held by such Lender at such time. A Lender may only submit one Return Bid
per Auction, but each Return Bid may contain up to three component bids, each of
which may result in a separate Qualifying Bid and each of which will not be
contingent on any other component bid submitted by such Lender resulting in a
Qualifying Bid. In addition to the Return Bid, a participating Lender must
execute and deliver, to be held by the auction manager, an Assignment and
Acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the auction manager and the
Administrative Agent (the “Auction Assignment and Acceptance”). The Offeror will
not purchase any Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price (as defined
below).

Exhibit J-1

--------------------------------------------------------------------------------




Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the auction manager, the auction manager, in consultation with the Offeror, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for the
Auction within the Discount Range for the Auction that will allow the Offeror to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Offeror has received Qualifying Bids). The
Offeror shall purchase (by assignment) Term Loans from each Lender whose Return
Bid is within the Discount Range and contains a Reply Price that is equal to or
less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
principal amount of Term Loans included in Qualifying Bids received at a Reply
Price lower than the Applicable Threshold Price will be purchased at a purchase
price equal to the applicable Reply Price and shall not be subject to proration.
If a Lender has submitted a Return Bid containing multiple component bids at
different Reply Prices, then all Term Loans of such Lender offered in any such
component bid that constitutes a Qualifying Bid with a Reply Price lower than
the Applicable Threshold Price shall also be purchased at a purchase price in
cash equal to the applicable Reply Price and shall not be subject to proration.
Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Offeror shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.
Notification Procedures. The auction manager will calculate the Applicable
Threshold Price no later than the Business Day immediately after the date that
the Return Bids were due. The auction manager will insert the amount of Term
Loans to be assigned and the applicable settlement date determined by the
auction manager in consultation with the Offeror onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Lender, the auction manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.
Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw an Auction by written notice to the auction manager no later than 24
hours before the original Expiration Time so long as no Qualifying Bids have
been received by the auction manager at or prior to the time the auction manager
receives such written notice from the Borrower. Any Return Bid (including any
component bid thereof) delivered to the auction manager may not be modified,
revoked, terminated or cancelled; provided that a Lender may modify a Return Bid
at any time prior to the Expiration Time solely to reduce the Reply Price
included in such Return Bid. However, an Auction shall become void if the
Offeror fails to satisfy one or more of the conditions to the purchase of Term
Loans set forth in Section 10.06(k) of the Credit Agreement or to otherwise
comply with any of the provisions of such Section 10.06(k). The purchase price
for all Term Loans purchased in an Auction shall be paid in cash by the Offeror
directly to the respective assigning Lender on a settlement date as determined
by the auction manager in consultation with the Offeror (which shall be no later
than ten (10) Business Days after the date Return Bids are due), along with
accrued and unpaid interest (if any) on the applicable Term Loans up to the
settlement date. The Offeror shall execute each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the auction
manager, in consultation with the Offeror, and, absent manifest error, the
auction manager’s determination will be final and binding. Absent manifest
error, the auction manager’s interpretation of the terms and conditions of the
Offer Document, in consultation with the Offeror, will be final and binding.
None of the Administrative Agent, the auction manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Company, the Loan

Exhibit J-2

--------------------------------------------------------------------------------




Parties, or any of their affiliates contained in the Offer Documents or
otherwise or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.
Immediately upon the consummation of an Auction pursuant to Section 10.06(k) of
the Credit Agreement, the Term Loans subject to such Auction and all rights and
obligations as a Lender related to such Term Loans shall for all purposes
(including under the Credit Agreement, the other Loan Documents and otherwise)
be deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of
no further force and effect, and the Company shall neither obtain nor have any
rights as a Lender under the Credit Agreement or under the other Loan Documents
by virtue of the acquisition of any Term Loans subject to such Auction.
The auction manager acting in its capacity as such under an Auction shall be
entitled to the benefits of the provisions of Article 9 and Section 10.05 of the
Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the auction manager, and the
Administrative Agent shall cooperate with the auction manager as reasonably
requested by the auction manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
This Exhibit J shall not require the Company to initiate any Auction, nor shall
any Lender be obligated to participate in any Auction.



Exhibit J-3

--------------------------------------------------------------------------------




EXHIBIT K


FORM OF TERMINATION LETTER
 
Citibank, N.A.
as Administrative Agent for
the Lenders referred to below,
Building #3
1615 Brett Rd.
New Castle, Delaware 19720
Attention: Thomas Schmitt
 
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Harsco Corporation (the “Company”), refers to the Second
Amended and Restated Credit Agreement dated as of December 2, 2015 (as amended,
modified, extended or restated from time to time, the “Credit Agreement”), among
Harsco Corporation, the Approved Borrowers party thereto, the Issuing Lenders
named therein, the Lenders party thereto, the other parties party thereto and
Citibank, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
 
The Company hereby terminates the status as an Approved Borrower of [Name of
Approved Borrower], a corporation incorporated under the laws of
[State/Country], in accordance with Section 2.25 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on all Loans of the above-referenced Approved Borrower and all other amounts
payable by such Approved Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.


HARSCO CORPORATION
By:
 
Name:
Title:



cc: [Approved Borrower]



Exhibit K-1

--------------------------------------------------------------------------------




EXHIBIT L


HARSCO CORPORATION
SOLVENCY CERTIFICATE


[   ], 2015
    
This Solvency Certificate (“Certificate”) of Harsco Corporation, a Delaware
corporation (the “Company”) is delivered pursuant to Section 5.01(a)(vii) of the
Second Amended and Restated Credit Agreement, dated as of December 2, 2015, as
amended, supplemented or modified from time to time (the “Credit Agreement”),
among the Company, the Issuing Lenders named therein, the Lenders parties
thereto, and Citibank, N.A., as Administrative Agent and as Collateral Agent.
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.
I, [_____], the duly elected, qualified and acting as [a Responsible Officer] of
the Company and its Subsidiaries, DO HEREBY CERTIFY, as follows:
1.    I have reviewed the Credit Agreement and the other Loan Documents referred
to therein (collectively, the “Transaction Documents”) and have made such
investigation as I have deemed necessary to enable me to express a reasonably
informed opinion as to the matters referred to herein.
2.    As of the date hereof, after giving effect to the Transactions, the fair
value and the present fair saleable value of any and all property of the Company
and its Subsidiaries, on a consolidated basis, is greater than the probable
liability on existing debts of the Company and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).
3.    As of the date hereof, after giving effect to the Transactions, the
Company and its Subsidiaries, on a consolidated basis are able to pay their
debts (including, without limitation, contingent and subordinated liabilities)
as they become absolute and mature (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability).
4.    As of the date hereof, after giving effect to the Transactions, the
Company and its Subsidiaries, on a consolidated basis are otherwise “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.
5.     The Company and its Subsidiaries, on a consolidated basis, do not intend
to, nor do they believe that they will, incur debts that would be beyond their
ability to pay as such debts mature.
6.    As of the date hereof, before and after giving effect to the Transactions,
the Company and its Subsidiaries are not engaged in businesses or transactions,
nor about to engage in businesses or transactions, for which any property
remaining would, on a consolidated basis, constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which they are engaged.

Exhibit L-1

--------------------------------------------------------------------------------




7.    For the purpose of the foregoing, I have assumed there is no default under
the Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.




[Signature Pages Follow.]





Exhibit L-2

--------------------------------------------------------------------------------




HARSCO CORPORATION
By:
 
Name:
Title:






Exhibit L-3

--------------------------------------------------------------------------------




EXHIBIT M


FORM OF
GUARANTEE AND COLLATERAL AGREEMENT

Exhibit M

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT




made by




HARSCO CORPORATION




and certain of its Subsidiaries




in favor of




CITIBANK, N.A.


as Collateral Agent




Dated as of December 2, 2015





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article 1
Defined Terms
 
 
 
Section 1.01.
Definitions
1


Section 1.02.
Other Definitional Provisions; Redenomination Of Certain Alternative Currencies
6


Section 1.03.
Certain Limitations pursuant to 2008 Indenture
6


 
 
 
Article 2
Guarantee
 
 
 
Section 2.01.
Guarantee
6


Section 2.02.
Right of Contribution
7


Section 2.03.
No Subrogation
7


Section 2.04.
Amendments, Etc. with Respect to the Obligations
7


Section 2.05.
Guarantee Absolute and Unconditional
8


Section 2.06.
Reinstatement
9


Section 2.07.
Payments
9


Section 2.08.
Continuing Guarantee
9


Section 2.09.
Stay of Acceleration
9


Section 2.10.
Certain Limitations
9


 
 
 
Article 3
Grant of Security Interest
 
 
Article 4
Representations and Warranties
 
 
 
Section 4.01.
Title; No Other Liens
11


Section 4.02.
Perfected First Priority Liens
11


Section 4.03.
Jurisdiction of Organization
12


Section 4.04.
[Reserved]
12


Section 4.05.
Pledged Stock and Pledged Notes
12


Section 4.06.
Intellectual Property
12


Section 4.07.
Commercial Tort Claim
12


 
 
 
Article 5
Covenants
 
 
 
Section 5.01.
Delivery of Instruments, Certificated Securities and Chattel Paper
12


Section 5.02.
Maintenance of Insurance
13


Section 5.03.
Maintenance of Perfected Security Interest; Further Documentation
13


Section 5.04.
Changes in Name, Etc
13


Section 5.05.
Pledged Stock
13


Section 5.06.
Intellectual Property
14


Section 5.07.
Commercial Tort Claims
15


 
 
 


i

--------------------------------------------------------------------------------




Article 6
Remedial Provisions
 
 
 
Section 6.01.
Certain Matters Relating to Receivables
16


Section 6.02.
Communications with Obligors; Grantors Remain Liable
16


Section 6.03.
Pledged Stock and Pledged Notes
16


Section 6.04.
Proceeds to Be Turned Over to Collateral Agent
17


Section 6.05.
Application of Proceeds
17


Section 6.06.
Code and Other Remedies
19


Section 6.07.
Subordination
20


Section 6.08.
Deficiency
20


 
 
 
Article 7
The Collateral Agent
 
 
 
Section 7.01.
Collateral Agent’s Appointment as Attorney-in-Fact, Etc
20


Section 7.02.
Duty of Collateral Agent
22


Section 7.03.
Execution of Financing Statements
22


Section 7.04.
Authority of Collateral Agent
22


 
 
 
Article 8
Miscellaneous
 
 
 
Section 8.01.
Amendments in Writing
23


Section 8.02.
Notices
23


Section 8.03.
No Waiver by Course of Conduct; Cumulative Remedies
23


Section 8.04.
Collateral Agent’s Expenses; Indemnification
23


Section 8.05.
Successors and Assigns
23


Section 8.06.
Set-Off
24


Section 8.07.
Counterparts
24


Section 8.08.
Severability
24


Section 8.09.
Section Headings
24


Section 8.10.
Integration
24


Section 8.11.
Governing Law
24


Section 8.12.
Submission to Jurisdiction; Waivers
24


Section 8.13.
Acknowledgements
25


Section 8.14.
Additional Grantors
25


Section 8.15.
Additional Obligations
25


Section 8.16.
Releases
26


Section 8.17.
WAIVER OF JURY TRIAL
26








ii

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 1    Investment Property
Schedule 2    Commercial Tort Claims
Schedule 3    Perfection Matters
Schedule 4    Intellectual Property


EXHIBITS:
Exhibit A    Guarantee and Collateral Agreement Supplement
Exhibit B    Perfection Certificate
Exhibit C    Copyright Security Agreement
Exhibit D    Patent Security Agreement
Exhibit E    Trademark Security Agreement



iii

--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 2, 2015, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of Citibank, N.A., as
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below), including the banks and other financial institutions
or entities (the “Lenders”) from time to time parties to the Second Amended and
Restated Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Harsco Corporation (the “Company”), the Approved Borrowers (as defined
therein) from time to time party thereto, the Lenders (as defined therein), and
Citibank, N.A. as administrative agent and collateral agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used to refinance all or a portion of the loans outstanding under the
Existing Credit Agreement (as defined in the Credit Agreement) and to pay costs
and expenses related to the Transactions (as defined in the Credit Agreement)
and to fund working capital and for general corporate purposes;
WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Company under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Company thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:





--------------------------------------------------------------------------------




Article 1
Defined Terms
Section 1.01.    Definitions. (a) Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Financial Assets, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights, Securities Entitlements,
Supporting Obligations and Uncertificated Securities.
(b)    The following terms shall have the following meanings:
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Cash Management Obligations”: Obligations in respect of any Specified Cash
Management Agreement.
“Collateral”: as defined in Article 3.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.01 or 6.04.
“Contingent Obligation”: at any time, any Obligation (or portion thereof) that
is contingent in nature at such time, including any Obligation that is:
(i)    (x) a Reimbursement Obligation with respect to any Letter of Credit to
the relevant Issuing Lender or (y) a reimbursement (or similar) obligation with
respect to any Designated Letter of Credit to the relevant Designated Bilateral
Letter of Credit Issuer;
(ii)    an obligation under a Specified Hedge Agreement or a Specified Cash
Management Agreement to make payments that cannot be quantified at such time;
(iii)    an obligation (including any guarantee) that is contingent in nature at
such time; or
(iv)    an obligation to provide collateral to secure any of the foregoing types
of obligations.
“Copyright License”: any agreement now or hereafter in existence granting to any
Grantor, or pursuant to which any Grantor grants to any other Person, any right
to use, copy, reproduce, distribute, prepare derivative works, display or
publish any records or other materials on which a Copyright is in existence or
may come into existence.
“Copyrights”: all the following: (i) all copyrights under the laws of the United
States or any other country (whether or not the underlying works of authorship
have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing,

1

--------------------------------------------------------------------------------




(iii) all claims for, and rights to sue for, past or future infringements of any
of the foregoing, and (iv) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past or future infringements thereof.
“Copyright Security Agreement”: a Copyright Security Agreement, substantially in
the form of Exhibit C or such other form as is reasonably acceptable to the
Collateral Agent and the Company, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
“Excluded Assets”: (A)  motor vehicles and other assets subject to certificates
of title (except for aircraft owned by the Company on the Closing Date), Letter
of Credit Rights (except to the extent a security interest therein may be
perfected by filing), (B) any property to the extent that such grant of a
security interest is prohibited or restricted by any Requirements of Law,
requires a consent pursuant to any Requirement of Law or is prohibited or
restricted by, or constitutes a breach or default under or results in the
termination of or requires any consent of another Person (other than the Company
or a Restricted Subsidiary thereof) not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, Pledged Stock or Pledged
Note, any applicable shareholder, joint venture or similar agreement or any
organizational or similar document, except to the extent that such Requirement
of Law or the term in such contract, license, agreement, instrument or other
document or shareholder, joint venture or similar agreement or organizational or
similar document providing for such prohibition, restriction, breach, default or
termination or requiring such consent is ineffective under applicable law
(including the Uniform Commercial Code), (C) any United States intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law, (D) the voting Capital Stock of any Foreign Subsidiary or FSHCO to
the extent (but only to the extent) required to prevent the Collateral from
including more than 65% of the voting Capital Stock of such Foreign Subsidiary
or FSHCO, (E) [reserved], (F) any fee simple interest in real property having a
value of less than $2,000,000 (other than real property specified on Schedule
6.12 of the Credit Agreement), (G) Commercial Tort Claims held by each Grantor
seeking damages in an amount reasonably estimated to be less than $2,500,000,
(H) Margin Stock, (I) those assets as to which the Collateral Agent and the
Company have reasonably determined in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; (J)  any asset the pledge
of which the Company has reasonably determined (in consultation with the
Collateral Agent) would result in a material adverse tax consequence to the
Company or any of its Restricted Subsidiaries, (K) any equity interests held by
the Company in Bullseye Partnership, L.P., Bullseye Holdings, L.P. and Bullseye
G.P., LLC for so long as (x) the pledge of such equity interests is prohibited
or restricted by the terms of the applicable documents related thereto or (y)
the foregoing entities are not wholly-owned by the Company or any of its
Restricted Subsidiaries or (L) any lease, license or other agreement or any
property subject to a purchase money security interest, capital lease obligation
or similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money,
capital lease or similar arrangement permitted under the Credit Agreement or
create right of termination in favor of any other party thereto (other than any
Loan Party), after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code (other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition).

2

--------------------------------------------------------------------------------




“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
“FSHCO”: an entity described in clause (i) of the definition of “Excluded
Subsidiary” in the Credit Agreement.
“Guarantee and Collateral Agreement Supplement”: a Guarantee and Collateral
Agreement Supplement, substantially in the form of Exhibit A or such other form
as is reasonably acceptable to the Collateral Agent and the Company, signed and
delivered to the Collateral Agent for the purpose of adding a Subsidiary as a
party hereto pursuant to Section 8.14.
“Guarantor”: as defined in Section 2.01.
“Hedge Agreement Obligations”: Obligations in respect of any Specified Hedge
Agreement.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets, rights in
confidential or proprietary technical and business information and know-how, and
all rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Intellectual Property Filing”: (i) with respect to any Patent, Patent License,
Trademark or Trademark License that constitutes Recordable Intellectual
Property, the filing of the applicable Patent Security Agreement or Trademark
Security Agreement with the United States Patent and Trademark Office, together
with an appropriately completed recordation form, and (ii) with respect to any
Copyright or Copyright License that constitutes Recordable Intellectual
Property, the filing of the applicable Copyright Security Agreement with the
United States Copyright Office, together with an appropriately completed
recordation form, in each case sufficient to record the security interest
granted pursuant to this Agreement in such Recordable Intellectual Property.
“Intellectual Property Security Agreement”: a Copyright Security Agreement, a
Patent Security Agreement or a Trademark Security Agreement.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Company or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment
property,” as such term is defined in Section 9-102(a)(49) of the New York UCC,
that is included in the Collateral and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Non‑Contingent Obligation”: at any time, any Obligation (or portion thereof)
that is not a Contingent Obligation at such time.

3

--------------------------------------------------------------------------------




“Obligations”: the collective reference to the unpaid principal of and any
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Company and its Restricted Subsidiaries to the
Administrative Agent, the Collateral Agent or any Lender (or, (x) in the case of
any Specified Hedge Agreement, any Qualified Counterparty, (y) in the case of
any Specified Cash Management Agreement, any Cash Management Bank or (z) in the
case of any Designated Bilateral Letter of Credit, any Designated Bilateral
Letter of Credit Issuer), whether, direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with the Credit Agreement, this Agreement, any
other Loan Documents, any Letter of Credit, any Specified Hedge Agreement, any
Specified Cash Management Agreement, any Designated Bilateral Letter of Credit
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest (including
Post-Petition Interest), reimbursement obligations/fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent, the Collateral Agent or the other
Secured Parties that are required to be paid by any Borrower pursuant to the
terms of any of the foregoing agreements), provided that (x) Obligations shall
not include Excluded Swap Obligations and (y) the aggregate principal amount of
all obligations in respect of Designated Bilateral Letters of Credit that shall
constitute an “Obligation” or “Obligations” as defined hereunder shall not
exceed $350,000,000.
“Patent License”: any agreement now or hereafter in existence granting to any
Grantor, or pursuant to which any Grantor grants to any other Person, any right
with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not.
“Patents”: (i) all letters patent and design letters patent of the United States
or any other country and all applications for letters patent or design letters
patent of the United States or any other country, including applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, including those described in Schedule 1 to any Patent
Security Agreement, (ii) all reissues, divisions, continuations, continuations
in part, revisions and extensions of any of the foregoing, (iii) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
“Patent Security Agreement”: a Patent Security Agreement, substantially in the
form of Exhibit D or such other form as is reasonably acceptable to the
Collateral Agent and the Company, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
“Payment in Full”: (i) payment in full in cash of all Non-Contingent
Obligations, (ii) satisfaction of all Contingent Obligations (other than
obligations and liabilities in respect of or arising under Specified Hedge
Agreements, Specified Cash Management Agreements, Designated Bilateral Letters
of Credit, contingent indemnity obligations as to which no claim has been
asserted and reimbursement obligations in respect of Letters of Credit which
have been cash collateralized (in an amount not to exceed 103% of the face
amount of such Letters of Credit) to the reasonable satisfaction of the
Administrative Agent and the applicable Issuing Lender or for which back-stop
letters of credit (in a face amount not to exceed 103% of the face amount of
such Letters of Credit) reasonably satisfactory to the Administrative Agent and
the applicable Issuing Lender have been provided) in form and substance
reasonably satisfactory to the Administrative Agent or to the applicable
counterparty, as applicable, and (iii) termination or expiry of all Commitments.

4

--------------------------------------------------------------------------------




“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Exhibit B or such other form as is reasonably
acceptable to the Collateral Agent and the Company, completed and supplemented
with the schedules contemplated thereby to the reasonable satisfaction of the
Collateral Agent, and signed by an officer of such Grantor (or by the Company on
behalf of such Grantor).
“Pledged Notes”: at any time, all Intercompany Notes at any time issued to any
Grantor and all other promissory notes issued to or held by any Grantor (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business) that is included in the
Collateral at such time.
“Pledged Stock”: at any time, any Capital Stock of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect that is
included in the Collateral at such time.
“Post‑Petition Interest”: any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any one or more of the Grantors (or would accrue but for the
operation of applicable bankruptcy or insolvency laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Recordable Intellectual Property”: (i) any Patent registered or pending with
the United States Patent and Trademark Office (other than patent applications
that have not yet been published, it being understood that such applications
shall be deemed “Recordable Intellectual Property” upon their publication by the
United Patent and Trademark Office), (ii) any Trademark registered or pending
with the United States Patent and Trademark Office (other than in any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), (iii) any Copyright registered with
the United States Copyright Office and any exclusive Copyright License with
respect to a Copyright so registered, and all rights in or under any of the
foregoing.
“Secured Parties” the collective reference to the Administrative Agent, the
Collateral Agent, the Lenders, any Qualified Counterparty, any Cash Management
Bank and any Designated Letter of Credit Issuer..
“Securities Act”: the Securities Act of 1933, as amended.
“Trademark License”: any agreement now or hereafter in existence granting to any
Grantor, or pursuant to which any Grantor grants to any other Person, any right
to use any Trademark.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
brand names, trade dress, prints and labels on which any of the foregoing have
appeared or appear, package and other designs, and all other source or business
identifiers, and all general intangibles of like nature, and the rights in any
of the foregoing which arise under applicable law, (ii) the goodwill of the
business symbolized thereby or

5

--------------------------------------------------------------------------------




associated with each of them, (iii) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including those described in Schedule 1 to any Trademark
Security Agreement, (iv) all renewals of any of the foregoing, (v) all claims
for, and rights to sue for, past or future infringements of any of the foregoing
and (vi) all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past or future infringements thereof.
“Trademark Security Agreement”: a Trademark Security Agreement, substantially in
the form of Exhibit E or such other form as is reasonably acceptable to the
Collateral Agent and the Company, executed and delivered by a Grantor in favor
of the Collateral Agent for the benefit of the Secured Parties.
Section 1.02.    Other Definitional Provisions; Redenomination Of Certain
Alternative Currencies. The provisions set forth in Sections 1.02 and 1.04 of
the Credit Agreement shall apply to this Agreement mutatis mutandis.
Section 1.03.    Certain Limitations pursuant to 2008 Indenture. The provisions
set forth in Section 1.07 of the Credit Agreement shall apply to this Agreement
(and all other Loan Documents) mutatis mutandis.
Article 2
Guarantee
Section 2.01.    Guarantee. (a) The Company and each Subsidiary Guarantor party
hereto hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Secured Parties and their respective successors and permitted
assigns, the prompt and complete payment and performance and when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations (the
Company and each Loan Party in its capacity as a guarantor of the Obligations, a
“Guarantor”). If the Company or any Restricted Subsidiary fails to pay any
Obligation when due, each Guarantor agrees that it will forthwith on demand pay
the amount not so paid in the place and in the manner specified in the
agreement, instrument or other document governing such Obligation.
(b)    The guarantees made by the Guarantors hereunder are guarantees of
payment, not of collection.
(c)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Article 2 or affecting the rights and
remedies of the Collateral Agent or any other Secured Party hereunder.
(d)    The guarantee contained in this Article 2 shall remain in full force and
effect until Payment in Full.
(e)    No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any other Secured Party from any of the Borrowers, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from

6

--------------------------------------------------------------------------------




such Guarantor in respect of the Obligations), remain liable for the Obligations
up to the maximum liability of such Guarantor hereunder until Payment in Full.
Section 2.02.    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Collateral Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.
Section 2.03.    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Collateral Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Collateral Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Collateral Agent or any
other Secured Party for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from any Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder
until Payment in Full. If any amount shall be paid to any Guarantor on account
of such subrogation rights at any time when all of the Obligations shall not
have been Paid in Full, such amount shall be held by such Guarantor in trust for
the Collateral Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Collateral Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Collateral Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Collateral Agent may determine in compliance with the terms of the Loan
Documents.
Section 2.04.    Amendments, Etc. with Respect to the Obligations. Each
Guarantor shall, prior to Payment in Full and absent a release of such Guarantor
from this Agreement in accordance with 8.16, remain obligated hereunder
notwithstanding that, (a) without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, (i) any
demand for payment of any of the Obligations made by the Collateral Agent or any
other Secured Party may be rescinded by the Collateral Agent or such other
Secured Party and (ii) any of the Obligations may be continued; (b) the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party; (c) the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith, the Specified Hedge Agreements, the Specified Cash
Management Agreements and the Designated Bilateral Letters of Credit, may be
amended, modified, supplemented or terminated, in whole or in part, as the
Collateral Agent (or the requisite Lenders, or, in the case of any Specified
Hedge Agreement, the relevant Qualified Counterparty or, in the case of any
Specified Cash Management Agreement, the relevant Cash Management Bank or, in
the case of any Designated Bilateral Letter of Credit, the relevant Designated
Bilateral Letter of Credit Issuer) may deem advisable from time to time; and (d)
any collateral security, guarantee or right of offset at any time held by the
Collateral Agent or any other Secured Party for the payment of the Obligations
may be sold, exchanged, waived, surrendered, or released. Neither the Collateral
Agent or any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantee contained in this Article 2 or any property
subject thereto. If acceleration of the time for payment of any Obligation by
any Borrower is stayed by reason of

7

--------------------------------------------------------------------------------




the insolvency or receivership of any Borrower or otherwise, all Obligations
otherwise subject to acceleration under the terms of any Loan Document shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Collateral Agent.
Section 2.05.    Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the guarantee contained in this Article 2 or acceptance
of the guarantee contained in this Article 2; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article 2; and all dealings between any Borrower and any of the
Guarantors, on the one hand, and the Collateral Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Article 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Borrower or any of the Guarantors
with respect to the Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Article 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any
Designated Bilateral Letter of Credit, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
other Secured Party or any provision of applicable law or regulation purporting
to prohibit the payment of any Obligation by any Borrower, any other Guarantor
or any other Person, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance), which may at any time be available to or be
asserted by any Borrower or any other Person against the Collateral Agent or any
other Secured Party, whether in connection with the Loan Documents or any
unrelated transaction, (c) any extension, renewal, settlement, compromise,
waiver or release in respect of any obligation of any Borrower, any other
Guarantor or any other Person under any Loan Document, by operation of law or
otherwise; (d) any modification or amendment of or supplement to any Security
Document; (e) any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any Borrower, any other
Guarantor or any other Person (for the avoidance of doubt, other than such
Guarantor) under any Security Document; (f) any change in the corporate
existence, structure or ownership of any Borrower, any other Guarantor or any
other Person or any of their respective subsidiaries, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
any other Guarantor or any other Person or any of their assets or any resulting
release or discharge of any obligation of any Borrower, any other Guarantor or
any other Person under any Security Document, (g) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower or any Restricted Subsidiary for the
Obligations, or of such Guarantor under the guarantee contained in this Article
2, in bankruptcy or in any other instance (other than a release of such
Guarantor from this Agreement pursuant to Section 8.16 and other than, subject
to Section 2.06, Payment in Full). When making any demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Guarantor, the Collateral
Agent or any other Secured Party may, but shall be under no obligation to, make
a similar demand on or otherwise pursue such rights and remedies as it may have
against any Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent or any other Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or

8

--------------------------------------------------------------------------------




liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
Section 2.06.    Reinstatement. The guarantee contained in this Article 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor or any other Person, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower, any Guarantor or any other Person
or any substantial part of its property, or otherwise, all as though such
payments had not been made.
Section 2.07.    Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Collateral Agent without set-off or counterclaim
in Dollars (or, with respect to any Loan denominated in any Alternative
Currency, in such Alternative Currency) at the Funding Office.
Section 2.08.    Continuing Guarantee. Subject to Sections 8.16(b) and
8.16(c)(i), each guarantee hereunder is a continuing guarantee, shall be binding
on the relevant Guarantor and its successors and assigns. If all or part of any
Secured Party’s interest in any Obligation is assigned or otherwise transferred,
the transferor’s rights under each guarantee hereunder, to the extent applicable
to the obligation so transferred, shall automatically be transferred with such
obligation
Section 2.09.     Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed by reason of the insolvency or restructuring
of the Company or any Restricted Subsidiary or otherwise, all such amounts shall
nonetheless be payable by the Guarantors hereunder, immediately upon demand by
the Collateral Agent.
Section 2.10.    Certain Limitations. Anything herein or in any other Loan
Document to the contrary notwithstanding:
(a)    the maximum liability of each Guarantor under the guarantee made by it
pursuant to this Article 2 shall in no event equal or exceed an aggregate amount
that would render such Guarantor’s guarantee of the Obligations subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law (after giving effect to the right of
contribution established in Section 2.02); and
(b)    the maximum liability of each Guarantor under the guarantee made by it
pursuant to this Article 2 shall be subject to the limitations set forth in
Section 1.07 of the Credit Agreement.
Article 3
Grant of Security Interest
(a)    Each Grantor hereby collaterally assigns to the Collateral Agent, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in all of the following property now
owned or at any hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:
(i) all Accounts;

9

--------------------------------------------------------------------------------




(ii) all Chattel Paper;
(iii)     all contracts;
(iv)     all cash and Deposit Accounts;
(v)    all Documents;
(vi) all Equipment;
(vii) aircraft owned by the Company on the Closing Date;
(viii) all General Intangibles (including any Capital Stock in other Persons
that do not constitute Investment Property);
(ix)     all Instruments;
(x)    all Intellectual Property;
(xi) all Inventory;
(xii) all Investment Property;
(xiii) all Letter-of-Credit Rights;
(xiv) the Commercial Tort Claims described in Schedule 2, if any;
(xv) all books and records pertaining to the Collateral;
(xvi) such Grantor’s ownership interest in (1) its Collateral Accounts, (2) all
Financial Assets credited to its Collateral Accounts from time to time and all
Securities Entitlements in respect thereof, (3) all cash held in its Collateral
Accounts from time to time and (4) all other money in possession of the
Collateral Agent; and
(xvii) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this ýArticle 3, this Agreement shall not constitute a grant of a security
interest in, and the “Collateral” shall not include, any Excluded Assets.


(b)    Notwithstanding clause (a) above, or anything else in this Agreement or
in any other Loan Document to the contrary, the maximum amount of Obligations
secured by the Collateral shall be subject to the limitations set forth in
Section 1.07 of the Credit Agreement.


Article 4
Representations and Warranties
To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers

10

--------------------------------------------------------------------------------




thereunder and to induce the Qualified Counterparties to enter into the
Specified Hedge Agreements, the Cash Management Banks to enter into the
Specified Cash Management Agreements, the Designated Bilateral Letter of Credit
Issuers to issue the Designated Bilateral Letter of Credit, each Grantor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that:
Section 4.01.    Title; No Other Liens. Except for the security interest granted
to the Collateral Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Credit Agreement, such Grantor owns each item of the Collateral free and
clear of any and all Liens or claims of others. Such Grantor has not performed
any acts that would reasonably be expected to prevent the Collateral Agent from
enforcing any provisions of the Security Documents in accordance with the terms
hereof. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
any Grantor may grant licenses in the ordinary course of business to third
parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.
Section 4.02.    Perfected First Priority Liens. (a) The security interests
granted pursuant to this Agreement (i) will, upon completion of the actions
described on Schedule 3 but subject to the perfection limitations described in
clause (b) below, constitute valid perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
(except as enforceability may be limited by (x) applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (y) the effect of
foreign laws, rules and regulations as they relate to pledges of Capital Stock
in Foreign Subsidiaries) and (ii) are prior to all other Liens on the Collateral
in existence on the date hereof except for Liens permitted by the Credit
Agreement.
(b)    Notwithstanding anything to the contrary herein or in the Credit
Agreement (other than Section 6.08(b) and Section 6.12 of the Credit Agreement),
no Grantor shall be required to perfect the security interests granted pursuant
to this Agreement (including security interests in cash, cash accounts, Deposit
Accounts and Investment Property) by any means other than (i) filings pursuant
to the Uniform Commercial Code of the relevant State(s) of organization or
formation of such Grantor, (ii) Intellectual Property Filings, (iii) delivery to
the Collateral Agent to be held in its possession of all Collateral consisting
of the types described in Section 5.01 and Section 5.05, (iv) the completion of
the actions set forth on Schedule 3 under the caption “Civil Aircraft Airframe
and Engines” and (v) enabling the Collateral Agent to obtain “control” within
the meaning of the Uniform Commercial Code of Collateral of the types described
in Section 5.03(c)(y) and Section 5.05(c), and all representations and
warranties (herein or in any other Loan Document) regarding, and covenants
(herein or in any other Loan Document) with respect to, perfection or priority
of Liens in favor of the Collateral Agent, are deemed qualified by this
limitation (for the sake of clarity, it being agreed that no leasehold mortgages
or landlord waivers, estoppels or collateral access letters shall be required).
(c)    With respect to each Grantor party hereto as of the Closing Date, the
information in its Perfection Certificate is correct and complete as of the
Closing Date.

11

--------------------------------------------------------------------------------




Section 4.03.    Jurisdiction of Organization. The jurisdiction of organization
and identification number from the jurisdiction of organization (if any) of each
Grantor as of the Closing Date are specified in its Perfection Certificate. Such
Grantor has furnished to the Collateral Agent a certified charter, certificate
of incorporation or other organization document and good standing certificate as
of a date which is recent to the Closing Date.
Section 4.04.    [Reserved].
Section 4.05.    Pledged Stock and Pledged Notes. (a) With respect to each
Grantor, Schedule 1 lists, as of the Closing Date, (i) all the issued and
outstanding shares of all classes of the Capital Stock of each Issuer owned by
such Grantor and (ii) all of the Pledged Notes issued to or owned by such
Grantor.
(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable (to the extent such concepts are applicable).
(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and non-consensual Liens arising by
operation of law.
Section 4.06.    Intellectual Property. (a) Schedule 4 sets forth a true and
accurate list of all Recordable Intellectual Property registered in the United
States owned by such Grantor in its own name on the date hereof.
(b)    On the date hereof, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, all
Intellectual Property listed on Schedule 4 is valid, subsisting, unexpired and
enforceable and has not been abandoned.
(c)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property owned by the applicable Grantor
in any respect that could reasonably be expected to have a Material Adverse
Effect.
Section 4.07.    Commercial Tort Claim. On the date hereof, except to the extent
listed in Article 3 above, no Grantor has rights in any Commercial Tort Claim
seeking damages reasonably estimated to be in excess of $2,500,000.
Article 5
Covenants
Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until Payment in
Full:
Section 5.01.    Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount payable under or in connection with any of the Collateral
in excess of $2,500,000 shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall be promptly delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, duly indorsed in a manner satisfactory
to the Collateral Agent, to be held as Collateral pursuant to this Agreement.

12

--------------------------------------------------------------------------------




Section 5.02.    Maintenance of Insurance. (a) Such Grantor (or the Company on
behalf thereof) will comply with the requirements with respect to insurance set
forth in Section 6.05 of the Credit Agreement.
(b)    To the extent available from the applicable insurer, all such insurance
shall provide that no cancellation in coverage shall be effective without the
insurer endeavoring to provide at least 30 days (or, in the event of non-payment
of premium, 10 days) prior written notice to the Collateral Agent.
(c)    All such third-party liability insurance policies (other than directors
and officers liability insurance, insurance policies relating to employment
practices liability, kidnap and ransom insurance policies and insurance as to
fraud, errors and omissions) and property insurance policies of the Grantors
shall name the Collateral Agent as additional insured (solely in the case of
liability insurance) or loss payee (solely in the case of property insurance),
as applicable.
Section 5.03.    Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 4.02 and, except as could not reasonably be expected to
have a Material Adverse Effect, shall use commercially reasonable efforts to
defend such security interest against the claims and demands of all Persons
whomsoever, subject to the rights of such Grantor under the Loan Documents to
dispose of the Collateral.
(b)    Such Grantor will furnish to the Collateral Agent and the other Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral owned by such Grantor and such other reports in
connection therewith as the Collateral Agent may reasonably request, all in
reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of creating, preserving, perfecting,
confirming or validating the security interests created hereby, and obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (x) filing any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (y) in the case of Uncertificated Securities, taking any
actions necessary to enable the Collateral Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.
Section 5.04.    Changes in Name, Etc. Such Grantor will not (i) change its
jurisdiction of organization from that referred to in Section 4.03 or (ii)
change its name or organizational form, except, in each case, if such Grantor or
the Company has, within 30 days (or such later number of days as the Collateral
Agent shall reasonably agree) of such change, (x) notified the Collateral Agent
of such change and (y) delivered to the Collateral Agent any additional
financing statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for herein.
Section 5.05.    Pledged Stock. (a) On the Closing Date and at any other time
when such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization) in respect of the Capital Stock of any Issuer (to the extent
such Capital Stock constitutes Collateral), whether in addition

13

--------------------------------------------------------------------------------




to, in substitution of, as a conversion of, or in exchange for, any shares of
the Pledged Stock, or otherwise in respect thereof, such Grantor shall accept
the same as the agent of the Collateral Agent and the other Secured Parties,
hold the same in trust for the Collateral Agent and the other Secured Parties
and deliver the same forthwith to the Collateral Agent in the exact form
received, duly indorsed by such Grantor to the Collateral Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Obligations. Upon the request
of the Collateral Agent after the occurrence and during the continuance of an
Event of Default, any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of any Issuer shall be paid over to the Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock of any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, upon the request of the Collateral
Agent after the occurrence and during the continuance of an Event of Default,
unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Pledged Stock shall
be received by such Grantor, such Grantor shall, upon the request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, hold such money or property in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations and deliver such money or
property to the Collateral Agent for application against the Obligations in
accordance with this Agreement.
(b)    In the case of each Grantor that is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.05(a) with respect
to the Pledged Stock issued by it and (iii) the terms of Section 6.03(c) shall
apply to it, mutatis mutandis, with respect to all actions that maybe required
of it pursuant to Section 6.03(c) with respect to the Pledged Stock issued by
it.
(c)    At any time when such Grantor shall become entitled to receive or shall
receive any Capital Stock of any Issuer that is an Uncertificated Security (to
the extent such Capital Stock constitutes Collateral), such Grantor shall either
(i) cause such Capital Stock to be certificated or (ii) take any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto.
Section 5.06.    Intellectual Property. (a) Unless such Grantor shall have
determined, in its reasonable business judgment, that use or the pursuit or
maintenance of a Trademark is no longer desirable in the conduct of such
Grantor’s business and except as would not be reasonably likely to have a
Material Adverse Effect, such Grantor (either itself or through licensees) will
(i) continue to maintain each Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all either Notices and legends required
by applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (v) not
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
(b)    Unless such Grantor shall have determined, in its reasonable business
judgment, that use or the pursuit or maintenance of a Patent is no longer
desirable in the conduct of such Grantor’s business and

14

--------------------------------------------------------------------------------




except as would not be reasonably likely to have a Material Adverse Effect, such
Grantor will not do any act, or omit to do any act, whereby any Patent may
become forfeited, abandoned or dedicated to the public.
(c)    Unless such Grantor shall have determined, in its reasonable business
judgment, that use or the pursuit or maintenance of a Copyright is no longer
desirable in the conduct of such Grantor’s business and except as would not be
reasonably likely to have a Material Adverse Effect, such Grantor (either itself
or through licensees) (i) will employ each Copyright, (ii) will not do any act
or knowingly omit to do any act whereby any material portion of the Copyrights
may become invalidated or otherwise impaired and (iii) will not do any act
whereby any material portion of the Copyrights may fall into the public domain.
(d)    Such Grantor will promptly notify the Collateral Agent if it knows that
any application or registration relating to any material Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination (including, without limitation, the institution of, or any such
determination in, any proceeding in the United States Patent and Trademark
Office, the United States Copyright Office or any court or tribunal in any
country) regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same, unless such Grantor has determined that such development is
not reasonably likely to have a Material Adverse Effect.
(e)    Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Collateral Agent may reasonably request to evidence the Collateral
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark (and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby) in the United States Patent and
Trademark Office or in the United States Copyright Office.
(f)    Unless such Grantor shall have determined, in its reasonable business
judgment, that use or the pursuit or maintenance or Intellectual Property (or
any application therefor) is no longer desirable in the conduct of such
Grantor’s business and except as would not reasonably be expected to have a
Material Adverse Effect, such Grantor will, consistent with such Grantor’s
then-current reasonable business practices, take all reasonable and necessary
steps, including, without limitation, in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each application (and, to obtain the relevant registration)
and to maintain each registration of the material registered Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
(g)    If any material Intellectual Property is infringed, misappropriated or
diluted by third party, such Grantor shall take such actions as such Grantor
shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property including, to the extent such Guarantor reasonably deems
appropriate under the circumstances, suing for infringement, misappropriation or
dilution, and seeking injunctive relief.
Section 5.07.    Commercial Tort Claims. If such Grantor shall obtain an
interest in any Commercial Tort Claim seeking damages in an amount reasonably
estimated to be in excess of $2,500,000, such Grantor shall within 30 days of
obtaining such interest (or such later date as the Collateral Agent shall
reasonably agree) sign and deliver a Guarantee and Collateral Agreement
Supplement granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.

15

--------------------------------------------------------------------------------




Article 6
Remedial Provisions
Section 6.01.    Certain Matters Relating to Receivables. The Collateral Agent
hereby authorizes each Grantor to collect such Grantor’s Receivables, and the
Collateral Agent may, upon notice to such Grantor, curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form,
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the other Secured Parties only as provided in Section 6.05, and (ii) until so
turned over, shall be held by such Grantor in trust for the Collateral Agent and
the other Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.
Section 6.02.    Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default, following
three Business Days’ notice to the Company, communicate with obligors under the
Receivables to verify with them to the Collateral Agent’s reasonable
satisfaction the existence, amount and terms of any Receivables.
(b)    Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Collateral Agent or
any Lender of any payment relating thereto, nor shall the Collateral Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
Section 6.03.    Pledged Stock and Pledged Notes. (a) Unless an Event of Default
shall have occurred and be continuing and the Collateral Agent shall have given
notice to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.03(b), each Grantor shall be
permitted to receive all dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent not prohibited by
the Credit Agreement, and, to exercise all voting and corporate or other
organizational rights with respect to the Investment Property.

16

--------------------------------------------------------------------------------




(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in such
order as the Collateral Agent may determine in accordance with the terms hereof,
and (ii) not later than three Business Days after such notice (or such later
period as the Collateral Agent shall agree in its sole discretion), any or all
of the Investment Property shall be registered in the name of the Collateral
Agent or its nominee, and the Collateral Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Collateral Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it; but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby (including without limitation pursuant to Section 6.03(a)),
upon the request of the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent.
Section 6.04.    Proceeds to Be Turned Over to Collateral Agent. In addition to
the rights of the Collateral Agent and the other Secured Parties specified in
Section 6.01 with respect to payments of Receivables, upon the request of the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required). All Proceeds
received by the Collateral Agent hereunder may be held by the Collateral Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Collateral Agent in a Collateral Account (or by such
Grantor in trust for the Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.05.
Section 6.05.    Application of Proceeds. (a) At such intervals as may be agreed
upon by the Company and the Collateral Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Collateral Agent’s election,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Article 2, in payment of the Obligations in the
following order:

17

--------------------------------------------------------------------------------




First, to pay the expenses of any sale or other disposition of any Collateral,
including reasonable compensation to agents of and counsel for the Collateral
Agent and all expenses, liabilities and advances incurred or made by the
Collateral Agent in connection with the Security Documents, and any other
amounts then due and payable to the Administrative Agent or the Collateral Agent
pursuant to Section 8.04 or pursuant to Section 10.05 of the Credit Agreement;
Second, to pay ratably all interest (including Post‑Petition Interest) on and
fees with respect to the Obligations payable under the Credit Agreement, Cash
Management Obligations, Hedge Agreement Obligations or under any Designated
Bilateral Letters of Credit, until payment in full of all such interest and fees
shall have been made;
Third, to pay the unpaid principal of the Obligations (including payments in
respect of Cash Management Obligations, Hedge Agreement Obligations and
Designated Bilateral Letters of Credit) ratably (or provide for the payment
thereof pursuant to Section 6.05(b)), until payment in full of the principal of
all such Obligations shall have been made (or so provided for);
Fourth, to pay all other Obligations ratably (or provide for the payment thereof
pursuant to Section 6.05(b)) until Payment in Full shall have been made (or so
provided for); and
Finally, to pay to the relevant Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it;
provided that (x) for the avoidance of doubt, Collateral distributed pursuant to
this Section 6.05 shall be subject to the limitations set forth in Section 1.07
of the Credit Agreement and (y) the aggregate amount of Collateral and proceeds
thereof that shall be applied pursuant to clauses second, third and fourth in
respect of Designated Bilateral Letters of Credit shall not exceed $350,000,000.
The Collateral Agent may make such distributions hereunder in cash or in kind
or, on a ratable basis, in any combination thereof.
(b)    If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 6.05(b), be
payable pursuant to Section 6.05(a) in respect of a Contingent Obligation, the
Collateral Agent shall not apply any monies to pay such Contingent Obligation
but instead shall request the holder thereof, at least 10 days before each
proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Contingent Obligation if then ascertainable (e.g., in the
case of a letter of credit, the maximum amount available for subsequent drawings
thereunder). If the holder of such Contingent Obligation does not notify the
Collateral Agent of the maximum ascertainable amount thereof at least two
Business Days before such distribution, such holder will not be entitled to
share in such distribution. If such holder does so notify the Collateral Agent
as to the maximum ascertainable amount thereof, the Collateral Agent will
allocate to such holder a portion of the monies to be distributed in such
distribution, calculated as if such Contingent Obligation were outstanding in
such maximum ascertainable amount. However, the Collateral Agent will not apply
such portion of such monies to pay such Contingent Obligation, but instead will
hold such monies or invest such monies in Cash Equivalents. All such monies and
Cash Equivalents and all proceeds thereof will constitute Collateral hereunder,
but will be subject to distribution in accordance with this Section 6.05(b)
rather than Section 6.05(a). The Collateral Agent will hold all such monies and
Cash Equivalents and the net proceeds thereof in trust until all or part of such
Contingent Obligation becomes a Non‑Contingent Obligation, whereupon the
Collateral Agent at the request of the relevant Secured Party will apply the
amount so held in trust to pay such Non‑Contingent Obligation; provided that, if
the other Obligations theretofore paid pursuant to the same clause of Section
6.05(a) (i.e., clause second or fourth) were not Paid in Full, the Collateral
Agent will apply the amount so held in trust to pay the same percentage of such

18

--------------------------------------------------------------------------------




Non‑Contingent Obligation as the percentage of such other Obligations
theretofore paid pursuant to the same clause of Section 6.05(a). If (i) the
holder of such Contingent Obligation shall advise the Collateral Agent that no
portion thereof remains in the category of a Contingent Obligation and (ii) the
Collateral Agent still holds any amount held in trust pursuant to this Section
6.05(b) in respect of such Contingent Obligation (after paying all amounts
payable pursuant to the preceding sentence with respect to any portions thereof
that became Non‑Contingent Obligations), such remaining amount will be applied
by the Collateral Agent in the order of priorities set forth in Section 6.05(a).
(c)    In making the payments and allocations required by this Section, the
Collateral Agent may rely upon (and shall be fully protected in relying upon)
information supplied to it pursuant to the terms of this Agreement or, with
respect to the limitations set forth in Section 1.07 of the Credit Agreement,
pursuant to a written request made to the Company (and the Company agrees to
provide the Collateral Agent with any such information reasonably requested), or
otherwise provided to it by any Secured Party as to the amount of its unpaid
Obligations. All distributions made by the Collateral Agent pursuant to this
Section shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.
Section 6.06.    Code and Other Remedies. (a) If an Event of Default shall occur
and be continuing, the Collateral Agent, on behalf of the other Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Collateral Agent or
any other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold and (with the consent
of the Collateral Agent, which may be withheld in its reasonable discretion)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price of all or a portion of the Collateral sold at such public
sale, to use and apply all or any part of the Obligations as a credit on the
account of the purchase price of any Collateral payable at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law), any right or equity of redemption that it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor further agrees, at the Collateral
Agent’s request, to assemble the Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall not
be obligated to make any sale regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.06, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the

19

--------------------------------------------------------------------------------




Collateral or the rights of the Collateral Agent and the other Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, as
provided herein, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any other Secured Party arising
out of the proper exercise by them of any rights hereunder, unless such claims,
damages or demand arises from the bad faith, gross negligence or willful
misconduct of the Collateral Agent or such Secured Party. To the maximum extent
permitted by law, each Grantor hereby waives any claim against any Secured Party
arising because the price at which any Collateral was sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if the Collateral Agent accepts the first offer received and does not offer
such Collateral to more than one offeree. The Collateral Agent may disclaim any
warranty as to title or as to any other matter, in connection with such sale or
disposition, and its doing so shall not be considered adversely to affect the
commercial reasonableness of such sale or distribution. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.
(b)    If the Collateral Agent sells any of the Collateral upon credit, the
Grantors will be credited only with payment actually made by the purchaser,
received by the Collateral Agent and applied in accordance with Section 6.05
hereof. If the purchaser fails to pay for the Collateral, the Collateral Agent
may resell the same, subject to the same rights and duties set forth herein.
Section 6.07.    Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Collateral Agent, all Indebtedness owing by it to any other
Grantor shall be fully subordinated to the payment in full in cash of such
Grantor’s Obligations.
Section 6.08.    Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Obligations and the fees and disbursements of any
attorneys employed by the Collateral Agent or any other Secured Party to collect
such deficiency.
Article 7
The Collateral Agent
Section 7.01.    Collateral Agent’s Appointment as Attorney-in-Fact, Etc. (a)
Each Grantor hereby irrevocably constitutes and appoints the Collateral Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, during the continuance of an Event of Default, without notice to or
assent by such Grantor, to do any or, all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any

20

--------------------------------------------------------------------------------




claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or Contract or with
respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
(iv) execute, in connection with any sale provided for in Section 6.06, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (2) ask or
demand for, collect, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (3) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any such action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world or such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; (8) generally, sell,
transfer, pledge, lease, license or otherwise dispose of and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the other Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do; and (9) extend the time of payment of all
or any thereof and to make any allowance or other adjustment with reference
thereto.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    Subject to the limitations set forth in Section 8.04, the expenses of the
Collateral Agent incurred in connection with actions undertaken as provided in
this Section 7.01 shall be payable by such Grantor to the Collateral Agent on
demand.

21

--------------------------------------------------------------------------------




(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
Section 7.02.    Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession or in the possession of any sub-agent or bailee, under Section
9-207 of the New York UCC or otherwise, shall be the exercise of reasonable care
with respect to such Collateral. The Collateral Agent will be deemed to have
exercised reasonable care with respect to such Collateral if it deals with such
Collateral in a substantially equal manner to the manner in which the Collateral
Agent deals with similar property for its own account and will not be liable for
any loss or damage to the Collateral, or any diminution in the value thereof, by
reason of any act or omission of any sub-agent or bailee selected by the
Collateral Agent in good faith, except to the extent that such liability arises
from the Collateral Agent’s bad faith, gross negligence or willful misconduct.
Neither the Collateral Agent, any other Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own bad faith, gross negligence or willful misconduct.
Section 7.03.    Execution of Financing Statements. Pursuant to any applicable
law, each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agent and the other Secured Parties under this
Agreement. Each Grantor authorizes the Collateral Agent to use the collateral
description “all assets”, or “all personal property” or other words to that
effect in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof. The Collateral Agent is
further authorized to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country) the Intellectual Property Security Agreements and, if an
Event of Default has occurred and is continuing, such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interests granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Collateral Agent as secured party. The Company will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.
Section 7.04.    Authority of Collateral Agent. Each Grantor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Lenders, be
governed by the Credit Agreement

22

--------------------------------------------------------------------------------




and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
other Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
Article 8
Miscellaneous
Section 8.01.    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement. No such waiver,
amendment, supplement or modification shall (i) be binding upon any Grantor,
except with its written consent, or (ii) affect the rights of a Secured Party
(other than a Lender) hereunder more adversely than it affects the comparable
rights of the Lenders hereunder, without the consent of such Secured Party.
Section 8.02.    Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement.
Section 8.03.    No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.01), delay, indulgence, omission,
course of dealing or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof. No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
Section 8.04.    Collateral Agent’s Expenses; Indemnification. (a) The parties
hereto agree that the Collateral Agent shall be entitled to reimbursement of its
expenses incurred hereunder and indemnity for its actions in connection herewith
as provided in Section 10.05 of the Credit Agreement; provided that each
reference therein to the “Company” shall be deemed to be a reference to “each
Grantor”.
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 8.04 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.
Section 8.05.    Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

23

--------------------------------------------------------------------------------




Section 8.06.    Set-Off. In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right after the occurrence and
during the continuance of an Event of Default, without notice to any Grantor,
any such notice being expressly waived by each Grantor to the extent permitted
by applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply to the payment of such Obligations any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any of their respective branches or agencies to
or for the credit or the account of such Grantor; provided that if any
Defaulting Lender shall exercise such right of setoff, it shall comply with the
proviso to the first sentence of Section 10.07(b) of the Credit Agreement in
connection with such exercise. Each Lender agrees promptly to notify the
relevant Grantor and the Collateral Agent after any such application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such application.
Section 8.07.    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.
Section 8.08.    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 8.09.    Section Headings. The Article and Section headings and the
Table of Contents used herein used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
Section 8.10.    Integration. This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Collateral Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Lender relative to subject matter hereof and thereof not expressly set forth
or referred to herein or in the other Loan Documents.
Section 8.11.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING
OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
Section 8.12.    Submission to Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:
(a)    submits, for itself and its Property, to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the borough of Manhattan, and any

24

--------------------------------------------------------------------------------




appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor or its Properties in
the courts of any jurisdiction;
(b)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court referred to in clause (a) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court; and
(c)    consents to service of process in the manner provided for notices in
Section 10.02 of the Credit Agreement and agrees that nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 8.13.    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand and the Collateral Agent and
the other Secured Party, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
Section 8.14.    Additional Grantors. Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to Section 6.08 of the
Credit Agreement shall become a Guarantor and a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a Guarantee and
Collateral Agreement Supplement.
Section 8.15.    Additional Obligations. The Company may from time to time
designate, subject to the limitations set forth in clause (y) of the proviso to
the definition of “Obligations”, any letter of credit (other than Letters of
Credit), performance or surety bond, bank guarantee or other similar
arrangements issued for the benefit of the Company or any Restricted Subsidiary
at the request of the Company as a Designated Bilateral Letter of Credit, by
delivering to the Administrative Agent and the Collateral Agent a certificate
signed by a Responsible Officer that (i) identifies such Designated Bilateral
Letter of Credit, specifying the name and address of the parties thereto, (ii)
states that such Loan Party’s obligations thereunder are designated Designated
Bilateral Letters of Credit for purposes hereof and (iii) states that such
Designated Bilateral Letter of Credit is permitted under the Credit Agreement.

25

--------------------------------------------------------------------------------




Section 8.16.    Releases. (a) Upon Payment in Full, the Collateral shall be
released from the Liens created hereby and by the other Loan Documents, and this
Agreement, the other Loan Documents and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder and thereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Collateral held by the Collateral Agent hereunder and under the
other Loan Documents, and execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination.
(b)    If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement (other than a Disposition to a
Loan Party) or otherwise approved by the requisite Lenders (as determined
pursuant to Section 10.01 of the Credit Agreement), then the Collateral Agent,
at the request and sole expense of the Company, shall (without notice or, in the
case of a transaction permitted by the Credit Agreement, the vote or consent of,
any Lender, any Qualified Counterparty, any Cash Management Bank or any
Designated Bilateral Letter of Credit Issuer) execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby and by the other Loan Documents on such
Collateral. At the request and sole expense of the Company, a Subsidiary
Guarantor shall be released from its obligations hereunder and under the other
Loan Documents in the event that all the Capital Stock of such Subsidiary
Guarantor shall be Disposed of in a transaction permitted by the Credit
Agreement or otherwise approved by the requisite Lenders (as determined pursuant
to Section 10.01 of the Credit Agreement), and the Collateral Agent (without
notice or, in the case of a transaction permitted by the Credit Agreement, the
vote or consent of, any Lender, any Qualified Counterparty, any Cash Management
Bank or any Designated Bilateral Letter of Credit Issuer) shall deliver to the
Company documentation evidencing such release.
(c)    If as a result of any transaction not prohibited by the Loan Documents,
(i) any Subsidiary Guarantor becomes an Excluded Subsidiary, then any guarantee
obligations of such Subsidiary Guarantor under the Loan Documents shall be
automatically released or (ii) any Issuer of Pledged Stock becomes a Foreign
Subsidiary or FSHCO, then the Capital Stock of such Foreign Subsidiary or FSHCO
(other than 65% of the total outstanding voting Capital Stock and 100% of the
total outstanding non-voting Capital Stock of a Foreign Subsidiary or FSHCO
that, in each case, is directly owned by a Loan Party) shall be automatically
released from the security interests created by the Loan Documents. In
connection with any termination or release pursuant to this Section 8.16(c), the
Collateral Agent shall promptly execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.
Section 8.17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.16.

26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
HARSCO CORPORATION
By:
 
Name:
Title:



PROTRAN TECHNOLOGY Limited liability company
By:
 
Name:
Title:



HARSCO DEFENSE HOLDING LLC
By:
 
Name:
Title:



HARSCO MINNESOTA LLC
By:
 
Name:
Title:



HARSCO MINNESOTA FINANCE, INC.
By:
 
Name:
Title:



HARSCO TECHNOLOGIES LLC
By:
 
Name:
Title:



HARSCO MINERALS TECHNOLOGIES LLC
By:
 
Name:
Title:



HARSCO FINANCIAL HOLDINGS, INC.
By:
 
Name:
Title:


27

--------------------------------------------------------------------------------




Acknowledged and Agreed:
CITIBANK, N.A., as Collateral Agent
By:
 
Name:
Title:[Vice President]
By:
 
Name:
Title:[Associate]




28

--------------------------------------------------------------------------------




Schedule 1
Investment Property
Pledged Stock:
Issuer
Jurisdiction
Class of Equity
Stock Certificate No.
No. / % of Shares Pledged
[•]
[•]
[•]
[•]
[•]%



Pledged Notes:
[•]



1

--------------------------------------------------------------------------------




Schedule 2
Commercial Tort Claims
[None.]

2

--------------------------------------------------------------------------------




Schedule 3
Perfection Matters
Uniform Commercial Code Filings
With respect to each Grantor, filing of an appropriate UCC-1 financing statement
with the Secretary of State (or other applicable filing office) of the State of
organization or formation of such Grantor.
Patent, Trademark and Copyright Filings
Appropriate filings with the United States Patent and Trademark Office and the
United States Copyright Office.
Pledged Stock and Debt
Delivery of possessory collateral to the Collateral Agent.
Civil Aircraft Airframe and Engines
Execution and filing of such mortgages, certificates or documents, and taking
such actions (including contemporaneous electronic recordation of the mortgage
interest with the International Registry formed and operating under the Cape
Town Convention and Aircraft Protocol and delivery of customary legal opinions),
as the Collateral Agent may reasonably request in order to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in, all right, title of the Company in:
(a)     one Mystere-Falcon 50 aircraft bearing serial number 305 and related
engines
(b)    one Raytheon aircraft (model: Hawker 800XP) bearing serial number 258412
and related     engines

3

--------------------------------------------------------------------------------




Schedule 4
Intellectual Property
U.S. Registered Patents
Grantor
Patent
Country
App. No./ Reg. No.
App. Date/ Reg. Date
[•]
[•]
[•]
[•]
[•]



U.S. Registered Trademarks
Grantor
Trademark
Country
App. No./
Reg. No.
Filing Date/
Reg. Date
[•]
[•]
[•]
[•]
[•]





U.S. Registered Copyrights
Grantor
Copyright
Country
Reg. No.
Reg. Date
[•]
[•]
[•]
[•]
[•]



Copyright Licenses
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




4

--------------------------------------------------------------------------------




EXHIBIT A
to Guarantee and Collateral Agreement
GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT
GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT dated as of _______, ____, between
[NAME OF GRANTOR] (the “Grantor”) and CITIBANK, N.A., as Collateral Agent.
WHEREAS, HARSCO CORPORATION, the Guarantors party thereto and CITIBANK, N.A., as
Collateral Agent, are parties to a Guarantee and Collateral Agreement dated as
of December 2, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”) under which HARSCO
CORPORATION secures certain of its obligations (the “Obligations”) and the
Guarantors guarantee the Obligations and secure their respective guarantees
thereof;
WHEREAS, [name of Grantor] desires to become a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder; and
WHEREAS, terms defined in the Guarantee and Collateral Agreement (or whose
definitions are incorporated by reference in Section 1 of the Guarantee and
Collateral Agreement) and not otherwise defined herein have, as used herein, the
respective meanings provided for therein;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Secured Guarantee. The Grantor hereby unconditionally and irrevocably,
guarantees to the Collateral Agent, for the ratable benefit of the Secured
Parties and their respective successors and permitted assigns, the prompt and
complete payment and performance and when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations. The Grantor acknowledges that,
by signing this Guarantee and Collateral Agreement Supplement and delivering it
to the Collateral Agent, the Grantor becomes a “Guarantor” and “Grantor” for all
purposes of the Guarantee and Collateral Agreement and that its obligations
under the foregoing Secured Guarantee are subject to all the provisions of the
Guarantee and Collateral Agreement (including those set forth in Article 2
thereof) applicable to the obligations of a Guarantor thereunder.
2.    Grant of Security Interest. The Grantor hereby collaterally assigns to the
Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all Collateral
owned by such Grantor as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
3.    Delivery of Collateral. Concurrently with delivering this Guarantee and
Collateral Agreement Supplement to the Collateral Agent, the Grantor is
complying with the provisions of Article 5 of the Guarantee and Collateral
Agreement with respect to Investment Property, in each case if and to the extent
included in the Collateral owned by such Grantor at such time.
4.    Party to Guarantee and Collateral Agreement. Upon delivering this
Guarantee and Collateral Agreement Supplement to the Collateral Agent, the
Grantor will become a party to the Guarantee and Collateral Agreement and will
thereafter have all the rights and obligations of a Guarantor

A-1

--------------------------------------------------------------------------------




and a Grantor thereunder and be bound by all the provisions thereof as fully as
if the Grantor were one of the original parties thereto.
5.    Representations and Warranties. (a) The Grantor is duly organized, validly
existing and in good standing under the laws of [jurisdiction of organization].
(b)    The Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof.
(c)    Each of the representations and warranties set forth in Article IV of the
Guarantee and Collateral Agreement and in Section 4.04 of the Credit Agreement
is true as applied to the Grantor and the Collateral owned by it. For purposes
of the foregoing sentence, references in said Sections to a “Grantor” shall be
deemed to refer to the Grantor, references to Schedules to the Guarantee and
Collateral Agreement shall be deemed to refer to the corresponding Schedules to
this Guarantee and Collateral Agreement Supplement, references to “Collateral”
shall be deemed to refer to the Collateral owned by such Grantor, and references
to the “Closing Date” shall be deemed to refer to the date on which the Grantor
signs and delivers this Guarantee and Collateral Agreement Supplement.
6.    Certain Limitations. The provisions set forth in Section 1.07 of the
Credit Agreement shall apply to this Agreement, mutatis mutandis.
7.    Governing Law. THIS GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Signature pages follow]

A-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Agreement Supplement to be duly executed by their respective authorized officers
as of the day and year first above written.
[NAME OF GRANTOR]
By:
 
 
Name:
 
 
Title:
 



CITIBANK, N.A.,
as Collateral Agent
By:
 
 
Name:
 
 
Title:
 
 
 
 



By:
 
 
Name:
 
 
Title:
 
 
 
 






A-3

--------------------------------------------------------------------------------




Schedule 1
to Guarantee and Collateral Agreement
Supplement
INVESTMENT PROPERTY
(other than Equity Interests in Subsidiaries and Affiliates)
OWNED BY GRANTOR


PART 1 - Pledged Stock
Issuer
 
Jurisdiction
 
Class of Equity
 
Stock Certificate No.
 
No. / & of Shares Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







PART 2 - Pledged Notes




Schedule 2
to Guarantee and Collateral Agreement
Supplement


Commercial Tort Claims



A-4

--------------------------------------------------------------------------------




Schedule 3
to Guarantee and Collateral Agreement
Supplement
Perfection Matters

A-5

--------------------------------------------------------------------------------




Schedule 4
to Guarantee and Collateral Agreement
Supplement
Intellectual Property



A-6

--------------------------------------------------------------------------------




EXHIBIT B
to Guarantee and Collateral Agreement


PERFECTION CERTIFICATE
[To Come]

B-1

--------------------------------------------------------------------------------




EXHIBIT C
to Guarantee and Collateral Agreement
GRANT OF
SECURITY INTEREST IN COPYRIGHT RIGHTS
This GRANT OF SECURITY INTEREST IN COPYRIGHT RIGHTS (“Agreement”), effective as
of [date] is made by [Name of Grantor], a [state] corporation (the “Grantor”),
in favor of Citibank, N.A., as Collateral Agent (the “Agent”) for the Secured
Parties (as defined in the Guarantee and Collateral Agreement referred to
below), including the several banks and other financial institutions (the
“Lenders”) from time to time party to the Second Amended and Restated Credit
Agreement, dated as of December 2, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Harsco
Corporation, certain of its subsidiaries, the Lenders, the Agent and the other
Persons from time to time party thereto.
W I T N E S S E T H
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to Harsco Corporation upon the terms
and subject to the conditions set forth therein;
WHEREAS, in connection with the Credit Agreement, the Grantor and certain other
subsidiaries of Harsco Corporation have executed and delivered a Guarantee and
Collateral Agreement, dated as of December 2, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”);
WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor pledged
and granted to the Agent for the benefit of the Agent and the Lenders a
continuing security interest in certain Intellectual Property, including the
Copyrights and Copyright Licenses (each as listed in Schedule 1); and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest. Subject to the limitations set forth in
Section 1.07 of the Credit Agreement, the Grantor hereby collaterally assigns to
the Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s rights, title and interest in, to and under the Copyrights and
Copyright Licenses (in each case, including, without limitation, those items
listed on Schedule 1 hereto) (collectively, the “Copyright Collateral”), whether
now owned or existing or hereafter acquired or arising, to the Agent for the
benefit of the Agent and the Lenders as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations; provided, however, that
notwithstanding any of the other provisions set forth in this ýSection 2, this
Agreement shall

C-1

--------------------------------------------------------------------------------




not constitute a grant of a security interest in, and the “Copyright Collateral”
shall not include, any Excluded Assets.
SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office. The security interest granted hereby has
been granted to the Lenders in connection with the Guarantee and Collateral
Agreement and is expressly subject to the terms and conditions thereof. The
Guarantee and Collateral Agreement (and all rights and remedies of the Lenders
thereunder) shall remain in full force and effect in accordance with its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lenders with respect to the security
interest in the Collateral granted hereby are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the terms of the Guarantee and
Collateral Agreement, the terms of the Guarantee and Collateral Agreement shall
govern.
SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 6.    Releases. The provisions of Section 8.16 of the Guarantee and
Collateral Agreement shall apply to this Agreement, mutatis mutandis.
SECTION 7. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first written
above.
[NAME OF GRANTOR],
as Grantor
By:
 
Name:
Title:





CITIBANK, N.A.,
as Collateral Agent for the Lenders
By:
 
Name:
Title:



By:
 
Name:
Title:




C-3

--------------------------------------------------------------------------------




SCHEDULE 1
U.S. Registered Copyrights


Grantor
Copyright
Reg. No.
Reg. Date
 
 
 
 



Exclusive U.S. Copyright Licenses
Name of
Agreement
Parties
Licensor/Licensee
Date of
Agreement
Subject
Matter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






C-4

--------------------------------------------------------------------------------




EXHIBIT D
to Guarantee and Collateral Agreement
GRANT OF
SECURITY INTEREST IN PATENT RIGHTS
This GRANT OF SECURITY INTEREST IN PATENT RIGHTS (“Agreement”), effective as of
[date] is made by [Name of Grantor], a [state] corporation (the “Grantor”), in
favor of Citibank, N.A., as Collateral Agent (the “Agent”) for the Secured
Parties (as defined in the Guarantee and Collateral Agreement referred to
below), including the several banks and other financial institutions (the
“Lenders”) from time to time party to the Second Amended and Restated Credit
Agreement, dated as of December 2, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Harsco
Corporation, certain of its subsidiaries, the Lenders, the Agent and the other
Persons from time to time party thereto.
W I T N E S S E T H
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Harsco Corporation upon the
terms and subject to the conditions set forth therein;
WHEREAS, in connection with the Credit Agreement, the Grantor and certain other
subsidiaries of Harsco Corporation have executed and delivered a Guarantee and
Collateral Agreement, dated as of December 2, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”);
WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor pledged
and granted to the Agent for the benefit of the Agent and the Lenders a
continuing security interest in certain Intellectual Property, including the
Patents (as listed in Schedule 1); and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest. Subject to the limitations set forth in
Section 1.07 of the Credit Agreement, the Grantor hereby collaterally assigns to
the Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s rights, title and interest in, to and under the Patents (including,
without limitation, those items listed on Schedule 1 hereto) (collectively, the
“Patent Collateral”), whether now owned or existing or hereafter acquired or
arising, to the Agent for the benefit of the Agent and the Lenders as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations;
provided, however, that notwithstanding any of the other

D-1



--------------------------------------------------------------------------------




provisions set forth in this ýSection 2, this Agreement shall not constitute a
grant of a security interest in, and the “Patent Collateral” shall not include,
any Excluded Assets.
SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Lenders in connection with the Guarantee and
Collateral Agreement and is expressly subject to the terms and conditions
thereof. The Guarantee and Collateral Agreement (and all rights and remedies of
the Lenders thereunder) shall remain in full force and effect in accordance with
its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lenders with respect to the security
interest in the Collateral granted hereby are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the terms of the Guarantee and
Collateral Agreement, the terms of the Guarantee and Collateral Agreement shall
govern.
SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 6.    Releases. The provisions of Section 8.16 of the Guarantee and
Collateral Agreement shall apply to this Agreement, mutatis mutandis.
SECTION 7. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

















D-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first written
above.
[NAME OF GRANTOR],
as Grantor
By:
 
Name:
Title:



CITIBANK, N.A.,
as Collateral Agent for the Lenders
By:
 
Name:
Title:



By:
 
Name:
Title:
















D-3



--------------------------------------------------------------------------------




SCHEDULE 1
U.S. Patent Registrations and Applications


Grantor
Patent
App. No./ Reg. No.
App. Date/
Reg. Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




D-4



--------------------------------------------------------------------------------




EXHIBIT E
to Guarantee and Collateral Agreement
GRANT OF
SECURITY INTEREST IN TRADEMARK RIGHTS
This GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS (“Agreement”), effective as
of [date] is made by [Name of Grantor], a [state] corporation (the “Grantor”),
in favor of Citibank, N.A., as Collateral Agent (the “Agent”) for the Secured
Parties (as defined in the Guarantee and Collateral Agreement referred to
below), including for the several banks and other financial institutions (the
“Lenders”) from time to time party to the Second Amended and Restated Credit
Agreement, dated as of December 2, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Harsco
Corporation (the “Company”), certain of its subsidiaries, the Lenders, the Agent
and the other Persons from time to time party thereto.
W I T N E S S E T H
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Harsco Corporation upon the
terms and subject to the conditions set forth therein;
WHEREAS, in connection with the Credit Agreement, the Grantor and certain other
subsidiaries of Harsco Corporation have executed and delivered a Guarantee and
Collateral Agreement, dated as of December 2, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”);
WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor pledged
and granted to the Agent for the benefit of the Agent and the Lenders a
continuing security interest in certain Intellectual Property, including the
Trademarks (as listed in Schedule 1); and
WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the Guarantee and Collateral Agreement.
SECTION 2. Grant of Security Interest. Subject to the limitations set forth in
Section 1.07 of the Credit Agreement, the Grantor hereby collaterally assigns to
the Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in all of the
Grantor’s rights, title and interest in, to and under the Trademarks (including,
without limitation, those items listed on Schedule 1 hereto) (collectively, the
“Trademark Collateral”), whether now owned or existing or hereafter acquired or
arising, to the Agent for the benefit of the Agent and the Lenders as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations;
provided, however, that notwithstanding any of

E-1

--------------------------------------------------------------------------------




the other provisions set forth in this ýSection 2, this Agreement shall not
constitute a grant of a security interest in, and the “Trademark Collateral”
shall not include, any Excluded Assets.
SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Lenders in connection with the Guarantee and
Collateral Agreement and is expressly subject to the terms and conditions
thereof. The Guarantee and Collateral Agreement (and all rights and remedies of
the Lenders thereunder) shall remain in full force and effect in accordance with
its terms.
SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Lenders with respect to the security
interest in the Collateral granted hereby are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of any conflict
between the terms of this Agreement and the terms of the Guarantee and
Collateral Agreement, the terms of the Guarantee and Collateral Agreement shall
govern.
SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., by .PDF or .TIF file) shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 6.    Releases. The provisions of Section 8.16 of the Guarantee and
Collateral Agreement shall apply to this Agreement, mutatis mutandis.
SECTION 7. Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW OR OTHERWISE ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

E-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers as of the date first written
above.
[NAME OF GRANTOR],
as Grantor
By:
 
Name:
Title:



CITIBANK, N.A.,
as Collateral Agent for the Lenders
By:
 
Name:
Title:



By:
Name:
Title:




E-3

--------------------------------------------------------------------------------




SCHEDULE 1
U.S. Trademark Registrations and Applications


Grantor
Trademark
App. No./ Reg. No.
App. Date/
Reg. Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






E-4